Case 3:21-cv-00538-N Document 26-26 Filed 06/09/21      Page 1 of 266 PageID 9446




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 26
Case 3:21-cv-00538-N Document 26-26 Filed 06/09/21   Page 2 of 266 PageID 9447
Case 3:21-cv-00538-N Document 26-26 Filed 06/09/21   Page 3 of 266 PageID 9448
Case 3:21-cv-00538-N Document 26-26 Filed 06/09/21   Page 4 of 266 PageID 9449
Case 3:21-cv-00538-N Document 26-26 Filed 06/09/21   Page 5 of 266 PageID 9450
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         24 06/09/21 Page 6 of 266 PageID 9451
 Case 3:21-cv-00538-N Document 26-26 Filed



                                EXHIBIT **




                                                                     006629
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                         24 06/09/21 Page 7 of 266 PageID 9452
 Case 3:21-cv-00538-N Document 26-26 Filed


              AMENDED AND RESTATED PORTFOLIO MANAGEMENT AGREEMENT

                 This Amended and Restatetd Portfolio Management Agreement, dated as of November
 30, 2005, is entered into by and among JASPER CLO LTD., an exempted company incorporated under
 the laws of the Cayman Islands, with its registered office located at the offices of P.O. Box 1093 GT,
 Queensgate House, South Church Street, George Town, Grand Cayman, Cayman Islands (together with
 successors and assigns permitted hereunder, the “Issuer”), and HIGHLAND CAPITAL
 MANAGEMENT, L.P., a Delaware limited partnership, with its principal offices located at Two Galleria
 Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240, as portfolio manager (“Highland” or, in such
 capacity, the “Portfolio Manager”).

                                              WITNESSETH:

                  WHEREAS, the Issuer and Jasper CLO Corp. (the “Co-Issuer”) issued their Class A
 Floating Rate Senior Secured Extendable Notes (the “Class A Notes”), Class B Floating Rate Senior
 Secured Extendable Notes (the “Class B Notes”), Class C Floating Rate Senior Secured Deferrable
 Interest Extendable Notes (the “Class C Notes”), and Class D Floating Rate Senior Secured Deferrable
 Interest Extendable Notes (the “Class D Notes” and, together with the Class A Notes, the Class B Notes
 and the Class C Notes, the “Notes”), pursuant to an indenture (the “Indenture”), dated as June 29, 2005,
 among the Issuer, the Co-Issuer, as co-issuer of the Notes, and JPMorgan Chase Bank, National
 Association, as trustee (together with any successor trustee permitted under the Indenture, the “Trustee”)
 and the Issuer issued preference shares, par value $0.01 per share, (the “Preference Shares” and together
 with the Notes, the “Securities”), pursuant to the Issuer’s Amended and Restated Memorandum and
 Articles of Association;

                   WHEREAS, the Issuer pledged certain Collateral Obligations, Eligible Investments and
 Cash (all as defined in the Indenture) and certain other assets (all as set forth in the Indenture)
 (collectively, the “Collateral”) to the Trustee as security for the Notes;

                 WHEREAS, the Issuer entered into this Portfolio Management Agreement (the "Original
 Agreement"), dated June 29, 2005, between the Issuer and the Portfolio Manager pursuant to which the
 Portfolio Manager agreed to perform, on behalf of the Issuer, certain duties with respect to the Collateral
 securing the Notes in the manner and on the terms set forth herein;

                 WHEREAS, the Issuer an Highland wish to amend the Original Agreement in the manner
 and on the terms set forth herein

                 WHEREAS, the Portfolio Manager has the capacity to provide the services required
 hereby and is prepared to perform such services upon the terms and conditions set forth herein.

                  NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
 parties hereto agree as follows:

                    1.     Definitions.

                    Terms used herein and not defined below shall have the meanings set forth in the
 Indenture.

                    “Agreement” shall mean this Portfolio Management Agreement, as amended from time to
 time.



 DOCSLA1:505221.2

                                                                                            006630
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                         24 06/09/21 Page 8 of 266 PageID 9453
 Case 3:21-cv-00538-N Document 26-26 Filed


                  “Approved Replacement” shall mean an individual (x) who is a partner, director, officer
 or management level employee of Highland or any affiliate thereof and (y) who shall be proposed by any
 of James Dondero, Mark Okada, Todd Travers (or a prior Approved Replacement therefor) to replace
 James Dondero, Mark Okada or Todd Travers (or a prior Approved Replacement therefor) within 30 days
 after James Dondero, Mark Okada or Todd Travers (or a prior Approved Replacement therefor) fails to be
 a partner, director, officer or management-level employee of Highland or any affiliate thereof.

               “Change of Control” shall mean that two or more of James Dondero, Mark Okada and
 Todd Travers (or any Approved Replacement therefor) shall fail to be a partner, director, officer or
 management-level employee of Highland.

                 “Governing Instruments” shall mean the memorandum, articles or certificate of
 incorporation or association and by-laws, if applicable, in the case of a corporation; the certificate of
 formation, if applicable, or the partnership agreement, in the case of a partnership; or the certificate of
 formation, if applicable, or the limited liability company agreement, in the case of a limited liability
 company.

                 “Offering Memorandum” shall mean the Offering Memorandum of the Issuer dated
 June 27, 2005 prepared in connection with the offering of the Securities.

                    “Portfolio Manager Breaches” shall have the meaning specified in Section 10(a).

                  “Preliminary Offering Memorandum” shall mean the Preliminary Offering Memorandum
 for the Issuer dated May 2, 2005 prepared in connection with the offering of the Securities.

                    2.      General Duties of the Portfolio Manager.

                                    The Portfolio Manager shall provide services to the Issuer as follows:

                                      (i)     Subject to and in accordance with the terms of the Indenture and
                    this Agreement, the Portfolio Manager shall supervise and direct the investment and
                    reinvestment of the Collateral, and shall perform on behalf of the Issuer those
                    investment–related duties and functions that have been specifically delegated or assigned
                    to the Portfolio Manager in the Indenture (and the Portfolio Manager shall have no
                    obligation to perform any other duties other than as specified herein or under the
                    Indenture) and, to the extent necessary or appropriate to perform such duties, the
                    Portfolio Manager shall have the power to execute and deliver all necessary and
                    appropriate documents and instruments on behalf of the Issuer with respect thereto,
                    including without limitation, providing such certifications and Officer’s certificates as are
                    required of the Portfolio Manager or the Issuer under the Indenture with respect to the
                    permitted purchases and sales of Collateral Obligations and other securities required or
                    permitted to be purchased or sold under the Indenture. The Portfolio Manager shall,
                    subject to the terms and conditions hereof and of the Indenture, perform its obligations
                    hereunder and under the Indenture (including, without limitation, its obligations in
                    Sections 2.4 and 9.6 thereof) with reasonable care and in good faith, using a degree of
                    skill and attention no less than that which the Portfolio Manager exercises with respect to
                    comparable assets that it manages for others having similar investment objectives and
                    restrictions, and in a manner consistent with practices and procedures followed by
                    institutional managers of national standing relating to assets of the nature and character of
                    the Collateral for clients having similar investment objectives and restrictions, except as
                    expressly provided otherwise in this Agreement and/or the Indenture. To the extent not



 DOCSLA1:505221.2                                       -2-
                                                                                                 006631
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                         24 06/09/21 Page 9 of 266 PageID 9454
 Case 3:21-cv-00538-N Document 26-26 Filed


                    inconsistent with the foregoing, the Portfolio Manager shall follow its customary
                    standards, policies and procedures in performing its duties under the Indenture and
                    hereunder. The Portfolio Manager shall comply with all terms and conditions of the
                    Indenture affecting the duties and functions to be performed hereunder. The Portfolio
                    Manager shall not be bound to follow any amendment to the Indenture until it has
                    received written notice thereof and until it has received a copy of the amendment from
                    the Issuer or the Trustee; provided, however, that the Portfolio Manager shall not be
                    bound by any amendment to the Indenture that affects the rights, duties or liabilities of
                    the Portfolio Manager unless the Portfolio Manager shall have consented thereto in
                    writing. The Issuer agrees that it shall not permit any amendment to the Indenture that
                    (x) affects the rights, duties or liabilities of the Portfolio Manager or (y) affects the
                    amount or priority of any fees payable to the Portfolio Manager to become effective
                    unless the Portfolio Manager has been given prior written notice of such amendment and
                    consented thereto in writing;

                                                the Portfolio Manager shall select any Collateral which shall be
                    acquired by the Issuer pursuant to the Indenture in accordance with the investment
                    criteria set forth therein;

                                              the Portfolio Manager shall monitor the Collateral on an ongoing
                    basis and provide to the Issuer all reports, certificates, schedules and other data with
                    respect to the Collateral which the Issuer is required to prepare and deliver under the
                    Indenture and any Hedge Agreement, in the form and containing all information required
                    thereby and in reasonable time for the Issuer to review such required reports, certificates,
                    schedules and data and to deliver them to the parties entitled thereto under the Indenture;
                    the Portfolio Manager shall undertake to determine to the extent reasonably practicable
                    whether a Collateral Obligation has become a Defaulted Collateral Obligation; and the
                    Portfolio Manager shall monitor any Hedge Agreements and direct the Trustee on behalf
                    of the Issuer in respect of all actions to be taken thereunder by the Issuer;

                                             the Portfolio Manager, subject to and in accordance with the
                    provisions of the Indenture may, at any time permitted under the Indenture, and shall,
                    when required by the Indenture, direct the Trustee (i) to dispose of a Collateral
                    Obligation, Equity Security or Eligible Investment or other securities received in respect
                    thereof in the open market or otherwise, or (ii) to acquire, as security for the Notes in
                    substitution for or in addition to any one or more Collateral Obligations or Eligible
                    Investments included in the Collateral, one or more substitute Collateral Obligations or
                    Eligible Investments, and may, in each case subject to and in accordance with the
                    provisions of the Indenture, direct the Trustee to take the following actions with respect
                    to a Collateral Obligation or Eligible Investment:

                                             (1)     retain such Collateral Obligation or Eligible Investment;
                            or

                                           dispose of such Collateral Obligation or Eligible Investment in
                            the open market or otherwise; or

                                           if applicable, tender such Collateral Obligation or Eligible
                            Investment pursuant to an Offer; or




 DOCSLA1:505221.2                                       -3-
                                                                                                006632
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 10 of 266 PageID 9455


                                            if applicable, consent to any proposed amendment, modification
                            or waiver pursuant to an Offer; or

                                            retain or dispose of any securities or other property (if other than
                            cash) received pursuant to an Offer; or

                                             waive any default with respect to any Defaulted Collateral
                            Obligation; or

                                             vote to accelerate the maturity of any Defaulted Collateral
                            Obligation; or

                                            (2)     exercise any other rights or remedies with respect to
                            such Collateral Obligation or Eligible Investment as provided in the related
                            Underlying Instruments or take any other action consistent with the terms of the
                            Indenture which is in the best interests of the Noteholders and the Holders of the
                            Preference Shares; and

                                     subject to and in accordance with the terms of the Indenture and this
                    Agreement, the Portfolio Manager on behalf of the Issuer shall determine whether to
                    enter into any additional hedging arrangements, increase or reduce the notional amounts
                    of existing Hedge Agreements or terminate existing Hedge Agreements, and the Portfolio
                    Manager shall use its reasonable efforts to cause the Issuer, promptly following the early
                    termination of a Hedge Agreement (other than on a Redemption Date) and to the extent
                    possible through application of funds received as a result of the early termination
                    (including the proceeds of the liquidation of any collateral pledged by the Hedge
                    Counterparty), to enter into a replacement Hedge Agreement.

                           (b)     In performing its duties hereunder, the Portfolio Manager shall seek to
 maximize the value of the Collateral for the benefit of the Noteholders and the Holders of the Preference
 Shares taking into account the investment criteria and limitations set forth herein and in the Indenture and
 the Portfolio Manager shall use reasonable efforts to manage the Collateral in such a way that will
 (i) permit a timely performance of all payment obligations by the Issuer under the Indenture and
 (ii) subject to such objective, maximize the return to the Holders of the Preference Shares; provided, that
 the Portfolio Manager shall not be responsible if such objectives are not achieved so long as the Portfolio
 Manager performs its duties under this Agreement in the manner provided for herein, and provided,
 further, that there shall be no recourse to the Portfolio Manager with respect to the Notes or the
 Preference Shares. The Portfolio Manager and the Issuer shall take such other action, and furnish such
 certificates, opinions and other documents, as may be reasonably requested by the other party hereto in
 order to effectuate the purposes of this Agreement and to facilitate compliance with applicable laws and
 regulations and the terms of this Agreement.

                            (c)     The Portfolio Manager hereby agrees to the following:

                                     (i)      The Portfolio Manager agrees not to institute against, or join any
                    other Person in instituting against, the Issuer or the Co-Issuer any bankruptcy,
                    reorganization, arrangement, insolvency, moratorium or liquidation proceedings or other
                    proceedings under federal or state bankruptcy or similar laws of any jurisdiction until at
                    least one year and one day after the payment in full of all Notes issued under the
                    Indenture or, if longer, the applicable period then provided by law; provided, however,
                    that nothing in this clause (i) shall preclude, or be deemed to estop, the Portfolio Manager



 DOCSLA1:505221.2                                       -4-
                                                                                                006633
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 11 of 266 PageID 9456


                    (A) from taking any action prior to the expiration of such period in (x) any case or
                    proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer, as the case
                    may be, or (y) any involuntary insolvency proceeding filed or commenced against the
                    Issuer or the Co-Issuer, as the case may be, by a Person other than the Portfolio Manager,
                    or (B) from commencing against the Issuer or the Co-Issuer or any properties of the
                    Issuer or the Co-Issuer any legal action which is not a bankruptcy, reorganization,
                    arrangement, insolvency, moratorium, liquidation or similar proceeding.

                                    (ii) The Portfolio Manager shall cause each sale or purchase of any
                    Collateral Obligation or Eligible Investment to be conducted on an arm’s-length basis.

                          (d)       The Portfolio Manager shall not act for the Issuer in any capacity except
 as provided in this Section 2. In providing services hereunder, the Portfolio Manager may employ third
 parties, including its Affiliates, to render advice (including investment advice) and assistance; provided,
 however, that the Portfolio Manager shall not be relieved of any of its duties or liabilities hereunder
 regardless of the performance of any services by third parties. Notwithstanding any other provision of
 this Agreement, the Portfolio Manager shall not be required to take any action required of it pursuant to
 this Agreement or the Indenture if such action would constitute a violation of any law.

                    3.      Brokerage.

                  The Portfolio Manager shall seek to obtain the best prices and execution for all orders
 placed with respect to the Collateral, considering all reasonable circumstances. Subject to the objective of
 obtaining best prices and execution, the Portfolio Manager may take into consideration research and other
 brokerage services furnished to the Portfolio Manager or its Affiliates by brokers and dealers which are
 not Affiliates of the Portfolio Manager. Such services may be used by the Portfolio Manager or its
 Affiliates in connection with its other advisory activities or investment operations. The Portfolio Manager
 may aggregate sales and purchase orders of securities placed with respect to the Collateral with similar
 orders being made simultaneously for other accounts managed by Portfolio Manager or with accounts of
 the Affiliates of the Portfolio Manager, if in the Portfolio Manager’s reasonable judgment such
 aggregation shall result in an overall economic benefit to the Issuer, taking into consideration the
 advantageous selling or purchase price, brokerage commission and other expenses. In the event that a sale
 or purchase of a Collateral Obligation or Eligible Investment (in accordance with the terms of the
 Indenture) occurs as part of any aggregate sales or purchase orders, the objective of the Portfolio Manager
 (and any of its Affiliates involved in such transactions) shall be to allocate the executions among the
 accounts in an equitable manner.

                  In addition to the foregoing and subject to the provisions of Section 2 and the limitations
 of Section 5, the objective of obtaining best prices and execution and to the extent permitted by applicable
 law, the Portfolio Manager may, on behalf of the Issuer, direct the Trustee to acquire any and all of the
 Eligible Investments or other Collateral from, or sell Collateral Obligations or other Collateral to, the
 Initial Purchaser, the Trustee or any of their respective Affiliates, or any other firm.




 DOCSLA1:505221.2                                      -5-
                                                                                              006634
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 12 of 266 PageID 9457


                    4.    Additional Activities of the Portfolio Manager.

                  Nothing herein shall prevent the Portfolio Manager or any of its Affiliates from engaging
 in other businesses, or from rendering services of any kind to the Trustee, the Noteholders, the Holders of
 the Preference Shares or any other Person or entity to the extent permitted by applicable law. Without
 prejudice to the generality of the foregoing, the Portfolio Manager and partners, directors, officers,
 employees and agents of the Portfolio Manager or its Affiliates may, among other things, and subject to
 any limits specified in the Indenture:

                           (a)      serve as directors (whether supervisory or managing), officers, partners,
 employees, agents, nominees or signatories for any issuer of any obligations included in the Collateral or
 their respective Affiliates, to the extent permitted by their Governing Instruments, as from time to time
 amended, or by any resolutions duly adopted by the Issuer, its Affiliates or any issuer of any obligations
 included in the Collateral or their respective Affiliates, pursuant to their respective Governing
 Instruments; provided, that in the reasonable judgment of the Portfolio Manager, such activity shall not
 have a material adverse effect on any item of Collateral or the ability of the Issuer to comply with each
 Collateral Quality Test; provided, further, that nothing in this paragraph shall be deemed to limit the
 duties of the Portfolio Manager set forth in Section 2 hereof;

                           (b)     receive fees for services of any nature rendered to the issuer of any
 obligations included in the Collateral or their respective Affiliates; provided, that in the reasonable
 judgment of the Portfolio Manager, such activity shall not have a material adverse effect on any item of
 Collateral or the ability of the Issuer to comply with each Collateral Quality Test; and provided, further
 that if any portion of such services are related to purchase by the Issuer of any obligations included in the
 Collateral, the portion of such fees relating to such obligations shall be deposited into the Collection
 Account; and

                           (c)    be a secured or unsecured creditor of, or hold an equity interest in, the
 Issuer, its Affiliates or any issuer of any obligation included in the Collateral; provided, that in the
 reasonable judgment of the Portfolio Manager, such activity shall not have a material adverse effect on
 any item of Collateral or the ability of the Issuer to comply with each Collateral Quality Test; provided,
 further, that nothing in this paragraph shall be deemed to limit the duties of the Portfolio Manager set
 forth in Section 2 hereof.

                   It is understood that the Portfolio Manager and any of its Affiliates may engage in any
 other business and furnish investment management and advisory services to others, including Persons
 which may have investment policies similar to those followed by the Portfolio Manager with respect to
 the Collateral and which may own securities of the same class, or which are the same type, as the
 Collateral Obligations or other securities of the issuers of Collateral Obligations. The Portfolio Manager
 shall be free, in its sole discretion, to make recommendations to others, or effect transactions on behalf of
 itself or for others, which may be the same as or different from those effected with respect to the
 Collateral.

                   Unless the Portfolio Manager determines in its reasonable judgment that such purchase or
 sale is appropriate, the Portfolio Manager may refrain from directing the purchase or sale hereunder of
 securities issued by (i) Persons of which the Portfolio Manager, its Affiliates or any of its or their officers,
 directors or employees are directors or officers, (ii) Persons for which the Portfolio Manager or its
 Affiliate act as financial adviser or underwriter or (iii) Persons about which the Portfolio Manager or any
 of its Affiliates have information which the Portfolio Manager deems confidential or non-public or
 otherwise might prohibit it from trading such securities in accordance with applicable law. The Portfolio




 DOCSLA1:505221.2                                      -6-
                                                                                                006635
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 13 of 266 PageID 9458


 Manager shall not be obligated to pursue any particular investment strategy or opportunity with respect to
 the Collateral.

                    5.    Conflicts of Interest.

                           (a)     The Portfolio Manager shall not direct the Trustee to acquire an
 obligation to be included in the Collateral from the Portfolio Manager or any of its Affiliates as principal
 or to sell an obligation to the Portfolio Manager or any of its Affiliates as principal unless (i) the Issuer
 shall have received from the Portfolio Manager such information relating to such acquisition or sale as it
 may reasonably require and shall have approved such acquisition, which approval shall not be
 unreasonably withheld, (ii) in the judgment of the Portfolio Manager, such transaction is on terms no less
 favorable than would be obtained in a transaction conducted on an arm’s length basis between third
 parties unaffiliated with each other and (iii) such transaction is permitted by the Investment Adviser’s Act
 of 1940.

                          (b)     The Portfolio Manager shall not direct the Trustee to acquire an
 obligation to be included in the Collateral directly from any account or portfolio for which the Portfolio
 Manager serves as investment advisor, or direct the Trustee to sell an obligation directly to any account or
 portfolio for which the Portfolio Manager serves as investment advisor unless such acquisition or sale is
 (i) in the judgment of the Portfolio Manager, on terms no less favorable than would be obtained in a
 transaction conducted on an arm’s length basis between third parties unaffiliated with each other and
 (ii) permitted by the Investment Adviser’s Act of 1940.

                         (c)    In addition, the Portfolio Manager shall not undertake any transaction
 described in this Section 5 unless such transaction is exempt from the prohibited transaction rules of
 ERISA and the Code.

                    6.    Records; Confidentiality.

                  The Portfolio Manager shall maintain appropriate books of account and records relating
 to services performed hereunder, and such books of account and records shall be accessible for inspection
 by a representative of the Issuer, the Trustee, the Collateral Administrator, the Preference Share Paying
 Agent, the Noteholders, the Holders of the Preference Shares and the Independent accountants appointed
 by the Issuer pursuant to the Indenture at a mutually agreed time during normal business hours and upon
 not less than three Business Days’ prior notice. At no time shall the Portfolio Manager make a public
 announcement concerning the issuance of the Notes or the Preference Shares, the Portfolio Manager’s
 role hereunder or any other aspect of the transactions contemplated by this Agreement and the Indenture.
 The Portfolio Manager shall keep confidential any and all information obtained in connection with the
 services rendered hereunder and shall not disclose any such information to non-affiliated third parties
 except (i) with the prior written consent of the Issuer, (ii) such information as either Rating Agency shall
 reasonably request in connection with the rating of the Notes, (iii) as required by law, regulation, court
 order or the rules or regulations of any self regulating organization, body or official having jurisdiction
 over the Portfolio Manager, (iv) to its professional advisers, (v) such information as shall have been
 publicly disclosed other than in violation of this Agreement, or (vi) such information that was or is
 obtained by the Portfolio Manager on a non-confidential basis, provided, that the Portfolio Manager does
 not know or have reason to know of any breach by such source of any confidentiality obligations with
 respect thereto. For purposes of this Section 6, the Trustee, the Collateral Administrator, the Preference
 Share Paying Agent, the Noteholders and the Holders of the Preference Shares shall in no event be
 considered “non-affiliated third parties.”




 DOCSLA1:505221.2                                     -7-
                                                                                              006636
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 14 of 266 PageID 9459


                  Notwithstanding anything in this Agreement or the Indenture to the contrary, the
 Portfolio Manager and the Issuer (and each of their respective employees, representatives or other agents)
 are hereby permitted to disclose to any and all persons, without limitation of any kind, the tax treatment
 and tax structure of the transactions contemplated by this Agreement. For this purpose, the tax treatment
 of a transaction is the purported or claimed U.S. federal income or state and local tax treatment of the
 transaction, and the tax structure of a transaction is any fact that may be relevant to understanding the
 purported or claimed U.S. federal income tax treatment of the transaction.

                    7.    Obligations of Portfolio Manager.

                  Unless otherwise specifically required by any provision of the Indenture or this
 Agreement or by applicable law, the Portfolio Manager shall use its best reasonable efforts to ensure that
 no action is taken by it, and shall not intentionally or with reckless disregard take any action, which would
 (a) materially adversely affect the Issuer or the Co-Issuer for purposes of Cayman Islands law, United
 States federal or state law or any other law known to the Portfolio Manager to be applicable to the Issuer
 or the Co-Issuer, (b) not be permitted under the Issuer’s or the Co-Issuer’s respective governing
 instruments, (c) violate any law, rule or regulation of any governmental body or agency having
 jurisdiction over the Issuer or the Co-Issuer including, without limitation, any Cayman Islands or United
 States federal, state or other applicable securities law the violation of which has or could reasonably be
 expected to have a material adverse effect on the Issuer, the Co-Issuer or any of the Collateral, (d) require
 registration of the Issuer, the Co-Issuer or the pool of Collateral as an “investment company” under the
 Investment Company Act, (e) cause the Issuer or the Co-Issuer to violate the terms of the Indenture,
 including, without limitation, any representations made by the Issuer or Co-Issuer therein, or any other
 agreement contemplated by the Indenture or (f) engage in any activity which would subject the Issuer’s
 income to taxation on a net basis in any jurisdiction. The Portfolio Manager covenants that it shall
 comply in all material respects with all laws and regulations applicable to it in connection with the
 performance of its duties under this Agreement and the Indenture. Notwithstanding anything in this
 Agreement to the contrary, the Portfolio Manager shall not be required to take any action under this
 Agreement or the Indenture if such action would violate any applicable law, rule, regulation or court
 order.

                    8.    Compensation.

                          (a)     The Issuer shall pay to the Portfolio Manager, for services rendered and
 performance of its obligations under this Agreement, the Management Fee, which shall be payable in
 such amounts and at such times as set forth in the Indenture. The provisions of the Indenture which relate
 to the amount and payment of the Management Fee shall not be amended without the consent of the
 Portfolio Manager. If on any Payment Date there are insufficient funds to pay such fee (and/or any other
 amounts due and payable to the Portfolio Manager) in full, the amount not so paid shall be deferred and
 shall be payable with accrued interest on such later Payment Date on which funds are available therefor as
 provided in the definition of “Subordinated Management Fee” in the Indenture.

                         (b)      The Portfolio Manager shall be responsible for the ordinary expenses
 incurred in the performance of its obligations under this Agreement; provided, however, that any
 extraordinary expenses actually incurred by the Collateral Manager in the performance of such
 obligations (including, but not limited to, any fees, expenses or other amounts payable to the Rating
 Agencies, the Collateral Administrator, the Trustee, the Preference Shares Paying Agent and the
 accountants appointed by the Issuer, the reasonable expenses incurred by the Portfolio Manager to
 employ outside lawyers or consultants reasonably necessary in connection with the evaluation, transfer or
 restructuring of any Collateral Obligation, any reasonable expenses incurred by the Portfolio Manager in
 obtaining advice from outside counsel with respect to its obligations under this Agreement, brokerage


 DOCSLA1:505221.2                                    -8-
                                                                                              006637
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 15 of 266 PageID 9460


  commissions, transfer fees, registration costs, taxes and other similar costs and transaction related
  expenses and fees arising out of transactions effected for the Issuer’s account and the portion allocated to
  the Issuer of any other fees and expenses that the Portfolio Manager customarily allocates among all of
  the funds or portfolios that it manages) shall be reimbursed by the Issuer to the extent funds are available
  therefor in accordance with and subject to the priority of payments and the other limitations contained in
  the Indenture.

                          (c)     If this Agreement is terminated pursuant to Section 12, Section 14 or
  otherwise, the fees payable to the Portfolio Manager shall be prorated for any partial periods between
  Payment Dates during which this Agreement was in effect and shall be due and payable on the first
  Payment Date following the date of such termination and on any subsequent Payment Dates to the extent
  remaining unpaid and in accordance with, and to the extent provided in, the Indenture.

                     9.    Benefit of the Agreement.

                 The Portfolio Manager agrees that its obligations hereunder shall be enforceable at the
  instance of the Issuer, the Trustee, on behalf of the Noteholders, or the requisite percentage of
  Noteholders or Holders of Preference Shares, as applicable, as provided in the Indenture or the Preference
  Share Paying Agency Agreement, as applicable.

                     10.   Limits of Portfolio Manager Responsibility; Indemnification.

                             (a)     The Portfolio Manager assumes no responsibility under this Agreement
  other than to render the services called for hereunder and under the terms of the Indenture made
  applicable to it pursuant to the terms of this Agreement in good faith and, subject to the standard of
  conduct described in the next sentence, shall not be responsible for any action of the Issuer or the Trustee
  in following or declining to follow any advice, recommendation or direction of the Portfolio Manager.
  The Portfolio Manager, its directors, officers, stockholders, partners, agents and employees, and its
  Affiliates and their directors, officers, stockholders, partners, agents and employees, shall not be liable to
  the Issuer, the Co-Issuer, the Trustee, the Noteholders, the Preference Share Paying Agent, the Holders of
  the Preference Shares or any other person for any losses, claims, damages, judgments, assessments, costs
  or other liabilities (collectively, “Liabilities”) incurred by the Issuer, the Co-Issuer, the Trustee, the
  Noteholders, the Preference Share Paying Agent, the Holders of the Preference Shares or any other person
  that arise out of or in connection with the performance by the Portfolio Manager of its duties under this
  Agreement and the Indenture, except by reason of (i) acts or omissions constituting bad faith, willful
  misconduct, gross negligence or breach of fiduciary duty in the performance, or reckless disregard, of the
  obligations of the Portfolio Manager hereunder and under the terms of the Indenture applicable to it or
  (ii) with respect to any information included in the Offering Memorandum in the sections entitled “The
  Portfolio Manager” and “Risk Factors--Relating to Certain Conflicts of Interest--The Issuer Will Be
  Subject to Various Conflicts of Interests Involving the Portfolio Manager” that contains any untrue
  statement of material fact or omits to state a material fact necessary in order to make the statements
  therein, in the light of the circumstances under which they were made, not misleading (the preceding
  clauses (i) and (ii) collectively being the “Portfolio Manager Breaches”).

           For the avoidance of doubt, (x) the Portfolio Manager shall have no duty to independently
  investigate any laws not otherwise known to it in connection with its obligations under this Agreement
  and the Indenture and (y) the Portfolio Manager shall be deemed to have satisfied Section 7(f) with
  respect to U.S. federal or state income taxes if (i) the Portfolio Manager acts consistently with the
  Collateral Acquisition Agreement with respect to Collateral Obligations and Eligible Investments and (ii)
  the Portfolio Manager does not have actual knowledge that its actions with respect to a Collateral
  Obligation or an Eligible Investment would violate Section 7(f).


  DOCSLA1:505221.2                                     -9-
                                                                                                006638
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 16 of 266 PageID 9461


                            (b)     The Issuer shall indemnify and hold harmless (the Issuer in such case,
  the “Indemnifying Party”) the Portfolio Manager, its directors, officers, stockholders, partners, agents and
  employees (such parties collectively in such case, the “Indemnified Parties”) from and against any and all
  Liabilities, and shall reimburse each such Indemnified Party for all reasonable fees and expenses
  (including reasonable fees and expenses of counsel) (collectively, the “Expenses”) as such Expenses are
  incurred in investigating, preparing, pursuing or defending any claim, action, proceeding or investigation
  with respect to any pending or threatened litigation (collectively, the “Actions”), caused by, or arising out
  of or in connection with, the issuance of the Securities, the transactions contemplated by the Offering
  Memorandum, the Indenture or this Agreement, and/or any action taken by, or any failure to act by, such
  Indemnified Party; provided, however, that no Indemnified Party shall be indemnified for any Liabilities
  or Expenses it incurs as a result of any acts or omissions by any Indemnified Party constituting Portfolio
  Manager Breaches. Notwithstanding anything contained herein to the contrary, the obligations of the
  Issuer under this Section 10 shall be payable solely out of the Collateral in accordance with the priorities
  set forth in the Indenture and shall survive termination of this Agreement.

                           (c)     With respect to any claim made or threatened against an Indemnified
  Party, or compulsory process or request or other notice of any loss, claim, damage or liability served upon
  an Indemnified Party, for which such Indemnified Party is or may be entitled to indemnification under
  this Section 10, such Indemnified Party shall (or with respect to Indemnified Parties that are directors,
  officers, stockholders, agents or employees of the Portfolio Manager, the Portfolio Manager shall cause
  such Indemnified Party to):

                                     (i)       give written notice to the Indemnifying Party of such claim
                     within ten (10) days after such Indemnified Party’s receipt of actual notice that such
                     claim is made or threatened, which notice to the Indemnifying Party shall specify in
                     reasonable detail the nature of the claim and the amount (or an estimate of the amount) of
                     the claim; provided, however, that the failure of any Indemnified Party to provide such
                     notice to the Indemnifying Party shall not relieve the Indemnifying Party of its
                     obligations under this Section 10 unless the Indemnifying Party is materially prejudiced
                     or otherwise forfeits rights or defenses by reason of such failure;

                                      (ii)  at the Indemnifying Party’s expense, provide the Indemnifying
                     Party such information and cooperation with respect to such claim as the Indemnifying
                     Party may reasonably require, including, but not limited to, making appropriate personnel
                     available to the Indemnifying Party at such reasonable times as the Indemnifying Party
                     may request;

                                     (iii)  at the Indemnifying Party’s expense, cooperate and take all such
                     steps as the Indemnifying Party may reasonably request to preserve and protect any
                     defense to such claim;

                                      (iv)    in the event suit is brought with respect to such claim, upon
                     reasonable prior notice, afford to the Indemnifying Party the right, which the
                     Indemnifying Party may exercise in its sole discretion and at its expense, to participate in
                     the investigation, defense and settlement of such claim;

                                      (v)     neither incur any material expense to defend against nor release
                     or settle any such claim or make any admission with respect thereto (other than routine or
                     incontestable admissions or factual admissions the failure to make which would expose
                     such Indemnified Party to unindemnified liability) nor permit a default or consent to the




  DOCSLA1:505221.2                                      -10-
                                                                                                 006639
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 17 of 266 PageID 9462


                     entry of any judgment in respect thereof, in each case without the prior written consent of
                     the Indemnifying Party; and

                                       (vi)    upon reasonable prior notice, afford to the Indemnifying Party
                     the right, in its sole discretion and at its sole expense, to assume the defense of such
                     claim, including, but not limited to, the right to designate counsel reasonably acceptable
                     to the Indemnified Party and to control all negotiations, litigation, arbitration, settlements,
                     compromises and appeals of such claim; provided, that if the Indemnifying Party assumes
                     the defense of such claim, it shall not be liable for any fees and expenses of counsel for
                     any Indemnified Party incurred thereafter in connection with such claim except that if
                     such Indemnified Party reasonably determines that counsel designated by the
                     Indemnifying Party has a conflict of interest in connection with its representation of such
                     Indemnified Party, such Indemnifying Party shall pay the reasonable fees and
                     disbursements of one counsel (in addition to any local counsel) separate from its own
                     counsel for all Indemnified Parties in connection with any one action or separate but
                     similar or related actions in the same jurisdiction arising out of the same general
                     allegations or circumstances; provided, further, that prior to entering into any final
                     settlement or compromise, such Indemnifying Party shall seek the consent of the
                     Indemnified Party and use its commercially reasonable efforts in the light of the then
                     prevailing circumstances (including, without limitation, any express or implied time
                     constraint on any pending settlement offer) to obtain the consent of such Indemnified
                     Party as to the terms of settlement or compromise. If an Indemnified Party does not
                     consent to the settlement or compromise within a reasonable time under the
                     circumstances, the Indemnifying Party shall not thereafter be obligated to indemnify the
                     Indemnified Party for any amount in excess of such proposed settlement or compromise.

                          (d)     In the event that any Indemnified Party waives its right to
  indemnification hereunder, the Indemnifying Party shall not be entitled to appoint counsel to represent
  such Indemnified Party nor shall the Indemnifying Party reimburse such Indemnified Party for any costs
  of counsel to such Indemnified Party.

                          (e)     Notwithstanding any other provision of this Agreement, nothing herein
  shall in any way constitute a waiver or limitation of any rights which the Issuer, the Holders of Notes or
  Preference Shares may have under any U.S. federal securities laws.

                     11.     No Partnership or Joint Venture.

                   The Issuer and the Portfolio Manager are not partners or joint venturers with each other
  and nothing herein shall be construed to make them such partners or joint venturers or impose any
  liability as such on either of them. The Portfolio Manager’s relation to the Issuer shall be deemed to be
  that of an independent contractor.

                     12.     Term; Termination.

                           (a)      This Agreement shall commence as of the date first set forth above and
  shall continue in force and effect until the first of the following occurs: (i) the payment in full of the
  Notes, the termination of the Indenture in accordance with its terms and the redemption in full of the
  Preference Shares; (ii) the liquidation of the Collateral and the final distribution of the proceeds of such
  liquidation to the Noteholders and the Preference Share Paying Agent; or (iii) the termination of this
  Agreement in accordance with subsection (b), (c), (d) or (e) of this Section 12 or Section 14 of this
  Agreement.



  DOCSLA1:505221.2                                       -11-
                                                                                                   006640
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 18 of 266 PageID 9463


                                    Subject to Section 12(f) below, the Portfolio Manager may resign, upon
  90 days’ written notice to the Issuer (or such shorter notice as is acceptable to the Issuer). If the Portfolio
  Manager resigns, the Issuer agrees to appoint a successor Portfolio Manager to assume such duties and
  obligations.

                                     Subject to Section 12(f) below, the Portfolio Manager may be removed
  without cause upon 90 days’ prior written notice by the Issuer, at the direction of the Holders of a Super
  Majority of the Aggregate Outstanding Amount of Preference Shares (excluding Preference Shares held
  by the Portfolio Manager, its Affiliates or any account for which the Portfolio Manager or its Affiliates
  have discretionary voting authority at the time of such vote); provided, however, that the Portfolio
  Manager shall have the right to avoid any such removal if, on or prior to the proposed removal date the
  following conditions are satisfied: (i) the Portfolio Manager provides written notice, not less than 20
  Business Days prior to the proposed removal date, to the Holders of the Composite Securities, the
  Preference Shares Paying Agent (for forwarding to Holders of Preference Shares), the Issuer and the
  Trustee that the Portfolio Manager intends to purchase not less than all of the Preference Shares voting for
  such removal from the Holders thereof (the “Directing Preference Shares” and all of the securities relating
  to the Preference Share Components which constitute a part of the Directing Preferences Shares), (ii) in
  the notice provided to the Preference Shares Paying Agent (for forwarding to Holders of Preference
  Shares) in the preceding clause (i), the Portfolio Manager includes a statement to the effect that each
  Holder of Preference Share (including each Holder of a Composite Security in respect of Preference
  Share Components) who did not vote for removal may provide written notice to the Portfolio Manager
  not later than 5 Business Days prior to the proposed removal date that the Preference Shares or
  Preferences Share Components, as applicable, held by such Holder shall be deemed to be included in the
  Directing Preference Shares as provided in the preceding clause (i), and (iii) the Portfolio Manager effects
  the purchase of not less than all of the Directing Preference Shares and all of the Composite Securities
  relating to the Preference Share Components which form a part of the Directing Preference Shares at the
  Buy-out Amount. If all of the conditions set forth in the preceding sentence are satisfied on or prior to the
  proposed removal date, the Portfolio Manager shall continue as the Portfolio Manager under this
  Agreement. For purposes of this Section 12(c), “Buy-out Amount” means, with respect to the (i)
  Directing Preference Shares, an amount, when taken together with all payments and distributions made in
  respect of such Directing Preference Shares since the Closing Date, would cause the Directing Preference
  Shares to have received (as of the date of the Portfolio Manager’s purchase thereof) a Preference Share
  Internal Rate of Return of 15% (assuming such purchase date was a “Payment Date” under the Indenture),
  (ii) the Class 1 Composite Securities, the sum of (x) the amount that would be payable pursuant to the
  preceding clause (i) in respect of the Preference Shares underlying the Class 1 Composite Security
  Preference Share Component and (y) the Aggregate Outstanding Amount of the Class D-2 Notes
  underlying the Note Component plus all accrued and unpaid interest (including Deferred Interest, if any)
  to the date of purchase and (iii) the Class 2 Composite Securities, the sum of (x) the amount that would be
  payable pursuant to the preceding clause (i) in respect of the Preference Shares underlying the Class 2
  Composite Security Preference Share Component and (y) the Aggregate Outstanding Amount of the Class
  C Notes underlying the Note Component plus all accrued and unpaid interest (including Deferred Interest,
  if any) to the date of purchase.

                         (b)     This Agreement shall be automatically terminated in the event that the
  Issuer determines in good faith that the Issuer or the pool of Collateral has become required to be
  registered under the provisions of the Investment Company Act, and the Issuer notifies the Portfolio
  Manager thereof.

                           (c)      If this Agreement is terminated pursuant to this Section 12, neither party
  shall have any further liability or obligation to the other, except as provided in Sections 2(c)(i), 8, 10 and
  15 of this Agreement.


  DOCSLA1:505221.2                                     -12-
                                                                                                 006641
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 19 of 266 PageID 9464


                            (d)     No removal, termination or resignation of the Portfolio Manager shall be
  effective unless (i) at the written direction of a Majority of the Preference Shares, the Issuer appoints a
  successor Portfolio Manager that has agreed in writing to assume all of the Portfolio Manager’s duties and
  obligations pursuant to this Agreement and the Indenture and (ii) the successor Portfolio Manager is not
  objected to within 30 days after notice of such succession by either (x) a Super Majority of the
  Controlling Class of Notes or (y) a Majority in Aggregate Outstanding Amount of the Notes (voting as a
  single Class (excluding any Notes held by the retiring Portfolio Manager or any of its Affiliates));
  provided, that if a Majority of the Preference Shares has nominated two or more successor Portfolio
  Managers that have been objected to pursuant to clause (ii) of the preceding sentence or has otherwise
  failed to appoint a successor Portfolio Manager that is not objected to pursuant to clause (ii) of the
  preceding sentence within 60 days of the date of notice of such removal, termination or resignation of the
  Portfolio Manager, then any Holder of the Controlling Class of Notes or the Trustee may petition a court
  of competent authority to appoint a successor Portfolio Manager. In addition, any successor Portfolio
  Manager must be an established institution which (i) has demonstrated an ability to professionally and
  competently perform duties similar to those imposed upon the Portfolio Manager hereunder, (ii) is legally
  qualified and has the capacity to act as Portfolio Manager hereunder, as successor to the Portfolio
  Manager under this Agreement in the assumption of all of the responsibilities, duties and obligations of
  the Portfolio Manager hereunder and under the applicable terms of the Indenture, (iii) shall not cause the
  Issuer or the pool of Collateral to become required to register under the provisions of the Investment
  Company Act, (iv) shall perform its duties as Portfolio Manager under this Agreement and the Indenture
  without causing the Issuer, the Co-Issuer or any Holder of Preference Shares to become subject to tax in
  any jurisdiction where such successor Portfolio Manager is established as doing business and (v) each
  Rating Agency has confirmed that the appointment of such successor Portfolio Manager shall not cause
  its then-current rating of any Class of Notes or Composite Securities to be reduced or withdrawn. No
  compensation payable to a successor from payments on the Collateral shall be greater than that paid to the
  Portfolio Manager without the prior written consent of a Super Majority of the Controlling Class of
  Notes, a Majority of the Notes and a Majority of the Preference Shares. The Issuer, the Trustee and the
  successor Portfolio Manager shall take such action (or cause the retiring Portfolio Manager to take such
  action) consistent with this Agreement and the terms of the Indenture applicable to the Portfolio Manager,
  as shall be necessary to effectuate any such succession.

                           (e)      In the event of removal of the Portfolio Manager pursuant to this
  Agreement, the Issuer shall have all of the rights and remedies available with respect thereto at law or
  equity, and, without limiting the foregoing, the Issuer or, to the extent so provided in the Indenture, the
  Trustee may by notice in writing to the Portfolio Manager as provided under this Agreement terminate all
  the rights and obligations of the Portfolio Manager under this Agreement (except those that survive
  termination pursuant to Section 12(e) above). Upon expiration of the applicable notice period with respect
  to termination specified in this Section 12 or Section 14 of this Agreement, as applicable, all authority and
  power of the Portfolio Manager under this Agreement, whether with respect to the Collateral or
  otherwise, shall automatically and without further action by any person or entity pass to and be vested in
  the successor Portfolio Manager upon the appointment thereof.

                     13.   Delegation; Assignments.

                   This Agreement, and any obligations or duties of the Portfolio Manager hereunder, shall
  not be delegated by the Portfolio Manager, in whole or in part, except to any entity that is both
  (i) controlled by two or more of James Dondero, Mark Okada and Todd Travers and (ii) one in which two
  or more of James Dondero, Mark Okada and Todd Travers (or any Approved Replacement thereof) is
  involved in the day to day management and operations (and in any such case pursuant to an instrument of
  delegation in form and substance satisfactory to the Issuer), without the prior written consent of the
  Issuer, a Super Majority of the Controlling Class of Notes and a Majority of the Preference Shares


  DOCSLA1:505221.2                                    -13-
                                                                                               006642
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 20 of 266 PageID 9465


  (excluding Preference Shares held by the Portfolio Manager or any of its Affiliates), and, notwithstanding
  any such consent, no delegation of obligations or duties by the Portfolio Manager (including, without
  limitation, to an entity described above) shall relieve the Portfolio Manager from any liability hereunder.

                   Subject to Section 12, any assignment of this Agreement to any Person, in whole or in
  part, by the Portfolio Manager shall be deemed null and void unless (i) such assignment is consented to in
  writing by the Issuer, a Super Majority of the Controlling Class of Notes and the Holders of a Majority of
  the Preference Shares (excluding Preference Shares held by the Portfolio Manager or any of its Affiliates)
  and (ii) the Rating Condition is satisfied with respect to any such assignment. Any assignment consented
  to by the Issuer and such Noteholders and Holders of Preference Shares shall bind the assignee hereunder
  in the same manner as the Portfolio Manager is bound. In addition, the assignee shall execute and deliver
  to the Issuer and the Trustee a counterpart of this Agreement naming such assignee as Portfolio Manager.
  Upon the execution and delivery of such a counterpart by the assignee and consent thereto by the Issuer,
  such Noteholders and such Holders of the Preference Shares, the Portfolio Manager shall be released from
  further obligations pursuant to this Agreement, except with respect to its obligations arising under
  Section 10 of this Agreement prior to such assignment and except with respect to its obligations under
  Sections 2(c)(i) and 15 hereof. This Agreement shall not be assigned by the Issuer without the prior
  written consent of the Portfolio Manager and the Trustee, except in the case of assignment by the Issuer to
  (i) an entity which is a successor to the Issuer permitted under the Indenture, in which case such successor
  organization shall be bound hereunder and by the terms of said assignment in the same manner as the
  Issuer is bound thereunder or (ii) the Trustee as contemplated by the Indenture. In the event of any
  assignment by the Issuer, the Issuer shall cause its successor to execute and deliver to the Portfolio
  Manager such documents as the Portfolio Manager shall consider reasonably necessary to effect fully
  such assignment. The Portfolio Manager hereby consents to the matters set forth in Article 15 of the
  Indenture.

                     14.   Termination by the Issuer for Cause.

                   Subject to Section 12(f) above, this Agreement shall be terminated, and the Portfolio
  Manager shall be removed, by the Issuer, if directed by the Trustee or a Super Majority of the Controlling
  Class of Notes or by a Majority of the Holders of the Preference Shares (excluding any Preference Shares
  held by the Portfolio Manager or its Affiliates), in each case for cause upon 10 days’ prior written notice
  to the Portfolio Manager and upon written notice to the Noteholders and the Holders of the Preference
  Shares as set forth below. For purposes of determining “cause” with respect to any such termination of
  this Agreement, such term shall mean any one of the following events:

                           (a)      the Portfolio Manager willfully breaches in any respect, or takes any
  action that it knows violates in any respect, any provision of this Agreement or any terms of the Indenture
  applicable to it;

                           (b)      the Portfolio Manager breaches in any material respect any provision of
  this Agreement or any terms of the Indenture or the Collateral Administration Agreement applicable to it,
  or any representation, warranty, certification or statement given in writing by the Portfolio Manager shall
  prove to have been incorrect in any material respect when made or given, and the Portfolio Manager fails
  to cure such breach or take such action so that the facts (after giving effect to such action) conform in all
  material respects to such representation, warranty, certificate or statement, in each case within 30 days of
  becoming aware of, or receiving notice from, the Trustee of, such breach or materially incorrect
  representation, warranty, certificate or statement;

                         (c)   the Portfolio Manager is wound up or dissolved (other than a dissolution
  in which the remaining members elect to continue the business of the Portfolio Manager in accordance


  DOCSLA1:505221.2                                    -14-
                                                                                               006643
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 21 of 266 PageID 9466


  with its Governing Instruments) or there is appointed over it or a substantial portion of its assets a
  receiver, administrator, administrative receiver, trustee or similar officer, or the Portfolio Manager
  (i) ceases to be able to, or admits in writing its inability to, pay its debts as they become due and payable,
  or makes a general assignment for the benefit of or enters into any composition or arrangement with, its
  creditors generally; (ii) applies for or consents (by admission of material allegations of a petition or
  otherwise) to the appointment of a receiver, trustee, assignee, custodian, liquidator or sequestrator (or
  other similar official) of the Portfolio Manager or of any substantial part of its properties or assets, or
  authorizes such an application or consent, or proceedings seeking such appointment are commenced
  without such authorization, consent or application against the Portfolio Manager and continue
  undismissed for 60 days; (iii) authorizes or files a voluntary petition in bankruptcy, or applies for or
  consents (by admission of material allegations of a petition or otherwise) to the application of any
  bankruptcy, reorganization, arrangement, readjustment of debt, insolvency or dissolution, or authorizes
  such application or consent, or proceedings to such end are instituted against the Portfolio Manager
  without such authorization, application or consent and are approved as properly instituted and remain
  undismissed for 60 days or result in adjudication of bankruptcy or insolvency; or (iv) permits or suffers
  all or any substantial part of its properties or assets to be sequestered or attached by court order and the
  order remains undismissed for 60 days;

                            (d)     the occurrence of any Event of Default under the Indenture that results
  from any breach by the Portfolio Manager of its duties under the Indenture or this Agreement, which
  breach or default is not cured within any applicable cure period; or

                            (e)      (x) the occurrence of an act by the Portfolio Manager related to its
  activities in any securities, financial advisory or other investment business that constitutes fraud, (y) the
  Portfolio Manager being indicted, or any of its principals being convicted, of a felony criminal offense
  related to its activities in any securities, financial advisory or other investment business or (z) the
  Portfolio Manager being indicted for, adjudged liable in a civil suit for, or convicted of a violation of the
  Securities Act or any other United States Federal securities law or any rules or regulations thereunder; or

                             (f)     a Change of Control shall occur with respect to the Portfolio Manager.

                  If any of the events specified in this Section 14 shall occur, the Portfolio Manager shall
  give prompt written notice thereof to the Issuer, the Trustee, the Preference Share Paying Agent and the
  Holders of all outstanding Notes and Preference Shares upon the Portfolio Manager’s becoming aware of
  the occurrence of such event. A Super Majority of Controlling Class of Notes and a Majority of the
  Holders of the Preference Shares (excluding any Preference Shares held by the Portfolio Manager or its
  Affiliates) may, acting together, waive any event described above as a basis for termination of this
  Agreement and removal of the Portfolio Manager under this Section 14.

                     15.     Action Upon Termination.

                          (a)     From and after the effective date of termination of this Agreement, the
  Portfolio Manager shall not be entitled to compensation for further services hereunder, but shall be paid
  all compensation accrued to the date of termination, as provided in Section 8 hereof, and shall be entitled
  to receive any amounts owing under Section 10 hereof. Upon the effective date of termination of this
  Agreement, the Portfolio Manager shall as soon as practicable:

                                     (i)    deliver to the Issuer all property and documents of the Trustee or
                     the Issuer or otherwise relating to the Collateral then in the custody of the Portfolio
                     Manager; and




  DOCSLA1:505221.2                                     -15-
                                                                                                006644
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 22 of 266 PageID 9467


                                     (ii)    deliver to the Trustee an accounting with respect to the books
                     and records delivered to the Trustee or the successor Portfolio Manager appointed
                     pursuant to Section 12(d) hereof.

                  Notwithstanding such termination, the Portfolio Manager shall remain liable to the extent
  set forth herein (but subject to Section 10 hereof) for its acts or omissions hereunder arising prior to
  termination and for any expenses, losses, damages, liabilities, demands, charges and claims (including
  reasonable attorneys’ fees) in respect of or arising out of a breach of the representations and warranties
  made by the Portfolio Manager in Section 16(b) hereof or from any failure of the Portfolio Manager to
  comply with the provisions of this Section 15.

                          (b)     The Portfolio Manager agrees that, notwithstanding any termination, it
  shall reasonably cooperate in any Proceeding arising in connection with this Agreement, the Indenture or
  any of the Collateral (excluding any such Proceeding in which claims are asserted against the Portfolio
  Manager or any Affiliate of the Portfolio Manager) upon receipt of appropriate indemnification and
  expense reimbursement.

                     16.     Representations and Warranties.

                             (a)     The Issuer hereby represents and warrants to the Portfolio Manager as
  follows:

                                      (i)     The Issuer has been duly registered and is validly existing under
                     the laws of the Cayman Islands, has full power and authority to own its assets and the
                     securities proposed to be owned by it and included in the Collateral and to transact the
                     business in which it is presently engaged and is duly qualified under the laws of each
                     jurisdiction where its ownership or lease of property or the conduct of its business
                     requires, or the performance of its obligations under this Agreement, the Indenture, the
                     Notes or the Preference Shares would require, such qualification, except for failures to be
                     so qualified, authorized or licensed that would not in the aggregate have a material
                     adverse effect on the business, operations, assets or financial condition of the Issuer.

                                       (ii)    The Issuer has full power and authority to execute, deliver and
                     perform this Agreement, the Indenture and the Notes and all obligations required
                     hereunder, under the Indenture and the Notes and has taken all necessary action to
                     authorize this Agreement, the Indenture, the Notes and the Preference Shares on the
                     terms and conditions hereof and thereof and the execution by the Issuer, delivery and
                     performance of this Agreement, the Indenture and the Notes and the performance of all
                     obligations imposed upon it hereunder and thereunder. No consent of any other person
                     including, without limitation, stockholders and creditors of the Issuer, and no license,
                     permit, approval or authorization of, exemption by, notice or report to, or registration,
                     filing or declaration with, any governmental authority, other than those that may be
                     required under state securities or “blue sky” laws and those that have been or shall be
                     obtained in connection with the Indenture and the issuance of the Notes and the
                     Preference Shares, is required by the Issuer in connection with this Agreement, the
                     Indenture, the Notes or the Preference Shares or the execution, delivery, performance,
                     validity or enforceability of this Agreement, the Indenture or the Notes or the obligations
                     imposed upon it hereunder or thereunder. This Agreement constitutes, and each
                     instrument or document required hereunder, when executed and delivered hereunder,
                     shall constitute, the legally valid and binding obligation of the Issuer enforceable against
                     the Issuer in accordance with its terms, subject to (a) the effect of bankruptcy, insolvency


  DOCSLA1:505221.2                                      -16-
                                                                                                 006645
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 23 of 266 PageID 9468


                     or similar laws affecting generally the enforcement of creditors’ rights and (b) general
                     equitable principles.

                                      (iii)   The execution by the Issuer, delivery and performance of this
                     Agreement and the documents and instruments required hereunder shall not violate any
                     provision of any existing law or regulation binding on the Issuer, or any order, judgment,
                     award or decree of any court, arbitrator or governmental authority binding on the Issuer,
                     or the Governing Instruments of, or any securities issued by, the Issuer or of any
                     mortgage, indenture, lease, contract or other agreement, instrument or undertaking to
                     which the Issuer is a party or by which the Issuer or any of its assets may be bound, the
                     violation of which would have a material adverse effect on the business, operations,
                     assets or financial condition of the Issuer, and shall not result in or require the creation or
                     imposition of any lien on any of its property, assets or revenues pursuant to the provisions
                     of any such mortgage, indenture, lease, contract or other agreement, instrument or
                     undertaking (other than the lien of the Indenture).

                                      (iv)    The Issuer is not in violation of its Governing Instruments or in
                     breach or violation of or in default under the Indenture or any contract or agreement to
                     which it is a party or by which it or any of its assets may be bound, or any applicable
                     statute or any rule, regulation or order of any court, government agency or body having
                     jurisdiction over the Issuer or its properties, the breach or violation of which or default
                     under which would have a material adverse effect on the validity or enforceability of this
                     Agreement or the performance by the Issuer of its duties hereunder.

                                    (v)     True and complete copies of the Indenture and the Issuer’s
                     Governing Instruments have been delivered to the Portfolio Manager.

                   The Issuer agrees to deliver a true and complete copy of each amendment to the
  documents referred to in Section 16(a)(v) above to the Portfolio Manager as promptly as practicable after
  its adoption or execution.

                             (b)      The Portfolio Manager hereby represents and warrants to the Issuer as
  follows:

                                      (i)     The Portfolio Manager is a limited partnership duly organized
                     and validly existing and in good standing under the laws of the State of Delaware, has
                     full power and authority to own its assets and to transact the business in which it is
                     currently engaged and is duly qualified and in good standing under the laws of each
                     jurisdiction where its ownership or lease of property or the conduct of its business
                     requires, or the performance of this Agreement would require such qualification, except
                     for those jurisdictions in which the failure to be so qualified, authorized or licensed
                     would not have a material adverse effect on the business, operations, assets or financial
                     condition of the Portfolio Manager or on the ability of the Portfolio Manager to perform
                     its obligations under, or on the validity or enforceability of, this Agreement and the
                     provisions of the Indenture applicable to the Portfolio Manager.

                                     (ii)    The Portfolio Manager has full power and authority to execute,
                     deliver and perform this Agreement and all obligations required hereunder and under the
                     provisions of the Indenture applicable to the Portfolio Manager, and has taken all
                     necessary action to authorize this Agreement on the terms and conditions hereof and the
                     execution, delivery and performance of this Agreement and all obligations required



  DOCSLA1:505221.2                                       -17-
                                                                                                   006646
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 24 of 266 PageID 9469


                     hereunder and under the terms of the Indenture applicable to the Portfolio Manager. No
                     consent of any other person, including, without limitation, creditors of the Portfolio
                     Manager, and no license, permit, approval or authorization of, exemption by, notice or
                     report to, or registration, filing or declaration with, any governmental authority is
                     required by the Portfolio Manager in connection with this Agreement or the execution,
                     delivery, performance, validity or enforceability of this Agreement or the obligations
                     required hereunder or under the terms of the Indenture applicable to the Portfolio
                     Manager. This Agreement has been, and each instrument and document required
                     hereunder or under the terms of the Indenture shall be, executed and delivered by a duly
                     authorized partner of the Portfolio Manager, and this Agreement constitutes, and each
                     instrument and document required hereunder or under the terms of the Indenture when
                     executed and delivered by the Portfolio Manager hereunder or under the terms of the
                     Indenture shall constitute, the valid and legally binding obligations of the Portfolio
                     Manager enforceable against the Portfolio Manager in accordance with their terms,
                     subject to (a) the effect of bankruptcy, insolvency or similar laws affecting generally the
                     enforcement of creditors’ rights and (b) general equitable principles.

                                      (iii)    The execution, delivery and performance of this Agreement and
                     the terms of the Indenture applicable to the Portfolio Manager and the documents and
                     instruments required hereunder or under the terms of the Indenture shall not violate or
                     conflict with any provision of any existing law or regulation binding on or applicable to
                     the Portfolio Manager, or any order, judgment, award or decree of any court, arbitrator or
                     governmental authority binding on the Portfolio Manager, or the Governing Instruments
                     of, or any securities issued by the Portfolio Manager or of any mortgage, indenture, lease,
                     contract or other agreement, instrument or undertaking to which the Portfolio Manager is
                     a party or by which the Portfolio Manager or any of its assets may be bound, the violation
                     of which would have a material adverse effect on the business, operations, assets or
                     financial condition of the Portfolio Manager or its ability to perform its obligations under
                     this Agreement and the provisions of the Indenture applicable to the Portfolio Manager,
                     and shall not result in or require the creation or imposition of any lien on any of its
                     material property, assets or revenues pursuant to the provisions of any such mortgage,
                     indenture, lease, contract or other agreement, instrument or undertaking.

                                      (iv)     There is no charge, investigation, action, suit or proceeding
                     before or by any court pending or, to the best knowledge of the Portfolio Manager,
                     threatened that, if determined adversely to the Portfolio Manager, would have a material
                     adverse effect upon the performance by the Portfolio Manager of its duties under, or on
                     the validity or enforceability of, this Agreement and the provisions of the Indenture
                     applicable to the Portfolio Manager hereunder.

                                     (v)     The Portfolio Manager is a registered investment advisor under
                     the United States Investment Advisers Act of 1940, as amended.

                                      (vi)    The Portfolio Manager is not in violation of its Governing
                     Instruments or in breach or violation of or in default under any contract or agreement to
                     which it is a party or by which it or any of its property may be bound, or any applicable
                     statute or any rule, regulation or order of any court, government agency or body having
                     jurisdiction over the Portfolio Manager or its properties, the breach or violation of which
                     or default under which would have a material adverse effect on the validity or
                     enforceability of this Agreement or the provisions of the Indenture applicable to the
                     Portfolio Manager, or the performance by the Portfolio Manager of its duties hereunder.


  DOCSLA1:505221.2                                      -18-
                                                                                                 006647
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 25 of 266 PageID 9470


                     17.      Notices.

                   Unless expressly provided otherwise herein, all notices, requests, demands and other
  communications required or permitted under this Agreement shall be in writing (including by telecopy)
  and shall be deemed to have been duly given, made and received when delivered against receipt or upon
  actual receipt of registered or certified mail, postage prepaid, return receipt requested, or, in the case of
  telecopy notice, when received in legible form, addressed as set forth below:

                     (a) If to the Issuer:

                     Jasper CLO Ltd.
                     /o Ogier Fiduciary Services (Cayman) Limited
                     P.O. Box 1234
                     Queensgate House, South Church Street,
                     George Town, Grand Cayman, Cayman Islands
                     Telecopy: (345) 945-6265
                     Attention: The Directors

                     (b) If to the Portfolio Manager:

                     Highland Capital Management, L.P.
                     Two Galleria Tower
                     13455 Noel Road, Suite 1300
                     Dallas, Texas 75240
                     Telephone: (972) 628-4100
                     Telecopy: (972) 628-4147
                     Attention: James Dondero

                     (c) If to the Trustee:

                     JPMorgan Chase Bank
                     600 Travis Street, 50th Floor,
                     Houston, Texas 77002
                     Telecopy: (713) 216-2101
                     Attention: Worldwide Securities Services —Jasper CLO Ltd.

                     (d) If to the Noteholders:

                  In accordance with Section 14.4 of the Indenture, at their respective addresses set forth on
  the Note Register.

                     (e) If to the Holders of the Preference Shares:

                  In accordance with Section 14.4 of the Indenture, to the Preference Share Paying Agent at
  the address identified therein.

                   Any party may alter the address or telecopy number to which communications or copies
  are to be sent by giving notice of such change of address in conformity with the provisions of this
  Section 17 for the giving of notice.




  DOCSLA1:505221.2                                      -19-
                                                                                               006648
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 26 of 266 PageID 9471


                     18.   Binding Nature of Agreement; Successors and Assigns.

                   This Agreement shall be binding upon and inure to the benefit of the parties hereto and
  their respective heirs, personal representatives, successors and permitted assigns as provided herein. The
  Portfolio Manager hereby consents to the collateral assignment of this Agreement as provided in the
  Indenture and further agrees that the Trustee may enforce the Portfolio Manager’s obligations hereunder.

                     19.   Entire Agreement.

                   This Agreement contains the entire agreement and understanding among the parties
  hereto with respect to the subject matter hereof, and supersedes all prior and contemporaneous
  agreements, understandings, inducements and conditions, express or implied, oral or written, of any
  nature whatsoever with respect to the subject matter hereof. The express terms hereof control and
  supersede any course of performance and/or usage of the trade inconsistent with any of the terms hereof.
  This Agreement may not be modified or amended other than by an agreement in writing executed by the
  parties hereto and in accordance with the terms of Section 15.1(f)(iv) of the Indenture.

                     20.   Conflict with the Indenture.

                   Subject to the last two sentences of Section 2(a)(ii), in the event that this Agreement
  requires any action to be taken with respect to any matter and the Indenture requires that a different action
  be taken with respect to such matter, and such actions are mutually exclusive, the provisions of the
  Indenture in respect thereof shall control.

                     21.   Priority of Payments.

                   The Portfolio Manager agrees that the payment of all amounts to which it is entitled
  pursuant to this Agreement and the Indenture shall be due and payable only in accordance with the
  priorities set forth in the Indenture and only to the extent funds are available for such payments in
  accordance with such priorities.

                     22.   Governing Law.

             THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
  GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
  ITS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
  ANOTHER JURISDICTION.

                     23.   Indulgences Not Waivers.

                   Neither the failure nor any delay on the part of any party hereto to exercise any right,
  remedy, power or privilege under this Agreement shall operate as a waiver thereof, nor shall any single or
  partial exercise of any right, remedy, power or privilege preclude any other or further exercise of the same
  or of any other right, remedy, power or privilege, nor shall any waiver of any right, remedy, power or
  privilege with respect to any occurrence be construed as a waiver of such right, remedy, power or
  privilege with respect to any other occurrence. No waiver shall be effective unless it is in writing and is
  signed by the party asserted to have granted such waiver.




  DOCSLA1:505221.2                                    -20-
                                                                                               006649
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 27 of 266 PageID 9472


                     24.   Costs and Expenses.

                  Except as may otherwise be agreed in writing, the costs and expenses (including the fees
  and disbursements of counsel and accountants) incurred by each party in connection with the negotiation
  and preparation of and the execution of this Agreement, and all matters incident thereto, shall be borne by
  such party.

                     25.   Titles Not to Affect Interpretation.

                   The titles of paragraphs and subparagraphs contained in this Agreement are for
  convenience only, and they neither form a part of this Agreement nor are they to be used in the
  construction or interpretation hereof.

                     26.   Execution in Counterparts.

                   This Agreement may be executed in any number of counterparts by facsimile or other
  written form of communication, each of which shall be deemed to be an original as against any party
  whose signature appears thereon, and all of which shall together constitute one and the same instrument.
  This Agreement shall become binding when one or more counterparts hereof, individually or taken
  together, shall bear the signatures of all of the parties reflected hereon as the signatories.

                     27.   Provisions Separable.

                    In case any provision in this Agreement shall be invalid, illegal or unenforceable as
  written, such provision shall be construed in the manner most closely resembling the apparent intent of
  the parties with respect to such provision so as to be valid, legal and enforceable; provided, however, that
  if there is no basis for such a construction, such provision shall be ineffective only to the extent of such
  invalidity, illegality or unenforceability and, unless the ineffectiveness of such provision destroys the
  basis of the bargain for one of the parties to this Agreement, the validity, legality and enforceability of the
  remaining provisions hereof or thereof shall not in any way be affected or impaired thereby.

                     28.   Number and Gender.

                  Words used herein, regardless of the number and gender specifically used, shall be
  deemed and construed to include any other number, singular or plural, and any other gender, masculine,
  feminine or neuter, as the context requires.

                     29.   Written Disclosure Statement.

                 The Issuer and the Trustee acknowledge receipt of Part II of the Portfolio Manager’s
  Form ADV filed with the Securities and Exchange Commission, as required by Rule 204-3 under the
  Advisers Act, more than 48 hours prior to the date of execution of this Agreement.

                     30.   Miscellaneous.

                          (a)      In the event that any vote is solicited with respect to any Collateral
  Obligation, the Portfolio Manager, on behalf of the Issuer, shall vote or refrain from voting any such
  security in any manner permitted by the Indenture that the Portfolio Manager has determined in its
  reasonable judgment shall be in the best interests of the Noteholders and the Holders of the Preference
  Shares. In addition, with respect to any Defaulted Collateral Obligation, the Portfolio Manager, on behalf
  of the Issuer, may instruct the trustee for such Defaulted Collateral Obligation to enforce the Issuer’s



  DOCSLA1:505221.2                                     -21-
                                                                                                 006650
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 28 of 266 PageID 9473


  rights under the Underlying Instruments governing such Defaulted Collateral Obligation and any
  applicable law, rule or regulation in any manner permitted under the Indenture that the Portfolio Manager
  has determined in its reasonable judgment shall be in the best interests of the Noteholders and the Holders
  of the Preference Shares. In the event any Offer is made with respect to any Collateral Obligation, the
  Portfolio Manager, on behalf of the Issuer, may take such action as is permitted by the Indenture and that
  the Portfolio Manager has determined in its reasonable judgment shall be in the best interests of the
  Noteholders and the Holders of the Preference Shares.

                          (b)     In connection with taking or omitting any action under the Indenture or
  this Agreement, the Portfolio Manager may consult with counsel and may rely in good faith on the advice
  of such counsel or any opinion of counsel.

                   Without prejudice to Section 14(f) hereof, any corporation, partnership or limited liability
  company into which the Portfolio Manager may be merged or converted or with which it may be
  consolidated, or any corporation, partnership or limited liability company resulting from any merger,
  conversion or consolidation to which the Portfolio Manager shall be a party, or any corporation,
  partnership or limited liability company succeeding to all or substantially all of the collateral management
  business of the Portfolio Manager, shall be the successor to the Portfolio Manager without any further
  action by the Portfolio Manager, the Co-Issuers, the Trustee, the Noteholders or any other person or
  entity.

                           Limitation of Liabilities.

                   The Issuer’s obligations hereunder are solely the corporate obligations of the Issuer and
  the Portfolio Manager shall not have any recourse to any of the directors, officers, shareholders, members
  or incorporators of the Issuer with respect to any claims, losses, damages, liabilities, indemnities or other
  obligations in connection with any transactions contemplated hereby, except for any claims, losses,
  damages, liabilities, indemnities or other obligations caused by the gross negligence, bad faith or willful
  misconduct of such directors, officers, shareholders, members or incorporators of the Issuer. The
  obligations of the Issuer hereunder shall be limited to the net proceeds of the Collateral, if any, and
  following realization of the Collateral and its application in accordance with the Indenture, any
  outstanding obligations of the Issuer hereunder shall be extinguished and shall not thereafter revive. The
  provisions of this section shall survive termination of this Agreement.

                           Consent to Posting of Documents on Repository.

                    The Portfolio Manager hereby consents to (i) the posting of the final Offering
  Memorandum, the Indenture and any Hedge Agreements (collectively, the “Documents”) and the periodic
  reports to be delivered pursuant to the Documents and any amendments or other modifications thereto on
  the Repository (as such term is defined in the Indenture) for use in the manner provided in the Repository;
  and (ii) the display of its name on the Repository in connection therewith.




  DOCSLA1:505221.2                                      -22-
                                                                                               006651
Case 19-34054-sgj11 Doc 1822-33 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
 Case 3:21-cv-00538-N Document 26-26 Filed24 06/09/21 Page 29 of 266 PageID 9474




                                                                     006652
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        237 06/09/21 Page 30 of 266 PageID 9475
Case 3:21-cv-00538-N Document 26-26 Filed



                               EXHIBIT ++




                                                                     006653
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        237 06/09/21 Page 31 of 266 PageID 9476
Case 3:21-cv-00538-N Document 26-26 Filed
                                                                                        EXECUTION COPY




                                      JASPER CLO LTD.
                                                  Issuer,


                                     JASPER CLO CORP.
                                                Co-Issuer,

                                                   and

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                                                 Trustee




                                           INDENTURE
                                         Dated as of June 29, 2005




                            COLLATERALIZED DEBT OBLIGATIONS


            U.S.$521,500,000 Class A Floating Rate Senior Secured Extendable Notes Due 2017
             U.S.$35,000,000 Class B Floating Rate Senior Secured Extendable Notes Due 2017
        U.S.$35,000,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
   U.S.$33,500,000 Class D-1 Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
    U.S.$5,000,000 Class D-2 Fixed Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
                   U.S.$10,000,000 Class 1 Extendable Composite Securities Due 2017
                    U.S.$5,000,000 Class 2 Extendable Composite Securities Due 2017




                                                                                         006654
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        237 06/09/21 Page 32 of 266 PageID 9477
Case 3:21-cv-00538-N Document 26-26 Filed


                                                        TABLE OF CONTENTS

                                                                                                                                           Page

     ARTICLE 1 DEFINITIONS ............................................................................................................. 3

     Section 1.1.          Definitions...........................................................................................................3
     Section 1.2.          Assumptions as to Pledged Obligations; Construction Conventions. ...............69
     Section 1.3.          Rules of Interpretation. .....................................................................................71

     ARTICLE 2 THE NOTES AND THE COMPOSITE SECURITIES ....................................................... 73

     Section 2.1.          Forms Generally................................................................................................73
     Section 2.2.          Forms of Securities and Certificate of Authentication......................................73
     Section 2.3.          Authorized Amount; Denominations. ...............................................................74
     Section 2.4.          Extension of Reinvestment Period and Stated Maturity. ..................................75
     Section 2.5.          Execution, Authentication, Delivery, and Dating. ............................................78
     Section 2.6.          Registration, Registration of Transfer and Exchange. ......................................78
     Section 2.7.          Mutilated, Destroyed, Lost, or Stolen Securities. .............................................86
     Section 2.8.          Payment of Principal and Interest and Other Amounts; Principal and
                           Interest Rights Preserved; Withholding. ...........................................................87
     Section 2.9.          Persons Considered Owners..............................................................................90
     Section 2.10.         Cancellation. .....................................................................................................90
     Section 2.11.         Definitive Securities..........................................................................................90
     Section 2.12.         Securities Beneficially Owned by Non-Permitted Holders...............................91
     Section 2.13          Tax Purposes .....................................................................................................92

     ARTICLE 3 CONDITIONS PRECEDENT........................................................................................ 92

     Section 3.1.          Conditions to Issuance of Securities on Closing Date. .....................................92
     Section 3.2.          Custodianship; Delivery of Collateral Obligations and Eligible
                           Investments. ......................................................................................................96
     Section 3.3.          Representations as to Collateral. .......................................................................96

     ARTICLE 4 SATISFACTION AND DISCHARGE............................................................................. 98

     Section 4.1.          Satisfaction and Discharge of Indenture. ..........................................................98
     Section 4.2.          Application of Trust Money............................................................................100
     Section 4.3.          Repayment of Monies Held by Paying Agent.................................................100

     ARTICLE 5 REMEDIES ............................................................................................................. 100

     Section 5.1.          Events of Default. ...........................................................................................100
     Section 5.2.          Acceleration of Maturity; Rescission and Annulment. ...................................102
     Section 5.3.          Collection of Indebtedness and Suits for Enforcement by Trustee.................103

                                                                          i


                                                                                                                                   006655
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        237 06/09/21 Page 33 of 266 PageID 9478
Case 3:21-cv-00538-N Document 26-26 Filed



     Section 5.4.          Remedies.........................................................................................................105
     Section 5.5.          Optional Preservation of Collateral.................................................................106
     Section 5.6.          Trustee May Enforce Claims Without Possession of Securities. ....................107
     Section 5.7.          Application of Money Collected.....................................................................107
     Section 5.8.          Limitation on Suits..........................................................................................108
     Section 5.9.          Unconditional Rights of Holders of Notes......................................................108
     Section 5.10.         Restoration of Rights and Remedies. ..............................................................109
     Section 5.11.         Rights and Remedies Cumulative. ..................................................................109
     Section 5.12.         Delay or Omission Not Waiver.......................................................................109
     Section 5.13.         Control by Majority of the Controlling Class. ................................................109
     Section 5.14.         Waiver of Past Defaults. .................................................................................110
     Section 5.15.         Undertaking for Costs. ....................................................................................110
     Section 5.16.         Waiver of Stay or Extension Laws..................................................................111
     Section 5.17.         Sale of Collateral.............................................................................................111
     Section 5.18.         Action on the Notes.........................................................................................111

     ARTICLE 6 THE TRUSTEE ........................................................................................................ 112

     Section 6.1.          Certain Duties and Responsibilities. ...............................................................112
     Section 6.2.          Notice of Default.............................................................................................113
     Section 6.3.          Certain Rights of Trustee. ...............................................................................113
     Section 6.4.          Not Responsible for Recitals or Issuance of Securities...................................115
     Section 6.5.          May Hold Securities........................................................................................115
     Section 6.6.          Money Held in Trust. ......................................................................................115
     Section 6.7.          Compensation and Reimbursement.................................................................115
     Section 6.8.          Corporate Trustee Required; Eligibility..........................................................116
     Section 6.9.          Resignation and Removal; Appointment of Successor. ..................................117
     Section 6.10.         Acceptance of Appointment by Successor......................................................118
     Section 6.11.         Merger, Conversion, Consolidation, or Succession to Business of
                           Trustee.............................................................................................................118
     Section 6.12.         Co-Trustees. ....................................................................................................119
     Section 6.13.         Certain Duties of Trustee Related to Delayed Payment of Proceeds. .............119
     Section 6.14.         Authenticating Agents.....................................................................................120
     Section 6.15.         Fiduciary for Holders of Notes Only; Agent for Secured Parties. ..................120
     Section 6.16.         Representations and Warranties of the Bank. .................................................121
     Section 6.17.         Additional Reporting Requirements. ..............................................................121

     ARTICLE 7 COVENANTS .......................................................................................................... 121

     Section 7.1.          Payment of Principal and Interest. ..................................................................121
     Section 7.2.          Maintenance of Office or Agency...................................................................121
     Section 7.3.          Money for Note Payments to be Held in Trust. ..............................................122
     Section 7.4.          Existence of Co-Issuers...................................................................................124
     Section 7.5.          Protection of Collateral. ..................................................................................125
                                                                         ii


                                                                                                                                   006656
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        237 06/09/21 Page 34 of 266 PageID 9479
Case 3:21-cv-00538-N Document 26-26 Filed



     Section 7.6.        Opinions as to Collateral.................................................................................126
     Section 7.7.        Performance of Obligations. ...........................................................................127
     Section 7.8.        Negative Covenants. .......................................................................................127
     Section 7.9.        Notice of Default; Statement as to Compliance. .............................................128
     Section 7.10.       Co-Issuers May Consolidate, etc., Only on Certain Terms.............................129
     Section 7.11.       Successor Substituted......................................................................................130
     Section 7.12.       No Other Business. .........................................................................................130
     Section 7.13.       Listing on Irish Stock Exchange. ....................................................................131
     Section 7.14.       Annual Rating Review. ...................................................................................131
     Section 7.15.       Reporting.........................................................................................................132
     Section 7.16.       Calculation Agent. ..........................................................................................132
     Section 7.17.       Certain Tax Matters. .......................................................................................133
     Section 7.18.       Securities Lending...........................................................................................134
     Section 7.19.       Purchase of Collateral Obligations; Ramp-Up Completion Date. ..................137
     Section 7.20.       Posting of Reports on Repository. ..................................................................138
     Section 7.21.       Secondary Risk Procedures.............................................................................139
     Section 7.22.       Section 3(c)(7) Procedures..............................................................................139

     ARTICLE 8 SUPPLEMENTAL INDENTURES ............................................................................... 140

     Section 8.1.        Supplemental Indentures Without Consent of Holders...................................140
     Section 8.2.        Supplemental Indentures With Consent of Holders........................................143
     Section 8.3.        Execution of Supplemental Indentures. ..........................................................145
     Section 8.4.        Effect of Supplemental Indentures; Certain Required Consents.....................146
     Section 8.5.        Reference in Securities to Supplemental Indentures.......................................146
     Section 8.6.        Composite Securities.......................................................................................146

     ARTICLE 9 REDEMPTION OF NOTES........................................................................................ 147

     Section 9.1.        Mandatory Redemption...................................................................................147
     Section 9.2.        Optional Redemption. .....................................................................................147
     Section 9.3.        Redemption Procedures. .................................................................................149
     Section 9.4.        Notes Payable on Redemption Date................................................................151
     Section 9.5.        Special Redemption. .......................................................................................152
     Section 9.6.        Amendment Buy-Out......................................................................................152

     ARTICLE 10 ACCOUNTS, ACCOUNTINGS, AND RELEASES ...................................................... 153

     Section 10.1.       Collection of Money. ......................................................................................153
     Section 10.2.       Collection Account. ........................................................................................153
     Section 10.3.       Other Accounts. ..............................................................................................155
     Section 10.4.       Reinvestment of Funds in Accounts; Reports by Trustee. ..............................159
     Section 10.5.       Synthetic Security Counterparty Account.......................................................161
     Section 10.6.       Accountings. ...................................................................................................162

                                                                      iii


                                                                                                                               006657
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        237 06/09/21 Page 35 of 266 PageID 9480
Case 3:21-cv-00538-N Document 26-26 Filed



     Section 10.7.        Release of Collateral. ......................................................................................169
     Section 10.8.        Reports by Independent Accountants..............................................................170
     Section 10.9.        Reports to Rating Agencies.............................................................................171

     ARTICLE 11 APPLICATION OF MONIES ................................................................................... 171

     Section 11.1.        Disbursements of Monies from Payment Account. ........................................171

     ARTICLE 12 SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF COLLATERAL OBLIGATIONS177

     Section 12.1.        Sales of Collateral Obligations. ......................................................................177
     Section 12.2.        Purchase of Collateral Obligations..................................................................180
     Section 12.3.        Conditions Applicable to All Sale and Purchase Transactions. ......................182
     Section 12.4.        Certain Determinations Relating to Collateral Obligations. ...........................182

     ARTICLE 13 NOTEHOLDERS' RELATIONS................................................................................ 183

     Section 13.1.        Subordination. .................................................................................................183
     Section 13.2.        Standard of Conduct........................................................................................184

     ARTICLE 14 MISCELLANEOUS ................................................................................................ 185

     Section 14.1.        Form of Documents Delivered to Trustee.......................................................185
     Section 14.2.        Acts of Noteholders, Composite Securityholders or Holders of
                          Preference Shares............................................................................................185
     Section 14.3.        Notices, etc., to Certain Persons or Parties. ....................................................186
     Section 14.4.        Notices to Holders, the Preference Shares Paying Agent; Waiver. ................188
     Section 14.5.        Effect of Headings and Table of Contents. .....................................................189
     Section 14.6.        Successors and Assigns...................................................................................189
     Section 14.7.        Separability. ....................................................................................................189
     Section 14.8.        Benefits of Indenture.......................................................................................189
     Section 14.9.        Legal Holidays. ...............................................................................................189
     Section 14.10.       Governing Law. ..............................................................................................189
     Section 14.11.       Submission to Jurisdiction. .............................................................................190
     Section 14.12.       Counterparts. ...................................................................................................190
     Section 14.13.       Acts of Issuer. .................................................................................................190
     Section 14.14.       Consent of Posting of Documents on Repository. ..........................................190
     Section 14.15.       Liability of Co-Issuers. ...................................................................................190
     Section 14.16.       Indemnity of Co-Issuer. ..................................................................................191

     ARTICLE 15 ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS .............. 191

     Section 15.1.        Assignment of Management Agreement.........................................................191
     Section 15.2.        Hedge Agreements..........................................................................................193


                                                                       iv


                                                                                                                                006658
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        237 06/09/21 Page 36 of 266 PageID 9481
Case 3:21-cv-00538-N Document 26-26 Filed


     Schedules and Exhibits
     Schedule 1     –   Collateral Obligations
     Schedule 2     –   Moody's Industry Classification Group List
     Schedule 3     –   S&P Industry Classifications
     Schedule 4     –   Diversity Score Calculation
     Schedule 5     –   Moody's Structured Finance Obligation Recovery Rates
     Schedule 6     –   S&P Structured Finance Obligation Recovery Rates
     Schedule 7     –   Certain Defined Terms Relating to S&P Rating and Moody's Rating
     Exhibit A      –   Forms of Securities
             A-1    –   Form of Note
             A-2    –   Form of Composite Security
     Exhibit B      –   Forms of Note and Composite Security Transfer and Exchange Certificates
             B-1    –   Form of Note Transferee Certificate
             B-2    –   Form of Note Transferor Certificate for Regulation S to Rule 144A Transfer
             B-3    –   Form of Note Transferor Certificate for Rule 144A to Regulation S Transfer
             B-4    –   Form of Composite Security Transferee Certificate
             B-5    –   Form of Composite Security Transferor Certificate for Regulation S to Rule
                        144A Transfer
             B-6    –   Form of Composite Security Transferor Certificate for Rule 144A to
                        Regulation S Transfer
     Exhibit C      –   Form of Latham & Watkins LLP Opinion
     Exhibit D      –   Form of Ogier & Boxalls Opinion
     Exhibit E      –   Form of Gardere Wynne Sewell LLP Opinion
     Exhibit F      –   Form of Orrick, Herrington & Sutcliffe LLP Opinion
     Exhibit G      –   Form of Securities Account Control Agreement
     Exhibit H      –   Forms of Section 3(c)(7) Notices
             H-1    –   Form of Section 3(c)(7) Reminder Notice
             H-2    –   Form of Important Section 3(c)(7) Reminder Notice
     Exhibit I      –   Form of Beneficial Owner Certificate
     Exhibit J      –   Form of Extension Notice




                                                       v


                                                                                             006659
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        237 06/09/21 Page 37 of 266 PageID 9482
Case 3:21-cv-00538-N Document 26-26 Filed


             INDENTURE, dated as of June 29, 2005, among JASPER CLO LTD. (the "Issuer"), JASPER
     CLO CORP. (the "Co-Issuer") and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as trustee
     (together with its permitted successors, the "Trustee").

                                           PRELIMINARY STATEMENT

              The Co-Issuers are duly authorized to execute and deliver this Indenture to provide for the
     Class A Notes, the Class B Notes, the Class C Notes, the Class D-1 Notes and the Class D-2 Notes
     issuable as provided in this Indenture and the Issuer is duly authorized to execute and deliver this
     Indenture to provide for the Composite Securities issuable as provided in this Indenture. All
     covenants and agreements made by the Co-Issuers in this Indenture are for the benefit and security
     of the Secured Parties. The Co-Issuers are entering into this Indenture, and the Trustee is accepting
     the trusts created by this Indenture, for good and valuable consideration, the receipt and sufficiency
     of which are hereby acknowledged.

             All things necessary to make this Indenture a valid agreement of the Co-Issuers in
     accordance with the agreement's terms have been done.

                                              GRANTING CLAUSES

              The Issuer Grants to the Trustee, for the benefit and security of the Noteholders, the
     Composite Securityholders (with respect to the Note Components only), the Trustee, the Portfolio
     Manager and each Hedge Counterparty (collectively, the "Secured Parties"), all of its right, title,
     and interest in, to, and under, in each case, whether now owned or existing, or hereafter acquired or
     arising:

                      (a)     the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to
             this Indenture and as such Schedule 1 may be modified, amended and revised subsequent to
             the Closing Date by the Issuer) and all Workout Assets, including any part thereof which
             consists of general intangibles (as defined in the UCC) relating thereto, all payments made
             or to be made thereon or with respect thereto, and all Collateral Obligations and Workout
             Assets including any part thereof which consists of general intangibles (as defined in the
             UCC) relating thereto, which are delivered or credited to the Trustee, or for which a
             Security Entitlement is delivered or credited to the Trustee or which are credited to one or
             more of the Issuer Accounts on or after the Closing Date and all payments made or to be
             made thereon or with respect thereto;

                      (b)      the Custodial Account, the Collection Account, the Payment Account, the
             Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Interest Reserve
             Account, the Closing Date Expense Account, the Expense Reimbursement Account, and the
             Securities Lending Account (collectively, the "Issuer Accounts"), Eligible Investments
             purchased with funds on deposit in the Issuer Accounts, and all income from the investment
             of funds in the Issuer Accounts;

                      (c)      the Synthetic Security Counterparty Account (and together with the Issuer
             Accounts, the Synthetic Security Collateral Account, the Hedge Counterparty Collateral
             Account and the Securities Lending Account, the "Accounts") and assets included therein,
             subject to the terms of the related Synthetic Security (provided, however, that any such
             rights in any Synthetic Security Counterparty Account shall be held in trust by the Trustee
             (or Securities Intermediary) first to secure the Issuer's payment obligations to the relevant
             Synthetic Security Counterparty and second for the benefit of the Secured Parties);




                                                                                                 006660
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        237 06/09/21 Page 38 of 266 PageID 9483
Case 3:21-cv-00538-N Document 26-26 Filed


                      (d)      the Management Agreement, the Synthetic Security Collateral Account,
             the Securities Lending Agreements and all Securities Lending Collateral and the Securities
             Lending Account, the Hedge Agreements as set forth in Article 15 and all Collateral
             securing the Hedge Counterparty’s obligations thereunder including, without limitation, the
             Hedge Counterparty Collateral Account, the Collateral Administration Agreement to the
             extent of any rights of the Issuer therein;

                      (e)      all Cash or money delivered to the Trustee (or its bailee);

                     (f)     all securities, investments, investment property, instruments, money and
             agreements of any nature in which the Issuer has an interest (except for money, securities
             and investments in the Issuer's bank account in the Cayman Islands), including any part
             thereof which consists of general intangibles (as defined in the UCC) relating thereto; and

                      (g)      all proceeds with respect to the foregoing;

     (all of the property and assets described in foregoing clauses (a) through (g), but excluding the
     Excluded Property, the "Collateral").

               These Grants are not intended to and do not transfer any liability under the Collateral, which
     liabilities shall remain the sole obligation of the Issuer. These Grants are made, however, in trust as
     separate trusts, to secure the Notes. Except as provided in Article 13 and the priorities set forth in
     the Priority of Payments, the Notes are secured by the first grant equally and ratably without
     prejudice, priority or distinction between any Note and any other Note because of difference in time
     of issuance or otherwise. The Grants are made to secure, in accordance with the priorities in the
     Priority of Payments and Article 13:

                      (i)      the payment of all amounts due on the Notes equally and ratably without
             prejudice, priority or distinction between any Note and any other Note because of difference
             in time of issuance or otherwise, in accordance with their terms;

                    (ii)    the payment of all other sums payable under this Indenture (other than
             amounts payable in respect of the Preference Shares);

                   (iii)       the payment of sums payable to any Hedge Counterparty under a Hedge
             Agreement;

                   (iv)   the payment of sums payable to the Portfolio Manager under the
             Management Agreement; and

                       (v)     compliance with this Indenture;

     (collectively, the "Secured Obligations"), all as provided in this Indenture.

              The Trustee acknowledges the Grants, accepts the trusts under this Indenture in accordance
     with this Indenture, and agrees to perform its duties in this Indenture in accordance with the
     provisions hereof.




                                                        2


                                                                                                 006661
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
                                         237 06/09/21 Page 39 of 266 PageID 9484
 Case 3:21-cv-00538-N Document 26-26 Filed



                                                   ARTICLE 1

                                                   DEFINITIONS

     Section 1.1.      Definitions.

             Except as otherwise specified in this Indenture or as the context may otherwise require, the
     following terms have the respective meanings provided below for all purposes of this Indenture.
     Payments or distributions made or to be made on the Composite Securities in respect of their
     Components are referred to as payments made or to be made on the Class C Component, the Class
     D-2 Component and the Preference Share Components.

             Except as otherwise specified herein or as the context may otherwise require or dictate
     or unless the Composite Securities are explicitly addressed in the same context, (A) all
     references in this Indenture to the “Class C Notes,” the “Class D-2 Notes” and the “Preference
     Shares” include the “Class C Component,” the “Class D-2 Component” and the “Preference
     Share Components,” respectively, of the Composite Securities, (B) all references in this
     Indenture to the rights of the Holders of the Class C Notes, the Holders of the Class D-2 Notes
     and Holders of the Preference Shares (including with respect to any payments, distributions,
     redemptions, votes or consents to be given by such Holders) include the rights of the Holders of
     the Composite Securities to the extent of the Class C Component, the Class D-2 Component and
     the Preference Share Components, respectively, of the Composite Securities.

              "1940 Act": The United States Investment Company Act of 1940, as amended.

             "A/B Exchange": An exchange of one security (the "A Security") for another security (the
     "B Security") of the same issuer or issuers, which security shall have substantially identical terms to
     the A Security except that one or more transfer restrictions applicable to the A Security are
     inapplicable to the B Security.

              "Accounts": The meaning specified in the Granting Clauses.

               "Accountants' Certificate": An agreed upon procedures report of a firm of Independent
     certified public accountants of international reputation appointed by the Issuer pursuant to Section
     10.8(a), which may be the firm of Independent accountants that performs certain accounting services
     for the Issuer or the Portfolio Manager.

              " Accredited Investor": The meaning specified in Rule 501(a) of the Securities Act.

              "Accrued Interest On Sale": Interest accrued on a Collateral Obligation at the time of sale
     or other disposition to the extent paid to the Issuer as part of the sale or other disposition price of the
     Collateral Obligation after deduction of any amount representing Accrued Interest Purchased With
     Principal of the Collateral Obligation.

              "Accrued Interest Purchased With Principal": (i) Interest accrued on or purchased with a
     Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less
     any amount of Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the
     accrued interest at the time of purchase and (ii) interest accrued on a Warehoused Loan as part of the
     price paid by the Issuer to repurchase and terminate the related participation under the Warehouse
     Agreement.

              "Act": The meaning specified in Section 14.2.


                                                          3


                                                                                                     006662
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
                                         237 06/09/21 Page 40 of 266 PageID 9485
 Case 3:21-cv-00538-N Document 26-26 Filed


            "Administration Agreement": The Administration Agreement, between the Issuer and the
     Administrator, providing for the administrative functions of the Issuer, as modified, amended, and
     supplemented and in effect from time to time.

                 "Administrative Expense Cap": An amount on any Payment Date equal to the excess of:

                        (a)     the sum of 0.05% of the Maximum Investment Amount on the related
                 Determination Date plus $150,000, over

                        (b)     the sum of the amounts paid for Administrative Expenses in the twelve
                 months preceding the current Payment Date.

                 "Administrative Expenses": Amounts due or accrued representing

                          (i)      tax preparation, filing, and registration fees or expenses and any other
                 filing and registration fees owed by the Co-Issuers (including all filing, registration, and
                 annual return fees payable to the Cayman Islands government and registered office fees);

                         (ii)      fees, indemnities and expenses of the Trustee (including all amounts under
                 Section 6.7), the Administrator, the Preference Shares Paying Agent and the Collateral
                 Administrator;

                          (iii)  fees, indemnities and expenses of the Co-Issuers and of accountants,
                 agents, and counsel for either of the Co-Issuers;

                         (iv)     fees and expenses of the Rating Agencies in connection with any rating of
                 the Securities owed by either Co-Issuer (including fees and expenses for surveillance, credit
                 estimates, and other fees owing to the Rating Agencies);

                        (v)      expenses and indemnities (but not Management Fees) of the Portfolio
                 Manager if payable under the Management Agreement;

                         (vi)     fees and expenses for third-party loan pricing services and accountants;
                 and

                          (vii)   amounts due (other than indemnities) to any other person (except the
                 Portfolio Manager) if specifically provided for in this Indenture, including fees or expenses
                 in connection with any Securities Lending Agreement.

                 "Administrator": Ogier Fiduciary Services (Cayman) Limited.

                 "Affiliate" or "Affiliated": With respect to a person,

                           (i)     any other person who, directly or indirectly, is in control of, or controlled
                 by, or is under common control with, the person, or

                          (ii)     any other person who is a director, officer, or employee (A) of the person,
                 (B) of any subsidiary or parent company of the person, or (C) of any person described in
                 clause (i) above.

                 For the purposes of this definition, control of a person shall mean the power, direct or
     indirect,


                                                            4


                                                                                                      006663
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
                                         237 06/09/21 Page 41 of 266 PageID 9486
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (A)      to vote more than 50% of the securities having ordinary voting power for
             the election of directors of the person, or

                      (B)     to direct the corporate management and corporate policies of the person
             whether by contract or otherwise (this does not include the Management Agreement unless
             it is amended expressly to provide those services).

             For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates
     of nor Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with
     the Administrator, or any of their Affiliates.

             "Agent Members": Members of, or participants in, a Depository.

              "Aggregate Outstanding Amount": When used with respect to any of the Notes as of any
     date, the aggregate principal amount of such Notes on that date (including (i) in the case of the Class
     C Notes, the Class C Component and (ii) in the case of the Class D Notes, the Class D-2
     Component). When used with respect to the Preference Shares as of any date, means the number of
     such Preference Shares Outstanding on such date (including the Preference Share Component).
     When used with respect to any of the Composite Securities as of any date, means the sum of the
     aggregate principal amount of the Notes underlying the Note Component of such Composite
     Securities and the aggregate Face Amount of the Preference Shares underlying the Preference Share
     Component of such Composite Securities.

             Except as otherwise provided herein:

                      (a)     the Aggregate Outstanding Amount of the Class A Notes at any time shall
             include any Defaulted Interest in respect thereof and (to the extent not included in any such
             Defaulted Interest) accrued interest on such Defaulted Interest;

                      (b)     the Aggregate Outstanding Amount of the Class B Notes at any time shall
             include any Defaulted Interest in respect thereof and (to the extent not included in any such
             Defaulted Interest) accrued interest on such Defaulted Interest;

                      (c)      the Aggregate Outstanding Amount of the Class C Notes at any time shall
             include all Class C Deferred Interest attributed thereto.

                      (d)      the Aggregate Outstanding Amount of the Class D Notes at any time shall
             include all Class D Deferred Interest attributed thereto.

             "Aggregate Principal Balance": When used with respect to the Pledged Obligations, the
     sum of the Principal Balances of all the Pledged Obligations. When used with respect to a portion of
     the Pledged Obligations, the term Aggregate Principal Balance means the sum of the Principal
     Balances of that portion of the Pledged Obligations.

              "Aggregate Purchase Price Amount": When used with respect to the Pledged Obligations,
     the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with respect to a
     portion of the Pledged Obligations, the term Aggregate Purchase Price Amount means the sum of
     the Purchase Price Amounts of that portion of the Pledged Obligations.

              "Allocable Principal Balance": With respect to a Synthetic Security based upon or relating
     to a senior secured index investment providing non-leveraged credit exposure to a basket of credit
     default swaps referencing a diversified group of Reference Obligations, with respect to which the
     principal or notional amount of the credit exposure to any single Reference Obligation does not

                                                        5


                                                                                                  006664
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
                                         237 06/09/21 Page 42 of 266 PageID 9487
 Case 3:21-cv-00538-N Document 26-26 Filed


     increase over time, the portion of the aggregate Principal Balance of such Synthetic Security that is
     allocable to each Reference Obligation comprising such index or indices based upon allocating the
     Principal Balance of such Synthetic Security among such Reference Obligations in the same
     proportion as each Reference Obligation bears to the aggregate Principal Balance of such Synthetic
     Security.

             "Amendment Buy-Out": The meaning specified in Section 9.6(a).

             "Amendment Buy-Out Option": The meaning specified in Section 9.6(a).

              "Amendment Buy-Out Purchase Price": The purchase price payable by the Amendment
     Buy-Out Purchaser for Securities or Preference Shares purchased in an Amendment Buy-Out, if any,
     in an amount equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus
     accrued and unpaid interest (including Deferred Interest, if any) to the date of purchase payable to
     the Non-Consenting Holder (giving effect to any amounts paid to the Holder on such date), plus any
     unpaid Extension Bonus Payment, (ii) in the case of the Preference Shares, an amount that, when
     taken together with all payments and distributions made in respect of such Preference Shares since
     the Closing Date (and any amounts payable, if any, to the Non-Consenting Holder on the next
     succeeding Payment Date) would cause such Preference Shares to have received (as of the date of
     purchase thereof) a Preference Share Internal Rate of Return of 15.0% (assuming such purchase date
     was a Payment Date); provided, however, that in any Amendment Buy-Out from and after the date
     on which the Non-Consenting Holders of Preference Shares have received a Preference Share
     Internal Rate of Return equal to or in excess of 15.0%, the Amendment Buy-Out Purchase Price for
     such Preference Shares shall be zero, (iii) in the case of the Class 1 Composite Securities, the sum of
     (x) the amount that would be payable pursuant to the preceding clause (i) in respect of the Class D-2
     Notes underlying the Class D-2 Component and (y) the amount that would be payable pursuant to
     the preceding clause (ii) in respect of the Preference Shares underlying the Class 1 Composite
     Security Preference Share Component, and (iv) in the case of the Class 2 Composite Securities, the
     sum of (x) the amount that would be payable pursuant to the preceding clause (i) in respect of the
     Class C Notes underlying the Class C Component and (y) the amount that would be payable
     pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class 2
     Composite Security Preference Share Component.

              "Amendment Buy-Out Purchaser": The Portfolio Manager (or any of its Affiliates acting
     as principal or agent); provided that in the event that the Portfolio Manager elects not to purchase
     Securities from Holders pursuant to Section 9.6, "Amendment Buy-Out Purchaser" shall mean one
     or more qualifying purchasers (which may include the Placement Agents or any of its Affiliates
     acting as principal or agent) designated by the Portfolio Manager; provided, however, none of the
     Portfolio Manager, the Placement Agents or any of their respective Affiliates shall have any duty to
     act as an Amendment Buy-Out Purchaser.

              "Applicable Issuers" or "Applicable Issuer": With respect to the Class A Notes, the Class B
     Notes, the Class C Notes and the Class D Notes, each of the Co-Issuers. With respect to the
     Preference Shares and the Composite Securities, the Issuer only.

             "Applicable Note Interest Rate": With respect to the Notes of any Class, the Note Interest
     Rate with respect to such Class.

              "Applicable Percentage": The lesser of the Moody's Priority Category Recovery Rate and
     the S&P Priority Category Recovery Rate applicable to the Collateral Obligation as specified in the
     tables below. High-Yield Bonds do not include Structured Finance Obligations for this purpose.




                                                       6


                                                                                                 006665
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
                                         237 06/09/21 Page 43 of 266 PageID 9488
 Case 3:21-cv-00538-N Document 26-26 Filed



                                                                                  Moody's Priority Category
     Moody's Priority Category                                                        Recovery Rate
     Synthetic Securities ...............................    In the case of:
                                                                     (i) a Form-Approved Synthetic Security, the "Moody's Priority
                                                               Category Recovery Rate" given by Moody's to the Form-Approved
                                                               Synthetic Security at the time of approval of the Form-Approved
                                                               Synthetic Security by Moody's, and
                                                                     (ii) any other Synthetic Security, the "Moody's Priority
                                                               Category Recovery Rate" given by Moody's to the Synthetic
                                                               Security at the time of acquisition of the Synthetic Security.
     Structured Finance Obligations .............            The Moody's Priority Category Recovery Rate determined in
                                                             accordance with the Moody's Structured Finance Obligation Recovery
                                                             Rates set forth in Schedule 5 by reference to the type of asset and its
                                                             then Moody's Rating (or, with respect to assets to which that schedule
                                                             does not apply, on a case-by-case basis in connection with the Grant
                                                             of the relevant Collateral Obligation).
     unsecured DIP Loans and any
     Collateral Obligations not covered
     above or below ......................................   As determined by Moody's on a case-by-case basis



     For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured Loans, the relevant
     Moody's Priority Category Recovery Rate is the rate determined pursuant to the table below based on the
     number of rating subcategories difference between the High-Yield Bond's or Loan's Moody's Obligation Rating
     and its Moody's Default Probability Rating (for purposes of clarification, if the Moody's Obligation Rating is
     higher than the Moody's Default Probability Rating, the rating subcategories difference will be positive and if it
     is lower, negative):

      Number of Moody's Rating Subcategories Difference                                          Moody's Non
        Between the Moody's Obligation Rating and the                        Moody's Senior     Senior Secured       High-Yield
             Moody's Default Probability Rating                              Secured Loans          Loans              Bonds
                                 +2 or more                                      60.0%               45.0%              40.0%
                                      +1                                         50.0%               42.5%              35.0%
                                       0                                         45.0%               40.0%              30.0%
                                       -1                                        40.0%               30.0%              15.0%
                                       -2                                        30.0%               15.0%              10.0%
                                   -3 or less                                    20.0%               10.0%               2.0%



     If no Moody's Priority Category Recovery Rate has been specifically assigned with respect to a Loan pursuant
     to the above table, and the Loan is a secured DIP Loan, the relevant Moody's Priority Category Recovery Rate
     is 50.0%.




                                                                         7


                                                                                                                      006666
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
                                         237 06/09/21 Page 44 of 266 PageID 9489
 Case 3:21-cv-00538-N Document 26-26 Filed



                                                                                       S&P Priority Category
     S&P Priority Category                                                                Recovery Rate
     Senior Secured Loans other than                                                            55.0%
     Subordinated Lien Loans or DIP Loans
     Senior Unsecured Loans........................                                             37.5%
     Second Lien Loans ................................                                         37.5%
     Subordinated Lien Loans other than a                                                       21.5%
     DIP Loan ...............................................
     senior secured High-Yield Bonds (other                                                     44.0%
     than Structured Finance Obligations) ....
     senior unsecured High-Yield Bonds                                                          30.0%
     (other than Structured Finance
     Obligations)...........................................
     subordinated High-Yield Bonds (other                                                       18.0%
     than Structured Finance Obligations) ....
     Structured Finance Obligations .............               The S&P Priority Category Recovery Rate determined in accordance
                                                                with the S&P Structured Finance Obligation Recovery Rates set forth
                                                                in Schedule 6 by reference to the type of asset and its then S&P
                                                                Rating (or, with respect to assets to which that table does not apply,
                                                                on a case by case basis in connection with the Grant of the relevant
                                                                Collateral Obligation).
     Synthetic Securities ...............................       As assigned by S&P on a case-by-case basis in connection with the
                                                                Grant of the relevant Collateral Obligation.
     DIP Loans and any Collateral
     Obligation not covered above................               As assigned by S&P on a case-by-case basis

             "Approved Credit Support Document": A security agreement in the form of the 1994 ISDA
     Credit Support Annex (ISDA Agreements Subject to New York Law Only), as modified by the
     Paragraph 13 thereto.

              "Approved Pricing Service": Loan Pricing Corporation, Mark-It-Partners, Inc. or any other
     nationally recognized loan pricing service approved in writing by S&P.

              "Ask-Side Market Value": As of any Measurement Date, the market value determined by
     the Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or
     fraction of par (expressed in Dollars) of any lent Collateral Obligation based upon the Portfolio
     Manager's commercially reasonable judgment and based upon the following order of priority: (i) the
     average of the ask-side market prices obtained by the Portfolio Manager from three Independent
     broker-dealers active in the trading of such obligations or (ii) if the foregoing set of prices were not
     obtained, the higher of the ask-side market prices obtained by the Portfolio Manager from two
     Independent broker-dealers active in the trading of such obligations or (iii) if the foregoing sets of
     prices were not obtained, the average of the ask-side prices for the purchase of such Collateral
     Obligation determined by an Approved Pricing Service (Independent from the Portfolio Manager)
     that derives valuations by polling broker-dealers (Independent from the Portfolio Manager);
     provided that if the Ask-Side Market Value of any lent Collateral Obligation cannot be so
     determined then such Collateral Obligation shall be deemed to have a Market Value equal to the
     outstanding principal balance thereof.

                  "Assigned Moody's Rating": The meaning set forth in Schedule 7.


                                                                            8


                                                                                                                         006667
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
                                         237 06/09/21 Page 45 of 266 PageID 9490
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Authenticating Agent": With respect to the Securities, the Trustee or the person designated
     by the Trustee to authenticate the Securities on behalf of the Trustee pursuant to Section 6.14.

              "Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer or agent who
     is authorized to act for the Issuer or the Co-Issuer, as applicable, in matters relating to, and binding
     on, the Issuer or the Co-Issuer. With respect to the Portfolio Manager, any managing member,
     Officer, manager, employee, partner or agent of the Portfolio Manager who is authorized to act for
     the Portfolio Manager in matters relating to, and binding on, the Portfolio Manager with respect to
     the subject matter of the request, certificate, or order in question. With respect to the Trustee or any
     other bank or trust company acting as trustee of an express trust or as custodian, a Trust Officer.
     Each party may receive and accept a certification of the authority of any other party as conclusive
     evidence of the authority of any person to act, and the certification may be considered as in full force
     and effect until receipt by the other party of written notice to the contrary.

              "Average Life": As of any Measurement Date with respect to any Collateral Obligation
     (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

                        (i)     the sum of the products of:

                                 (A)      the number of years (rounded to the nearest hundredth) from the
                        Measurement Date to the respective dates of each successive scheduled payment of
                        principal of the Collateral Obligation, and

                                 (B)      the respective amounts of the successive scheduled payments of
                        principal of the Collateral Obligation, by

                        (ii)    the sum of all successive scheduled payments of principal of the Collateral
                Obligation.

                "Bank": JPMorgan Chase Bank, National Association, in its individual capacity and not as
     Trustee.

                "Bankruptcy Code": The U.S. Bankruptcy Code, Title 11 of the United States Code.

             "Bankruptcy Law": The Bankruptcy Code, Part V of the Companies Law (2004 Revision)
     of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

             "Beneficial Owner": Any person owning an interest in a Global Security or Regulation S
     Global Preference Shares as reflected on the books of the Depository or on the books of an Agent
     Member or on the books of an indirect participant for which an Agent Member acts as agent.

              "Benefit Plan Investor": Any (i) “employee benefit plan” within the meaning of Section
     3(3) of ERISA, whether or not subject to ERISA, and including, without limitation, foreign, church
     and governmental plans, (ii) any “plan” described by Section 4975(e)(1) of the Code, or an entity
     whose underlying assets include the assets of any plan described in (i) or (ii) by reason of such
     plan’s investment in such entity.

              "Board Resolution": With respect to the Issuer, a resolution of the board of directors of the
     Issuer and, with respect to the Co-Issuer, a resolution of the board of directors of the Co-Issuer.

              "Business Day": A day on which commercial banks and foreign exchange markets settle
     payments in New York City and any other city in which the Corporate Trust Office of the Trustee is
     located and, in the case of the final payment of principal of any Note or the final payment in respect


                                                        9


                                                                                                  006668
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
                                         237 06/09/21 Page 46 of 266 PageID 9491
 Case 3:21-cv-00538-N Document 26-26 Filed


     of any Composite Security, the place of presentation of the Security designated by the Trustee;
     provided, however, that, for purposes of determining LIBOR, “Business Day” must also be a day on
     which dealings in deposits in Dollars are transacted in the London interbank market. To the extent
     action is required of the Irish Paying Agent, Dublin, Ireland shall be considered in determining
     "Business Day" for purposes of determining when actions by the Irish Paying Agent are required.

             "Buy-Out Amount": The meaning set forth in the Management Agreement.

             "Calculation Agent": The meaning specified in Section 7.16.

              "Cash": Such coin or currency of the United States of America as at the time shall be legal
     tender for payment of all public and private debts.

             "Caa Collateral Obligations": The Collateral Obligations (excluding any Defaulted
     Collateral Obligations) that on the relevant date have a Moody's Rating below "B3".

             "CCC/Caa Collateral Obligations": The Collateral Obligations (excluding any Defaulted
     Collateral Obligations) that on the relevant date have (i) a Moody's Rating below "B3" and/or (ii) an
     S&P Rating below "B-".

             "Certificate of Authentication": The meaning specified in Section 2.1.

             "Certificated Composite Security": The meaning specified in Section 2.2(d).

            "Certificated Preference Shares": The meaning set forth in the Preference Shares Paying
     Agency Agreement.

             "Certificated Security (UCC)": The meaning specified in Section 8-102(a)(4) of the UCC.

              "Class": All of the Securities having the same priority and the same Stated Maturity and all
     of the Preference Shares.

             "Class 1 Composite Security": The Class 1 Extendable Composite Securities issued by
     the Issuer pursuant to this Indenture and having the characteristics specified in Section 2.3.

             "Class 1 Composite Security Preference Share Component": A Component of the
     Class 1 Composite Securities representing an initial aggregate Face Amount of Preference
     Shares equal to $5,000,000. The number of Preference Shares to which the Class 1 Composite
     Security Preference Share Component relates is included in (and are not in addition to) the
     number of Preference Shares being issued by the Issuer on the Closing Date pursuant to its
     Memorandum and Articles of Association. Except as otherwise specified or as the context may
     otherwise require or dictate or unless Composite Securities are explicitly addressed in the same
     context, all references in this Indenture to the Preference Shares shall include the Class 1
     Composite Security Preference Share Component.

              “Class 1 Composite Security Principal Balance”: As of, (i) the Closing Date
     $10,000,000 and (ii) on any date of determination thereafter, the initial Class 1 Composite
     Security Principal Balance reduced by an amount equal to (x) the aggregate amount of
     distributions paid to the Holders of the Class 1 Composite Securities on each Payment Date
     prior to such date of determination in respect of its related Components pursuant to Section
     11.1(a) minus (y) the aggregate Class 1 Composite Security Stated Coupon Distributions paid to
     the Holders of the Class 1 Composite Securities on each Payment Date prior to such date of

                                                      10


                                                                                                006669
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
                                         237 06/09/21 Page 47 of 266 PageID 9492
 Case 3:21-cv-00538-N Document 26-26 Filed


     determination; provided, however, that, as of any date of determination prior to the Stated
     Maturity Date, notwithstanding the foregoing, the "Class 1 Composite Security Principal
     Balance" shall be deemed to be the greater of (i) the outstanding Class 1 Composite Security
     Principal Balance determined as of such date of determination in accordance with the foregoing
     definition and (ii) $1,000.

             “Class 1 Composite Security Rated Balance”: With respect to the rating of the Class 1
     Composite Securities by Moody’s, on the Closing Date $10,000,000 and on any date of
     determination thereafter, the initial Class 1 Composite Security Rated Balance minus the
     aggregate amount of all distributions paid to the Holders of the Class 1 Composite Securities in
     respect of its related Components on all prior Payment Dates pursuant to Section 11.1(a).

             “Class 1 Composite Security Stated Coupon”: With respect to the Class 1 Composite
     Securities, 2.0 percent per annum in respect of the Outstanding Class 1 Composite Security
     Principal Balance; provided that the Class 1 Composite Security Stated Coupon will be deemed
     to be zero beginning on the Payment Date after the Class 1 Composite Security Principal
     Balance has been reduced to $1,000.

             “Class 1 Composite Security Stated Coupon Distribution”: With respect to the Class 1
     Composite Securities as of any Payment Date, shall be calculated as the amount accrued at the
     Class 1 Composite Security Stated Coupon rate during the related Interest Period on the
     Outstanding Class 1 Composite Security Principal Balance as of such Payment Date (without
     giving effect to any payments to be made on such Payment Date); provided that the Class 1
     Composite Security Stated Coupon Distribution will be deemed to be zero beginning on the
     Payment Date after the Class 1 Composite Security Principal Balance has been reduced to
     $1,000.

             "Class 2 Composite Security": The Class 2 Extendable Composite Securities issued by
     the Issuer pursuant to this Indenture and having the characteristics specified in Section 2.3.

             "Class 2 Composite Security Preference Share Component": A Component of the
     Class 2 Composite Securities representing an initial aggregate Face Amount of Preference
     Shares equal to $1,000,000. The number of Preference Shares to which the Class 2 Composite
     Security Preference Share Component relates is included in (and is not in addition to) the
     number of Preference Shares being issued by the Issuer on the Closing Date pursuant to its
     Memorandum and Articles of Association. Except as otherwise specified or as the context may
     otherwise require or dictate or unless Composite Securities are explicitly addressed in the same
     context, all references in this Indenture to the Preference Shares shall include the Class 2
     Composite Security Preference Share Component.

              “Class 2 Composite Security Rated Balance”: With respect to the rating of the Class 2
     Composite Securities by Moody’s, (i) on the Closing Date $5,000,000 and (ii) on any date of
     determination thereafter, the initial Class 2 Composite Security Rated Balance reduced by an
     amount equal to (x) the aggregate amount of distributions paid to the Holders of the Class 2
     Composite Securities on each Payment Date prior to such date of determination in respect of its
     related Components pursuant to Section 11.1(a) minus (y) the aggregate Class 2 Composite
     Security Rated Coupon Distributions paid to the Holders of the Class 2 Composite Securities on
     each Payment Date prior to such date of determination; provided that if the amount of
     distributions paid to the Holders of the Class 2 Composite Securities on any Payment Date is
     less than the Class 2 Composite Security Rated Coupon Distribution for such Payment Date,
     then the Class 2 Composite Security Rated Balance shall be increased by such deficiency.

                                                    11


                                                                                           006670
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
                                         237 06/09/21 Page 48 of 266 PageID 9493
 Case 3:21-cv-00538-N Document 26-26 Filed


              "Class 2 Composite Security Rated Coupon": With respect to the Class 2 Composite
     Securities, 0.25 percent per annum in respect of the Outstanding Principal Balance of such Class 2
     Composite Securities.

             “Class 2 Composite Security Rated Coupon Distribution”: With respect to the Class 2
     Composite Securities as of any Payment Date, shall be calculated as the amount accrued at the
     Class 2 Composite Security Rated Coupon Distribution during the related Interest Period on the
     Outstanding Class 2 Composite Security Rated Balance as of such Payment Date (without
     giving effect to any payments to be made on such Payment Date).

             "Class A Notes": The Class A Floating Rate Senior Secured Extendable Notes issued by the
     Co-Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

              "Class A/B Coverage Tests": The Overcollateralization Test and the Interest Coverage Test,
     each as applied with respect to the Class A Notes and the Class B Notes.

             "Class B Notes": The Class B Floating Rate Senior Secured Extendable Notes issued by the
     Co-Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

              "Class C Component": The component of the Class 2 Composite Security having an
     aggregate initial principal amount of $4,000,000 and representing an equivalent initial principal
     amount of Class C Notes. The initial principal amount of the Class C Notes to which the Class C
     Component relates is included in (and is not in addition to) the initial principal amount of Class C
     Notes being offered on the Closing Date and described in Section 2.3. Except as otherwise
     specified or as the context may otherwise require or dictate or unless Composite Securities are
     explicitly addressed in the same context, all references in this Indenture to the Class C Notes shall
     include the Class C Component.

              "Class C Coverage Tests": The Overcollateralization Test and the Interest Coverage Test,
     each as applied with respect to the Class C Notes.

             "Class C Deferred Interest": Deferred Interest with respect to the Class C Notes.

             "Class C Notes": The Class C Floating Rate Senior Secured Deferrable Interest Extendable
     Notes issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

              "Class D-2 Component": The component of the Class 1 Composite Security having an
     aggregate initial principal amount of $5,000,000 and representing an equivalent initial principal
     amount of Class D-2 Notes. The initial principal amount of the Class D-2 Notes to which the Class
     D-2 Component relates is included in (and is not in addition to) the initial principal amount of Class
     D-2 Notes being offered on the Closing Date and described in Section 2.3. Except as otherwise
     specified or as the context may otherwise require or dictate or unless Composite Securities are
     explicitly addressed in the same context, all references in this Indenture to the Class D-2 Notes
     shall include the Class D-2 Component.

              "Class D Coverage Tests": The Overcollateralization Test and the Interest Coverage Test,
     each as applied with respect to the Class D Notes.

             "Class D Deferred Interest": Deferred Interest with respect to the Class D Notes.

             "Class D Notes": The Class D-1 Notes and the Class D-2 Notes.


                                                       12


                                                                                                 006671
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
                                         237 06/09/21 Page 49 of 266 PageID 9494
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Class D-1 Notes": The Class D-1 Floating Rate Senior Secured Deferrable Interest
     Extendable Notes issued by the Co-Issuers pursuant to this Indenture and having the
     characteristics specified in Section 2.3.

             "Class D-2 Notes": The Class D-2 Fixed Rate Senior Secured Deferrable Interest
     Extendable Notes issued by the Co-Issuers pursuant to this Indenture and having the
     characteristics specified in Section 2.3.

              "Class Scenario Loss Rate": With respect to any Class of Notes rated by S&P, an estimate
     of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
     consistent with S&P's rating of the Class of Notes on the Closing Date, determined by application of
     the S&P CDO Monitor.

             "Clearing Agency": An organization registered as a "clearing agency" pursuant to Section
     17A of the Exchange Act.

                "Clearing Corporation": The meaning specified in Section 8-102(a)(5) of the UCC.

             "Clearing Corporation Security": A "security" (as defined in Section 8-102(a)(15) of the
     UCC) that (i) is a debt or equity security and (ii) is in the custody of or maintained on the books of a
     Clearing Corporation or its nominee.

              "Clearstream": Clearstream Banking, société anonyme, a corporation organized under the
     laws of the Duchy of Luxembourg.

                "Closing Date": June 29, 2005.

                "Closing Date Expense Account": The trust account established pursuant to Section
     10.3(g).

                "Co-Issuer": The person named as such on the first page of this Indenture.

                "Co-Issuers": The Issuer and the Co-Issuer.

                "Code": The United States Internal Revenue Code of 1986, as amended.

                "Collateral": The meaning specified in the Granting Clauses.

              "Collateral Acquisition Agreement”: The agreement dated as of the Closing Date between
     the Issuer and the Portfolio Manager, as modified, amended and supplemented and in effect from
     time to time.

             "Collateral Administration Agreement": The agreement dated as of the Closing Date
     among the Issuer, the Portfolio Manager, and the Collateral Administrator, as modified, amended,
     and supplemented and in effect from time to time.

             "Collateral Administrator": The Bank in its capacity as collateral administrator under the
     Collateral Administration Agreement.

              "Collateral Assignment of Hedge Agreements": With respect to each Hedge Agreement,
     the assignment of all of the Issuer's interest in the Hedge Agreement to the Trustee and
     acknowledged by the Hedge Counterparty to create a security interest therein in favor of the Trustee.


                                                        13


                                                                                                  006672
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
                                         237 06/09/21 Page 50 of 266 PageID 9495
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Collateral Obligation": Any obligation or security that, when the Issuer commits to
     purchase (or otherwise acquire) the obligation or security, is a Loan, High-Yield Bond, Structured
     Finance Obligation, or Synthetic Security with a Reference Obligation that is a Loan, a Structured
     Finance Obligation, or High-Yield Bond that is:

                      (1)     denominated and payable in U.S. Dollars and is not convertible by its
             obligor into any other currency;

                      (2)     an obligation of an obligor Domiciled in an Eligible Country;

                     (3)      an obligation that is eligible by its terms to be assigned to the Issuer and
             pledged by the Issuer to the Trustee for inclusion in the Collateral;

                     (4)       not an exchangeable or convertible security that is exchangeable or
             convertible at the option of its issuer;

                      (5)      not an equity security or a component of an equity security or a security
             that has a component that is an equity security (other than for avoidance of doubt, a pass-
             through trust certificate in a trust holding Collateral Obligations);

                       (6)      not an obligation or security that has been called for redemption and is not
             an obligation or security that is the subject of an Offer other than a Permitted Offer or an
             exchange offer in which a security that is not registered under the Securities Act is
             exchanged for (i) a security that has substantially identical terms (except for transfer
             restrictions) but is registered under the Securities Act or (ii) a security that would otherwise
             qualify for purchase under Article 12;

                      (7)       an obligation that (a) has a Moody's Rating (including any estimated or
             confidential rating which is in respect of the full obligation of the obligor and which is
             monitored) and (b) has an S&P Rating (including any confidential rating which is in respect
             of the full obligation of the obligor and which is monitored), which S&P Rating does not
             have a "p", "pi", "q", "r" or "t" subscript unless S&P otherwise authorizes in writing;

                     (8)     an obligation that is a Finance Lease (if it is a lease) and the Rating
             Condition has been satisfied with respect to the acquisition thereof;

                      (9)     an obligation that is not a Current-Pay Obligation, Non-Performing
             Collateral Obligation or Credit Risk Obligation and in the case of a Collateral Obligation
             that has a Moody's Rating of "Caa1" or lower or an S&P Rating of "CCC+" or lower, an
             obligation for which the Portfolio Manager has certified in writing that such Collateral
             Obligation is not a Credit Risk Obligation;

                      (10)     an obligation that (unless it is a High-Yield Bond) is not subordinated by
             its terms to other indebtedness for borrowed money of the applicable issuer; provided that
             for the avoidance of doubt, this clause shall not prohibit the inclusion as Collateral
             Obligations of Subordinated Lien Loans;

                      (11)     an obligation that (i) (unless it is a PIK Security) bears simple interest
             payable in cash no less frequently than annually at a fixed or floating rate that is paid on a
             periodic basis on an unleveraged basis and, in the case of a floating rate, computed on a
             benchmark interest rate plus or minus a spread, if any (which may vary under the terms of
             the obligation) and (ii) provides for a fixed amount of principal payable in cash according to


                                                       14


                                                                                                  006673
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
                                         237 06/09/21 Page 51 of 266 PageID 9496
 Case 3:21-cv-00538-N Document 26-26 Filed


           a fixed schedule (which may include optional call dates) or at maturity (or a fixed notional
           amount in the case of Synthetic Securities);

                   (12)    an obligation the payment or repayment of the principal, if any, of which is
           not an amount determined by reference to any formula or index or subject to any
           contingency under the terms thereof;

                    (13)     an obligation the portion of which to be acquired (including through a
           Synthetic Security with respect to the Reference Obligation) does not represent, directly or
           indirectly, more than a 25% interest in the obligation;

                   (14)     not an obligation with a maturity later than one year after the Stated
           Maturity of the Notes;

                    (15)     an obligation upon which no payments are subject to withholding tax
           imposed by any jurisdiction unless the obligor thereof or counterparty with respect thereto is
           required to make "gross-up" payments that cover the full amount of any such withholding
           tax on an after-tax basis (other than withholding taxes with respect to commitment fees
           associated with Collateral Obligations constituting Revolving Loans or Delayed Drawdown
           Loans);

                    (16)     not a Loan or Synthetic Security that would require the Issuer after its
           purchase of the Loan or Synthetic Security to advance any funds to the related borrower or
           Synthetic Security Counterparty or permit the borrower or Synthetic Security Counterparty
           to require that any future advances be made except for:

                           (A)      any Revolving Loan or Delayed Drawdown Loan if,
                   simultaneously with its purchase of the Revolving Loan or Delayed Drawdown
                   Loan, the Issuer deposits into the Revolving Reserve Account or the Delayed
                   Drawdown Reserve Account, respectively, the maximum amount of any advances
                   that may be required of the Issuer under the related Underlying Instrument (as
                   provided in Section 10.3(b)), and

                            (B)     any Synthetic Security if, simultaneously with its purchase of the
                   Synthetic Security, the Issuer posts cash collateral with (or for the benefit of) the
                   Synthetic Security Counterparty simultaneously with the Issuer's purchase of or
                   entry into the Synthetic Security in an amount not exceeding the amount of any
                   future advances;

                    (17)     if such obligation is a Structured Finance Obligation that is a collateralized
           loan obligation, such obligation:

                            (A)      has been assigned a rating by both Moody's and S&P;

                           (B)      has a Moody's Rating of "Ba3" or higher and an S&P Rating of
                   "BB-" or higher; and

                          (C)     has not been placed on the watch list for possible downgrade by
                   Moody's or S&P;

                    (18)     not a Loan that is an obligation of a debtor in possession or a trustee for a
           debtor in an insolvency proceeding other than a DIP Loan;


                                                     15


                                                                                                006674
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
                                         237 06/09/21 Page 52 of 266 PageID 9497
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (19)      with respect to an obligation that provides for the payment of interest at a
             floating rate, an obligation for which such floating rate is determined by reference to the
             U.S. Dollar prime rate or other base rate, London interbank offered rate or similar interbank
             offered rate, commercial deposit rate or any other index that the Rating Condition with
             respect to each Rating Agency is satisfied with respect thereto;

                     (20)     in the case of a Synthetic Security, a Synthetic Security for which the
             counterparty or issuer, as the case may be, has a long-term senior unsecured rating by
             Moody's of at least "A3", and if rated "A3" by Moody's, such rating is not on watch for
             downgrade, and an issuer credit rating by S&P of at least "A+";

                      (21)     not an obligation that constitutes Margin Stock;

                      (22)     not a Zero-Coupon Security;

                      (23)     not an obligation that is currently deferring interest or paying interest "in
             kind" or otherwise has an interest "in kind" balance outstanding at the time of purchase,
             which interest is otherwise payable in cash, unless the Rating Condition has been satisfied
             with respect to the acquisition thereof;

                      (24)    not a security whose repayment is subject to substantial non-credit related
             risk as determined by the Portfolio Manager;

                     (25)      not an obligation the interest payments of which are scheduled to decrease
             (although interest payments may decrease due to unscheduled events such as a decrease if
             the index relating to a Floating Rate Obligation, the change from a default rate of interest to
             a non-default rate of interest or an improvement in the obligor's financial condition);

                      (26)     not an obligation that will cause the Issuer, the Co-Issuer, or the pool of
             assets to be required to be registered as an investment company under the Investment
             Company Act;

                      (27)    in the case of a Loan, an obligation that is part of, or a Participation in, a
             syndicated loan facility that provides for a commitment by the lenders, in the aggregate, of
             no less than $50,000,000; and

                     (28)   in the case of a Structured Finance Obligation, not a Structured Finance
             Obligation managed by the Portfolio Manager or one or more of its Affiliates.

              Pursuant to the definition of "Synthetic Security," unless the Rating Condition is otherwise
     satisfied, any "deliverable obligation" that may be delivered to the Issuer as a result of the
     occurrence of any "credit event" must qualify (when the Issuer purchases the related Synthetic
     Security and when such "deliverable obligation" is delivered to the Issuer as a result of the
     occurrence of any "credit event") as a Collateral Obligation, except that such "deliverable
     obligation" may constitute a Defaulted Collateral Obligation when delivered upon a "credit event".

             "Collateral Quality Tests": The Diversity Test, the Weighted Average Life Test, the
     Weighted Average Moody's Recovery Rate Test, the Weighted Average S&P Recovery Rate Test,
     the Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted
     Average Rating Factor Test, and the S&P CDO Monitor Test.

             "Collection Account": The trust account established pursuant to Section 10.2(a).


                                                       16


                                                                                                   006675
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
                                         237 06/09/21 Page 53 of 266 PageID 9498
 Case 3:21-cv-00538-N Document 26-26 Filed


              "Commitment Amount": With respect to any Revolving Loan or Delayed Drawdown Loan,
     the maximum aggregate outstanding principal amount (whether then funded or unfunded) of
     advances or other extensions of credit that the Issuer could be required to make to the borrower
     under its Underlying Instruments.

             "Commitment Reduction": With respect to any Revolving Loan or Delayed Drawdown
     Loan, a permanent reduction (whether scheduled, mandatory, optional, or otherwise) in the related
     Commitment Amount.

            "Component": The Class C Component, the Class D-2 Component or the Preference
     Share Component, as the context requires.

             "Composite Securities": The Class 1 Composite Securities and the Class 2 Composite
     Securities issued by the Issuer pursuant to this Indenture and the Preference Share Documents
     and having the characteristics specified in Section 2.3.

             "Composite Securityholder": A Holder of Composite Securities.

            "Concentration Limitations": The limit set forth below with respect to a particular type of
     Investment Obligation (measured by Aggregate Principal Balance) as a percentage of the Maximum
     Investment Amount:




                                                     17


                                                                                              006676
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
                                         237 06/09/21 Page 54 of 266 PageID 9499
 Case 3:21-cv-00538-N Document 26-26 Filed



                                                                                         Percentage of the
                                                                                        Maximum Investment
                                                                                             Amount
       (1)    Senior Secured Loans (including Moody’s Senior Secured                         t 92.5%
              Loans) and Eligible Investments
       (2)    unsecured Loans                                                                 d 3.0%
       (3)    Subordinated Lien Loans and Second Lien Loans                                   d 5.0%
       (4)    Revolving Loans and Delayed Drawdown Loans                                     d 15.0%
       (5)    DIP Loans                                                                       d 5.0%
              (a)    except that with a Rating Confirmation, DIP Loans may
                     constitute up to the percentage of the Maximum Investment                d 7.5%
                     Amount specified in the right column
       (6)    S&P Unrated DIP Loans                                                           d 2.5%
       (7)    PIK Securities                                                                  d 3.0%
       (8)    High-Yield Bonds                                                                d 7.5%
       (9)    Structured Finance Obligations                                                  d 7.5%
       (10)   Structured Finance Obligations that are collateralized loan                     d 2.5%
              obligations
       (11)   obligors Domiciled other than in the United States and Canada                  d 15.0%
       (12)   obligors Domiciled in Canada or any single Moody's Group I                     d 10.0%
              Country
       (13)   obligors Domiciled in any single Moody's Group II Country                       d 5.0%
       (14)   obligors Domiciled in any single Moody's Group III Country                      d 2.5%
       (15)   obligors organized in a Tax Advantaged Jurisdiction                             d 5.0%
       (16)   same S&P Industry Classification                                                d 8.0%
              (a)    except that Investment Obligations belonging to two S&P
                     Industry Classifications (not including Telecommunications)             d 12.0%
                     may each constitute up to the percentage of the Maximum
                     Investment Amount specified in the right column
       (17)   single issuer or any of its Affiliates (excluding Secondary Risk                d 1.5%
              Counterparties)
              (a)    except that up to each of five individual issuers (including any
                     of their respective Affiliates but excluding issuers that the            d 2.0%
                     Portfolio Manager reasonably determines are Affiliated but are
                     not dependent upon one another for credit support and are not
                     dependent upon a Person by which they are commonly
                     controlled for credit support) may each constitute up to the
                     percentage of the Maximum Investment Amount specified in
                     the right column
       (18)   Fixed Rate Obligations                                                          d 7.5%
       (19)   Pay interest less frequently than quarterly but no less                         d 7.5%
              frequently than annually
       (20)   Synthetic Securities                                                           d 20.0%


                                                            18


                                                                                                   006677
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
                                         237 06/09/21 Page 55 of 266 PageID 9500
 Case 3:21-cv-00538-N Document 26-26 Filed



              (a)    except that Synthetic Securities that provide for settlement other           d 5.0%
                     than by physical delivery may not exceed the percentage of the
                     Maximum Investment Amount specified in the right column
              (b)    except that Synthetic Securities that reference a senior secured             d 5.0%
                     index investment providing non-leveraged credit exposure to a
                     basket of credit default swaps referencing a diversified group of
                     Reference Obligations, with respect to which the principal or
                     notional amount of the credit exposure to any single Reference
                     Obligation does not increase over time may not exceed the
                     percentage of the Maximum Investment Amount specified in
                     the right column
       (21)   Participations (provided, that no Investment Obligations may                       d 20.0%
              be a Participation in a Participation)
       (22)   Investment Obligations of which are (i) obligors Domiciled                         d 20.0%
              other than in the United States, (ii) Collateral Obligations lent
              under Securities Lending Agreements, (iii) Participations and
              (iv) Synthetic Securities, in the aggregate may not exceed the
              percentage of the Maximum Investment Amount specified in
              the right column
       (23)   Investment Obligations of which are (i) obligors Domiciled                  d respective percentage
              other than in the United States, (ii) Collateral Obligations lent              in Secondary Risk
              under Securities Lending Agreements, (iii) Participations and               Table under "Individual
              (iv) Synthetic Securities, entered into with, or issued by, a               Counterparty Limit" for
              single Secondary Risk Counterparty                                             applicable rating*
       (24)   Investment Obligations of which are (i) obligors Domiciled                  d respective percentage
              other than in the United States, (ii) Collateral Obligations lent              in Secondary Risk
              under Securities Lending Agreements, (iii) Participations and               Table under "Aggregate
              (iv) Synthetic Securities, entered into with, or issued by, all             Counterparty Limit" for
              Secondary Risk Counterparties                                                 applicable rating**
       (25)   Deep Discount Obligations                                                           d 5.0%
       (26)   CCC/Caa Collateral Obligations                                                      d 7.5%
       (27)   Long-Dated Collateral Obligations                                                   d 4.0%
       (28)   Collateral Obligations lent under Securities Lending                               d 15.0%
              Agreements
       (29)   Collateral Obligations providing for interest at a non-London                       d 5.0%
              interbank offered rate
       (30)   Collateral Obligations that are Loans that are part of a credit                    d 10.0%
              facility with a total global aggregate commitment amount of
              less than $75,000,000
        *     Applicable long-term unsecured rating by Moody's or S&P of such Secondary Risk
              Counterparty (using the limit for the lower of such ratings if different).
        **    Long-term unsecured rating by Moody's or S&P at or below a level specified in the
              Secondary Risk Table (using the lower of such ratings for a Secondary Risk Counterparty, if
              different).

              Subject to the rights in circumstances of the Portfolio Manager to determine otherwise as set
     out in Section 1.2(h), solely for the purpose of determining whether the Concentration Limitations
     are met, Eligible Investments and Cash will be treated as Senior Secured Loans and Floating Rate
     Obligations.



                                                             19


                                                                                                        006678
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
                                         237 06/09/21 Page 56 of 266 PageID 9501
 Case 3:21-cv-00538-N Document 26-26 Filed


              "Controlling Class": The Class A Notes (voting together as a Class or group), so long as
     any Class A Notes are Outstanding; then the Class B Notes (voting together as a Class or group), so
     long as any Class B Notes are Outstanding; then the Class C Notes (voting together as a Class or
     group), so long as any Class C Notes are Outstanding; and then the Class D Notes (voting together
     as a Class or group).

             "Corporate Trust Office": The corporate trust office of the Trustee at which the Trustee
     performs its duties under this Indenture, currently having an address of 600 Travis Street, 50th Floor,
     Houston, Texas 77002, telecopy no. (713) 216-2101, Attention: Worldwide Securities Services—
     Jasper CLO Ltd. or any other address the Trustee designates from time to time by notice to the
     Noteholders, the Portfolio Manager, the Preference Shares Paying Agent, the Issuer, and each Rating
     Agency or the principal corporate trust office of any successor Trustee.

             "Coverage Tests": Collectively, the Class A/B Coverage Tests, the Class C Coverage Tests
     and the Class D Coverage Tests applicable as of any Measurement Date.

             "Credit Improved Obligation": Any Collateral Obligation that in the commercially
     reasonable judgment of the Portfolio Manager, has improved in credit quality; provided, if a Credit
     Rating Event is in effect, such Collateral Obligation will be considered a Credit Improved
     Obligation only if in addition to the above:

                      (i)      the Collateral Obligation has been upgraded or has been put on credit
             watch list with the potential for developing positive credit implications by either of the
             Rating Agencies since the date the Issuer first acquired the Collateral Obligation under this
             Indenture,

                      (ii)     such Collateral Obligation has experienced a reduction in credit spread of
             (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
             Obligation with a spread (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or
             more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with
             a spread (prior to such decrease) greater than 2.00% but less than or equal to 4.00% or (C)
             0.50% or more (on an absolute rather than a relative basis) in the case of a Collateral
             Obligation with a spread (prior to such decrease) greater than 4.00%, in each case compared
             to the credit spread at the time such Collateral Obligation was acquired by the Issuer,
             determined by reference to an applicable index selected by the Portfolio Manager (such
             index selection subject to satisfaction of the Rating Condition with respect to Moody's),

                       (iii)    (x) in the case of a Loan, the Market Value of such Collateral Obligation
             has increased by at least 1.00% from the Market Value of such Collateral Obligation as of
             its date of acquisition, as determined by the Portfolio Manager (provided that this subclause
             (iii)(x) will be deemed satisfied if Market Value increases to 101), or (y) in the case of a
             Bond, the Market Value of such Collateral Obligation has changed since its date of
             acquisition by a percentage more positive than the percentage change in the Merrill Lynch
             US High Yield Master II Index, Bloomberg ticker H0A0, plus 3.00%, over the same period,
             or

                      (iv)      a Super Majority of the Controlling Class have voted to suspend the
             limitations on a Collateral Obligation being a Credit Improved Obligation, and for each
             subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to this
             clause (iv) has occurred, a Super Majority of the Controlling Class must again vote to
             suspend the limitations on the Collateral Obligation being a Credit Improved Obligation for
             this clause (iv) to remain applicable.


                                                       20


                                                                                                 006679
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
                                         237 06/09/21 Page 57 of 266 PageID 9502
 Case 3:21-cv-00538-N Document 26-26 Filed


             A Synthetic Security shall be considered a Credit Improved Obligation if:

                      (i)      the Synthetic Security itself is a Credit Improved Obligation or

                     (ii)     the Reference Obligation of the Synthetic Security would, if it were a
             Collateral Obligation, be a Credit Improved Obligation.

             "Credit Rating Event": An event that is in effect if the rating by Moody's:

                     (i)     of the Class A Notes has been withdrawn or is one or more rating sub-
             categories below its Initial Rating; or

                     (ii)     of the Class B Notes, the Class C Notes or the Class D Notes has been
             withdrawn or is two or more rating sub-categories below its respective Initial Rating.

               For the purposes of this definition, any withdrawal or reduction in rating shall not be
     effective if after the withdrawal or reduction Moody's has upgraded the reduced or withdrawn rating
     to at least the Initial Rating in the case of the Class A Notes, or to only one subcategory below their
     Initial Rating in the case of the Class B Notes, the Class C Notes and the Class D Notes.

              "Credit Risk Obligation": Any Collateral Obligation (other than a Defaulted Collateral
     Obligation) that, in the commercially reasonable judgment of the Portfolio Manager, has a
     significant risk of declining in credit quality and, with a lapse of time, becoming a Defaulted
     Collateral Obligation.

              So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be
     a Credit Risk Obligation unless in addition to the above, as of the date of determination:

                      (i)      the Collateral Obligation has been downgraded or has been put on credit
             watch list with the potential for developing negative credit implications by either of the
             Rating Agencies since the date the Issuer first acquired the Collateral Obligation under this
             Indenture,

                      (ii)     such Collateral Obligation has experienced an increase in credit spread of
             (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
             Obligation with a spread (prior to such increase) less than or equal to 2.00%, (B) 0.375% or
             more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with
             a spread (prior to such increase) greater than 2.00% but less than or equal to 4.00% or (C)
             0.50% or more (on an absolute rather than a relative basis) in the case of a Collateral
             Obligation with a spread (prior to such increase) greater than 4.00%, in each case compared
             to the credit spread at the time such Collateral Obligation was acquired by the Issuer,
             determined by reference to an applicable index selected by the Portfolio Manager (such
             index selection subject to satisfaction of the Rating Condition with respect to Moody's),

                       (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation
             has decreased by at least 2.50% from the Market Value of such Collateral Obligation as of
             its date of acquisition, as determined by the Portfolio Manager, and (y) in the case of a
             Bond, the Market Value of such Collateral Obligation has changed since its date of
             acquisition by a percentage more negative, or less positive, as the case may be, than the
             percentage change in the Merrill Lynch US High Yield Master II Index, Bloomberg ticker
             H0A0, less 3.00%, over the same period, or




                                                        21


                                                                                                  006680
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
                                         237 06/09/21 Page 58 of 266 PageID 9503
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (iv)     a Super Majority of the Controlling Class have voted to suspend the
             limitations on a Collateral Obligation being a Credit Risk Obligation, and for each
             subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to this
             clause (iv) has occurred, a Super Majority of the Controlling Class must again vote to
             suspend the limitations on the Collateral Obligation being a Credit Risk Obligation for this
             clause (iv) to remain applicable.

             A Synthetic Security shall be considered a Credit Risk Obligation if:

                      (a)      the Synthetic Security itself is a Credit Risk Obligation, or

                     (b)      the Reference Obligation of the Synthetic Security would, if it were a
             Collateral Obligation, be a Credit Risk Obligation.

             "Current-Pay Obligation": A Collateral Obligation as to which:

                      (i)       an Insolvency Event has occurred with respect to its obligor or as to which
             its obligor is rated "D" or "SD" by S&P or its obligor has previously been rated "CCC-" by
             S&P and the rating has been withdrawn,

                     (ii)     no default as to the payment of principal or interest with respect to the
             Collateral Obligation is then continuing and the Portfolio Manager has delivered to the
             Trustee an officer's certificate to the effect that the Portfolio Manager expects that the
             obligor will make payments on the Collateral Obligation as they become due,

                      (iii)    (A) if the rating by Moody's of the Collateral Obligation is at least "Caa1"
             (and not on credit watch with negative implications) the Market Value of the Collateral
             Obligation is at least equal to 80% of its Principal Balance or (B) if the rating by Moody's of
             the Collateral Obligation is less than "Caa1" or is "Caa1" and on credit watch with negative
             implications, the Market Value of the Collateral Obligation is at least equal to 85% of its
             Principal Balance,

                      (iv)    if an Insolvency Event has occurred with respect to the obligor of the
             Collateral Obligation, a bankruptcy court has authorized the payment of interest payable on
             the Collateral Obligation, and

                     (v)      the Portfolio Manager has designated in writing to the Trustee the
             Collateral Obligation as a Current-Pay Obligation.

              If the Aggregate Principal Balance of Collateral Obligations that would otherwise be
     Current-Pay Obligations exceeds 5% of the Maximum Investment Amount, all or a portion of one or
     more Collateral Obligations that would otherwise be Current-Pay Obligations with an Aggregate
     Principal Balance equal to the amount of the excess shall not be Current-Pay Obligations (and will
     therefore be Defaulted Collateral Obligations). The Portfolio Manager shall designate in writing to
     the Trustee the Collateral Obligations that shall not be Current-Pay Obligations pursuant to the
     preceding sentence as the Collateral Obligations (or portions thereof) that have the lowest Market
     Value on any applicable date of determination.

              The Portfolio Manager may, by notice to the Issuer, the Trustee, and the Collateral
     Administrator, change the definition of "Current-Pay Obligation" or how Current-Pay Obligations
     are treated in this Indenture, subject to the satisfaction of the Rating Condition with respect to each
     Rating Agency.


                                                        22


                                                                                                   006681
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
                                         237 06/09/21 Page 59 of 266 PageID 9504
 Case 3:21-cv-00538-N Document 26-26 Filed


              "Current Portfolio": At any time, the portfolio (measured by Aggregate Principal Balance)
     of Collateral Obligations, Principal Proceeds held as Cash on deposit in the Collection Account, and
     other Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account
     that exists before the sale, maturity, or other disposition of a Collateral Obligation or before the
     acquisition of a Collateral Obligation, as the case may be.

              "Custodial Account": The custodial account established in the name of the Trustee pursuant
     to Section 10.3(a).

              "Custodian": The meaning specified in the first sentence of Section 3.2(a) with respect to
     items of collateral referred to therein, and each entity with which an Account is maintained, as the
     context may require, each of which shall be a Securities Intermediary.

              "Deep Discount Obligation": Until the average Market Value Percentage of the Collateral
     Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any
     Collateral Obligation acquired by the Issuer for a Purchase Price less than 85% of its Principal
     Balance. For such purpose, the Market Value Percentage of a Collateral Obligation on a day that is
     not a Business Day shall be deemed to be the Market Value Percentage of the Collateral Obligation
     on the immediately preceding Business Day.

             "Default": Any Event of Default or any occurrence that, with notice or the lapse of time or
     both, would become an Event of Default.

              "Defaulted Collateral Obligation": Any Collateral Obligation or other obligation included
     in the Collateral:

                      (i)      as to which there has occurred and is continuing a default with respect to
             the payment of interest or principal with respect to such Collateral Obligation, without
             giving effect to any applicable grace period or waiver (provided, that if the Portfolio
             Manager certifies to the Trustee in writing that such default is for non-credit related reasons,
             the related Collateral Obligation shall not be treated as a Defaulted Collateral Obligation
             under this clause (i) unless and until such default has continued for a period of three (3)
             consecutive business days), but, in any case, only until such default has been cured;

                      (ii)    the maturity of all or a portion of the principal amount of such Collateral
             Obligation has been accelerated as a consequence of a default (other than any payment
             default) under the instruments evidencing or relating to such Collateral Obligation; unless
             such default or event of default has been fully cured or waived and is no longer continuing
             and such acceleration has been rescinded;

                      (iii)    with respect to which there has been effected any distressed exchange or
             other debt restructuring where the obligor has offered the holders thereof a new security or
             instrument or package of securities or instruments that, in the commercially reasonable
             judgment of the Portfolio Manager, either (x) amounts to a diminished financial obligation
             or (y) has the sole purpose of enabling the obligor to avoid a default;

                      (iv)      (1) that is pari passu with or subordinated to other indebtedness for
             borrowed money owing by its obligor ("Other Indebtedness"), (2) the obligor has defaulted
             in the payment of principal or interest (without regard to any applicable grace or notice
             period and without regard to any waiver of the default) on the Other Indebtedness, unless, in
             the case of a failure of the obligor to make required interest payments, the obligor has
             resumed current Cash payments of interest previously scheduled and unpaid on the Other
             Indebtedness and has paid in full any accrued interest due and payable thereon, in which

                                                       23


                                                                                                 006682
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
                                         237 06/09/21 Page 60 of 266 PageID 9505
 Case 3:21-cv-00538-N Document 26-26 Filed


             case the Collateral Obligation shall cease to be classified as a Defaulted Collateral
             Obligation and (3) the Portfolio Manager, provided that the related Collateral Obligation has
             not been downgraded after the default on such Other Indebtedness has occurred, determines
             (in its commercially reasonable judgment) that such Other Indebtedness is material;

                      (v)      (other than a Current-Pay Obligation or a DIP Loan) as to which:

                               (A) an Insolvency Event has occurred with respect to its obligor, or

                             (B) the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                      immediately prior to such rating being withdrawn, or has previously been rated
                      "CCC-" or lower by S&P and the rating has been withdrawn;

                     (vi)      if the Collateral Obligation is a Structured Finance Obligation, it is rated
             "CC" or below by S&P, or it was rated "CC" or below by S&P but the rating has since been
             withdrawn, or it is rated "Ca" or below by Moody's, or it was rated "C" or below by
             Moody's but the rating has since been withdrawn;

                      (vii)    that is a Participation that would, if the underlying Loan were a Collateral
             Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (v) above
             or with respect to which the Participating Institution has defaulted in the performance of any
             of its payment obligations under the Participation;

                      (viii) that is a Synthetic Security referencing a Reference Obligation that would,
             if the Reference Obligation were a Collateral Obligation, be a Defaulted Collateral
             Obligation under any of clauses (i) through (vi) above or with respect to which the Synthetic
             Security Counterparty has defaulted in the performance of any of its payment obligations
             under the Synthetic Security; provided, however, with respect to a Synthetic Security based
             upon or relating to a senior secured index investment providing non-leveraged credit
             exposure to a basket of credit default swaps referencing a diversified group of Reference
             Obligations, with respect to which the principal or notional amount of the credit exposure to
             any single Reference Obligation does not increase over time: (x) a determination whether
             the Reference Obligations upon which such Synthetic Security is based would, if such
             Reference Obligations were Collateral Obligations, be a Defaulted Collateral Obligation,
             shall be determined by treating such Synthetic Security as a direct investment by the Issuer
             in each of the Reference Obligations on which such Synthetic Security is based in an
             amount equal to the Allocable Principal Balance of such Reference Obligation and (y) the
             "Defaulted Collateral Obligation" for purposes of this clause (viii) shall be limited to the
             Allocable Principal Balance of each Reference Obligation that would, if the Reference
             Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under any of
             clauses (i) through (vi) above;

                      (ix)     that is a Written-Down Obligation;

                      (x)      that is a DIP Loan as to which an order has been entered converting the
             debtor's chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

                    (xi)       that is declared to be a Defaulted Collateral Obligation by the Portfolio
             Manager.

              Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease
     to be so classified if the Collateral Obligation, at any date thereafter,


                                                       24


                                                                                                 006683
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
                                         237 06/09/21 Page 61 of 266 PageID 9506
 Case 3:21-cv-00538-N Document 26-26 Filed


                        (1)     would not otherwise be classified as a Defaulted Collateral Obligation in
                accordance with this definition; and

                        (2)      otherwise meets the Eligibility Criteria as of that date.

               If any portion of a Collateral Obligation has a maturity later than one year after the Stated
     Maturity of the Notes due to a change in the payment schedule of the Collateral Obligation occurring
     after its acquisition by the Issuer, that portion of the Collateral Obligation shall be considered a
     Defaulted Collateral Obligation.

              "Defaulted Hedge Termination Payment": Any termination payment required to be made
     by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the
     Hedge Agreement in respect of which the Hedge Counterparty is the sole Defaulting Party or
     Affected Party (each as defined in the Hedge Agreements).

             "Defaulted Interest": Any interest payable in respect of any Class of Notes that is not
     punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity.

              "Defaulted Interest Charge": To the extent lawful, interest on any Defaulted Interest at the
     Default Interest Rate.

               "Default Interest Rate": With respect to any specified Class of Notes, the per annum
     interest rate equal to the Note Interest Rate payable on the Notes of the Class.

            "Deferred Interest": With respect to any specified Class of Deferred Interest Notes, the
     meaning specified in Section 2.8(a).

                "Deferred Interest Notes": The Class C Notes and the Class D Notes.

                "Deficiency Amount": The meaning specified in Section 16.3(a).

                "Deficiency Notice Date": The meaning specified in Section 16.3(a).

                "Definitive Securities": The meaning specified in Section 2.11(b).

                "Delayed Drawdown Loan": A Loan or any Synthetic Security with a Reference Obligation
     that

                         (i)     requires the Issuer to make one or more future advances to the borrower
                under its Underlying Instruments,

                        (ii)     specifies a maximum amount that can be borrowed on one or more fixed
                borrowing dates, and

                        (iii)    does not permit the re-borrowing of any amount previously repaid.

     A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long
     as its unused commitment amount is greater than zero.

                "Delayed Drawdown Reserve Account": The trust account established pursuant to Section
     10.3(b).




                                                         25


                                                                                                 006684
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
                                         237 06/09/21 Page 62 of 266 PageID 9507
 Case 3:21-cv-00538-N Document 26-26 Filed


           "Deliver" or "Delivered" or "Delivery": The taking of the following steps:

                   (i)     in the case of each Certificated Security (UCC) (other than a Clearing
           Corporation Security) or Instrument,

                            (A)     causing the delivery of such Certificated Security (UCC) or
                   Instrument to the Custodian registered in the name of the Custodian or endorsed, by
                   an effective endorsement, to the Custodian or in blank,

                            (B)     causing the Custodian to continuously indicate on its books and
                   records that such Certificated Security (UCC) or Instrument is credited to the
                   applicable Account, and

                            (C)     causing the Custodian to maintain continuous possession of such
                   Certificated Security (UCC) or Instrument;

                   (ii)    in the case of each Uncertificated Security (other than a Clearing
           Corporation Security),

                           (A)      causing such Uncertificated Security to be continuously registered
                   on the books of the issuer thereof to the Custodian, and

                            (B)     causing the Custodian to continuously indicate on its books and
                   records that such Uncertificated Security is credited to the applicable Account;

                   (iii)    in the case of each Clearing Corporation Security,

                           (A)     causing the relevant Clearing Corporation to credit such Clearing
                   Corporation Security to the securities account of the Custodian, and

                            (B)     causing the Custodian to continuously indicate by on its books and
                   records that such Clearing Corporation Security is credited to the applicable
                   Account;

                   (iv)     in the case of each security issued or guaranteed by the United States of
           America or agency or instrumentality thereof and that is maintained in book-entry records
           of a Federal Reserve Bank ("FRB") (each such security, a "Government Security"),

                           (A)      causing the creation of a Security Entitlement to such Government
                   Security by the credit of such Government Security to the securities account of the
                   Custodian at such FRB, and

                            (B)     causing the Custodian to continuously indicate on its books and
                   records that such Government Security is credited to the applicable Account;

                   (v)      in the case of each Security Entitlement not governed by clauses (i)
           through (iv) above,

                            (A)      causing a Securities Intermediary (x) to indicate on its books and
                   records that the underlying Financial Asset has been credited to be the Custodian's
                   securities account, (y) to receive a Financial Asset from a Securities Intermediary
                   or acquiring the underlying Financial Asset for a Securities Intermediary, and in
                   either case, accepting it for credit to the Custodian's securities account or (z) to

                                                   26


                                                                                             006685
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
                                         237 06/09/21 Page 63 of 266 PageID 9508
 Case 3:21-cv-00538-N Document 26-26 Filed


                   become obligated under other law, regulation or rule to credit the underlying
                   Financial Asset to a Security Intermediary's securities account,

                           (B)       causing such Securities Intermediary to make entries on its books
                   and records continuously identifying such Security Entitlement as belonging to the
                   Custodian and continuously indicating on its books and records that such Security
                   Entitlement is credited to the Custodian's securities account, and

                            (C)     causing the Custodian to continuously indicate on its books and
                   records that such Security Entitlement (or all rights and property of the Custodian
                   representing such Security Entitlement) is credited to the applicable Account;

                   (vi)     in the case of cash or money,

                            (A)      causing the delivery of such cash or money to the Custodian,

                           (B)     causing the Custodian to treat such cash or money as a Financial
                   Asset maintained by such Custodian for credit to the applicable Account in
                   accordance with the provisions of Article 8 of the UCC, and

                            (C)     causing the Custodian to continuously indicate on its books and
                   records that such cash or money is credited to the applicable Account; and

                    (vii)    in the case of each general intangible (including any Participation in which
           the Participation is not represented by an Instrument),

                          (A)      causing the filing of a Financing Statement in the office of the
                   Recorder of Deeds of the District of Columbia, Washington, DC, and

                          (B)      causing the registration of this Indenture in the Register of
                   Mortgages of the Issuer at the Issuer's registered office in the Cayman Islands;

           in addition, the Portfolio Manager on behalf of the Issuer will obtain any and all consents
           required by the underlying agreements relating to any such general intangibles for the
           transfer of ownership and/or pledge hereunder (except to the extent that the requirement for
           such consent is rendered ineffective under Section 9-406 of the UCC).

           In addition to the methods specified above, any Collateral may be delivered in accordance
           with any other method specified in an Opinion of Counsel delivered to the Trustee as
           sufficient to establish a first priority perfected security interest therein.

           "Depository" or "DTC": The Depository Trust Company and its nominees.

           "Determination Date": The last day of any Due Period.




                                                    27


                                                                                              006686
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
                                         237 06/09/21 Page 64 of 266 PageID 9509
 Case 3:21-cv-00538-N Document 26-26 Filed


             "DIP Loan": Any Loan

                      (i)      that has a rating assigned by Moody's (or if the Loan does not have a rating
             assigned by Moody's, the Portfolio Manager has commenced the process of having a rating
             assigned by Moody's within five Business Days of the date the Loan is acquired by the
             Issuer) and a rating assigned by S&P (or if the Loan does not have a rating assigned by
             S&P, the Portfolio Manager has commenced the process of having a rating assigned by S&P
             within two Business Days of the date the Loan is acquired by the Issuer),

                      (ii)    that is an obligation of a debtor in possession as described in Section 1107
             of the Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant
             to Section 1104 of the Bankruptcy Code) (a "Debtor") organized under the laws of the
             United States or any state of the United States, and

                       (iii)    the terms of which have been approved by a final order of the United
             States Bankruptcy Court, United States District Court, or any other court of competent
             jurisdiction, the enforceability of which order is not subject to any pending contested matter
             or proceeding (as those terms are defined in the Federal Rules of Bankruptcy Procedure)
             and which order provides that

                             (A)     the Loan is secured by liens on the Debtor's otherwise
                      unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code,

                              (B)       the Loan is secured by liens of equal or senior priority on property
                      of the Debtor's estate that is otherwise subject to a lien pursuant to Section 364(d)
                      of the Bankruptcy Code,

                               (C)      the Loan is fully secured (based on a current valuation or appraisal
                      report) by junior liens on the Debtor's encumbered assets, or

                               (D)      if any portion of the Loan is unsecured, the repayment of the Loan
                      retains priority over all other administrative expenses pursuant to Section 364(c)(1)
                      of the Bankruptcy Code (and in the case of this clause (D), before the acquisition of
                      the Loan, the Rating Condition is satisfied with respect to each Rating Agency).

              "Discount Note": Any Note that is treated as being issued with "original issue discount"
     within the meaning of Section 1271 through 1275 of the Code and Treasury Regulations
     promulgated thereunder.

              "Diversity Score": A single number that indicates collateral concentration in terms of both
     issuer and industry concentration, calculated as set forth in Schedule 4 to this Indenture.

             "Diversity Test": A test that will be satisfied as of any Measurement Date if the Diversity
     Score equals or exceeds the Minimum Diversity Score.

              "Dollar" or "U.S. Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or
     currency of the United States of America as at the time shall be legal tender for all debts, public and
     private.

              "Domicile" or "Domiciled": With respect to each Collateral Obligation, (i) the jurisdiction
     of incorporation, organization or creation of the related obligor or (ii) in the case of a Collateral
     Obligation that would otherwise be considered to be domiciled pursuant to clause (i) in a Tax
     Advantaged Jurisdiction, the jurisdiction in which, in the commercially reasonable judgment of the

                                                       28


                                                                                                  006687
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
                                         237 06/09/21 Page 65 of 266 PageID 9510
 Case 3:21-cv-00538-N Document 26-26 Filed


     Portfolio Manager, the related obligor conducts substantially all of its business operations and in
     which the assets primarily responsible for generating its revenues are located.

               "Due Date": Each date on which any payment is due on a Pledged Obligation in accordance
     with its terms.

              "Due Period": With respect to any Payment Date, for all purposes other than payments and
     receipts under Hedge Agreements, the period from the Business Day after the eighth Business Day
     before the previous Payment Date (or in the case of the first Payment Date, from the Closing Date)
     up to but excluding the Business Day after the eighth Business Day before the Payment Date (or in
     the case of the final Payment Date or any Payment Date that is a Redemption Date, through the
     Business Day before the Payment Date and for payments and receipts under Hedge Agreements the
     period from the day after the previous Payment Date (or in the case of the first Payment Date from
     the Closing Date) through the Payment Date).

             "Eligibility Criteria": The meaning specified in Section 12.2(b).

              "Eligible Collateral": Means: (i) Cash, (ii) U.S. Treasury obligations, (iii) U.S. agency
     obligations or (iv) commercial paper obligations rated at least "P-1" by Moody's (and not on watch
     for downgrade) and "A-1+" by S&P, in each case to collateralize fully on a mark-to-market basis the
     obligations of a Hedge Counterparty under the related Hedge Agreement.

             "Eligible Country": The United States, Canada and any country classified by Moody's as a
     Moody's Group I Country, Moody's Group II Country or Moody's Group III Country; provided that
     such country has not imposed currency exchange controls.

              "Eligible Investments": Any Dollar-denominated investment that, when it is pledged by the
     Issuer to the Trustee under this Indenture, is one or more of the following:

                      (a)      Cash;

                      (b)     direct Registered obligations of, and Registered obligations the timely
             payment of principal and interest on which is fully and expressly guaranteed by, the United
             States or any agency or instrumentality of the United States the obligations of which are
             expressly backed by the full faith and credit of the United States, which in each case are not
             zero coupon securities;

                       (c)      demand and time deposits in, trust accounts, certificates of deposit payable
             within 91 days of issuance of, bankers' acceptances payable within 91 days of issuance
             issued by, or Federal funds sold by any depositary institution or trust company incorporated
             under the laws of the United States or any state thereof and subject to supervision and
             examination by Federal and/or state banking authorities so long as the commercial paper
             and/or the debt obligations of such depository institution or trust company (or, in the case of
             the principal depository institution in a holding company system, the commercial paper or
             debt obligations of such holding company), at the time of such investment or contractual
             commitment providing for such investment and throughout the term of the investment, have
             a credit rating of not less than "Aaa" by Moody's and "AAA" by S&P and in each case are
             not on watch for downgrade, or "P-1" by Moody's and "A-1+" by S&P in the case of
             commercial paper and short-term debt obligations; provided that in any case, the issuer
             thereof must have at the time of such investment a long-term credit rating of not less than
             "AA-" by S&P and "Aa3" by Moody's and a short-term rating of "A-1+" by S&P and "P-1"
             by Moody's, and if so rated, is not on watch for downgrade;


                                                       29


                                                                                                 006688
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
                                         237 06/09/21 Page 66 of 266 PageID 9511
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (d)       commercial paper or other short-term obligations with a maturity of not
             more than 183 days from the date of issuance and having at the time of such investment a
             credit rating of at least "P-1" by Moody's and "A-1+" by S&P; provided, that, in any case,
             the issuer thereof must have at the time of such investment a long-term credit rating of not
             less than "Aa2" by Moody's, and if so rated, such rating is not on watch for downgrade.

                      (e)       unleveraged repurchase obligations with respect to any security described
             in clause (b) above entered into with a U.S. federal or state depository institution or trust
             company (acting as principal) described in clause (c) above or entered into with a
             corporation (acting as principal) whose long-term credit rating is not less than "Aaa" by
             Moody's and "AAA" by S&P and in each case are not on watch for downgrade or whose
             short-term credit rating is "P-1" by Moody's and "A-1+" by S&P at the time of such
             investment and throughout the term of the investment; provided, that, if such repurchase
             obligation has a maturity of longer than 91 days, the counterparty thereto must also have at
             the time of such investment and throughout the term of the investment a long-term credit
             rating of not less than "Aa2" by Moody's and "AAA" by S&P, and if so rated, such rating is
             not on watch for downgrade;

                      (f)     any money market fund or similar investment vehicle having at the time of
             investment therein and throughout the term of the investment a credit rating of "MR1+" by
             Moody's and "AAAm" by S&P; including any fund for which the Trustee or an Affiliate of
             the Trustee serves as an investment advisor, administrator, shareholder servicing agent,
             custodian or subcustodian, notwithstanding that (A) the Trustee or an Affiliate of the
             Trustee charges and collects fees and expenses from such funds for services rendered
             (provided that such charges, fees and expenses are on terms consistent with terms
             negotiated at arm's length) and (B) the Trustee charges and collects fees and expenses for
             services rendered, pursuant to this Indenture;

                       (g)       a guaranteed reinvestment agreement from a bank (if treated as a deposit
             by such bank), insurance company or other corporation or entity organized under the laws
             of the United States or any state thereof (if treated as debt by such insurance company or
             other corporation or entity), providing for periodic payments thereunder during each Due
             Period; provided that each such agreement provides that it is terminable by the purchaser,
             without premium or penalty, in the event that the rating assigned to such agreement by
             either Moody's or S&P is at any time lower than the then current ratings assigned to the
             Class A Notes, the Class B Notes, the Class C Notes or the Class D Notes; provided,
             further, that, at the time of investment therein and throughout the term of the investment, the
             issuer of such agreement has a senior unsecured long-term debt rating, issuer rating or
             counterparty rating of at least "Aaa" by Moody's, a short-term debt rating of "P-1" by
             Moody's (and not on watch for downgrade), a short-term debt rating of at least "A-1+" by
             S&P and a long-term debt rating of at least "AAA" by S&P (and not on watch for
             downgrade); and

                      (h)      such other investments for which Rating Confirmation has been received;

     and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than
     the Business Day before the Payment Date next succeeding the date of the investment.

             Eligible Investments on deposit in the Revolving Reserve Account, the Delayed Drawdown
     Reserve Account, or the Synthetic Security Collateral Account must have a stated maturity no later
     than one Business Day after the date of their purchase.

             Eligible Investments may not include:

                                                       30


                                                                                                  006689
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
                                         237 06/09/21 Page 67 of 266 PageID 9512
 Case 3:21-cv-00538-N Document 26-26 Filed


                         (1)      any interest-only security, any security purchased at a price in excess of
                100% of its par value, or any security whose repayment is subject to substantial non-credit
                related risk as determined in the commercially reasonable judgment of the Portfolio
                Manager;

                         (2)       any security whose rating assigned by S&P includes the subscript "r," "t,"
                "p," "pi," or "q";

                          (3)     any floating rate security whose interest rate is inversely or otherwise not
                proportionately related to an interest rate index or is calculated as other than the sum of an
                interest rate index plus a spread (which spread may be zero);

                        (4)      any security that is subject to an exchange or tender offer; or

                        (5)      any security that has payments subject to foreign or United States
                withholding tax.

              Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate
     of the Trustee provides services. Eligible Investments may not include obligations principally
     secured by real property.

              "Emerging Market Security": A security or obligation issued by a sovereign or non-
     sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British Virgin
     Islands, the Netherlands Antilles, and the Channel Islands):

                        (i)      that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean, or

                        (ii)     the long-term foreign currency debt obligations of which are rated below
                "Aa2" or "Aa2" and on credit watch with negative implications by Moody's or the foreign
                currency issuer credit rating of which is below "AA" by S&P.

           "ERISA": The United States Employee Retirement Income Security Act of 1974, as
     amended.
                "Euroclear": Euroclear Bank S.A./N.V., as operator of the Euroclear system.

                "Event of Default": The meaning specified in Section 5.1.

             "Excess CCC/Caa Collateral Obligations": The Principal Balance of all CCC/Caa
     Collateral Obligations in excess of 7.5% of the Maximum Investment Amount on the relevant
     Determination Date.

                "Exchange Act": The United States Securities Exchange Act of 1934, as amended.

             "Excluded Property": U.S.$250 (attributable to the issue and allotment of the Issuer
     Ordinary Shares) and a U.S.$250 transaction fee paid to the Issuer, the bank account in which those
     amounts are credited in the Cayman Islands and any interest earned on those amounts.

                "Expense Reimbursement Account": The trust account established pursuant to Section
     10.3(c).

            "Extended Reinvestment Period End Date": If an Extension has occurred, the sixteenth
     Payment Date after the then current Extended Reinvestment Period End Date (or, in the case of the

                                                          31


                                                                                                     006690
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
                                         237 06/09/21 Page 68 of 266 PageID 9513
 Case 3:21-cv-00538-N Document 26-26 Filed


     first Extension pursuant to Section 2.4, the Payment Date in August, 2016); provided that the
     “Extended Reinvestment Period End Date” will in no event be a date later than the Payment Date in
     August, 2028.

             "Extended Stated Maturity Date": If a Maturity Extension has occurred, the sixteenth
     Payment Date after the then current Extended Stated Maturity Date (or, in the case of the first
     Extended Stated Maturity Date, the Payment Date in August, 2021); provided that the “Extended
     Stated Maturity Date” will in no event be a date later than the Payment Date in August, 2033.

               "Extended Weighted Average Life Date": If a Maturity Extension has occurred, the
     sixteenth Payment Date after the then current Extended Weighted Average Life Date (or, in the case
     of the first Extended Weighted Average Life Date, August 1, 2018); provided that the “Extended
     Weighted Average Life Date” will in no event be a date later than the Payment Date in August 1,
     2030.

             "Extension": An extension of the Reinvestment Period, the Stated Maturity of the Notes
     and the Weighted Average Life Test pursuant to Section 2.4.

              "Extension Bonus Payment": With respect to each Maturity Extension, a single payment
     to each applicable beneficial owner set forth in Section 2.4(g), in an amount equal to (1) in the case
     of the Class A Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial
     owner as of the applicable Extension Effective Date, (2) in the case of the Class B Notes, 0.25% of
     the Aggregate Outstanding Amount thereof held by such beneficial owner as of the applicable
     Extension Effective Date, (3) in the case of the Class C Notes (including the Class C Component),
     0.25% of the Aggregate Outstanding amount thereof held by such beneficial owner as of the
     applicable Extension Effective Date and (4) in the case of the Class D Notes (including the Class D-
     2 Component), 0.50% of the Aggregate Outstanding Amount thereof held by such beneficial owner
     as of the applicable Extension Effective Date.

              "Extension Bonus Eligibility Certification": With respect to each Maturity Extension and
     each beneficial owner of Notes and Composite Securities (to the extent of the Note Components of
     the Composite Securities) other than Extension Sale Securities, the written certification by such
     beneficial owner acceptable to the Issuer to the effect that it held Notes and Composite Securities (to
     the extent of the Note Components of the Composite Securities) other than Extension Sale Securities
     on the applicable Extension Effective Date, including the Aggregate Outstanding Amount thereof in
     the case of the Notes or the Aggregate Outstanding Amount of the applicable Note Component in
     the case of the Composite Securities and wire transfer instructions for the Extension Bonus Payment
     and any required documentation thereunder.

             "Extension Conditions": The meaning specified in Section 2.4.

             "Extension Determination Date": The 8th Business Day prior to each Extension Effective
     Date.

              "Extension Effective Date": If an Extension has occurred, the sixteenth Payment Date after
     the then current Extension Effective Date (or, in the case of the first Extension Effective Date, the
     Payment Date in May, 2010).

             "Extension Notice": The meaning specified in Section 2.4.

             "Extension Purchase Price": The purchase price payable by the Extension Qualifying
     Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an
     amount equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus

                                                       32


                                                                                                 006691
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
                                         237 06/09/21 Page 69 of 266 PageID 9514
 Case 3:21-cv-00538-N Document 26-26 Filed


     accrued and unpaid interest (including Deferred Interest, if any) as of the applicable Extension
     Effective Date (giving effect to any amounts paid to the Holder on such date), (ii) in the case of the
     Preference Shares, an amount that, when taken together with all payments and distributions made in
     respect of such Preference Shares since the Closing Date would cause such Preference Shares to
     have received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of
     15.0% (assuming such purchase date was a Payment Date); provided, however, that if the applicable
     Extension Effective Date is on or after the date on which such Holders have received a Preference
     Share Internal Rate of Return equal to or in excess of 15.0%, the applicable Extension Purchase
     Price for such Preference Shares shall be zero, (iii) in the case of the Class 1 Composite Securities,
     the sum of (x) the amount that would be payable pursuant to the preceding clause (i) in respect of the
     Class D-2 Notes underlying the Class D-2 Component and (y) the amount that would be payable
     pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class 1
     Composite Security Preference Share Component and (iv) in the case of the Class 2 Composite
     Securities, the sum of (x) the amount that would be payable pursuant to the preceding clause (i) in
     respect of the Class C Notes underlying the Class C Component and (y) the amount that would be
     payable pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class
     2 Composite Security Preference Share Component.

              "Extension Qualifying Purchasers": The Portfolio Manager (or any of its Affiliates acting
     as principal or agent); provided that in the event the Portfolio Manager elects not to purchase
     Securities or Preference Shares from Holders pursuant to the Extension Conditions set forth in
     Section 2.4(c), "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers
     (which may include the Placement Agents or any of their Affiliates acting as principal or agent)
     designated by the Portfolio Manager; provided, however, none of the Portfolio Manager, the
     Placement Agents, or any of their respective Affiliates shall have any duty to act as an Extension
     Qualifying Purchaser.

             "Extension Sale Notice": The meaning specified in Section 2.4.

             "Extension Sale Notice Period": The meaning specified in Section 2.4.

             "Extension Sale Securities": The meaning specified in Section 2.4.

             "Face Amount": With respect to any Preference Share, the amount set forth therein as the
     "face amount" thereof, which "face amount" shall be $1,000 per Preference Share.

             "Finance Lease": A lease agreement or other agreement entered into in connection with and
     evidencing a Leasing Finance Transaction.

             "Financial Asset": The meaning specified in Section 8-102(a)(9) of the UCC.

             "Financing Statements": Financing statements relating to the Collateral naming the Issuer
     as debtor and the Trustee on behalf of the Secured Parties as secured party.

             "Fixed Rate Excess": As of any Measurement Date, a fraction whose numerator is the
     product of:

                    (i)      the greater of zero and the excess of the Weighted Average Fixed Rate
             Coupon for the Measurement Date over the minimum percentage specified to pass the
             Weighted Average Fixed Rate Coupon Test, and

                    (ii)    the Aggregate Principal Balance of all Fixed Rate Obligations (excluding
             any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date,

                                                      33


                                                                                                006692
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
                                         237 06/09/21 Page 70 of 266 PageID 9515
 Case 3:21-cv-00538-N Document 26-26 Filed


     and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations
     (excluding any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement
     Date.

              In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average
     Fixed Rate Coupon for the Measurement Date will be computed as if the Spread Excess were equal
     to zero.

              "Fixed Rate Notes": The Class D-2 Notes.

               "Fixed Rate Obligation": Any Collateral Obligation that bears interest at a fixed rate,
     including a Collateral Obligation that does not bear interest on a floating rate index and whose
     interest rate is scheduled to increase one or more times over the life of the Collateral Obligation.

             "Floating Rate Notes": The Class A Notes, the Class B Notes, the Class C Notes and
     the Class D-1 Notes.

              "Floating Rate Obligation": Any Collateral Obligation that bears interest based on a
     floating rate index.

              "Form-Approved Synthetic Security": A Synthetic Security

                       (i)     (A)      each of the Reference Obligations of which satisfy the definition
                       of "Collateral Obligation" and could be purchased by the Issuer without any
                       required action by the Rating Agencies, without satisfaction of the Rating
                       Condition or which the Rating Agencies have otherwise approved; or

                               (B)      each of the Reference Obligations of which would satisfy clause
                       (A) above but for the currency in which the Reference Obligation is payable and
                       the Synthetic Security is payable in Dollars, does not provide for physical
                       settlement, and does not expose the Issuer to Dollar currency risk;

                      (ii)     the Synthetic Security Agreement of which conforms (but for the amount
              and timing of periodic payments, the name of the Reference Obligation, the notional
              amount, the effective date, the termination date, and other similar necessary changes) to a
              form that has been expressly identified and approved in writing in connection with a request
              under this Indenture by Moody's and S&P; and

                       (iii)    that is with a counterparty with respect to which the Rating Condition has
              been satisfied by each of Moody's and S&P prior to the acquisition of any such Form-
              Approved Synthetic Security, and such approval has not been withdrawn.

              Moody's or S&P may at any time, by notice to the Portfolio Manager, withdraw its approval
     of any such form. A withdrawal of approval shall have no effect on any Synthetic Security acquired,
     entered into, or committed to before the date on which the Portfolio Manager receives the notice of
     withdrawal.

              "GAAP": The meaning specified in Section 6.3(j).

              "Global Securities": Any Regulation S Global Securities or Rule 144A Global Notes.

              "Grant": To grant, bargain, sell, warrant, alienate, remise, demise, release, convey, assign,
     transfer, mortgage, pledge, create, and grant a security interest in and right of setoff against, deposit,

                                                         34


                                                                                                    006693
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
                                         237 06/09/21 Page 71 of 266 PageID 9516
 Case 3:21-cv-00538-N Document 26-26 Filed


     set over, and confirm. A Grant of the Pledged Obligations, or of any other instrument, shall include
     all rights, powers, and options of the granting party thereunder, including the immediate continuing
     right to claim for, collect, receive, and receipt for principal and interest payments in respect of the
     Pledged Obligations, and all other monies payable thereunder, to give and receive notices and other
     communications, to make waivers or other agreements, to exercise all rights and options, to bring
     Proceedings in the name of the granting party or otherwise, and generally to do and receive anything
     that the granting party is or may be entitled to do or receive thereunder or with respect thereto.

             "Hedge Agreements": Collectively, all interest rate cap or interest rate swap agreements
     between the Issuer and any Hedge Counterparty, and any replacement agreement entered into
     pursuant to Section 15.2.

              "Hedge Counterparty": IXIS Financial Products Inc. or any other counterparty, to the
     extent that when the Issuer enters into any Hedge Agreement with IXIS Financial Products Inc. or
     the other counterparty, IXIS Financial Products Inc. or the other counterparty satisfies the
     requirements of Section 15.2(b) (subject, in the case of any other counterparty, to satisfaction of the
     Rating Condition for each Rating Agency).

             "Hedge Counterparty Collateral Account": The trust account established pursuant to
     Section 10.3(d).

               "Hedge Termination Receipt": Any termination payment paid by the Hedge Counterparty
     to the Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge
     Counterparty is the sole Defaulting Party or Affected Party (each as defined in the Hedge
     Agreements).

               "High-Yield Bond": Any debt security other than a Loan, including any Structured Finance
     Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not
     resident in the United States, (ii) the payments on it are not subject to United States withholding tax
     and (iii) it is held through a financial institution pursuant to the procedures described in Treasury
     Regulation section 1.165-12(c)(3).

              "Holder": Of any Note (including any Class C Notes or Class D-2 Notes underlying the
     Class C Component and the Class D-2 Component, respectively) or Composite Security, the person
     whose name appears on the Indenture Register as the registered holder of the Note or Composite
     Security; and of any Preference Share (including any Preference Shares underlying the Preference
     Share Components), the person whose name appears in the Preference Share register related thereto
     as the registered holder of such Preference Share.

             "Important Section 3(c)(7) Reminder Notice": A notice substantially in the form of Exhibit
     H-2.

              "Incentive Management Fee": On each Payment Date, the fee payable to the Portfolio
     Manager in an amount equal to: (i) 20% of the remaining Interest Proceeds, if any, available after
     making the distributions on such Payment pursuant to Section 11.1(a)(i)(19) of the Priority of
     Payments and (ii) 20% of the remaining Principal Proceeds, if any, available for payment in respect
     of the Incentive Management Fee pursuant to Section 11.1(a)(ii)(8)(A) of the Priority of Payments
     and, if applicable, Section 11.1(a)(ii)(11) of the Priority of Payments.

             "Indenture": This instrument as originally executed and, if from time to time supplemented
     or amended by one or more indentures supplemental to this Indenture entered into pursuant to this
     Indenture, as so supplemented or amended.


                                                       35


                                                                                                  006694
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
                                         237 06/09/21 Page 72 of 266 PageID 9517
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Indenture Register": The meaning specified in Section 2.6(a).

             "Indenture Registrar": The meaning specified in Section 2.6(a).

             "Independent": As to any person, any other person (including, in the case of an accountant
     or lawyer, a firm of accountants or lawyers, and any member of the firm, or an investment bank and
     any member of the bank) who

                      (i)      does not have and is not committed to acquire any material direct or any
             material indirect financial interest in the person or in any Affiliate of the person, and

                    (ii)      is not connected with the person as an Officer, employee, promoter,
             underwriter, voting trustee, partner, director, or person performing similar functions.

              "Independent" when used with respect to any accountant may include an accountant who
     audits the books of the person if in addition to satisfying the criteria above the accountant is
     independent with respect to the person within the meaning of Rule 101 of the Code of Ethics of the
     American Institute of Certified Public Accountants.

              Whenever any Independent person's opinion or certificate is to be furnished to the Trustee,
     the opinion or certificate shall state that the signer has read this definition and that the signer is
     Independent within the meaning of this Indenture.

             "Initial Consent Period": The period of 15 Business Days from but excluding the date on
     which the Trustee provided notice of a proposed supplemental indenture pursuant to Section 8.2(c)
     to the Holders of Securities and Preference Shares.

             "Initial Rating": The ratings by Moody's and S&P with respect to each Class of Notes
     provided in the table in Section 2.3(a).

             "Insolvency Event": With respect to any person, means that:

                      (i)      an involuntary proceeding shall be commenced or an involuntary petition
             shall be filed seeking:

                               (A)       liquidation, reorganization, or other relief in respect of the person
                      or its debts, or of all or substantially all of its assets, under any bankruptcy,
                      insolvency, receivership, or similar law now or hereafter in effect, or

                              (B)       the appointment of a receiver, trustee, custodian, sequestrator,
                      conservator, or similar official for the person or for all or substantially all of its
                      assets,

             and, in any such case, the proceeding or petition shall continue undismissed for 30 days; or
             an order or decree approving or ordering any of the foregoing shall be entered, or

                      (ii)     the person shall:

                               (A)      voluntarily commence any proceeding or file any petition seeking
                      liquidation, reorganization, or other relief under any bankruptcy, insolvency,
                      receivership, or similar law now or hereafter in effect,




                                                        36


                                                                                                     006695
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
                                         237 06/09/21 Page 73 of 266 PageID 9518
 Case 3:21-cv-00538-N Document 26-26 Filed


                              (B)     consent to the institution of, or fail to contest in a timely and
                      appropriate manner, any proceeding or petition described in clause (i) above,

                              (C)      apply for or consent to the appointment of a receiver, trustee,
                      custodian, sequestrator, or conservator or for all or substantially all of its assets,

                               (D)       file an answer admitting the material allegations of a petition filed
                      against it in any such proceeding, or

                               (E)      make a general assignment for the benefit of creditors.

             "Insolvency Proceeding": The meaning specified in Section 16.4(b).

             "Instrument": The meaning specified in Section 9-102(a)(47) of the UCC.

            "Interest Coverage Ratio": With respect to any specified Class of Notes on any
     Measurement Date, the ratio calculated by dividing:

                      (i)      the sum of:

                               (A)     the Interest Proceeds received or scheduled to be received with
                      respect to the Due Period in which the Measurement Date occurs, minus

                               (B)      amounts payable under clauses (1), (2), (3) and (4) of Section
                      11.1(a)(i) on the related Payment Date, by:

                      (ii)     all accrued and unpaid interest on the specified Class of Notes and all
                               Notes ranking senior to the Class, including any Deferred Interest on the
                               related Payment Date.

     For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including any
     "gross up" payment) on any Collateral Obligation in excess of any withholding tax or other
     deductions on account of tax of any jurisdiction on any date of determination shall be included in
     Interest Proceeds.

              "Interest Coverage Test": A test the first Measurement Date for which will be on the second
     Payment Date and that is satisfied with respect to any specified Class of Notes if, as of the second
     Payment Date and any Measurement Date thereafter on which any Notes remain Outstanding, the
     Interest Coverage Ratio equals or exceeds the applicable required level in the table below for the
     specified Class:

                                             Test                        Required Level
                        Class A/B Interest Coverage Test                       120.00%
                        Class C Interest Coverage Test                         115.00%
                        Class D Interest Coverage Test                         110.00%


               "Interest Period": Initially, the period from and including the Closing Date to but excluding
     the first Payment Date, and, thereafter, each successive period from and including each Payment
     Date to but excluding the following Payment Date; provided, however, that the "Payment Date"
     solely for purposes of determining the Interest Period for the Fixed Rate Notes will be the 1st


                                                        37


                                                                                                    006696
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
                                         237 06/09/21 Page 74 of 266 PageID 9519
 Case 3:21-cv-00538-N Document 26-26 Filed


     day of each February, May, August and November, regardless of whether such day is a
     Business Day.

              "Interest Proceeds": With respect to any Due Period, the sum (without duplication) of all
     amounts received in Cash during the Due Period (or as otherwise specified below) by the Issuer with
     respect to the Collateral that are:

                      (i)     payments of interest, fees, and commissions (excluding (A) Accrued
             Interest Purchased With Principal, (B) interest and dividends on Workout Assets, (C) fees
             and commissions from Defaulted Collateral Obligations, and (D) syndication and other up-
             front fees and any up-front fixed payments received in connection with entering into a
             Synthetic Security);

                     (ii)    any portion of the Sale Proceeds of a Collateral Obligation (other than a
             Defaulted Collateral Obligation) representing Accrued Interest On Sale;

                      (iii)  all payments of principal on, or disposition proceeds from the sale of,
             Eligible Investments to the extent purchased with Interest Proceeds;

                      (iv)    payments with respect to the Hedge Agreements received on or before the
             related Payment Date (other than any amount payable thereunder because of any early
             termination or notional amount reduction), but not any Sale Proceeds from any of these
             instruments (except to the extent that they were purchased with Interest Proceeds);

                      (v)     all fees received pursuant to any Securities Lending Agreements;

                      (vi)     during the continuance of an "event of default" (under and as defined in the
             related Securities Lending Agreement), all interest received from the related Securities
             Lending Collateral;

                      (vii)   amounts in the Collection Account designated for distribution as Interest
             Proceeds pursuant to the Priority of Payments (including any amount transferred from the
             Interest Reserve Account);

                     (viii) all earnings on amounts in the Delayed Drawdown Reserve Account and
             the Revolving Reserve Account deposited to the Collection Account in accordance with
             Section 10.3(b);

                      (ix)    amounts in the Expense Reimbursement Account on the Payment Date for
             the relevant Due Period; and

                      (x)      any recoveries (including interest) received on a Defaulted Collateral
             Obligation in excess of the principal balance of such Defaulted Collateral Obligation (as of
             the date the related Collateral Obligation became a Defaulted Collateral Obligation).

              Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not
     include earnings on amounts on deposit in the Securities Lending Account to the extent the earnings
     are payable by the Issuer to a Securities Lending Counterparty.

              If an Interim Ramp-Up Completion Date Failure has occurred and is continuing on the first
     Payment Date, all Interest Proceeds remaining after application of Interest Proceeds pursuant to
     clauses (1) through (18) of Section 11.1(a) shall be deemed to be Interest Proceeds received in the


                                                      38


                                                                                                006697
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
                                         237 06/09/21 Page 75 of 266 PageID 9520
 Case 3:21-cv-00538-N Document 26-26 Filed


     Due Period relating to the second Payment Date and not available for distribution on such first
     Payment Date.

              Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall
     include a Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and
     Interest Proceeds shall include any amounts referred to in clauses (i) through (iii) above received by
     the Issuer in respect of the Collateral Obligation indirectly from the related Securities Lending
     Counterparty pursuant to the Securities Lending Agreement.

             "Interest Reserve Account": The trust account established pursuant to Section 10.3(i).

               "Interim Ramp-Up Completion Date Failure": The failure of the Issuer to satisfy the
     criteria set forth in Section 7.19(e) on or before September 1, 2005 or the failure of the Issuer to
     satisfy the criteria set forth in Section 7.19(f) on or before November 1, 2005; notwithstanding the
     foregoing, if the Issuer receives a Rating Confirmation after an Interim Ramp-Up Completion Date
     Failure but before the first Payment Date, such Interim Ramp-Up Completion Date Failure shall not
     be deemed to have occurred.

              "Investment Criteria Adjusted Balance": For any Collateral Obligation other than Deep
     Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase
     Price; provided, however, that if any Excess CCC/Caa Collateral Obligations exist, the Investment
     Criteria Adjusted Balance for the Excess CCC/Caa Collateral Obligations shall be the lower of (i)
     the weighted average Market Value of all CCC/Caa Collateral Obligations, expressed as a
     percentage of their outstanding principal balances and (ii) the product of (a) 70% and (b) their
     respective Principal Balance.

             "Investment Obligation": For a Collateral Obligation that is a Synthetic Security, the
     Reference Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

             "Irish Paying Agent": The meaning specified in Section 7.2.

             "Issuer": The person named as such on the first page of this Indenture.

             "Issuer Accounts": The meaning assigned in the Granting Clauses.

              "Issuer Order" and "Issuer Request": A written order or request dated and signed in the
     name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as
     applicable, or by the Portfolio Manager by an Authorized Officer of the Portfolio Manager, on
     behalf of the Issuer or the Co-Issuer.

             "Issuer Ordinary Shares": The ordinary shares, par value $1.00 per share, of the Issuer
     which have been issued by the Issuer and are outstanding from time to time.

             "Junior Class": With respect to a particular Class of Notes, each Class of Notes that is
     subordinated to that Class, as indicated in Section 13.1.

           "Knowledgeable Employee": The meaning specified in Rule 3c-5 under the Investment
     Company Act.

              "Leasing Finance Transaction": Any transaction pursuant to which the obligations of the
     lessee to pay rent or other amounts on a triple net basis under any lease of (or other arrangement
     conveying the right to use) real or personal property, or a combination thereof, are required to be
     classified and accounted for as a capital lease on a balance sheet of such lessee under generally

                                                      39


                                                                                                006698
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
                                         237 06/09/21 Page 76 of 266 PageID 9521
 Case 3:21-cv-00538-N Document 26-26 Filed


     accepted accounting principles in the United States of America; but only if (a) such lease or other
     transaction provides for the unconditional obligation of the lessee to pay a stated amount of principal
     no later than a stated maturity date, together with interest thereon, and the payment of such
     obligation is not subject to any material non-credit related risk as determined by the Portfolio
     Manager, (b) the obligations of the lessee in respect of such lease or other transaction are fully
     secured, directly or indirectly, by the property that is the subject of such lease and (c) the interest
     held by the Issuer in respect of such lease or other transaction is treated as debt for U.S. federal
     income tax purposes.

              "LIBOR": Determined by the Calculation Agent for any Interest Period, the offered rate, as
     determined by the Calculation Agent, for three month Dollar deposits that appears on Moneyline
     Telerate Page 3750 as reported on Bloomberg Financial Markets Commodities News (or a page that
     replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable rates), as of 11:00
     A.M. (London time) on the second Business Day before the first day of the relevant Interest Period.

              If, on the second Business Day before the first day of any relevant Interest Period, that rate
     does not appear on Moneyline Telerate Page 3750 as reported on Bloomberg Financial Market
     Commodities News (or a page that replaces Moneyline Telerate Page 3750 for the purpose of
     displaying comparable rates), the Calculation Agent shall determine the arithmetic mean of the
     offered quotations of the Reference Banks to prime banks in the London interbank market for three
     month Dollar deposits in Europe, by reference to requests by the Calculation Agent to four major
     banks in the London interbank market selected by the Calculation Agent (after consultation with the
     Portfolio Manager) (the "Reference Banks") for quotations as of approximately 11:00 A.M. (London
     time) on the second Business Day before the first day of the Interest Period. If at least two of the
     Reference Banks provide quotations as requested, LIBOR shall equal such arithmetic mean. If
     fewer than two Reference Banks provide quotations, LIBOR shall be the arithmetic mean of the
     offered quotations that leading banks in New York City selected by the Calculation Agent (after
     consultation with the Portfolio Manager) are quoting to the principal London offices of leading
     banks in the London interbank market on the second Business Day before the first day of the
     relevant Interest Period for three month Dollar deposits.

              If the Calculation Agent is unable to determine a rate in accordance with any of the above
     procedures, LIBOR for the Interest Period shall be calculated on the last day of the Interest Period
     and shall be the arithmetic mean of the rate of interest for each day during the Interest Period
     determined by the Calculation Agent as being the rate of interest most recently announced by the
     Bank at its New York office as its base rate, prime rate, reference rate, or similar rate for Dollar
     loans (or if the Bank ceases to exist or is not quoting a base rate, prime rate, reference rate, or similar
     rate for Dollar loans, another major money center commercial bank in New York City selected by
     the Calculation Agent (after consultation with the Portfolio Manager)).

              For the first Interest Period, LIBOR shall be determined based on the actual number of days
     in the Interest Period using straight-line interpolation of two rates calculated in accordance with the
     above procedure, except that instead of using three month deposits, one rate shall be determined
     using the period for which rates are obtainable next shorter than the Interest Period and the other rate
     shall be determined using the period for which rates are obtainable next longer than the Interest
     Period. All calculations shall be calculated to at least four decimal places and rounded to four
     decimal places.

              "Loan": Any interest in a fully committed, senior secured, unsecured, or revolving loan
     (including loans involving credit linked deposits) that is acquired by assignment or by Participation
     (including any DIP Loan) that is either:

                       (i)      Registered, or

                                                         40


                                                                                                    006699
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
                                         237 06/09/21 Page 77 of 266 PageID 9522
 Case 3:21-cv-00538-N Document 26-26 Filed


                       (ii)     issued by an obligor that is not resident in the United States:

                                (A)      whose payments are not subject to United States withholding tax;
                       and

                               (B)     that is held through a financial institution pursuant to the
                       procedures described in Treasury Regulation section 1.165-12(c)(3).

              "Long-Dated Collateral Obligation": Any Collateral Obligation with a stated maturity later
     than the Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later
     than the Stated Maturities of the Notes that includes a "put" option to its obligor at a price of at least
     par payable on or before the Stated Maturity of the Notes.

              "Majority": With respect to any Class or group of Notes or Composite Securities or the
     Preference Shares, the Holders of more than 50% of the Aggregate Outstanding Amount of that
     Class or group of Notes or Composite Securities or Preference Shares, as the case may be.

              "Management Agreement": The Portfolio Management Agreement, dated as of the Closing
     Date, between the Issuer and the Portfolio Manager, as modified, amended, and supplemented and in
     effect from time to time.

             "Management Fee": The Senior Management Fee, the Subordinated Management Fee, and
     the Incentive Management Fee. The Portfolio Manager may, in its sole discretion:

                       (i)      waive all or any portion of the Management Fee, any funds representing
              the waived Management Fees to be retained in the Collection Account for distribution as
              either Interest Proceeds or Principal Proceeds (as determined by the Portfolio Manager)
              pursuant to the Priority of Payments; or

                      (ii)     defer all or any portion of the Management Fee, any funds representing the
              deferred Management Fees to be retained in the Collection Account, when they will become
              payable in the same manner and priority as their original characterization would have
              required unless deferred again.

              "Margin Stock": "Margin Stock" as defined under Regulation U issued by the Board of
     Governors of the Federal Reserve System, including any debt security that is by its terms convertible
     into Margin Stock, but does not include any obligation that at the time of acquisition, conversion, or
     exchange does not satisfy the requirements of a Collateral Obligation received pursuant to an offer
     by an issuer of a Defaulted Collateral Obligation.

              "Market Value": As of any Measurement Date, the market value determined by the
     Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of
     par (expressed in Dollars) of any Collateral Obligation based upon the Portfolio Manager's
     commercially reasonable judgment and based upon the following order of priority: (i) the average of
     the bid-side market prices obtained by the Portfolio Manager from three Independent broker-dealers
     active in the trading of such obligations or (ii) if the foregoing set of prices were not obtained, the
     lower of the bid-side market prices obtained by the Portfolio Manager from two Independent broker-
     dealers active in the trading of such obligations or (iii) if the foregoing sets of prices were not
     obtained, the average of the bid-side prices for the purchase of the Collateral Obligation determined
     by an Approved Pricing Service (Independent from the Portfolio Manager) that derives valuations
     by polling broker-dealers (Independent from the Portfolio Manager); provided that if a Market Value
     of any Collateral Obligation cannot be so determined for a period of 30 consecutive days then such
     Collateral Obligation shall be deemed to have a Market Value of zero; provided, further, that during

                                                         41


                                                                                                    006700
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
                                         237 06/09/21 Page 78 of 266 PageID 9523
 Case 3:21-cv-00538-N Document 26-26 Filed


     such 30 day period, such Collateral Obligation shall be deemed to have a Market Value equal to the
     lower of (i) (if any) the Market Value of such Collateral Obligation as most recently determined by
     the Portfolio Manager in accordance with the foregoing and (ii) the current market value of such
     Collateral Obligation as determined by the Portfolio Manager in its commercially reasonable
     judgment; provided, further, that the maximum amount of Collateral Obligations having a Market
     Value assigned pursuant to the immediately preceding proviso shall be limited to 5.0% of the
     Maximum Investment Amount (and any amount in excess of 5.0% of the Maximum Investment
     Amount shall be deemed to have a Market Value of zero).

             "Market Value Percentage": For any Collateral Obligation, the ratio obtained by dividing:

                      (i)     the Market Value of the Collateral Obligation, by

                      (ii)    the Principal Balance of the Collateral Obligation.

              "Maturity": With respect to any Note, the date on which the unpaid principal of the Note
     becomes payable as provided in the Note or this Indenture, whether at the Stated Maturity or by
     declaration of acceleration, call for redemption, or otherwise.

             "Maturity Extension": The meaning specified in Section 2.4.

             "Maximum Investment Amount": An amount equal to:

                      (i)     on any Measurement Date during the Ramp-Up Period, U.S.$678,000,000;
             and

                      (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                              (A)       the aggregate Principal Balance of all Collateral Obligations plus
                      the aggregate outstanding principal amount of any Defaulted Collateral
                      Obligations, plus

                             (B)       Cash representing Principal Proceeds on deposit in the Collection
                      Account, plus

                              (C)      Eligible Investments (other than Cash) purchased by the Issuer
                      with Principal Proceeds on deposit in the Collection Account.

              "Maximum Weighted Average Moody's Rating Factor": As of any Measurement Date, a
     rate equal to the sum of (i) the number set forth in the column entitled "Maximum Weighted
     Average Moody's Rating Factor" in the Ratings Matrix based upon the applicable "row/column
     combination" chosen by the Portfolio Manager (or the interpolating between two adjacent rows
     and/or two adjacent columns, as applicable) plus (ii) the Recovery Rate Modifier.

             "Measurement Date": Any date:

                     (i)      on which the Issuer commits to acquire or dispose of any Collateral
             Obligation,

                     (ii)     on which a Collateral Obligation becomes a Defaulted Collateral
             Obligation,

                      (iii)   that is a Determination Date,

                                                      42


                                                                                                006701
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
                                         237 06/09/21 Page 79 of 266 PageID 9524
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (iv)    that is the Ramp-Up Completion Date, and

                      (v)     that is the date as of which the information in a Monthly Report is
             calculated pursuant to Section 10.6.

              "Memorandum and Articles of Association": The memorandum and articles of association
     of the Issuer, as amended and restated before the Closing Date or in accordance with this Indenture.

             "Merging Entity": The meaning specified in Section 7.10.

               "Minimum Diversity Score": As of any Measurement Date, a score equal to the number set
     forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based upon the
     applicable "row/column combination" chosen by the Portfolio Manager (or the interpolating between
     two adjacent rows and/or two adjacent columns, as applicable).

              "Minimum Weighted Average Spread": As of any Measurement Date, the spread equal to
     the percentage set forth in the row entitled "Minimum Weighted Average Spread" in the Ratings
     Matrix based upon the applicable "row/column combination" chosen by the Portfolio Manager (or
     the interpolating between two adjacent rows and/or two adjacent columns, as applicable).

             "Monthly Determination Date": The meaning specified in Section 10.6(a).

             "Monthly Report": The meaning specified in Section 10.6(a).

             "Moody's": Moody's Investors Service, Inc.

             "Moody's Default Probability Rating": The meaning set forth in Schedule 7.

             "Moody's Equivalent Senior Unsecured Rating": The meaning set forth in Schedule 7.

             "Moody's Group I Country": Any of the following countries: Australia, the Netherlands,
     the United Kingdom and any country subsequently determined by Moody's to be a Moody's Group I
     Country.

             "Moody's Group II Country": Any of the following countries: Germany, Ireland, Sweden,
     Switzerland and any country subsequently determined by Moody's to be a Moody's Group II
     Country.

            "Moody's Group III Country": Any of the following countries: Austria, Belgium,
     Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country
     subsequently determined by Moody's to be a Moody's Group III Country.

            "Moody's Industry Classification": The industry classifications in Schedule 2 as modified,
     amended, and supplemented from time to time by Moody's.

            "Moody's Minimum Average Recovery Rate": As of any Measurement Date, a rate equal to
     the number obtained by

                     (i)      summing the products obtained by multiplying the Principal Balance of
             each Collateral Obligation by its respective Moody's Priority Category Recovery Rate,

                    (ii)     dividing the sum determined pursuant to clause (i) above by the sum of the
             Aggregate Principal Balance of all Collateral Obligations, and

                                                      43


                                                                                               006702
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
                                         237 06/09/21 Page 80 of 266 PageID 9525
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (iii)         rounding up to the first decimal place.

             "Moody's Non Senior Secured Loan": Any Loan that is not a Moody's Senior Secured
     Loan.

             "Moody's Obligation Rating": The meaning set forth in Schedule 7.

             "Moody's Priority Category": Each type of Collateral Obligation specified in the definition
     of "Applicable Percentage" as a "Moody's Priority Category."

              "Moody's Priority Category Recovery Rate": For any Collateral Obligation, the percentage
     specified in the definition of "Applicable Percentage" opposite the Moody's Priority Category of the
     Collateral Obligation.

             "Moody's Rating": The meaning set forth in Schedule 7.

              "Moody's Rating Factor": The number in the table below opposite the rating of the
     Collateral Obligation (excluding Synthetic Securities where an Assigned Moody's Rating is not
     available).

                                               Moody's                        Moody's
                         Moody's               Rating            Moody's      Rating
                         Rating                Factor            Rating       Factor
                              Aaa                   1            Ba1             940
                              Aa1                 10             Ba2            1350
                              Aa2                 20             Ba3            1766
                              Aa3                 40             B1             2220
                              A1                  70             B2             2720
                              A2                 120             B3             3490
                              A3                 180             Caa1           4770
                              Baa1               260             Caa2           6500
                              Baa2               360             Caa3           8070
                              Baa3               610         Ca or lower       10000


              The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall be
     determined by Moody's and obtained by the Issuer or the Portfolio Manager on a case-by-case basis,
     unless there is an Assigned Moody's Rating available for such Collateral Obligation that is a
     Synthetic Security, in which case such Assigned Moody's Rating shall be used to compute the
     Moody's Rating Factor for such Collateral Obligation that is a Synthetic Security.

             "Moody's Senior Secured Loan":

             (a)      A Loan that:

                     (i)      is not (and cannot by its terms become) subordinate in right of payment to
             any other obligation of the obligor of the Loan,


                                                            44


                                                                                               006703
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
                                         237 06/09/21 Page 81 of 266 PageID 9526
 Case 3:21-cv-00538-N Document 26-26 Filed


                      (ii)      is secured by a valid first priority perfected security interest or lien in, to or
              on specified collateral securing the obligor's obligations under the Loan, and

                         (iii)   the value of the collateral securing the Loan together with other attributes
              of the obligor (including, without limitation, its general financial condition, ability to
              generate cash flow available for debt service and other demands for that cash flow) is
              adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay the
              Loan in accordance with its terms and to repay all other loans of equal seniority secured by
              a first lien or security interest in the same collateral, or

              (b)      a Loan that:

                       (i)      is not (and cannot by its terms become) subordinate in right of payment to
              any other obligation of the obligor of the Loan, other than, with respect to a Loan described
              in clause (a) above, with respect to the liquidation of such obligor or the collateral for such
              loan,

                      (ii)     is secured by a valid second priority perfected security interest or lien in, to
              or on specified collateral securing the obligor's obligations under the Loan,

                       (iii)    the value of the collateral securing the Loan together with other attributes
              of the obligor (including, without limitation, its general financial condition, ability to
              generate cash flow available for debt service and other demands for that cash flow) is
              adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay the
              Loan in accordance with its terms and to repay all other loans of equal or higher seniority
              secured by a first or second lien or security interest in the same collateral, and

                       (iv)    if the Loan has an Assigned Moody's Rating, such Assigned Moody's
              Rating is not lower than the senior implied Moody's rating of the related obligor,

              (c)       the Loan is not: (i) a DIP Loan, (ii) a Loan for which the security interest or lien (or
     the validity or effectiveness thereof) in substantially all of its collateral attaches, becomes effective,
     or otherwise "springs" into existence after the origination thereof, or (iii) a type of loan that Moody's
     has identified as having unusual terms and with respect to which its Moody's Recovery Rate has
     been or is to be determined on a case-by-case basis.

             "Non-Call Period": The period from the Closing Date to but not including the Payment
     Date in August, 2010.

               "Non-Consenting Holder": With respect to any supplemental indenture pursuant to Section
     8.2 that requires the consent of one or more Holders of Securities or Preference Shares, any Holder
     or, in the case of Securities or Preference Shares represented by Global Securities, any beneficial
     owner, that either (i) has declared in writing that it will not consent to such supplemental indenture
     or (ii) had not consented to such supplemental indenture within the applicable Initial Consent Period.

              "Non-Performing Collateral Obligation": Any Defaulted Collateral Obligation and any
     PIK Security as to which its issuer or obligor has previously deferred or capitalized any interest due
     on it and all the interest so deferred or capitalized has not subsequently been paid in full in cash by:

                       (i)     if the PIK Security has a Moody's Rating of "Baa3" (and not on credit
              watch with negative implications) or above or an S&P Rating of "BBB-" (and not on credit
              watch with negative implications) or above, the earlier of its second payment date or one
              year following the date of the initial deferral or capitalization of interest due on it, or

                                                          45


                                                                                                      006704
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
                                         237 06/09/21 Page 82 of 266 PageID 9527
 Case 3:21-cv-00538-N Document 26-26 Filed


                     (ii)    if the PIK Security has a Moody's Rating of "Baa3" and on credit watch
             with negative implications or below "Baa3," or an S&P Rating of "BBB-" and on credit
             watch with negative implications or below "BBB-," the earlier of its first payment date or
             six months following the date of the initial deferral or capitalization of interest due on it.

              "Non-Permitted Holder": A Holder or beneficial owner of an interest in a Certificated
     Composite Security or Global Security that is a U.S. person and (i) not a QIB/QP and that becomes
     the beneficial owner of an interest in a Rule 144A Global Note, (ii) with respect to the Composite
     Securities evidenced by a Certificated Composite Security, is not (x) a QIB/QP or (y) an Accredited
     Investor and a Qualified Purchaser or (iii) does not have an exemption available under the Securities
     Act.

              "Note Break-Even Loss Rate": With respect to each Class of Notes that is rated by S&P,
     the maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and
     nevertheless sufficient funds will remain for the payment of principal of the Class of Notes in full by
     its Stated Maturity and the timely payment of interest on the Class A Notes, the Class B Notes, the
     Class C Notes and the Class D Notes using S&P's assumptions on recoveries, defaults, and timing,
     and taking into account the Priority of Payments and the adjusted Weighted Average Spread level
     specified in the applicable row of the table below. The adjusted Weighted Average Spread as of any
     Measurement Date is the Weighted Average Spread as of the Measurement Date minus the amount
     of any Spread Excess added to the Weighted Average Fixed Rate Coupon as of the Measurement
     Date.


                       Row                 Adjusted Weighted Average Spread
                         1                    Greater than or equal to 3.05%
                         2           Greater than or equal to 2.95% but less than 3.05
                         3           Greater than or equal to 2.85% but less than 2.95
                         4          Greater than or equal to 2.75% but less than 2.85%
                         5          Greater than or equal to 2.65% but less than 2.75%
                         6          Greater than or equal to 2.55% but less than 2.65%
                         7          Greater than or equal to 2.45% but less than 2.55%
                         8          Greater than or equal to 2.35% but less than 2.45%
                         9          Greater than or equal to 2.25% but less than 2.35%


              "Note Class Loss Differential": With respect to any Measurement Date and any Class of
     Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for the
     Class from the then-applicable Note Break-Even Loss Rate for the Class of Notes.

             “Note Components”: The Class C Component and the Class D-2 Component.

             "Noteholder": A Holder of the Class A Notes, the Class B Notes, the Class C Notes or the
     Class D Notes.

              "Note Interest Rate": With respect to any specified Class of Notes, the per annum interest
     rate payable on the Notes of the Class with respect to each Interest Period equal to (i) in the case of
     Notes (other than the Fixed Rate Notes), LIBOR for Eurodollar deposits for the applicable Interest
     Period plus the spread specified in the "Interest Rate" rows of the tables in Section 2.3 with respect

                                                        46


                                                                                                  006705
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
                                         237 06/09/21 Page 83 of 266 PageID 9528
 Case 3:21-cv-00538-N Document 26-26 Filed


     to such Notes except in the first Interest Period and (ii) in the case of the Fixed Rate Notes, the rate
     specified for them in Section 2.3.

             "Note Payment Sequence": The application of funds in the following order:

                      (1)      to the Class A Notes until the Class A Notes have been fully redeemed;

                      (2)      to the Class B Notes until the Class B Notes have been fully redeemed;

                      (3)      to the Class C Notes until the Class C Notes have been fully redeemed; and

                      (4)     to the Class D Notes until the Class D Notes have been fully redeemed
             (with each of the Class D Notes being redeemed pro rata based upon the outstanding
             principal amount of the Class D-1 Notes and the Class D-2 Notes).

             "Notes": The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes
     authorized by, and authenticated and delivered under, this Indenture or any supplemental indenture.

             "Offer": The meaning specified in Section 10.7(c).

             "Offering": The offering of the Notes and the Composite Securities.

             "Offering Memorandum": The final Offering Memorandum, dated June 27, 2005, prepared
     and delivered in connection with the offer and sale of the Notes, the Composite Securities and the
     Preference Shares.

             "Officer": With respect to the Issuer and any corporation, any director, the Chairman of the
     board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the
     Treasurer, or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation,
     any director, the Chairman of the board of directors, the President, any Vice President, the Secretary,
     an Assistant Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to any
     partnership, any of its general partners; and with respect to the Trustee, any Trust Officer.

              "Opinion of Counsel": A written opinion addressed to the Trustee and each Rating Agency,
     in form and substance reasonably satisfactory to the Trustee and each Rating Agency, of an attorney
     at law (or law firm with one or more partners) reasonably satisfactory to the Trustee and admitted to
     practice before the highest court of any state of the United States or the District of Columbia (or the
     Cayman Islands, in the case of an opinion relating to the laws of the Cayman Islands), which
     attorney (or law firm) may, except as otherwise expressly provided in this Indenture, be counsel for
     the Portfolio Manager, the Issuer or the Co-Issuer. Whenever an Opinion of Counsel is required
     under this Indenture, the Opinion of Counsel may rely on opinions of other counsel who are so
     admitted and so satisfactory, which opinions of other counsel shall accompany the Opinion of
     Counsel and shall either be addressed to the Trustee and each Rating Agency or shall state that the
     Trustee and each Rating Agency may rely on it. An Opinion of Counsel may be supported as to
     factual (including financial and capital markets) matters by any relevant certificates and other
     documents necessary or advisable in the judgment of counsel delivering the opinion.

              "Optional Redemption": A redemption of the Notes in accordance with Section 9.2.

             "Other Indebtedness": The meaning specified in the definition of "Defaulted Collateral
     Obligation."

              "Outstanding": With respect to:

                                                        47


                                                                                                   006706
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
                                         237 06/09/21 Page 84 of 266 PageID 9529
 Case 3:21-cv-00538-N Document 26-26 Filed


              (a)      the Notes and the Composite Securities or any specified Class, as of any date of
     determination, all of the Notes, all of the Composite Securities, or all of the Notes or Composite
     Securities of the specified Class, as the case may be, theretofore authenticated and delivered under
     this Indenture, except with respect to Notes and Composite Securities:

                     (i)      Securities canceled by the Indenture Registrar or delivered to the Indenture
             Registrar for cancellation;

                       (ii)    Notes for whose payment or redemption funds in the necessary amount
             have been theretofore irrevocably deposited with the Trustee or any Paying Agent in trust
             for their Holders pursuant to Section 4.1(a)(ii) and if the Notes are to be redeemed, notice of
             redemption has been duly given pursuant to this Indenture;

                       (iii)    Notes in exchange for or in lieu of which other Notes have been
             authenticated and delivered pursuant to this Indenture and Composite Securities in exchange
             for or in lieu of which other Composite Securities have been authenticated and delivered
             pursuant to this Indenture; and

                      (iv)     Securities alleged to have been destroyed, lost, or stolen for which
             replacement Securities have been issued as provided in Section 2.7, unless proof
             satisfactory to the Trustee is presented that any such Securities are held by a protected
             purchaser;

              (b)      the Preference Shares, as of any date of determination, all of the Preference Shares
     theretofore issued under the Preference Share Documents and listed in the Preference Share register
     of the Issuer as outstanding;

     provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of
     the Notes, the Preference Shares or the Composite Securities have given any request, demand,
     authorization, direction, notice, consent, or waiver under this Indenture,

                      (1)     Holders of Class 1 Composite Securities, except to the extent otherwise
             expressly provided, will be entitled to vote with the Class D-2 Notes and the Preference
             Shares to which the Class D-2 Components and the Preference Share Components,
             respectively, of such Class 1 Composite Securities relate: (i) the Class D-2 Component,
             in the proportion that the Aggregate Outstanding Amount of the Class D-2 Component
             bears to the Aggregate Outstanding Amount of all Class D-2 Notes (including the Class
             D-2 Component); and (ii) the Class 1 Composite Security Preference Shares
             Component, in the proportion that the number of Preference Shares attributable to such
             Class 1 Composite Security Preference Shares Component bears to the number of all
             the Outstanding Preference Shares (including the Class 1 Composite Security
             Preference Shares Component and the Class 2 Composite Security Preference Shares
             Component); and

                     (2)      Holders of Class 2 Composite Securities, except to the extent otherwise
             expressly provided, will be entitled to vote with the Class C Notes and the Preference
             Shares to which the Class C Components and the Preference Share Components,
             respectively, of such composite Security relate: (i) the Class C Component, in the
             proportion that the Aggregate Outstanding Amount of the Class C Component bears to
             the Aggregate Outstanding Amount of all Class C Notes (including the Class C
             Component); and (ii) the Class 2 Composite Security Preference Shares Component, in
             the proportion that the number of Preference Shares attributable to such Class 2

                                                       48


                                                                                                 006707
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
                                         237 06/09/21 Page 85 of 266 PageID 9530
 Case 3:21-cv-00538-N Document 26-26 Filed


             Composite Security Preference Shares Component bears to the number of all the
             Outstanding Preference Shares (including the Class 1 Composite Security Preference
             Shares Component and the Class 2 Composite Security Preference Shares Component);
             and

                       (3)     Notes, Composite Securities or Preference Shares owned or beneficially
             owned by the Issuer, the Co-Issuer, any Affiliate of either of them and (only (x) with respect
             to any matter affecting its status as Portfolio Manager, or (y) in any matter respecting an
             acceleration of any Class of Notes or Composite Securities (to the extent of the Note
             Component) if the effect of the Portfolio Manager's action or inaction as a Holder of Notes,
             Composite Securities or Preference Shares would effectively prevent acceleration) the
             Portfolio Manager and its Affiliates shall be disregarded and not be Outstanding, except
             that, in determining whether the Trustee shall be protected in relying on any request,
             demand, authorization, direction, notice, consent, or waiver, only Notes, Composite
             Securities or Preference Shares that a Trust Officer of the Trustee has actual knowledge to
             be so owned or beneficially owned shall be so disregarded. Notes, Composite Securities or
             Preference Shares so owned or beneficially owned that have been pledged in good faith may
             be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the
             pledgee's right so to act with respect to the Notes, Composite Securities or Preference
             Shares and that the pledgee is not the Issuer, the Co-Issuer, the Portfolio Manager, the
             Preference Shares Paying Agent or any Affiliate of the Issuer or the Co-Issuer.

             With respect to Components, as of any date of determination, all of the Components
             represented by Composite Securities that are Outstanding under this Indenture or the
             Preference Share Documents.

              "Overcollateralization Ratio": With respect to any Class of Notes on any Measurement
     Date, the ratio calculated by dividing:

                     (i)      the Overcollateralization Ratio Numerator; by

                      (ii)    the Aggregate Outstanding Amount of the Class of Notes and all Notes
             ranking senior to it (excluding any Deferred Interest on the Notes and all Notes ranking
             senior to it).

             "Overcollateralization Ratio Numerator": On any date, the sum of:

                      (1)     the Aggregate Principal Balance of all Collateral Obligations (other than
             any Excess CCC/Caa Collateral Obligations, any Non-Performing Collateral Obligations,
             any Deep Discount Obligations, and any Collateral Obligations loaned pursuant to a
             Securities Lending Agreement with respect to which an "event of default" (under and as
             defined in the Securities Lending Agreement) is continuing); plus

                     (2)      unpaid Accrued Interest Purchased With Principal (excluding any unpaid
             Accrued Interest Purchased With Principal in respect of Non-Performing Collateral
             Obligations); plus

                      (3)    the Aggregate Principal Balance of any Eligible Investments that were
             purchased with Principal Proceeds and the amount of Principal Proceeds on deposit in the
             Collection Account; plus

                      (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a
             Securities Lending Account that relate to a Securities Lending Agreement with respect to

                                                      49


                                                                                                006708
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
                                         237 06/09/21 Page 86 of 266 PageID 9531
 Case 3:21-cv-00538-N Document 26-26 Filed


             which an "event of default" (under and as defined in the Securities Lending Agreement) is
             continuing; plus

                     (5)       with respect Collateral Obligation that are Non-Performing Collateral
             Obligations, Deep Discount Obligations or Excess CCC/Caa Collateral Obligations, the
             amount determined by using one of the following methods applicable to such type of
             Collateral Obligation; provided that if a Collateral Obligation falls within more than one of
             such types, the Issuer will be required to use the method that results in the smallest amount:

                             (A)      with respect to any Excess CCC/Caa Collateral Obligations, an
                     amount equal to the product of (i) the lower of (1) 70% and (2) the weighted
                     average Market Value of all CCC/Caa Collateral Obligations, expressed as a
                     percentage of their outstanding principal balances multiplied by (ii) the Excess
                     CCC/Caa Collateral Obligations;

                              (B)     with respect to any Non-Performing Collateral Obligations, the
                     aggregate of the Applicable Collateral Obligation Amounts for all included Non-
                     Performing Collateral Obligations (other than Defaulted Collateral Obligations that
                     have been held by the Issuer for more than three years, which shall be deemed to be
                     zero for purposes of this clause (B)); and

                             (C)     with respect to any Deep Discount Obligations, the Aggregate
                     Purchase Price Amount for all Deep Discount Obligations.

             As used in this definition, "Applicable Collateral Obligation Amount" for any Non-
     Performing Collateral Obligation means:

                     (a)      the lesser of:

                             (x)     the Market Value Percentage of the Non-Performing Collateral
                     Obligation; and

                             (y)       the Applicable Percentage for the Non-Performing Collateral
                     Obligation;

                     multiplied by:

                     (b)      if the Non-Performing Collateral Obligation is:

                              (1)     any Pledged Obligation other than those in clauses (2) through (4)
                     below, the outstanding principal amount of the Pledged Obligation as of the
                     relevant Measurement Date;

                             (2)      a Synthetic Security, the notional amount specified in the
                     Synthetic Security;

                             (3)      any Revolving Loan or Delayed Drawdown Loan, its Principal
                     Balance including any unfunded amount thereof (regardless of the nature of the
                     contingency relating to the Issuer's obligation to fund the unfunded amount); and

                              (4)       any PIK Security, its Principal Balance.




                                                      50


                                                                                                006709
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
                                         237 06/09/21 Page 87 of 266 PageID 9532
 Case 3:21-cv-00538-N Document 26-26 Filed


     As used in the calculation of Market Value Percentage of the Non-Performing Collateral Obligation,
     the Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted Collateral
     Obligation is:

                       (i)     any Pledged Obligation other than those in clauses (ii) through (iv) below,
              the outstanding principal amount of the Pledged Obligation as of the relevant Measurement
              Date;

                       (ii)    a Synthetic Security, the notional amount specified in the Synthetic
                       Security;

                       (iii)    any Revolving Loan or Delayed Drawdown Loan, its Principal Balance
                       including any unfunded amount thereof (regardless of the nature of the contingency
                       relating to the Issuer's obligation to fund the unfunded amount); and

                       (iv)     any PIK Security, its Principal Balance.

             "Overcollateralization Test": A test that is satisfied with respect to any Class of Notes if, as
     of any Measurement Date, the Overcollateralization Ratio for the Class is at least equal to the
     required level for the specified Class indicated in the table below:

                                            Test                           Required Level
                        Class A/B Overcollateralization Test                   112.7%
                        Class C Overcollateralization Test                     108.0%
                        Class D Overcollateralization Test                     105.0%


               "Participating Institution": An institution that creates a participation interest and that has a
     long-term senior unsecured rating by Moody's of at least "A3" (and if so rated by Moody's such
     rating is not on watch for possible downgrade) and an issuer credit rating by S&P of at least "A".

               "Participation": A Loan acquired as a participation interest created by a Participating
     Institution.

             "Paying Agent": Any person authorized by the Issuer to pay the principal of or interest on
     any Notes or to pay any amounts on any Composite Securities on behalf of the Issuer as specified in
     Section 7.2.

              "Payment Account": The trust account established pursuant to Section 10.3(h).

              "Payment Date": The first day of February, May, August and November in each year,
     commencing in November 2005 or, if any such day is not a Business Day, the next following
     Business Day, any other date on which the Notes are redeemed or paid before their Stated Maturity,
     and at the Stated Maturity for the Notes.

              "Permitted Offer": An Offer pursuant to which the offeror offers to acquire a debt
     obligation (including a Collateral Obligation) in exchange solely for cash in an amount equal to or
     greater than the full face amount of the debt obligation plus any accrued and unpaid interest and as
     to which the Portfolio Manager has determined in its commercially reasonable judgment that the
     offeror has sufficient access to financing to consummate the Offer.



                                                         51


                                                                                                    006710
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
                                         237 06/09/21 Page 88 of 266 PageID 9533
 Case 3:21-cv-00538-N Document 26-26 Filed


              "PIK Cash-Pay Interest": As to any PIK Security, the portion of interest required to be paid
     in cash (and not permitted to be added to the balance of such PIK Security or otherwise deferred and
     accrued) thereon pursuant to the terms of the related Underlying Instruments.

              "PIK Security": Any loan or debt obligation on which any portion of the interest accrued for
     a specified period of time or until the maturity thereof is, or at the option of the obligor may be,
     added to the principal balance of such loan or debt obligation or otherwise deferred rather than being
     paid in cash, provided that such loan or debt obligation shall not be a PIK Security if the portion, if
     any, of such interest required pursuant to the terms of the related Underlying Instruments to be paid
     in Cash would result in the outstanding principal amount of such loan or debt obligation having an
     effective rate of PIK Cash-Pay Interest at least equal to (i) if such loan or debt obligation is a fixed
     rate loan or debt obligation, 4% per annum, or (ii) if such loan or debt obligation is a floating rate
     loan or debt obligation, LIBOR.

              "Placed Securities": The Notes, the Composite Securities and the portion of the Preference
     Shares, in each case placed by the Placement Agents pursuant to the Placement Agency Agreement.

            "Placement Agency Agreement": A placement agency agreement dated June 29, 2005
     among the Co-Issuers and IXIS Securities North America Inc. as Lead Manager on behalf of the
     Placement Agents relating to the placement of the Placed Securities, as modified, amended and
     supplemented and in effect from time to time.

             "Placement Agents": IXIS Securities North America Inc. and IXIS Corporate & Investment
     Bank.

             "Pledged Obligations": As of any date of determination, the Collateral Obligations, the
     Workout Assets, the Eligible Investments, and any other securities or obligations that have been
     Granted to the Trustee that form part of the Collateral.

            "Portfolio Manager": Highland Capital Management, L.P., and any successor Portfolio
     Manager pursuant to the Management Agreement.

           "Preference Share Component": The Class 1 Composite Security Preference Share
     Component and the Class 2 Composite Security Preference Share Component.

             "Preference Share Distribution Account": A segregated bank account established by the
     Preference Shares Paying Agent pursuant to the Preference Shares Paying Agency Agreement into
     which the Preference Shares Paying Agent will deposit all amounts received from the Issuer and
     payable to the Holders of the Preference Shares under the Priority of Payments.

              "Preference Share Documents": The Issuer's Memorandum and Articles of Association,
     the Preference Shares Paying Agency Agreement and the resolutions of the Issuer's Board of
     Directors authorizing the issuance of the Preference Shares passed on or before the Closing Date.

              "Preference Share Internal Rate of Return": With respect to any Payment Date, the
     internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or an
     equivalent function in another software package), stated on a per annum basis, for the following cash
     flows, assuming all Preference Shares were purchased on the Closing Date at their Face Amount:

                     (i)      each distribution of Interest Proceeds made to the Holders of the
             Preference Shares on any prior Payment Date and, to the extent necessary to reach the
             applicable Preference Share Internal Rate of Return, the current Payment Date and


                                                       52


                                                                                                 006711
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
                                         237 06/09/21 Page 89 of 266 PageID 9534
 Case 3:21-cv-00538-N Document 26-26 Filed


                     (ii)     each distribution of Principal Proceeds made to the Holders of the
             Preference Shares on any prior Payment Date and, to the extent necessary to reach the
             applicable Preference Share Internal Rate of Return, the current Payment Date.

              "Preference Shares": The Preference Shares issued by the Issuer pursuant to the Issuer's
     Memorandum and Articles of Association and the resolutions of the Issuer's Board of Directors
     authorizing the issuance of the Preference Shares passed on or before the Closing Date.

             "Preference Shares Notional Amount": Means, $70,000,000.

             "Preference Shares Paying Agency Agreement": The Preference Shares Paying Agency
     Agreement, dated as of the Closing Date, by and between the Issuer and the Preference Shares
     Paying Agent, as amended from time to time in accordance with the terms thereof.

              "Preference Shares Paying Agent": JPMorgan Chase Bank, National Association, in its
     capacity as Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement,
     unless a successor Person shall have become the preference shares paying agent pursuant to the
     applicable provisions of the Preference Shares Paying Agency Agreement, and thereafter
     "Preference Shares Paying Agent" shall mean such successor person.

             "Principal Balance": With respect to:

                      (i)      any Pledged Obligation other than those specifically covered in this
             definition, the outstanding principal amount of the Pledged Obligation as of the relevant
             Measurement Date;

                     (ii)     a Synthetic Security, the notional amount specified in the Synthetic
             Security;

                     (iii)    any Pledged Obligation in which the Trustee does not have a first priority
             perfected security interest, zero, except as otherwise expressly specified in this Indenture;

                      (iv)    any Defaulted Collateral Obligation, except as otherwise provided, zero;

                      (v)     any Collateral Obligation that has been loaned, its Principal Balance shall
                      be reduced by the excess of the amount of collateral required over the actual
                      Market Value of the collateral;

                      (vi)     any Revolving Loan or Delayed Drawdown Loan, its Principal Balance
                      shall include any unfunded amount thereof (regardless of the nature of the
                      contingency relating to the Issuer's obligation to fund the unfunded amount), except
                      as otherwise expressly specified in this Indenture;

                      (vii)  any PIK Security, its Principal Balance shall not include any principal
                      amount of the PIK Security representing previously deferred or capitalized interest;
                      and

                    (viii) any obligation or security that at the time of acquisition, conversion, or
             exchange does not satisfy the requirements of a Collateral Obligation, zero.

             "Principal Proceeds": With respect to any Due Period, all amounts received in Cash during
     the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds.


                                                      53


                                                                                                006712
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
                                         237 06/09/21 Page 90 of 266 PageID 9535
 Case 3:21-cv-00538-N Document 26-26 Filed


            Principal Proceeds shall include any funds transferred from the Closing Date Expense
     Account and the Interest Reserve Account into the Collection Account pursuant to Section 10.2.

              Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit
     in the Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities
     Lending Counterparty.

              At any time when an "event of default" under a Securities Lending Agreement has occurred
     and is continuing, any payments received by the Issuer from the related Securities Lending
     Collateral shall be Principal Proceeds.

             "Priority Class": With respect to any specified Class of Notes, each Class of Notes that
     ranks senior to that Class, as indicated in Section 13.1.

             "Priority of Payments": The meaning specified in Section 11.1(a).

             "Proceeding": Any suit in equity, action at law, or other judicial or administrative
     proceeding.

              "Proposed Portfolio": As of any Measurement Date, the portfolio (measured by Aggregate
     Principal Balance) of Collateral Obligations and Principal Proceeds held as Cash on deposit in the
     Collection Account and other Eligible Investments purchased with Principal Proceeds on deposit in
     the Collection Account resulting from the sale, maturity, or other disposition of a Collateral
     Obligation or a proposed reinvestment in a Collateral Obligation, as the case may be.

              "Purchase Price": With respect to the purchase of any Collateral Obligation (other than any
     obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements
     of a Collateral Obligation), the net purchase price paid by the Issuer for the Collateral Obligation.
     The net purchase price is determined by subtracting from the purchase price the amount of any
     Accrued Interest Purchased With Principal and any syndication and other upfront fees paid to the
     Issuer and by adding the amount of any related transaction costs (including assignment fees) paid by
     the Issuer to the seller of the Collateral Obligation or its agent.

             "Purchase Price Amount": With respect to any Collateral Obligation on any date of
     determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the
     Principal Balance thereof on such date.

              "QIB/QP": Any person that, at the time of its acquisition of Notes or Composite Securities
     is both a Qualified Institutional Buyer and a Qualified Purchaser.

               "Qualified Equity Security": Any obligation that at the time of acquisition, conversion, or
     exchange does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an
     interest in or a right to buy stock, or any obligation that at the time of acquisition, conversion, or
     exchange does not satisfy the requirements of a Collateral Obligation but whose acquisition
     otherwise is a transaction in stocks or securities within the meaning of Section 864(b)(2)(A)(ii) of
     the Code and the regulations under the Code. Qualified Equity Securities do not include any
     obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements
     of a Collateral Obligation and that will cause the Issuer to be treated as engaged in or having income
     from a United States trade or business for United States federal income tax purposes by virtue of its
     ownership or disposition of the obligation (without regard to the Issuer's other activities).

             "Qualified Institutional Buyer": The meaning specified in Rule 144A under the Securities
     Act.

                                                        54


                                                                                                  006713
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
                                         237 06/09/21 Page 91 of 266 PageID 9536
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Qualified Purchaser": The meaning specified in Section 2(a)(51) of the 1940 Act and Rule
     2a51-2 under the 1940 Act (including entities owned exclusively by Qualified Purchasers).

             "Ramp-Up Completion Date": The earlier of:

                      (i)      the Business Day after the 179th day after the Closing Date, and

                      (ii)     the first date on which the following conditions are satisfied:

                                        (x) (A) the Aggregate Principal Balance of the Collateral
                               Obligations owned by the Issuer equals at least $678,000,000 or (B) the
                               Aggregate Principal Balance of the Collateral Obligations purchased (or
                               committed to be purchased) by the Issuer with proceeds from the sale of
                               the Notes (in each case in this clause (B), measured solely as of the date of
                               purchase or commitment, as the case may be) equals at least $678,000,000
                               (for the avoidance of doubt, without giving effect to any reductions of that
                               amount that may have resulted from scheduled principal payments,
                               principal prepayments or dispositions made with respect to any Collateral
                               Obligations on or before the Ramp-Up Completion Date); and

                                      (y)        the Overcollateralization Ratio Numerator is at least
                               $678,000,000.

           "Ramp-Up Period": The period from and including the Closing Date to and including the
     Ramp-Up Completion Date.

              "Rating Agency": Each of Moody's and S&P or, with respect to Pledged Obligations
     generally, if at any time Moody's or S&P ceases to provide rating services with respect to high yield
     debt securities, any other nationally recognized statistical rating organization selected by the Issuer
     and reasonably satisfactory to a Majority of each Class of Notes. If at any time Moody's ceases to be
     a Rating Agency, references to rating categories of Moody's in this Indenture shall instead be
     references to the equivalent categories of the replacement rating agency as of the most recent date on
     which the replacement rating agency and Moody's published ratings for the type of security in
     respect of which the replacement rating agency is used. If at any time S&P ceases to be a Rating
     Agency, references to rating categories of S&P in this Indenture shall instead be references to the
     equivalent categories of the replacement rating agency as of the most recent date on which the
     replacement rating agency and S&P published ratings for the type of security in respect of which the
     replacement rating agency is used.

              "Rating Condition": With respect to any Rating Agency and any action taken or to be
     taken under this Indenture, a condition that is satisfied when the Rating Agency has confirmed to the
     Portfolio Manager (as agent for the Issuer) in writing that no withdrawal, reduction, suspension, or
     other adverse action with respect to any then current rating by it (including any private or
     confidential rating) of any Class of Notes or, in the case of Moody’s; Composite Securities will
     occur as a result of the action. The Rating Condition with respect to any Rating Agency shall be
     satisfied for all purposes of this Indenture at any time when no Outstanding Securities are rated by it.

              "Rating Confirmation": Confirmation in writing from each Rating Agency (and with
     respect to the Composite Securities, from Moody’s only) that it has not reduced, suspended, or
     withdrawn the Initial Rating assigned by it to any Class of Notes or Composite Securities.

              "Rating Confirmation Failure": A failure by the Issuer or the Portfolio Manager (on behalf
     of the Issuer) to obtain confirmation in writing from S&P and written confirmation from Moody's

                                                       55


                                                                                                  006714
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
                                         237 06/09/21 Page 92 of 266 PageID 9537
 Case 3:21-cv-00538-N Document 26-26 Filed


     that it has not reduced, suspended, or withdrawn its Initial Rating of each Class of Notes and, in the
     case of Moody’s, Composite Securities and that it has not placed any Class of Notes or, in the case
     of Moody’s, Composite Securities on credit watch with negative implications by the Business Day
     after the 29th day after the Ramp-Up Completion Date.

              "Ratings Matrix": The "row/column combination" of the table below selected by the
     Portfolio Manager on the Closing Date to apply initially for purposes of the Diversity Test, the
     Weighted Average Spread Test and the Weighted Average Rating Factor Test. Thereafter, on notice
     to the Trustee, the Portfolio Manager may select a different row of the Ratings Matrix to apply, or
     may interpolate between two adjacent rows and/or two adjacent columns, as applicable, on a
     straight-line basis and round the results to two decimal points.

                                                            Minimum Diversity Score

              Minimum Weighted
                                       50        55         60        65        70      75        80
               Average Spread

                    2.25%             2110      2140      2170       2200      2230    2260      2290
                    2.35%             2170      2200      2230       2260      2290    2320      2350
                    2.45%             2230      2260      2290       2320      2350    2380      2410
                    2.55%             2290      2320      2350       2380      2410    2440      2470
                    2.65%             2350      2380      2410       2440      2470    2500      2530
                    2.75%             2410      2440      2470       2500      2530    2560      2590
                    2.85%             2470      2500      2530       2560      2590    2620      2650
                    2.95%             2530      2560      2590       2620      2650    2680      2710
                    3.05%             2590      2620      2650       2680      2710    2740      2770

                                              Maximum Weighted Average Moody's Rating Factor



             "Recovery Rate Modifier": As of any Measurement Date, the lesser of 60 and the product
     of:

                      (i)     (a) the Moody's Minimum Average Recovery Rate minus the minimum
             percentage specified to pass the Weighted Average Moody's Recovery Rate Test (but not
             less than zero) multiplied by (b) 100; and

             (ii)     40.

              "Record Date": As to any Payment Date, the 15th day (whether or not a Business Day)
     before the Payment Date.

             "Redemption Date": Any Payment Date specified for an Optional Redemption of Securities
     pursuant to Section 9.2.

             "Redemption Price": With respect to any Note (including any Note Component) and any
     Optional Redemption pursuant to Section 9.2(a), an amount equal to:

                    (i)     the outstanding principal amount of the portion of the Note being
             redeemed, plus


                                                       56


                                                                                                 006715
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
                                         237 06/09/21 Page 93 of 266 PageID 9538
 Case 3:21-cv-00538-N Document 26-26 Filed


                    (ii)      accrued interest on the Note (including any Defaulted Interest and interest
             on Defaulted Interest), plus

                     (iii)     in the case of any Deferred Interest Note, the applicable Deferred Interest
             on the Note, plus

                      (iv)     any unpaid Extension Bonus Payment in respect of the Note.

              With respect to any Preference Share and any Optional Redemption pursuant to Section
     9.2(b), "Redemption Price" means (i) at the direction of a Majority of the Preference Shares, the pro
     rata portion for such Preference Share of the entire remaining amount of available funds after all
     prior applications pursuant to the Priority of Payments or (ii) as specified by the unanimous direction
     of the Holders of the Preference Shares, in each case, as specified in Section 9.2(b).

             "Reference Obligation": An obligation that would otherwise satisfy the definition of
     "Collateral Obligation" and on which a Synthetic Security is based.

             "Reference Obligor": The obligor of a Reference Obligation.

              "Registered": With respect to a Collateral Obligation or Eligible Investment, means that it is
     issued after July 18, 1984 and is in registered form within the meaning of Section 881(c)(2)(B)(i) of
     the Code and the United States Department of the Treasury ("Treasury") regulations promulgated
     thereunder.

             "Registered Office": The registered office of the Issuer, which shall be located outside of
     the United States.

             "Regulation D": Regulation D under the Securities Act.

             "Regulation S": Regulation S under the Securities Act.

             "Regulation S Global Composite Security": Any Composite Security issued in the form of
     a Regulation S Global Security.

             "Regulation S Global Note": Any Note issued in the form of a Regulation S Global
     Security.

             "Regulation S Global Preference Share": The meaning set forth in the Preference Shares
     Paying Agency Agreement.

             "Regulation S Global Security": The meaning specified in Section 2.2(b).

             "Reinvestment Overcollateralization Ratio": As of any Measurement Date, the ratio
     obtained by dividing:

                      (i)      the Overcollateralization Ratio Numerator by

                      (ii)    the Aggregate Outstanding Amount of the Class A Notes, the Class B
             Notes, the Class C Notes and the Class D Notes, excluding any Deferred Interest on any
             Class of Notes.




                                                       57


                                                                                                 006716
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
                                         237 06/09/21 Page 94 of 266 PageID 9539
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Reinvestment Overcollateralization Test": A test that is satisfied as of any Measurement
     Date during the Reinvestment Period on which any Notes remain Outstanding, if the Reinvestment
     Overcollateralization Ratio as of such Measurement Date is at least equal to 106.3%.

             "Reinvestment Period": The period from the Closing Date through and including the first to
     occur of:

                      (i)      the Payment Date after the date that the Portfolio Manager notifies the
             Trustee, each Rating Agency, and the Administrator, in the sole discretion of the Portfolio
             Manager, that, in light of the composition of the Collateral, general market conditions, and
             other factors, investments in additional Collateral Obligations within the foreseeable future
             would either be impractical or not beneficial,

                    (ii)    the Payment Date in August, 2012 or, in the case of an Extension, the
             Extended Reinvestment Period End Date,

                       (iii)    the Payment Date on which all Notes are to be optionally redeemed or an
             earlier date after notice of an Optional Redemption chosen by the Portfolio Manager to
             facilitate the liquidation of the Collateral for the Optional Redemption, and

                      (iv)    the date on which the Reinvestment Period terminates or is terminated as a
             result of an Event of Default (subject to Section 5.2(b)).

           "Replacement Hedge": A replacement hedge agreement that qualifies to be a Hedge
     Agreement under this Indenture.

            "Repository": The internet-based password protected electronic repository of transaction
     documents relating to privately offered and sold collateralized debt obligation securities located at
     "www.cdolibrary.com" operated by The Bond Market Association.

             "Required Rating": The meaning specified in Section 15.2(b).

              "Revolving Loan": A Loan or any Synthetic Security with a Reference Obligation (in each
     case excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or
     for the account of) the borrower under its Underlying Instruments (including any letter of credit for
     which the Issuer is required to reimburse the issuing bank for under it). A Loan or Synthetic
     Security shall only be considered to be a Revolving Loan for so long as its Commitment Amount is
     greater than zero.

             "Revolving Reserve Account": The trust account established pursuant to Section 10.3(b).

             "Rule 144A": Rule 144A under the Securities Act.

             "Rule 144A Global Note": The meaning specified in Section 2.2(c).

             "Rule 144A Information": The meaning specified in Section 7.15.

             "S&P": Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies,
     Inc.

             "S&P CDO Monitor": A dynamic, analytical computer model developed by S&P (and as
     may be modified by S&P from time to time) and provided to the Portfolio Manager and the
     Collateral Administrator to be used to calculate the default frequency in terms of the amount of debt

                                                       58


                                                                                                 006717
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
                                         237 06/09/21 Page 95 of 266 PageID 9540
 Case 3:21-cv-00538-N Document 26-26 Filed


     assumed to default as a percentage of the original principal amount of the Collateral Obligations
     consistent with a specified benchmark rating level based on certain assumptions and S&P's
     proprietary corporate default studies. For the purpose (and only for the purpose) of applying the
     S&P CDO Monitor to a portfolio of obligations, for each obligation in the portfolio, the rating of the
     obligation shall be its S&P Rating.

               "S&P CDO Monitor Test": A test that will be satisfied as of any Measurement Date if, after
     giving effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each
     Note Class Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test
     shall be considered to be improved if each Note Class Loss Differential of the Proposed Portfolio is
     at least equal to the corresponding Note Class Loss Differential of the Current Portfolio. The S&P
     CDO Monitor Test is not required to be satisfied or improved upon the sale of a Credit Risk
     Obligation and the reinvestment of the related Sale Proceeds in additional Collateral Obligations as
     provided in Section 12.1(a). For purposes of the S&P CDO Monitor Test,

                      (i)      the S&P Rating of any S&P Unrated DIP Loan shall be "CCC-" and

                      (ii)     the S&P Industry Classification for a Synthetic Security shall be that of
             the related Reference Obligation and not the Synthetic Security.

             "S&P Industry Classification": The S&P Industry Classifications in Schedule 3 as
     modified, amended, and supplemented from time to time by S&P.

            "S&P Minimum Average Recovery Rate": As of any Measurement Date, a rate equal to the
     number obtained by

                     (i)      summing the products obtained by multiplying the Principal Balance of
             each Collateral Obligation by its respective S&P Priority Category Recovery Rate,

                    (ii)     dividing the sum determined pursuant to clause (i) above by the sum of the
             Aggregate Principal Balance of all Collateral Obligations, and

                      (iii)    rounding up to the first decimal place.

             "S&P Priority Category": Each type of Collateral Obligation specified in the definition of
     "Applicable Percentage" as an "S&P Priority Category."

              "S&P Priority Category Recovery Rate": For any Collateral Obligation, the percentage
     specified in the definition of "Applicable Percentage" opposite the S&P Priority Category of the
     Collateral Obligation.

             "S&P Rating": The meaning set forth in Schedule 7.

             "S&P Unrated DIP Loan": A DIP Loan acquired by the Issuer that does not have a rating
     assigned by S&P and for which the Portfolio Manager has commenced the process of having a rating
     assigned by S&P (as specified in the definition of "DIP Loan").

             "Sale": The meaning specified in Section 5.17.

             "Sale Proceeds": All proceeds received (including any proceeds received with respect to
     any associated interest rate swap or security providing fixed annuity payments ) with respect to
     Collateral Obligations or other Pledged Obligations as a result of their sales or other dispositions less
     any reasonable expenses expended by the Portfolio Manager or the Trustee in connection with the

                                                        59


                                                                                                  006718
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
                                         237 06/09/21 Page 96 of 266 PageID 9541
 Case 3:21-cv-00538-N Document 26-26 Filed


     sales or other dispositions, which shall be paid from such proceeds notwithstanding their
     characterization otherwise as Administrative Expenses.

             "Schedule of Collateral Obligations": The Collateral Obligations listed on Schedule 1,
     which schedule shall include with respect to each listed Collateral Obligation:

                      (A)     the name of the obligor and a unique Loan or other instrument identifier;

                      (B)     the purchase price;

                      (C)     the Principal Balance;

                     (D)     the classification (including whether the Collateral Obligation is a Loan, a
             High-Yield Bond, a Synthetic Security, a Participation, a Structured Finance Obligation, a
             Revolving Loan, or a Delayed Drawdown Loan);

                     (E)       the funded amount (stated as a percentage) in respect of a Collateral
             Obligation that is a Revolving Loan or a Delayed Drawdown Loan;

                      (F)     the coupon or spread (as applicable);

                      (G)     the Stated Maturity;

                      (H)     the Moody's Rating;

                      (I)     the S&P Rating; and

                      (J)     the CUSIP and any ISIN, if applicable,

     as the schedule may be amended from time to time to reflect the release of Collateral Obligations
     pursuant to Article 10 and the inclusion of Collateral Obligations as provided in Section 12.2.

              "Second Lien Loan": A Secured Loan (other than a Senior Secured Loan) that (i) is
     only subordinated in right of payment to the Senior Secured Loan and (ii) has a junior
     contractual claim on tangible property (which property is subject to a prior lien (other than
     customary permitted liens, as such, but not limited to, any tax liens)) to secure payment of a
     debt or the fulfillment of a contractual obligation.

              "Secondary Risk Counterparty": Any obligor Domiciled other than in the United
     States, any Participating Institution, any Synthetic Security Counterparty, and any Securities
     Lending Counterparty.




                                                       60


                                                                                                 006719
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
                                         237 06/09/21 Page 97 of 266 PageID 9542
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Secondary Risk Table": The table below:

                 Long-Term Senior Unsecured Debt             Individual       Aggregate
                     Rating of Secondary Risk               Counterparty     Counterparty
                           Counterparty                        Limit            Limit
                     Moody's             S&P
                Aaa               AAA                          20.0%             20.0%
                Aa1               AA+                          10.0%             10.0%
                Aa2               AA                           10.0%             10.0%
                Aa3               AA-                          10.0%             10.0%
                A1                A+                            5.0%             10.0%
                A2 or below       A or below                    0.0%               0.0%


               If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-term
     rating is on credit watch for possible downgrade by Moody's or S&P, then for the purposes of the
     table above, its rating by the Rating Agency putting its rating on credit watch shall be one rating
     notch lower for that Rating Agency.

             "Section 3(c)(7)": Section 3(c)(7) of the 1940 Act.

             "Section 3(c)(7) Reminder Notice": A notice from the Issuer to the Noteholders (to be
     delivered in accordance with Sections 10.6(a) and (b)) substantially in the form of Exhibit H-1.

              "Secured Loan": A Loan that (i) is not subordinated by its terms to other indebtedness of
     the borrower for borrowed money and (ii) is secured by a valid and perfected security interest in
     specified collateral.

             "Secured Obligations": The meaning specified in the Granting Clauses.

             "Secured Parties": The meaning specified in the Granting Clauses.

             "Securities": The Notes and the Composite Securities.

             "Securities Act": The United States Securities Act of 1933, as amended.

              "Securities Intermediary": Any clearing corporation or any person, including a bank or
     broker, that in the ordinary course of its business maintains securities accounts for others and is
     acting in that capacity.

             "Securities Lending Account": The trust account established pursuant to Section 10.3(f).

             "Securities Lending Agreements": The meaning specified in Section 7.18.

             "Securities Lending Collateral": The meaning specified in Section 7.18.

             "Securities Lending Counterparty": The meaning specified in Section 7.18.

             "Security Entitlement": The meaning specified in Section 8-102(a)(17) of the UCC.


                                                       61


                                                                                                  006720
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
                                         237 06/09/21 Page 98 of 266 PageID 9543
 Case 3:21-cv-00538-N Document 26-26 Filed


             "Selected Collateral Quality Tests": The Weighted Average Moody's Recovery Rate Test,
     the Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted
     Average Life Test (after taking into consideration any applicable Maturity Extension), the Weighted
     Average Rating Factor Test and the Diversity Test.

              "Senior Management Fee": A fee that accrues from the Closing Date payable to the
     Portfolio Manager in arrears on each Payment Date equal to 0.30% per annum of the Maximum
     Investment Amount if and to the extent funds are available for that purpose in accordance with the
     Priority of Payments. The Senior Management Fee shall be calculated on the basis of a 360-day
     year consisting of twelve 30-day months.

              "Senior Secured Loan": A Secured Loan that is not subordinated by its terms to
     indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other similar
     obligations, with a first priority security interest in collateral.

              "Senior Unsecured Loan": A Loan that is not (i) subordinated by its terms to indebtedness
     of the borrower for borrowed money and (ii) secured by a valid and perfected security interest in
     collateral.

             "Share Trustee": Ogier Fiduciary Services (Cayman) Limited.

             “Share Registrar”: Ogier Fiduciary Services (Cayman) Limited.

             "Special Redemption": The meaning specified in Section 9.5.

             "Special Redemption Amount": The meaning specified in Section 9.5.

             "Special Redemption Date": The meaning specified in Section 9.5.

             "Spread Excess": As of any Measurement Date, a fraction whose:

                      (i)      numerator is the product of:

                               (A)      the greater of zero and the excess of the Weighted Average Spread
                      for the Measurement Date over the Minimum Weighted Average Spread specified
                      in the applicable row of the Ratings Matrix, and

                              (B)     the Aggregate Principal Balance of all Floating Rate Obligations
                      (excluding any Non-Performing Collateral Obligations) held by the Issuer as of the
                      Measurement Date, and

                     (ii)     denominator is the Aggregate Principal Balance of all Fixed Rate
             Obligations (excluding any Non-Performing Collateral Obligations) held by the Issuer as of
             the Measurement Date.

              In computing the Spread Excess on any Measurement Date, the Weighted Average Spread
     for the Measurement Date will be computed as if the Fixed Rate Excess were equal to zero.

               "Stated Maturity": With respect to any Collateral Obligation, the maturity date specified in
     it or the applicable Underlying Instrument (or, if earlier, the first date on which any person may be
     required by the Issuer to repurchase the entire principal amount of the Collateral Obligation at or
     above par) and with respect to the Notes of any Class and the Composite Securities, the Payment
     Date in August, 2017 or, upon a Maturity Extension (if any), the applicable Extended Stated

                                                       62


                                                                                                 006721
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
                                         237 06/09/21 Page 99 of 266 PageID 9544
 Case 3:21-cv-00538-N Document 26-26 Filed


     Maturity Date. Unless otherwise specified, "Stated Maturity" means the Stated Maturity of the
     Notes and the Composite Securities; provided that references in this Indenture to the “Stated
     Maturity” of the Composite Securities mean the date the Notes underlying the Note Component of
     such Composite Securities will mature at par and the Preference Shares underlying the Preference
     Share Components of such Composite Securities are scheduled to be redeemed at the Redemption
     Price thereof by the Issuer in accordance with the Preference Share Documents.

             "Structured Finance Obligation": Any obligation:

                      (i)      secured directly by, referenced to, or representing ownership of, a pool or
             portfolio of primarily loans to U.S. obligors, or obligors organized or incorporated in
             Moody's Group I Countries, Moody's Group II Countries or Moody's Group III Countries,
             including portfolio credit default swaps, synthetic collateralized debt obligations, and
             collateralized debt obligations;

                      (ii)    that has an S&P Rating and an S&P Priority Category Recovery Rate;

                    (iii)    that has a rating and a Moody's Priority Category Recovery Rate assigned
             by Moody's; and

                       (iv)     whose ownership or disposition (without regard to the Issuer's other
             activities) by the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or
             business for United States federal income tax purposes or otherwise subject the Issuer to net
             income taxes.

              In connection with the purchase of a Structured Finance Obligation, the Portfolio Manager
     shall obtain from Moody's the applicable Moody's Priority Category Recovery Rate.

            For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs
     managed by the same Portfolio Manager or multiple Structured Finance Obligations issued by the
     same master trust will be considered to be obligations of one issuer.

             "Subordinated Lien Loan": A Secured Loan (other than a Second Lien Loan) secured by a
     second (or lower) priority security interest in the relevant collateral.

               "Subordinated Management Fee": An amount equal to the sum of (i) a fee that accrues
     from the Closing Date payable to the Portfolio Manager in arrears on each Payment Date equal to
     0.25% per annum of the Maximum Investment Amount if and to the extent funds are available for
     that purpose in accordance with the Priority of Payments, (ii) on any Payment Date that any part of
     the Senior Management Fee was not paid on the preceding Payment Date, an amount equal to
     interest on such unpaid amount at a rate of LIBOR for the applicable period plus 3.00% per annum
     and (iii) on any Payment Date that any part of the Subordinated Management Fee was not paid on
     the preceding Payment Date, an amount equal to interest on such unpaid amount at a rate of LIBOR
     for the applicable period plus 3.00% per annum. The portion of the Subordinated Management Fee
     or Senior Management Fee, as applicable, in clauses (i) through (iii) above, as applicable, shall be
     calculated on the basis of a 360-day year consisting of twelve 30-day months.

             "Successor Entity": The meaning specified in Section 7.10.

              "Super Majority": With respect to any Class or group of Notes, Composite Securities or
     Preference Shares, the Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that
     Class or group of Notes, Composite Securities or Preference Shares, as the case may be.


                                                       63


                                                                                                 006722
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 100 of 266 PageID 9545


              "Synthetic Security": Any swap transaction, structured bond investment, credit linked note,
     or other derivative financial instrument relating to a debt instrument (but excluding any such
     instrument relating directly to a basket or portfolio of debt instruments) or an index or indices (such
     as the "SAMI" index published by Credit Suisse First Boston) in connection with a basket or
     portfolio of debt instruments or other similar instruments entered into by the Issuer with a Synthetic
     Security Counterparty that has in the Portfolio Manager's commercially reasonable judgment,
     equivalent expected loss characteristics (those characteristics, "credit risk") to those of the related
     Reference Obligations (taking account of those considerations as they relate to the Synthetic
     Security Counterparty), if (i) it is either a Form-Approved Synthetic Security or the Rating
     Condition for each Rating Agency is satisfied, and (ii) the Reference Obligations thereof have a
     weighted average Market Value of at least 85% at the time the Synthetic Security is entered into.

              The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may
     be different from the Reference Obligations to which the credit risk of the Synthetic Security relates.

              No Synthetic Security shall require the Issuer to make any payment to the Synthetic
     Security Counterparty after its initial purchase other than any payments represented by the release of
     any cash collateral posted by the Issuer from the Collection Account to the Synthetic Security
     Counterparty Account simultaneously with the Issuer's purchase of or entry into the Synthetic
     Security in an amount not exceeding the amount of the posted cash collateral. Collateral may be
     posted only to a Synthetic Security Counterparty Account. No Synthetic Security shall result in the
     Issuer being a "buyer" of credit protection.

              The term Synthetic Security shall not include any Structured Finance Obligation or any
     Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
     Obligation.

              Each Synthetic Security Agreement shall contain appropriate limited recourse and non-
     petition provisions (to the extent the Issuer has contractual payment obligations to the Synthetic
     Security Counterparty) equivalent (mutatis mutandis) to those contained in this Indenture.

               The ownership or disposition of any Synthetic Security (without regard to the Issuer's other
     activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for United
     States federal income tax purposes or otherwise subject the Issuer to net income taxes.

              Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may be
     delivered to the Issuer as a result of the occurrence of any "credit event" under any proposed
     Synthetic Security must not provide that its transfer to the Issuer is subject to obtaining any consents
     and must qualify (when the Issuer purchases the related Synthetic Security and when such
     "deliverable obligation" is delivered to the Issuer as a result of the occurrence of any "credit event")
     as a Collateral Obligation and satisfy the Concentration Limitations under this Indenture, except that
     such "deliverable obligation" may constitute a Defaulted Collateral Obligation when delivered upon
     a "credit event and if the Reference Obligation of the Synthetic Security is a Senior Secured Loan
     then the "deliverable obligation" under the Synthetic Security must also be a Senior Secured Loan.

             Synthetic Securities that are credit default swaps, credit linked notes, or other similar
     instruments may not provide for "restructuring" as a "credit event".

              For purposes of the Coverage Tests and the Reinvestment Overcollateralization Test, unless
     the Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative
     treatment, a Synthetic Security shall be included as a Collateral Obligation having the characteristics
     of the Synthetic Security and not of the related Reference Obligations.


                                                        64


                                                                                                  006723
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 101 of 266 PageID 9546


              For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P
     Industry Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be
     included as a Collateral Obligation having the characteristics of the Synthetic Security and not of the
     related Reference Obligations.

              For purposes of calculating compliance with the Concentration Limitations other than limits
     relating to payment characteristics, and all related definitions, unless otherwise specified in this
     Indenture or by the Rating Agencies, a Synthetic Security shall be included as a Collateral
     Obligation having the characteristics of its Reference Obligations and not the Synthetic Security.
     For purposes of calculating compliance with the Concentration Limitations relating to payment
     characteristics, and all related definitions, unless otherwise specified in this Indenture or by the
     Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
     characteristics of the Synthetic Security and not its Reference Obligation.

               With respect to a Synthetic Security based upon or relating to a senior secured index
     investment providing non-leveraged credit exposure to a basket of credit default swaps referencing a
     diversified group of Reference Obligations, with respect to which the principal or notional amount
     of the credit exposure to any single Reference Obligation does not increase over time, for purposes
     of: (i) calculating compliance with the Diversity Test, the S&P Industry Classification with respect
     to the S&P CDO Monitor Test, and the Concentration Limitations (other than limits relating to
     payment characteristics and except for clauses 17 and 17(a) of the definition of "Concentration
     Limitations"), and all related definitions, and (ii) any other provision or definition of this Indenture
     involving a determination with respect to a Reference Obligation, the characteristics of such
     Reference Obligations shall be determined by treating such Synthetic Security as a direct investment
     by the Issuer in each such Reference Obligation in an amount equal to the Allocable Principal
     Balance of such Reference Obligation. In addition, each Reference Obligation under such Synthetic
     Security shall be assigned a Moody's Rating Factor equal to the sum of the Moody's Rating Factor of
     (i) the related Reference Obligor, (ii) the Synthetic Security Counterparty of such Synthetic Security
     and (iii) the Synthetic Security Collateral of such Synthetic Security. In addition, the Moody's
     Priority Category Rate in respect of a Synthetic Security referencing multiple Reference Obligations
     pursuant to this paragraph shall be the Moody's Priority Category Rate as assigned by Moody's to
     each Reference Obligation underlying such Synthetic Security. For the avoidance of doubt,
     Reference Obligations upon which a Synthetic Security is based as described in this paragraph must
     meet the definition of "Collateral Obligation" to the extent provided in this definition.

              If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security,
     the Portfolio Manager, on behalf of the Issuer, shall give each applicable Rating Agency not less
     than 5 days' prior notice of the purchase of or entry into any Synthetic Security.

                "Synthetic Security Agreement": The documentation governing any Synthetic Security.

               "Synthetic Security Collateral": With respect to any Synthetic Security, amounts posted to
     the Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its
     obligations under the Synthetic Security, including (i) all Eligible Investments or (ii) investments
     that satisfy the Rating Condition with respect to Moody's, in each case that mature no later than the
     Stated Maturity, in the Synthetic Security Collateral Account that are purchased with Synthetic
     Security Collateral.

                "Synthetic Security Collateral Account": The trust account established pursuant to Section
     10.3(e).

             "Synthetic Security Counterparty": An entity required to make payments on a Synthetic
     Security to the extent that a Reference Obligor makes payments on a related Reference Obligation.

                                                        65


                                                                                                  006724
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 102 of 266 PageID 9547


             "Synthetic Security Counterparty Account": The trust account established pursuant to
     Section 10.5.

              "Tax Advantaged Jurisdiction": One of the Cayman Islands, Bermuda, the Netherlands
     Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the
     Rating Condition with respect to each Rating Agency is satisfied with respect thereto.

             "Tax Event": An event that occurs if either:

                      (i)      (A) one or more Collateral Obligations that were not subject to
             withholding tax when the Issuer committed to purchase them have become subject to
             withholding tax ("New Withholding Tax Obligations") or the rate of withholding has
             increased on one or more Collateral Obligations that were subject to withholding tax when
             the Issuer committed to purchase them ("Increased Rate Withholding Tax Obligations")
             and (B) in any Due Period, the aggregate of the payments subject to withholding tax on
             New Withholding Tax Obligations and the increase in payments subject to withholding tax
             on Increased Rate Withholding Tax Obligations, in each case to the extent not "grossed-up"
             (on an after-tax basis) by the related obligor, represent 5% or more of Interest Proceeds for
             the Due Period; or

                      (ii)     taxes, fees, assessments, or other similar charges are imposed on the Issuer
             or the Co-Issuer in an aggregate amount in any twelve-month period in excess of
             U.S.$2,000,000, other than any deduction or withholding for or on account of any tax with
             respect to any payment owing in respect of any obligation that at the time of acquisition,
             conversion, or exchange does not satisfy the requirements of a Collateral Obligation or
             Collateral Obligation.

             "Transaction Reports": The meaning specified in Section 14.4.

             "Transfer Agent": The person or persons, which may be the Issuer, authorized by the Issuer
     to exchange or register the transfer of Securities.

              "Transferee Certificate": A certificate substantially in the form of Exhibit B-1 attached
     hereto or Exhibit B-4, duly completed as appropriate.

              "Treasury Regulations": The regulations, including proposed or temporary regulations,
     promulgated under the Code. References herein to specific provisions of proposed or temporary
     regulations shall include analogous provisions of final Treasury Regulations or other successor
     Treasury Regulations.

              "Trust Officer": When used with respect to the Trustee, any officer in the Corporate Trust
     Office (or any successor group of the Trustee) including any director, vice president, assistant vice
     president, associate, or any other officer of the Trustee customarily performing functions similar to
     those performed by such officers in the Corporate Trust Office, or to whom any corporate trust
     matter is referred at the Corporate Trust Office because of his knowledge of and familiarity with the
     particular subject and having direct responsibility for the administration of this Indenture.

             "Trustee": As defined in the first sentence of this Indenture.

            "UCC": The Uniform Commercial Code as in effect in the State of New York, and as
     amended from time to time.

             "Uncertificated Security": The meaning specified in Section 8-102(a)(18) of the UCC.

                                                        66


                                                                                                  006725
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 103 of 266 PageID 9548


             "Underlying Instrument": The loan agreement, indenture, credit agreement, or other
     agreement pursuant to which a Pledged Obligation has been issued or created and each other
     agreement that governs the terms of or secures the obligations represented by the Pledged Obligation
     or of which the holders of the Pledged Obligation are the beneficiaries.

              "Unregistered Securities": The meaning specified in Section 5.17(c).

             "Unscheduled Principal Payments": Any principal payments received with respect to a
     Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other
     payments or prepayments made at the option of the issuer thereof or that are otherwise not scheduled
     to be made thereunder.

              "U.S. Person": A beneficial owner of a Security that is, for U.S. federal income tax
     purposes, a citizen or individual resident of the United States of America, an entity treated for
     United States federal income tax purposes as a corporation or a partnership created or organized in
     or under the laws of the United States of America or any state thereof or the District of Columbia, an
     estate the income of which is includable in gross income for U.S. federal income tax purposes
     regardless of its source, or a trust if, in general, a court within the United States of America is able to
     exercise primary supervision over its administration and one or more U.S. persons have the authority
     to control all substantial decisions of such trust, and certain eligible trusts that have elected to be
     treated as United States persons.

              "Valuation Report": The meaning specified in Section 10.6(b).

               "Warehouse Agreement": The Master Warehousing and Participation Agreement, dated as
     of March 24, 2005, among MMP-5 Funding, LLC, as the Participant and Warehouse Provider, the
     Issuer, the Portfolio Manager and IXIS Financial Products Inc., as the Initial TRS Provider, as
     amended.

            "Warehoused Loans": Loans acquired by the Issuer before the Closing Date pursuant to the
     Warehouse Agreement.

              "Weighted Average Fixed Rate Coupon": As of any Measurement Date, the rate obtained
     by

                       (i)      multiplying the Principal Balance of each Collateral Obligation that is a
              Fixed Rate Obligation held by the Issuer as of the Measurement Date by the current per
              annum rate at which it pays interest (other than, with respect to Collateral Obligations that
              are not PIK Securities, any interest that is not required to be paid in Cash and may be
              deferred), using only the effective after-tax interest rate determined by the Portfolio
              Manager on any Fixed Rate Obligation after taking into account any withholding tax or
              other deductions on account of tax of any jurisdiction and any gross-up paid by the obligor),

                       (ii)     summing the amounts determined pursuant to clause (i),

                      (iii)    dividing the sum by the Aggregate Principal Balance of all Collateral
              Obligations that are Fixed Rate Obligations held by the Issuer as of the Measurement Date,
              and

                       (iv)      if the result obtained in clause (iii) is less than the minimum percentage
              rate specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum
              the amount of any Spread Excess as of the Measurement Date, but only to the extent
              required to satisfy the Weighted Average Fixed Rate Coupon Test.

                                                         67


                                                                                                    006726
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 104 of 266 PageID 9549


            "Weighted Average Fixed Rate Coupon Test": A test that is satisfied if, as of any
     Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 8.0%.

             "Weighted Average Life": As of any Measurement Date, the number obtained by

                     (i)      summing the products obtained by multiplying

                              (A)     the Average Life at that time of each Collateral Obligation by

                              (B)     the Principal Balance at that time of the Collateral Obligation and

                     (ii)     dividing that sum by the Aggregate Principal Balance at that time of all
             Collateral Obligations.

              "Weighted Average Life Test": A test that will be satisfied as of any Measurement Date if
     the Weighted Average Life on that date of all Collateral Obligations is equal to or less than the
     greater of (a) the number of years (including any fraction of a year) between such Measurement Date
     and August 1, 2014 or, in the case of a Maturity Extension, the Extended Weighted Average Life
     Date and (b) 3.0 years.

              "Weighted Average Moody's Rating Factor": The summation of the products obtained by
     multiplying the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by
     its respective Moody's Rating Factor, dividing that sum by the Aggregate Principal Balance of all
     Collateral Obligations (excluding Eligible Investments) and rounding the result up to the nearest
     whole number.

            "Weighted Average Moody's Recovery Rate Test": A test that is satisfied as of any
     Measurement Date if the Moody's Minimum Average Recovery Rate is greater than or equal to
     44.5%.

              "Weighted Average Rating Factor Test": A test that is satisfied as of any Measurement
     Date if the Weighted Average Moody's Rating Factor of the Collateral Obligations (excluding
     Eligible Investments) as of such Measurement Date is less than or equal to the Maximum Weighted
     Average Moody's Rating Factor.

            "Weighted Average S&P Recovery Rate Test": A test that is satisfied as of any
     Measurement Date if the S&P Minimum Average Recovery Rate is greater than or equal to 51.7%.

             "Weighted Average Spread": As of any Measurement Date, a rate obtained by:

                      (i)       multiplying the Principal Balance of each Collateral Obligation that is a
             Floating Rate Obligation held by the Issuer as of the Measurement Date by the current per
             annum overall rate at which it pays interest (other than, with respect to Collateral
             Obligations that are not PIK Securities, any interest that is not required to be paid in Cash
             and may be deferred), determined with respect to any Floating Rate Obligation that does not
             bear interest based on a three month London interbank offered rate, by expressing the
             current interest rate on the Floating Rate Obligation as a spread above a three month
             London interbank offered rate calculated in a manner consistent with the calculation of
             LIBOR,

                     (ii)     summing the amounts determined pursuant to clause (i),




                                                      68


                                                                                               006727
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 105 of 266 PageID 9550


                     (iii)    dividing that sum by the Aggregate Principal Balance of all Floating Rate
             Obligations held by the Issuer as of the Measurement Date, and

                      (iv)     if the result obtained in clause (iii) is less than the minimum percentage
             rate specified to pass the Weighted Average Spread Test, adding to that sum the amount of
             Fixed Rate Excess as of the Measurement Date.

              For purposes of calculating the Weighted Average Spread, the Principal Balance of each
     Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan shall not include any of
     its unfunded amount.

            "Weighted Average Spread Test": A test that is satisfied as of any Measurement Date if the
     Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
     Average Spread.

             "Workout Assets": A Loan, High-Yield Bond, or Qualified Equity Security acquired in
     connection with the workout or restructuring of any Collateral Obligation that the Issuer does not
     advance any funds to purchase that does not qualify as a Collateral Obligation.

              "Written-Down Obligation": As of any date of determination, any Structured Finance
     Obligation as to which the Issuer or the Portfolio Manager, on behalf of the Issuer, has been notified
     by the issuer of the Structured Finance Obligation that the Aggregate Principal Balance of the
     Structured Finance Obligation and all other Structured Finance Obligations secured by the same
     pool of collateral that rank pari passu with or senior in priority of payment to the Structured Finance
     Obligation exceeds the aggregate principal balance (including reserved interest or other amounts
     available for overcollateralization) of all collateral securing the Structured Finance Obligation and
     such other pari passu and senior Structured Finance Obligations (excluding defaulted collateral).

              "Zero-Coupon Security": A security that, at the time of determination, does not make
     periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK
     Security.

     Section 1.2.     Assumptions as to Pledged Obligations; Construction Conventions.

             This Section 1.2 shall be applied in connection with all calculations required to be made
     pursuant to this Indenture:

             x        with respect to the scheduled payment of principal or interest on any Pledged
                      Obligation, or any payments on any other assets included in the Collateral,

             x        with respect to the sale of and reinvestment in Collateral Obligations,

             x        with respect to the income that can be earned on the scheduled payment of principal
                      or interest on the Pledged Obligations and on any other amounts that may be
                      received for deposit in the Collection Account, and

             x        with respect to the treatment of Collateral Obligations loaned pursuant to a
                      Securities Lending Agreement.

               The provisions of this Section 1.2 shall be applicable to any determination or calculation
     that is covered by this Section 1.2, whether or not reference is specifically made to Section 1.2,
     unless some other method of calculation or determination is expressly specified in the particular
     provision.

                                                       69


                                                                                                  006728
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 106 of 266 PageID 9551


              (a)      All calculations with respect to the scheduled payment of principal or interest on
     the Pledged Obligations shall be made on the basis of information as to the terms of each Pledged
     Obligation and on reports of payments received on the Pledged Obligation that are furnished by or
     on behalf of the issuer of the Pledged Obligation and, to the extent they are not manifestly in error,
     the information or report may be conclusively relied on in making the calculations.

              (b)      For each Due Period and as of any Measurement Date, the scheduled payment of
     principal or interest on any Pledged Obligation shall be the sum of

                     (i)      the total amount of payments and collections reasonably expected to be
             received during the Due Period in respect of the Pledged Obligation that, if paid as
             scheduled, will be available for payment on the Notes and of certain expenses of the Issuer
             and the Co-Issuer in the Collection Account at the end of the Due Period; and

                     (ii)   any such amounts received in prior Due Periods that were not disbursed on
             a previous Payment Date.

            Except as provided in paragraph (h) below, a Non-Performing Collateral Obligation shall be
     assumed to have a scheduled payment of principal and interest of zero.

               The total amount of payments and collections reasonably expected to be received includes
     the proceeds of the sale of the Pledged Obligation received and, in the case of sales which have not
     yet settled, to be received during the Due Period and not reinvested in additional Collateral
     Obligations (including any related deposit into the Revolving Reserve Account or the Delayed
     Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for the benefit
     of) a Synthetic Security Counterparty, Securities Lending Counterparty, or Hedge Counterparty
     simultaneously with the Issuer's purchase of or entry into a Synthetic Security, Securities Lending
     Agreement, or Hedge Agreement) or Eligible Investments or retained in the Collection Account for
     subsequent reinvestment pursuant to Section 12.2.

              (c)      For purposes of the applicable determinations required by Article 12 and the
     definition of "Interest Coverage Ratio," the expected interest on Collateral Obligations shall be
     calculated using their then current interest rates.

             (d)      With respect to any Collateral Obligation, the date on which it "matures" (or its
     "maturity" date) shall be the earlier of

                      (i)      the stated maturity of the obligation or

                      (ii)     if the Issuer has the right to require the issuer or obligor of the Collateral
             Obligation to purchase, redeem, or retire the Collateral Obligation at a price of at least par
             on any one or more dates before its Stated Maturity (a "put right") and the Portfolio
             Manager certifies to the Trustee that it will cause the Issuer to direct the Trustee to exercise
             the put right on a date, the maturity date shall be the date specified in the certification.

              (e)      For purposes of calculating compliance with the Collateral Quality Tests (other
     than the Diversity Test and the S&P Industry Classification with respect to the S&P CDO Monitor
     Test), the Coverage Tests, and the Reinvestment Overcollateralization Test and all related
     definitions, unless otherwise specified in this Indenture a Synthetic Security shall be included as a
     Collateral Obligation having the characteristics of the Synthetic Security and not of the Reference
     Obligation. For purposes of calculating compliance with the Concentration Limits other than limits
     relating to payment characteristics, and all related definitions, unless otherwise specified in this
     Indenture or by the Rating Agencies, a Synthetic Security shall be included as a Collateral

                                                       70


                                                                                                  006729
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 107 of 266 PageID 9552


     Obligation having the characteristics of its Reference Obligations and not the Synthetic Security.
     For purposes of calculating compliance with the Concentration Limits relating to payment
     characteristics, and all related definitions, unless otherwise specified in this Indenture or by the
     Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
     characteristics of the Synthetic Security and not its Reference Obligations.

              (f)     Any Collateral Obligation loaned to a Securities Lending Counterparty shall be
     included in the Collateral Quality Tests, the Coverage Tests, and the Reinvestment
     Overcollateralization Test and the Principal Balance of any Collateral Obligation loaned to a
     Securities Lending Counterparty shall be included in the Aggregate Principal Balance of Collateral
     Obligations, in each case unless an "event of default" (under and as defined in the related Securities
     Lending Agreement) is continuing.

              (g)      If a Class of Notes ceases to be Outstanding, then any Coverage Test computed by
     reference to the Class of Notes (but not to any subordinate Class of Notes then Outstanding) shall
     cease to be of any force.

             (h)      For purposes of calculating compliance with the Eligibility Criteria (other than
     the Weighted Average Life Test), at the direction of the Portfolio Manager by notice to the
     Trustee, during the Reinvestment Period any Eligible Investment representing Principal
     Proceeds received upon the maturity, redemption, sale, or other disposition of a Collateral
     Obligation (or, after the Reinvestment Period, in respect of Principal Proceeds constituting
     Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit
     Improved Obligations) shall be deemed to have the characteristics of the disposed Collateral
     Obligation until reinvested in an additional Collateral Obligation. The calculations shall be
     based on the Principal Balance of the disposed Collateral Obligations except in the case of
     Defaulted Collateral Obligations and Credit Risk Securities, in which case the calculations will
     be based on the Principal Proceeds received on the disposition or sale of the Defaulted
     Collateral Obligation or Credit Risk Obligation.

              (i)     The calculation on any Coverage Test on any Determination Date shall be made
     by giving effect to all payments to be made pursuant to all subclauses of the Priority of
     Payments as applicable, payable on the Payment Date following such Determination Date. In
     addition no Principal Proceeds will be used to pay a subordinated Class on a Payment Date if,
     after giving effect to such payment, any Coverage Test of a more senior Class of Notes is failing
     on such Payment Date or would fail as a result of such application of the Principal Proceeds on
     such Payment Date.

     Section 1.3.     Rules of Interpretation.

              Except as otherwise expressly provided in this Indenture or unless the context clearly
     requires otherwise:

              (a)     Defined terms include, as appropriate, all genders and the plural as well as the
     singular.

              (b)      References to designated articles, sections, subsections, exhibits, and other
     subdivisions of this Indenture, such as "Section 6.12 (a)," refer to the designated article, section,
     subsection, exhibit, or other subdivision of this Indenture as a whole and to all subdivisions of the
     designated article, section, subsection, exhibit, or other subdivision. The words "herein," "hereof,"
     "hereto," "hereunder," and other words of similar import refer to this Indenture as a whole and not to
     any particular article, section, exhibit, or other subdivision of this Indenture.

                                                       71


                                                                                                  006730
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 108 of 266 PageID 9553


              (c)       Any term that relates to a document or a statute, rule, or regulation includes any
     amendments, modifications, supplements, or any other changes that may have occurred since the
     document, statute, rule, or regulation came into being, including changes that occur after the date of
     this Indenture. References to law are not limited to statutes. Any reference to any person includes
     references to its successors and assigns.

              (d)      Any party may execute any of the requirements under this Indenture either directly
     or through others, and the right to cause something to be done rather than doing it directly shall be
     implicit in every requirement under this Indenture. Unless a provision is restricted as to time or
     limited as to frequency, all provisions under this Indenture are implicitly available and things may
     happen from time to time.

             (e)      The term "including" and all its variations mean "including but not limited to."
     Except when used in conjunction with the word "either," the word "or" is always used inclusively
     (for example, the phrase "A or B" means "A or B or both," not "either A or B but not both").

              (f)      A reference to "a thing" or "any of a thing" does not imply the existence or
     occurrence of the thing referred to even though not followed by "if any," and "any of a thing" is any
     and all of it. A reference to the plural of anything as to which there could be either one or more than
     one does not imply the existence of more than one (for instance, the phrase "the obligors on a note"
     means "the obligor or obligors on a note"). "Until something occurs" does not imply that it must
     occur, and will not be modified by the word "unless." The word "due" and the word "payable" are
     each used in the sense that the stated time for payment has passed. The word "accrued" is used in its
     accounting sense, i.e., an amount paid is no longer accrued. In the calculation of amounts of things,
     differences and sums may generally result in negative numbers, but when the calculation of the
     excess of one thing over another results in zero or a negative number, the calculation is disregarded
     and an "excess" does not exist. Portions of things may be expressed as fractions or percentages
     interchangeably. The word "shall" is used in its imperative sense, as for instance meaning a party
     agrees to something or something must occur or exist.

              (g)      All accounting terms used in an accounting context and not otherwise defined, and
     accounting terms partly defined in this Indenture, to the extent not completely defined, shall be
     construed in accordance with generally accepted accounting principles. To the extent that the
     definitions of accounting terms in this Indenture are inconsistent with their meanings under
     generally accepted accounting principles, the definitions contained in this Indenture shall control.

              (h)     In the computation of a period of time from a specified date to a later specified date
     or an open-ended period, the words "from" and "beginning" mean "from and including," the word
     "after" means "from but excluding," the words "to" and "until" mean "to but excluding," and the
     word "through" means "to and including." Likewise, in setting deadlines or other periods, "by"
     means "on or before." The words "preceding," "following," "before," "after," "next," and words of
     similar import, mean immediately preceding or following. References to a month or a year refer to
     calendar months and calendar years.

              (i)       Any reference to the enforceability of any agreement against a party means that it is
     enforceable against the party in accordance with its terms, subject to applicable bankruptcy,
     insolvency, reorganization, and other similar laws of general applicability relating to or affecting
     creditors' rights and to general equity principles.

               (j)     Except when only the registered holder is recognized, such as in Section 2.9.,
     references to Noteholders, holders, and the like refer equally to beneficial owners who have an
     interest in a Note but are not reflected in the Indenture Register as the owner.


                                                       72


                                                                                                  006731
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 109 of 266 PageID 9554



                                                 ARTICLE 2

                                THE NOTES AND THE COMPOSITE SECURITIES

     Section 2.1.     Forms Generally.

              The Notes, the Composite Securities and the Trustee's or Authenticating Agent's certificate
     of authentication on them (the "Certificate of Authentication") shall be in substantially the forms
     required by this Article, with appropriate insertions, omissions, substitutions, and other variations
     required or permitted by this Indenture, and may have any letters, numbers, or other marks of
     identification and any legends or endorsements on them that are consistent with this Indenture, as
     determined by the Authorized Officers of the Issuer executing the Securities as evidenced by their
     execution of the Securities.

     Section 2.2.     Forms of Securities and Certificate of Authentication.

              (a)      The Securities, including the Certificated Composite Securities, Regulation S
     Global Securities, Rule 144A Global Notes and Certificate of Authentication, shall be in the forms
     of the applicable portion of Exhibit A.

              (b)      Regulation S Global Securities. The Notes of each Class and the Composite
     Securities sold to non-U.S. persons in off-shore transactions in reliance on Regulation S shall each
     be represented by one or more global securities in definitive, fully registered form without interest
     coupons substantially in the form of the applicable portion of Exhibit A, including legends (the
     "Regulation S Global Securities"). The global securities shall be deposited on behalf of the
     subscribers for the Securities represented thereby with the Trustee as custodian for, and registered in
     the name of a nominee of, the Depository for the respective accounts of Euroclear and Clearstream,
     duly executed by the Applicable Issuers and authenticated by the Trustee as hereinafter provided.
     The aggregate principal amount of the Regulation S Global Securities may from time to time be
     increased or decreased by adjustments made on the records of the Trustee or the Depository or its
     nominee, as the case may be, as hereinafter provided. As used above and in subsection (d) below,
     "U.S. person" and "off-shore transaction" have the meanings assigned to them in Regulation S.

              (c)      Rule 144A Global Notes. The Notes of each Class initially sold to U.S. persons
     that are Accredited Investors and Qualified Purchasers shall each be issued initially in the form of
     one permanent global note per Class in definitive, fully registered form without interest coupons
     substantially in the form of the applicable portion of Exhibit A, including legends (each, a "Rule
     144A Global Note"), which shall be deposited on behalf of the subscribers for the Notes represented
     thereby with the Trustee as custodian for, and registered in the name of a nominee of, the
     Depository, duly executed by the Applicable Issuers and authenticated by the Trustee as hereinafter
     provided. The aggregate principal amount of the Rule 144A Global Notes may from time to time be
     increased or decreased by adjustments made on the records of the Trustee or the Depository or its
     nominee, as the case may be, as hereinafter provided.

             (d)       Certificated Composite Securities. The Composite Securities initially sold to
     U.S. persons that are Accredited Investors and (i) Qualified Purchasers, (ii) Knowledgeable
     Employees or (iii) entities owned exclusively by Knowledgeable Employees shall be issued in the
     form of certificated securities in definitive, fully registered form without interest coupons
     substantially in the form of the applicable portion of Exhibit A (each, a "Certificated Composite
     Security"), which shall be registered in the name of their beneficial owner or a nominee of their
     beneficial owner, duly executed by the Issuer and authenticated by the Trustee as hereinafter
     provided.

                                                       73


                                                                                                 006732
      Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
      Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 110 of 266 PageID 9555


                          (e)      Book-Entry Provisions. This Section 2.2(e) shall apply only to Global Securities
                 deposited with or on behalf of the Depository. The "Operating Procedures of the Euroclear System"
                 of Euroclear and the "Terms and Conditions Governing Use of Participants" of Clearstream,
                 respectively, shall be applicable to the Regulation S Global Securities insofar as interests in the
                 Global Securities are held by the Agent Members of Euroclear or Clearstream, as the case may be.

                         Agent Members shall have no rights under this Indenture with respect to any Global
                 Security held on their behalf by the Trustee, as custodian for the Depository and the Depository
                 may be treated by the Co-Issuers, the Trustee, and any agent of the Co-Issuers or the Trustee as
                 the absolute owner of the Security for all purposes whatsoever. Notwithstanding the foregoing,
                 nothing in this Indenture shall prevent the Co-Issuers, the Trustee, or any agent of the Co-
                 Issuers or the Trustee, from giving effect to any written certification, proxy, or other
                 authorization furnished by the Depository or impair, as between the Depository and its Agent
                 Members, the operation of customary practices governing the exercise of the rights of a Holder
                 of any Security.

                 Section 2.3.           Authorized Amount; Denominations.

                          (a)     The aggregate principal amount of Notes that may be authenticated and delivered
                 under this Indenture is limited to U.S.$630,000,000, except for Notes authenticated and delivered
                 upon registration of, transfer of, or in exchange for, or in lieu of, other Notes pursuant to Section 2.6,
                 2.7, or 8.5.

                         (b)      The aggregate principal amount of Composite Securities that may be authenticated
                 and delivered under this Indenture is limited to U.S.$15,000,000, except for Composite Securities
                 authenticated and delivered upon registration of, transfer of, or in exchange for, or in lieu of, other
                 Composite Securities pursuant to Section 2.6, 2.7, or 8.5.

                          The Securities shall be divided into the following Classes, having the designations, original
                 principal amounts and other characteristics as follows:

                            A                   B                    C1                  D-1                  D-22           Class 1 Composite    Class 2 Composite
      Class                                                                                                                      Securities3          Securities4

Original
Principal Amount     U.S.$521,500,000    U.S.$35,000,000      U.S.$35,000,000      U.S.$33,500,000       U.S.$5,000,000      U.S.$10,000,0005     U.S.$5,000,000 6

Interest Rate        LIBOR + 0.27%       LIBOR + 0.58%        LIBOR + 0.90%        LIBOR + 1.95%            6.2815%                2.0% 7             0.25% 7

Initial Rating
(Moody's/S&P)           Aaa/AAA              Aa2/AA                A2/A               Baa2/BBB             Baa2/BBB              Baa3/N/A8            A2/N/A9

                 ____________

                 1          The initial principal amount of the Class C Notes includes the Class C Component of the Class 2 Composite Securities.
                 2          The initial principal amount of the Class D-2 Notes includes the Class D-2 Component of the Class 1 Composite
                            Securities.
                 3          The Class 1 Composite Securities shall consist of the Preference Share Component and the Class D-2 Component.
                 4          The Class 2 Composite Securities shall consist of the Preference Share Component and the Class C Component.
                 5          The amount of the Class 1 Composite Securities shown includes the Preference Share Component comprised of 5,000
                            Preference Shares.
                 6          The amount of the Class 2 Composite Securities shown includes the Preference Share Component comprised of 1,000
                            Preference Shares.
                 7          In the event that the Class 1 Composite Securities Principal Balance is reduced to $1,000 or the Class 2 Composite
                            Securities Rated Balance is reduced to zero, Holders of the Class 1 Composite Securities or the Holders of the Class 2
                            Composite Securities, as the case may be, will continue to receive payments in accordance with the Priority of Payments
                            to the extent allocated to their related Components, and such payments will be classified as “excess distributions.”




                                                                                74


                                                                                                                                     006733
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 111 of 266 PageID 9556


     8       The Class 1 Composite Securities are rated only as to the ultimate payment of their Class 1 Composite Security Rated
             Balance. The Class 1 Composite Securities will not be rated as to the payment of the Class 1 Composite Security Stated
             Coupon.
     9       The Class 2 Composite Securities are rated as to the ultimate payment of their Class 2 Composite Rated Balance and the
             Class 2 Composite Security Rated Coupon.

             (c)    The Class 1 Composite Securities have 2 Components, the Preference Share
     Component and the Class D-2 Component. At issuance U.S.$10,000,000 original principal
     amount of Class 1 Composite Securities represents a Preference Share Component equal to
     5,000 Preference Shares combined with the Class D-2 Component equal to an initial principal
     amount of $5,000,000 Class D-2 Notes.

             (d)    The Class 2 Composite Securities have 2 Components, the Preference Share
     Component and the Class C Component. At issuance U.S.$5,000,000 original principal amount
     of Class 2 Composite Securities represents a Preference Share Component equal to 1,000
     Preference Shares combined with the Class C Component equal to an initial principal amount of
     $4,000,000 Class C Notes.

              (e)      The Notes will be issuable in minimum denominations of U.S.$250,000, and
     integral multiples of U.S.$1,000 in excess of that amount and the Composite Securities will be
     issuable in minimum denominations of U.S. $100,000 and integral multiples of $10,000 in excess of
     that amount.

              (f)     The Issuer will also issue 70,000 Preference Shares pursuant to the Preference
     Share Documents, simultaneously with the issuance of the Notes and Composite Securities under
     this Indenture. The Preference Shares are not secured by the lien of this Indenture. Any payments
     made by the Trustee hereunder with respect to the Preference Shares will be released by the Trustee
     to the Preference Shares Paying Agent in accordance with the Priority of Payments for deposit into
     the Preference Shares Distribution Account for payment (subject to the laws of the Cayman Islands)
     to Holders of the Preference Shares as dividends or redemption price, as applicable.

     Section 2.4.       Extension of Reinvestment Period and Stated Maturity.

              (a)       The Issuer, if directed by the Portfolio Manager, shall be entitled on each Extension
     Effective Date to extend the Reinvestment Period to the applicable Extended Reinvestment Period
     End Date up to a maximum of four times if (i) in the case of an Extension Effective Date occurring
     after the first Extension Effective Date, the Issuer has previously effected a Maturity Extension for
     each preceding Extension Effective Date in accordance with this Section 2.4 and (ii) the Extension
     Conditions set forth in Section 2.4(c) are satisfied and the Issuer has given written notice of its
     election to extend the Reinvestment Period no later than 60 days and no earlier than 90 days prior to
     such Extension Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the
     Securities shall be automatically extended to the related Extended Stated Maturity Date and the
     Weighted Average Life Test shall be automatically extended to the related Extended Weighted
     Average Life Date, without any requirement for approval or consent of any Holders of Securities or
     Preference Shares or amendment or supplement to this Indenture or the Preference Share Documents
     (the "Maturity Extension"); provided that the Issuer will not be permitted to effect more than four
     Maturity Extensions.

              (b)      In the case of a Maturity Extension, any Holder of Notes, Composite Securities or
     Preference Shares wishing to sell such Securities or Preference Shares to an Extension Qualifying
     Purchaser pursuant to the Extension Conditions must provide the applicable Extension Sale Notice
     within the Extension Sale Notice Period pursuant to Section 2.4(d) (such Securities as to which an
     Extension Sale Notice has been duly given, "Extension Sale Securities"). Notwithstanding anything
     to the contrary herein, each Holder providing an Extension Sale Notice shall be deemed to agree that

                                                                 75


                                                                                                                      006734
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 112 of 266 PageID 9557


     no Extension Sale Securities of any Holder shall be purchased unless all Extension Sale Securities of
     all Holders are purchased and settled at the applicable Extension Purchase Price on the applicable
     Extension Effective Date and the other Extension Conditions are satisfied as of such date.

             (c)    The Maturity Extension shall be effective only if the following conditions (the
     "Extension Conditions") are satisfied:

                             (i)       the purchase of all Extension Sale Securities has been settled by
             the designated Extension Qualifying Purchasers at the applicable Extension Purchase Price
             as of the applicable Extension Effective Date;

                            (ii)        all such purchases of Extension Sale Securities individually and in
             the aggregate comply with the applicable transfer restrictions in this Indenture and the
             Preference Share Documents immediately after such purchase and the legends on such
             Securities or Preference Shares and all applicable law, rules and regulations (including,
             without limitation, rules, regulations and procedures of any applicable securities exchange,
             self-regulatory organization or clearing agency);

                           (iii)        (a) the Rating Condition has been satisfied with respect to S&P
             (so long as any Notes are then rated by S&P) and (b) either (i) all Coverage Tests and the
             Selected Collateral Quality Tests are satisfied as of the related Extension Determination
             Date, the rating of each Class of Securities by Moody's has not been downgraded,
             withdrawn or qualified from that in effect on the Closing Date (unless it subsequently has
             been reinstated to the rating assigned on the Closing Date) and the Overcollateralization
             Ratio Numerator is at least $678,000,000 or (ii) the Rating Condition has been satisfied with
             respect to Moody's (so long as any Securities are then rated by Moody's); and

                           (iv)         the Issuer has not effected more than three prior Extensions.

              The Issuer, the Trustee and, by its acceptance of the Securities or Preference Shares, each
     Holder of Securities or Preference Shares agrees that the Placement Agents shall not be responsible
     for causing the Extension Conditions to be satisfied and shall not be liable to any such person or
     Holder of Securities or Preference Shares (whether or not such Holder gave an Extension Sale
     Notice with respect to its Securities or Preference Shares) or to any other person if the Extension
     Conditions are not satisfied. Failure of the Extension Conditions to be satisfied shall not constitute a
     Default or Event of Default under this Indenture.

             (d)      Extension Procedure.

                            (i)        No later than three Business Days following receipt by the
             Trustee of the notice given by the Issuer of its election to extend the Reinvestment Period
             (the "Extension Notice"), the Trustee shall mail the Extension Notice to all Holders of
             Securities and the Preference Shares Paying Agent (for forwarding to the Holders of the
             Preference Shares) and each Rating Agency (so long as any rated Securities are
             Outstanding), in the form of Exhibit J, and shall request the Rating Condition for the
             Maturity Extension from S&P, if applicable;

                            (ii)       Any Holder of Securities or Preference Shares may give
             irrevocable notice (an "Extension Sale Notice") within 30 days after the Trustee has mailed
             the Extension Notice (the "Extension Sale Notice Period") of its intention to sell its
             Securities or Preference Shares to an Extension Qualifying Purchaser in the case of a
             Maturity Extension. Any Extension Sale Notice received by the Trustee after the Extension
             Sale Notice Period shall be disregarded and deemed not to have been given. No Holder of

                                                       76


                                                                                                  006735
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 113 of 266 PageID 9558


             Securities or Preference Shares that has not given such an Extension Sale Notice within the
             Extension Sale Notice Period shall be entitled to sell its Securities or Preference Shares to
             an Extension Qualifying Purchaser in connection with the Maturity Extension; and

                           (iii)        If clause (iii)(b)(i) of the Extension Conditions is not satisfied as
             of the applicable Extension Determination Date as determined by the Issuer (or its agent),
             the Trustee shall request the Rating Condition to be satisfied with respect to Moody's.

               (e)      On the applicable Extension Determination Date, the Issuer (or its agent) shall
     confirm (i) whether or not Extension Qualifying Purchasers for all Extension Sale Securities have
     been designated to purchase such Securities or Preference Shares in compliance with all transfer
     restrictions in this Indenture and the legends on such Securities or Preference Shares and all
     applicable laws, rules and regulations (including, without limitation, any rules, regulations and
     procedures of any securities exchange, self-regulatory organization or clearing agency), (ii) whether
     the requirements of clause (c)(iii) of the Extension Conditions are satisfied as of the applicable
     Extension Determination Date and (iii) whether all other Extension Conditions can be satisfied as of
     the applicable Extension Effective Date.

              (f)      On each Extension Effective Date, the Maturity Extension shall automatically
     become effective under the terms of this Indenture; provided that all Extension Conditions set forth
     in clauses (a) and (c) above are satisfied. No later than two Business Days after each Extension
     Effective Date, the Trustee based on a determination made by the Issuer in consultation with the
     Portfolio Manager, at the expense of the Co-Issuers, shall mail a notice to all Holders of Securities,
     the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares), the
     Portfolio Manager, the Placement Agents, each Rating Agency (so long as any rated Securities are
     Outstanding) and the Irish Stock Exchange (if and for so long as any Class of Securities is listed
     thereon) confirming whether or not the Maturity Extension became effective. If the Maturity
     Extension became effective, the Issuer shall make any required notifications thereof to the
     Depository for any Securities or Preference Shares subject to the Maturity Extension.

              (g)       In the case of a Maturity Extension, each Holder of Notes (including each Holder
     of Composite Securities with respect to the Note Components) other than Extension Sale Securities
     shall be entitled to receive an amount equal to the applicable Extension Bonus Payment. Holders of
     Preference Shares (including Holders of Composite Securities with respect to the Preference Share
     Components) shall not be entitled to receive any Extension Bonus Payment.

              The Extension Bonus Payment shall be payable to any applicable qualifying beneficial
     owners who have provided the Trustee with an Extension Bonus Eligibility Certification on the first
     Payment Date from and including each Extension Effective Date on which funds are available to be
     used for such purposes in accordance with Priority of Payments, but in any event, no later than the
     earlier of the Stated Maturity and the date of redemption of the Notes. Extension Bonus Payments
     which are not available to be paid on a Payment Date in accordance with the Priority of Payments on
     a Payment Date shall not be considered "due and payable" hereunder. The failure to pay any such
     Extension Bonus Payment on such date shall not be an Event of Default, unless the Issuer shall fail
     to pay in full such Extension Bonus Payment on the earlier of the Stated Maturity and the date of
     redemption in full of the relevant Securities. Unpaid Extension Bonus Payments shall not accrue
     interest. Such amounts shall be paid, in the case of the Notes, to the accounts designated in the
     applicable Extension Bonus Eligibility Certification or, to the extent otherwise required by the rules
     of any applicable securities exchange or clearing agency, in a manner determined by the Issuer.




                                                        77


                                                                                                   006736
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 114 of 266 PageID 9559


     Section 2.5.     Execution, Authentication, Delivery, and Dating.

              The Securities shall be executed on behalf of each of the Applicable Issuers by one of their
     respective Authorized Officers. The signature of the Authorized Officer on the Securities may be
     manual or facsimile.

             Securities bearing the manual or facsimile signatures of individuals who were at any time
     the Authorized Officers of the Issuer or the Co-Issuer, as applicable, shall bind the Issuer and the
     Co-Issuer, notwithstanding that any of them have ceased to hold their offices before the
     authentication and delivery of the Securities or did not hold their offices at the date of issuance of
     the Securities.

              At any time and from time to time after the execution and delivery of this Indenture, the
     Issuer and the Co-Issuer may deliver Securities executed by the Applicable Issuers to the Trustee or
     the Authenticating Agent for authentication and the Trustee or the Authenticating Agent, upon Issuer
     Order, shall authenticate and deliver the Securities as provided in this Indenture and not otherwise.

              Each Security authenticated and delivered by the Trustee or the Authenticating Agent upon
     Issuer Order on the Closing Date shall be dated as of the Closing Date. All other Securities that are
     authenticated after the Closing Date for any other purpose under this Indenture shall be dated the
     date of their authentication.

              Securities issued upon transfer, exchange, or replacement of other Securities shall be issued
     in authorized denominations reflecting the original Aggregate Outstanding Amount of the Securities
     so transferred, exchanged, or replaced, but shall represent only the current outstanding principal
     amount of the Securities so transferred, exchanged, or replaced. If any Security is divided into more
     than one Security in accordance with this Article 2, the original principal amount of the Security
     shall be proportionately divided among the Securities delivered in exchange for it and shall be the
     original aggregate principal amount of the subsequently issued Securities.

              No Security shall be entitled to any benefit under this Indenture or be valid or obligatory for
     any purpose, unless there appears on the Security a Certificate of Authentication executed by the
     Trustee or by the Authenticating Agent by the manual signature of one of their Authorized Officers,
     and that certificate on any Security shall be conclusive evidence, and the only evidence, that the
     Security has been duly authenticated and delivered under this Indenture.

     Section 2.6.     Registration, Registration of Transfer and Exchange.

              (a)      The Issuer shall cause a register (the "Indenture Register") to be kept in which the
     Issuer shall provide for the registration of Securities and the registration of transfers of Securities.
     The Trustee is hereby initially appointed "Indenture Registrar" for the purpose of registering
     Securities and transfers of the Securities as provided in this Indenture. The Issuer may rely
     conclusively on any such information provided to it by the Trustee. Upon any resignation or
     removal of the Indenture Registrar, the Issuer shall promptly appoint a successor and notify the
     Portfolio Manager of the appointment or, in the absence of such appointment, assume the duties of
     Indenture Registrar. The Issuer shall cause the Composite Securities (including the Class C
     Component and the Class D-2 Component) to be registered and recorded in the Indenture Register
     and, with respect to the Preference Share Component, in the Preference Share register.

              If the Issuer appoints a person other than the Trustee to be Indenture Registrar, the Issuer
     will give the Trustee prompt written notice of the appointment of the Indenture Registrar and of the
     location, and any change in the location, of the Indenture Register. The Trustee may inspect the
     Indenture Register at all reasonable times and obtain copies of it. The Trustee may rely on a

                                                        78


                                                                                                   006737
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 115 of 266 PageID 9560


     certificate executed on behalf of the Indenture Registrar by an Officer of the Indenture Registrar as
     to the names and addresses of the Holders of the Securities and the principal amounts and number of
     the Securities.

             Upon surrender for registration of transfer of any Securities at the office or agency of the
     Co-Issuers to be maintained pursuant to Section 7.2, if the requirements of this Indenture are met the
     Applicable Issuers shall execute, and the Trustee shall authenticate and deliver, in the name of the
     designated transferees, new Securities of any authorized denomination and of a like original
     Aggregate Outstanding Amount.

              At the option of their holder, Securities may be exchanged for Securities of like terms, in
     any authorized denominations and of like aggregate principal amount, upon surrender of the
     Securities to be exchanged at the office or agency of the Co-Issuers to be maintained pursuant to
     Section 7.2. Whenever any Security is surrendered for exchange, the Applicable Issuers shall
     execute, and the Trustee shall authenticate and deliver, the Securities that the Noteholder or
     Composite Securityholder making the exchange is entitled to receive.

              All Securities issued on any registration of transfer or exchange of Securities shall be the
     valid obligations of the Applicable Issuers evidencing the same obligations (in the case of the Notes
     (including the Note Components)), and entitled to the same benefits under this Indenture or, as
     applicable, the Preference Share Documents, as the Securities surrendered for registration of transfer
     or exchange.

             Every Security presented or surrendered for registration of transfer or exchange shall be
     duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory to the
     Indenture Registrar duly executed by its holder or his attorney duly authorized in writing.

              No Holder shall incur a service charge for any registration of transfer or exchange of the
     Securities, but the Trustee may require payment of a sum sufficient to cover any tax or other
     governmental charge payable in connection therewith.

              (b)      No Security may be sold or transferred (including by pledge or hypothecation)
     unless the sale or transfer is exempt from the registration requirements of the Securities Act, is
     exempt from the registration requirements under applicable state securities laws, and will not cause
     either of the Co-Issuers to become subject to the requirement that it register as an investment
     company under the 1940 Act. None of the Co-Issuers, the Trustee, or any other person shall have
     any obligation to register the Securities under the Securities Act or any state securities laws.

             (c)      No Security or interest therein may be transferred to any purchaser or transferee
     unless such purchase, holding and disposition of such Security will not result in a non-exempt
     prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case
     of a governmental, foreign or church plan, any federal, state, foreign or local law that is
     substantially similar to Section 406 of ERISA or Section 4975 of the Code).

              (d)       None of the Trustee, the Share Registrar or the Indenture Registrar shall be
     responsible for ascertaining whether any transfer complies with, or for otherwise monitoring or
     determining compliance with, the requirements or terms of the Securities Act, applicable state
     securities laws, ERISA, the Code or the 1940 Act; except that if a certificate or any other document
     is specifically required by this Section 2.6 to be provided to the Trustee by a prospective transferee,
     the Trustee shall be under a duty to receive and examine the same to determine whether it conforms
     substantially on its face to the applicable requirements of this Section 2.6.



                                                       79


                                                                                                  006738
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 116 of 266 PageID 9561


               (e)      For so long as any of the Securities are Outstanding, the Issuer shall not issue or
     register the transfer of any Issuer Ordinary Shares to U.S. persons and the Co-Issuer shall not issue
     or register the transfer of any of its shares of the Co-Issuer to U.S. persons. As used in this
     subsection (e), "U.S. person" has the meaning assigned to it in Regulation S.

             (f)      So long as a Global Security remains Outstanding and is held by or on behalf of the
     Depository, transfers of the Global Security, in whole or in part, shall only be made in accordance
     with Section 2.2(c), Section 2.6(c) and this Section 2.6(f).

                     (i)      Subject to clauses (ii), (iii), and (iv) of this Section 2.6(f), transfers of a
             Global Security shall be limited to transfers of the Global Security in whole, but not in part,
             to nominees of the Depository.

                      (ii)     Rule 144A Global Note to Regulation S Global Note. If a Holder of a
             beneficial interest in a Rule 144A Global Note deposited with the Depository wishes at any
             time to exchange its interest in the Rule 144A Global Note for an interest in the
             corresponding Regulation S Global Note, or to transfer its interest in the Rule 144A Global
             Note to a person who wishes to take delivery of it in the form of an interest in the
             corresponding Regulation S Global Note, the Holder may exchange or transfer the interest
             for an equivalent beneficial interest in the corresponding Regulation S Global Note (subject
             to the rules and procedures of the Depository) if the Holder after the exchange or transfer is
             not a U.S. person.

                      The Indenture Registrar shall instruct the Depository to reduce the principal amount
             of the Rule 144A Global Note and to increase the principal amount of the Regulation S
             Global Note by the aggregate principal amount of the beneficial interest in the Rule 144A
             Global Note to be exchanged, and to credit to the securities account of the person specified
             in the instructions a beneficial interest in the corresponding Regulation S Global Note equal
             to the reduction in the principal amount of the Rule 144A Global Note upon receipt by the
             Indenture Registrar of

                                (A)      instructions given in accordance with the Depository's procedures
                      from an Agent Member directing the Indenture Registrar to credit a beneficial
                      interest in the corresponding Regulation S Global Note, but not less than the
                      minimum denomination applicable to the Holder's Notes, equal to the beneficial
                      interest in the Rule 144A Global Note to be exchanged or transferred,

                               (B)    a written order given in accordance with the Depository's
                      procedures containing information regarding the participant account of the
                      Depository and the Euroclear or Clearstream account to be credited with the
                      increase,

                                (C)      a certificate in the form of Exhibit B-3 given by the Holder of the
                      beneficial interest stating that the exchange or transfer of the interest has been made
                      in compliance with the transfer restrictions applicable to the Global Securities,
                      including that the Holder or the transferee, as applicable, is not a U.S. person, and
                      that the transfer has been made pursuant to and in accordance with Regulation S,
                      and

                              (D)     in the case of a transfer, a certificate in the applicable form of
                      Exhibit B-1 given by the proposed transferee stating that it is not a U.S. person.



                                                       80


                                                                                                  006739
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 117 of 266 PageID 9562


                    (iii)    Regulation S Global Note to Rule 144A Global Note. If a Holder of a Note
           held as a beneficial interest in a Regulation S Global Note deposited with the Depository
           wishes at any time to exchange its interest in the Regulation S Global Note for an interest in
           the corresponding Rule 144A Global Note or to transfer its interest in the Regulation S
           Global Note to a person who wishes to take delivery of it in the form of an interest in the
           corresponding Rule 144A Global Note, the Holder may, subject to the rules and procedures
           of Euroclear, Clearstream, or the Depository, as the case may be, exchange or transfer, or
           cause the exchange or transfer of, the interest for an equivalent beneficial interest in the
           corresponding Rule 144A Global Note. Upon receipt by the Indenture Registrar of:

                             (A)      instructions from Euroclear, Clearstream, or the Depository, as the
                   case may be, directing the Indenture Registrar to cause to be credited a beneficial
                   interest in the corresponding Rule 144A Global Note equal to the beneficial interest
                   in the Regulation S Global Note, but not less than the minimum denomination
                   applicable to the Holder's Notes, to be exchanged or transferred, the instructions to
                   contain information regarding the participant account with the Depository to be
                   credited with the increase,

                            (B)      a certificate in the form of Exhibit B-2 given by the Holder of the
                   beneficial interest and stating that, in the case of an exchange, the Holder is a
                   Qualified Institutional Buyer and a Qualified Purchaser or, in the case of a transfer,
                   the person transferring the interest in the Regulation S Global Note reasonably
                   believes that the person acquiring the interest in a Rule 144A Global Note is a
                   Qualified Institutional Buyer, is obtaining the beneficial interest in a transaction
                   meeting the requirements of Rule 144A and in accordance with any applicable
                   securities laws of any state of the United States or any other jurisdiction, and a
                   Qualified Purchaser, and

                            (C)      a certificate in the form of Exhibit B-1 given by the proposed
                   transferee stating that it is a QIB/QP,

           the Indenture Registrar shall instruct the Depository to reduce the Regulation S Global Note
           by the aggregate principal amount of the beneficial interest in the Regulation S Global Note
           to be transferred or exchanged and the Indenture Registrar shall instruct the Depository,
           concurrently with the reduction, to credit to the securities account of the person specified in
           the instructions a beneficial interest in the corresponding Rule 144A Global Note equal to
           the reduction in the principal amount of the Regulation S Global Note.

                   (iv)    Regulation S Global Composite Security to Certificated Composite
           Security. If a Holder of a beneficial interest in a Regulation S Global Composite
           Security wishes at any time to transfer its interest in such Global Security to a person
           who wishes to take delivery of it in the form of a Certificated Composite Security of the
           same Class, the Holder may, subject to the rules and procedures of Euroclear,
           Clearstream, or the Depository, as the case may be, transfer the interest for an
           equivalent beneficial interest in one or more Certificated Composite Securities of the
           same Class as described below. Upon receipt by the Indenture Registrar of:

                           (A)      instructions given in accordance with the Depository's
                   procedures from an Agent Member, or instructions from Euroclear,
                   Clearstream, or the Depository, as the case may be, directing the Trustee to
                   deliver one or more Certificated Composite Securities of the same Class,
                   designating the registered name or names, address, payment instructions, the

                                                     81


                                                                                               006740
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 118 of 266 PageID 9563


                   Class, and the number and principal amounts of the Certificated Composite
                   Securities to be executed and delivered (the Class and the aggregate principal
                   amounts of the Certificated Composite Securities being equal to the aggregate
                   principal amount of such Global Security to be transferred), in authorized
                   denominations,

                           (B)       a certificate in the form of Exhibit B-6 given by the Holder of
                   the beneficial interest and stating that the person transferring the interest in the
                   Global Security reasonably believes that the person acquiring the interest in a
                   Certificated Composite Security is either a Qualified Institutional Buyer or an
                   Accredited Investor, is obtaining the beneficial interest in a transaction meeting
                   the requirements of Rule 144A or in a transaction not requiring registration
                   under the Securities Act and in accordance with any applicable securities laws
                   of any state of the United States or any other jurisdiction, and is also either (i) a
                   Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned
                   exclusively by Knowledgeable Employees, and

                           (C)      a certificate in the form of Exhibit B-4 given by the transferee
                   of the beneficial interest stating that it is both (x) either a Qualified Institutional
                   Buyer or an Accredited Investor and (y) either (i) a Qualified Purchaser, (ii)
                   Knowledgeable Employee or (iii) an entity owned exclusively by
                   Knowledgeable Employees, and certifying to the other matters addressed in the
                   form of such certificate,

           the Indenture Registrar shall instruct the Depository to reduce the applicable Global
           Security by the aggregate principal amount of the beneficial interest in the Global
           Security to be transferred and the Indenture Registrar shall record the transfer in the
           Indenture Register in accordance with Section 2.6(a) and authenticate and deliver one
           or more Certificated Composite Securities of the appropriate Class registered in the
           names specified in the certificate described in clause (B) above in principal amounts
           designated by the transferee (the aggregate of the amounts being equal to the beneficial
           interest in the Global Securities to be transferred) and in the minimum denominations
           and integral multiples in excess thereof as specified in Section 2.3.

                    If a Holder of a beneficial interest in a Regulation S Global Composite Security
           wishes at any time to exchange the interest in such Global Security for one or more
           Certificated Composite Securities of the same Class, the Holder may exchange the
           interest for an equivalent beneficial interest in one or more Certificated Composite
           Securities of the same Class as provided below. Upon receipt by the Indenture
           Registrar of

                           (A)     instructions given in accordance with the Depository's
                   procedures from an Agent Member, or instructions from Euroclear,
                   Clearstream, or the Depository, as the case may be, directing the Trustee to
                   deliver one or more Certificated Composite Securities and

                           (B)      written instructions from the Holder designating the registered
                   name, address, and payment instructions of the Holder and the Class and the
                   face amounts of the Certificated Composite Securities to be executed and
                   delivered to the Holder (the Class and the aggregate face amounts of the


                                                    82


                                                                                               006741
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 119 of 266 PageID 9564


                     Certificated Composite Securities being the same as the beneficial interest in
                     the Global Security to be exchanged),

             the Indenture Registrar shall instruct the Depository to reduce the Global Security by
             the aggregate principal amount of the beneficial interest in the Global Security to be
             exchanged, shall record the exchange in the Indenture Register in accordance with
             Section 2.6(a), and authenticate and deliver one or more Certificated Composite
             Securities of the appropriate Class registered as specified in the instructions described
             in clause (A) above, in authorized denominations.

                       (v)      Other Exchanges. If a Global Security is exchanged for Securities in
             definitive registered form without interest coupons pursuant to Section 2.11, the Securities
             may be exchanged for one another only in accordance with procedures substantially
             consistent with the provisions above (including certification requirements intended to insure
             that the transfers are made only to Holders who are QIB/QPs or non-U.S. persons, or
             otherwise comply with Regulation S, as the case may be), and as may be from time to time
             adopted by the Co-Issuers and the Trustee.

              (g)    So long as a Certificated Composite Security remains Outstanding, transfers of
     a Certificated Composite Security, in whole or in part, shall only be made in accordance with
     Section 2.6(c) and this Section 2.6(g).

                      (i)      Certificated Composite Security to Regulation S Global Composite
             Security. If a Holder of a Composite Security represented by a Certificated Composite
             Security wishes at any time to exchange the Certificated Composite Security for an
             interest in the corresponding Regulation S Global Composite Security, or to transfer the
             Certificated Composite Security to a person who wishes to take delivery of it in the
             form of an interest in the corresponding Regulation S Global Composite Security, the
             Holder may exchange or transfer the Security for an equivalent beneficial interest in the
             corresponding Regulation S Global Composite Security, if the proposed transferee or
             the person requesting the exchange, as applicable, is not a U.S. person. Upon receipt by
             the Indenture Registrar of:

                              (A)     the Certificated Composite Security properly endorsed for the
                     transfer, and written instructions from the Holder directing the Indenture
                     Registrar to cause to be credited a beneficial interest in the Regulation S Global
                     Composite Security of the same Class equal to the principal amount of the
                     Certificated Composite Security,

                             (B)     a written order containing information regarding the Euroclear
                     or Clearstream account to be credited with the increase,

                              (C)     a certificate in the form of Exhibit B-5, given by the Holder of
                     the Certificated Composite Security stating that the exchange or transfer of the
                     interest has been made in compliance with the transfer restrictions applicable to
                     the Regulation S Global Composite Security, including that the proposed
                     transferee or the person requesting the exchange, as the case may be, is not a
                     U.S. person and that the proposed transfer is being made pursuant to and in
                     accordance with Regulation S, and




                                                      83


                                                                                               006742
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 120 of 266 PageID 9565


                           (D)     in the case of a transfer, a certificate in the appropriate form of
                   Exhibit B-4 given by the proposed transferee stating that it is not a U.S. person,

           the Indenture Registrar shall cancel the Certificated Composite Security in accordance
           with Section 2.10, record the transfer in the Indenture Register in accordance with
           Section 2.6(a), and instruct the Depository to increase the principal amount of
           Regulation S Global Composite Security by the aggregate principal amount of the
           Certificated Composite Security to be exchanged or transferred, and to credit to the
           account of the person specified in the instructions a beneficial interest in the Regulation
           S Global Composite Security of the same Class equal to the amount specified in the
           instructions received pursuant to clause (A) above.

                   (ii)    Certificated Composite Security to Certificated Composite Security. If
           a Holder of a Certificated Composite Security wishes at any time to transfer the
           Certificated Composite Security to a person who wishes to take delivery of it in the
           form of one or more Certificated Composite Securities of the same Class, the Holder
           may transfer the Security as provided below. Upon receipt by the Indenture Registrar
           of

                            (A)      the Holder's Certificated Composite Security properly endorsed
                   for the transfer, and

                           (B)      a certificate in the applicable form of Exhibit B-4 given by the
                   transferee of the Certificated Composite Security,

           the Indenture Registrar shall cancel the Certificated Composite Security in accordance
           with Section 2.10, record the transfer in the Indenture Register in accordance with
           Section 2.6(a), and upon execution by the Applicable Issuers authenticate and deliver
           one or more Certificated Composite Securities bearing the same designation as the
           Certificated Composite Securities endorsed for transfer, registered in the names
           specified in the assignment described in clause (A) above, in principal amounts
           designated by the transferee (the aggregate of the principal amounts being equal to the
           aggregate principal amount of the Certificated Composite Securities surrendered by the
           transferor), and in authorized denominations.

                    (iii)   Exchange of Certificated Composite Securities. If a Holder of one or
           more Certificated Composite Securities wishes at any time to exchange the Certificated
           Composite Securities for one or more Certificated Composite Securities of the same
           Class of different face amounts, the Holder may exchange the Certificated Composite
           Security for Certificated Composite Securities bearing the same designation as the
           Certificated Composite Securities endorsed for exchange as provided below. Upon
           receipt by the Applicable Issuers and the Indenture Registrar of (A) the Holder's
           Certificated Composite Securities properly endorsed for the exchange and (B) written
           instructions from the Holder designating the face amounts of the Certificated
           Composite Securities to be issued (the aggregate of the face amounts being equal to the
           aggregate face amount of the Certificated Composite Securities surrendered for
           exchange), then the Indenture Registrar shall cancel the Certificated Composite
           Securities in accordance with Section 2.10, record the exchange in the Indenture
           Register in accordance with Section 2.6(a), and upon execution by the Applicable
           Issuers authenticate and deliver one or more Certificated Composite Securities bearing
           the same designation as the Certificated Composite Securities endorsed for exchange,

                                                   84


                                                                                            006743
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 121 of 266 PageID 9566


             registered in the same names as the Certificated Composite Securities surrendered by
             the Holder, in different face amounts designated by the Holder, and in authorized
             denominations.

              (h)     Exchange of Composite Securities for Underlying Components. A Holder of a
     beneficial interest in a Composite Security may exchange all or a proportionate amount of each
     Component of such interest for proportional interests in the Class D-2 Notes and the Preference
     Shares, in the case of the Class 1 Composite Securities, or Class C Notes and the Preference
     Shares, in the case of the Class 2 Composite Securities, subject to the minimum denomination
     requirements and other requirements of this Section 2.6 and in the manner described in (a) this
     Indenture for exchange for beneficial interests in the Rule 144A Global Notes or Regulation S
     Global Securities (in the case of the Note Components) and (b) the Preference Share Documents
     for exchange for Preference Shares (in the case of the Preference Shares Components). The
     Trustee, upon receipt of appropriate instructions with respect to a Composite Security, shall
     simultaneously convert (or shall direct the Preference Shares Paying Agent or the Paying Agent,
     as applicable, to convert) its constituent Components into the Class C Notes, Class D-2 Notes or
     the Preference Shares represented by such Component, as applicable, and effect such exchange.
     Thereafter, the Holder of the beneficial interest in a Composite Security so exchanged under
     this paragraph will be the Holder of the Class D-2 Notes and the Preference Shares, received
     upon an exchange of the Class 1 Composite Securities, or Class C Notes and the Preference
     Shares, received upon an exchange of the Class 2 Composite Securities, as the case may be. No
     Holder of a Class C Note, Class D-2 Note or a Preference Share (including a Holder that
     received such Class C Note, Class D-2 Note or Preference Share upon an exchange of a
     Composite Security) will have the right to exchange such Notes or Preference Shares for a
     Composite Security. No service charge will be made for any such exchange, but the Trustee or
     the Preference Share Paying Agent may require payment of a sum sufficient to cover any tax or
     other governmental charge payable in connection therewith.

              (i)       If the Securities are issued upon the transfer, exchange, or replacement of
     Securities bearing the applicable legends in the applicable Exhibit A, and if a request is made to
     remove the legend on the Securities, the legend shall not be removed unless the Trustee and the
     Applicable Issuers received satisfactory evidence, which may include an Opinion of Counsel
     acceptable to them, reasonably required by the Applicable Issuers (and which shall by its terms
     permit reliance by the Trustee), to the effect that neither the legend nor the restrictions on
     transfer in it are required to ensure that transfers of the Securities comply with the Securities
     Act, the 1940 Act, ERISA, and the Code. Upon provision of satisfactory evidence, the Trustee
     or its Authenticating Agent, at the written direction of the Applicable Issuers shall, after due
     execution by the Applicable Issuers authenticate and deliver Securities that do not bear the
     applicable legend.

             (j)     Notwithstanding anything contained in this Section 2.6 to the contrary:

                      (i)    Restrictions on U.S. Transfers. Transfers of an interest in a Regulation
             S Global Security that are not made in an offshore transaction pursuant to Regulation S
             or are made to U.S. Persons, if such transferees take delivery in the form of an interest
             in a Rule 144A Global Note or a Certificated Composite Security, shall be limited to
             transfers made pursuant to the provisions of Section 2.6(f)(iii) and Section 2.6(f)(iv).

                     (ii)   Beneficial interests in a Regulation S Global Security may only be held
             through Euroclear or Clearstream.


                                                     85


                                                                                             006744
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 122 of 266 PageID 9567


              (k)      Each person who becomes a beneficial owner of a Note or Composite Security
     evidenced by: (i) an interest in a Certificated Composite Security or Definitive Security, shall
     make the representations, warranties and agreements set forth in the applicable Transferee
     Certificate set forth in Exhibit B-1 upon such person's purchase or other acquisition of the
     relevant Certificated Composite Security or Definitive Security and (ii) an interest in a Global
     Security, shall be deemed to make (or, in the case of a Class 1 Composite Security or Class 2
     Composite Security, represented by a Global Security purchased in the Offering of the
     Securities, will be required to make) the representations, warranties and agreements set forth in
     the applicable legends of the Securities set forth in Exhibit A hereto and in the applicable
     Transferee Certificate set forth in Exhibit B-1 (in the case of a Global Security evidencing an
     interest in Notes) or Exhibit B-4 (in the case of a Global Security evidencing an interest in
     Composite Securities) hereto upon such person's purchase or other acquisition of the relevant
     Global Security.

             (l)     The aggregate principal amount of any Global Security may be increased or
     decreased by adjustments made on the records of the Trustee, as custodian for DTC for the
     Global Security, which adjustments shall be conclusive as to the aggregate principal amount of
     any Global Security.

              (m)     Any purported transfer of a Security not in accordance with this Section 2.6
     shall be null and void.

     Section 2.7.     Mutilated, Destroyed, Lost, or Stolen Securities.

               If the Applicable Issuers, the Trustee, and the relevant Transfer Agent receive evidence to
     their satisfaction of the destruction, loss, or theft of any Security, and they receive the security or
     indemnity they require to hold each of them harmless, or if any mutilated Security is surrendered to
     a Transfer Agent, then, in the absence of notice to the Applicable Issuers, the Trustee, or the
     Transfer Agent that the Security has been acquired by a protected purchaser, the Applicable Issuers
     shall execute and the Trustee shall authenticate and deliver, in exchange for the mutilated, destroyed,
     lost, or stolen Security, a replacement Security, of like tenor and equal principal or face amount.

              If, after delivery of the replacement Security or payment on it, a protected purchaser of the
     predecessor Security presents it for payment, transfer, or exchange, the Applicable Issuers, the
     Transfer Agent, and the Trustee may recover the replacement Security (or the payment on it) from
     the person to whom it was delivered or any person taking the replacement Security from the person
     to whom the replacement Security was delivered or any assignee of that person, except a protected
     purchaser, and may recover on the security or indemnity provided therefor to the extent of any loss,
     damage, cost, or expense incurred by the Applicable Issuers, the Trustee, and the Transfer Agent in
     connection with it.

             If the final payment in respect of any mutilated, destroyed, lost, or stolen Security has
     become payable, the Applicable Issuers in their discretion may, instead of issuing a new Security
     pay the Security without requiring its surrender except that any mutilated Security shall be
     surrendered.

              Upon the issuance of any new Security under this Section, the Applicable Issuers or the
     Trustee may require the payment by its holder of a sum sufficient to cover any tax or other
     governmental charge that may be imposed in connection with the issuance and any other expenses
     (including the fees and expenses of the Trustee) connected with it.




                                                       86


                                                                                                 006745
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 123 of 266 PageID 9568


               Every new Security issued pursuant to this Section in replacement for any mutilated,
     destroyed, lost, or stolen Security shall be an original additional contractual obligation (in the case of
     the Notes and the Note Components) of the Applicable Issuers and the new Security shall be entitled
     to all the benefits of this Indenture equally and proportionately with all other Securities of the same
     Class duly issued under this Indenture or the Preference Share Documents, as applicable.

              The provisions of this Section are exclusive and shall preclude (to the extent lawful) all
     other rights with respect to the replacement or payment of mutilated, destroyed, lost, or stolen
     Securities.

     Section 2.8.     Payment of Principal and Interest and Other Amounts; Principal and Interest
                      Rights Preserved; Withholding.

              (a)      The Notes of each Class shall accrue interest during each Interest Period on their
     Aggregate Outstanding Amount (determined as of the first day of the Interest Period and after giving
     effect to any redemption or other payment of principal occurring on that day) at the Applicable Note
     Interest Rate. Interest shall be payable in arrears on each Payment Date. Payment of interest on
     each Class of Notes shall be subordinated to the payments of interest on the related Priority Classes
     and other amounts in accordance with the Priority of Payments.

              So long as any Priority Classes are Outstanding with respect to any Class of Deferred
     Interest Notes, any payment of interest due on the Class of Deferred Interest Notes that is not
     available to be paid ("Deferred Interest") in accordance with the Priority of Payments on any
     Payment Date shall not be considered "payable" for the purposes of this Indenture (and the failure to
     pay the interest shall not be an Event of Default) until the Payment Date on which the interest is
     available to be paid in accordance with the Priority of Payments. Deferred Interest on any Class of
     Deferred Interest Notes shall be payable on the first Payment Date on which funds are available to
     be used for that purpose in accordance with the Priority of Payments.

              Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the part
     repaid, from the date of repayment or its Stated Maturity unless payment of principal is improperly
     withheld or unless there is some other default with respect to the payments of principal.

              To the extent lawful and enforceable, interest on Deferred Interest with respect to any Class
     of Deferred Interest Notes shall accrue at the Note Interest Rate for the Class (and to the extent not
     paid as current interest on the Payment Date after the Interest Period in which it accrues, shall
     thereafter be additional Deferred Interest, until paid as provided in this Indenture.

             (b)    The principal of each Note of each Class matures at par and is payable on the
     Payment Date that is the Stated Maturity for the Class of Notes, unless the unpaid principal of the
     Note becomes payable at an earlier date by declaration of acceleration, call for redemption, or
     otherwise. Notwithstanding the foregoing, the payment of principal of each Class of Notes:

                     (i)      may only occur after principal on each Class of Notes that is a Priority
             Class with respect to the Class has been paid in full; and

                      (ii)   is subordinated to the payment on each Payment Date of the principal
             and interest payable on the Priority Classes, and other amounts in accordance with the
             Priority of Payments;

             provided that, notwithstanding the foregoing, Interest Proceeds may be used to pay
             principal of the Class D Notes on any Payment Date to the extent necessary to satisfy
             the Class D Coverage Tests.

                                                        87


                                                                                                   006746
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 124 of 266 PageID 9569


            (c)     Principal payments on the Notes shall be made in accordance with the Priority of
     Payments and Section 9.1.

               (d)     As a condition to the payment of principal of and interest on any Note without the
     imposition of U.S. withholding tax, the Paying Agent shall require the previous delivery of
     appropriate properly completed and signed original forms United States federal income tax
     certifications (generally, an Internal Revenue Service Form W-9 (or applicable successor form) in
     the case of a person that is a "United States person" within the meaning of Section 7701(a)(30) of
     the Code or an appropriate Internal Revenue Service Form W-8 (or applicable successor form) in the
     case of a person that is not a "United States person" within the meaning of Section 7701(a)(30) of
     the Code) or any other certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
     and any Paying Agent to determine their duties and liabilities with respect to any taxes or other
     charges that they may be required to deduct or withhold from payments on the Note under any
     present or future law of the United States or any present or future law of any political subdivision of
     the United States or taxing authority in the United States or to comply with any reporting or other
     requirements under any such law.

              (e)      Payments in respect of interest on and principal of any Note shall be made by the
     Trustee, or by the Irish Paying Agent, if applicable, in U.S. Dollars to the Depository or its designee
     with respect to a Global Security and to the Holder or its nominee with respect to a Certificated
     Composite Security or a Definitive Security, by wire transfer, as directed by the Holder, in
     immediately available funds to a U.S. Dollar account maintained by the Depository or its nominee
     with respect to a Global Security, and to the Holder or its designee with respect to a Certificated
     Composite Security or a Definitive Security, in the case of a Certificated Composite Security or a
     Definitive Security, its holder has provided written wiring instructions to the Trustee and, if the
     payment is to be made by the Irish Paying Agent, the Irish Paying Agent, on or before the related
     Record Date. Payments in respect of any Preference Share payable to the Preference Shares Paying
     Agent in accordance with the Priority of Payments for payments on the Preference Shares in
     accordance with the Preference Share Documents shall be payable by wire transfer in immediately
     available funds (or by internal transfer if the Trustee and the Preference Shares Paying Agent are the
     same Person) to the Preference Shares Distribution Account.

              If appropriate instructions for the wire transfer are not received by the related Record Date,
     then the payment will be made by check drawn on a U.S. bank mailed to the address of the Holder in
     the Indenture Register. Upon final payment due on the Maturity of a Note, its holder shall present
     and surrender the Note at the office designated by the Trustee on or before the Maturity. If the
     Trustee and the Applicable Issuers have been furnished the security or indemnity they require to
     save each of them harmless and an undertaking thereafter to surrender the certificate, then, in the
     absence of notice to the Applicable Issuers or the Trustee that the applicable Note has been acquired
     by a protected purchaser, the final payment shall be made without presentation or surrender. In the
     case of Components to be redeemed, the related Composite Securities do not need to be surrendered
     at the office of any paying agent under this Indenture to receive the applicable Redemption Price.
     Neither the Co-Issuers, the Trustee, the Share Registrar nor any Paying Agent shall have any
     responsibility or liability for any aspects of the records maintained by Euroclear, Clearstream, or any
     of the Agent Members relating to or for payments made thereby on account of beneficial interests in
     a Global Security.

              In the case where any final payment of principal and interest is to be made on any Note
     (other than on its Stated Maturity and except as otherwise provided in this Indenture), the Trustee, in
     the name and at the expense of the Applicable Issuers shall, not more than 30 nor less than 10 days
     before the date on which the payment is to be made, mail (by first-class mail, postage prepaid) to the
     persons entitled thereto at their addresses appearing on the Indenture Register, a notice specifying
     the date on which the payment will be made, the amount of the payment per U.S.$100,000 original

                                                       88


                                                                                                 006747
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 125 of 266 PageID 9570


     principal amount of Notes and the place where the Notes may be presented and surrendered for
     payment. The final payment on any Composite Security shall be made only upon surrender of the
     certificate for the Composite Security to the Trustee at the office designated by the Trustee. If the
     Trustee and the Issuer have been furnished any security or indemnity they require to save each of
     them harmless and an undertaking thereafter to surrender the certificate, then, in the absence of
     notice to the Issuer or the Trustee that the applicable certificate has been acquired by a protected
     purchaser, final payment shall be made without presentation or surrender of the applicable
     certificate.

             (f)       Payments of principal to Holders of the Notes (including the Note Components) of
     each Class shall be made in the proportion that the Aggregate Outstanding Amount of the Notes of
     the Class registered in the name of each Holder on the applicable Record Date bears to the
     Aggregate Outstanding Amount of all Notes of the Class on the Record Date.

             (g)      Interest accrued shall be calculated (i) in the case of the Notes (other than the Fixed
     Rate Notes) on the basis of the actual number of days elapsed in the applicable Interest Period
     divided by 360 and (ii) in the case of the Fixed Rate Notes on the basis of a 360-day year consisting
     of twelve 30 day months.

              (h)      All reductions in the principal amount of a Security (or one or more predecessor
     Securities) effected by payments of installments of principal made on any Payment Date or
     Redemption Date shall be binding on all future Holders of the Security and of any Security issued
     upon the registration of its transfer, exchange, or replacement, whether or not the payment is noted
     on the Security.

               (i)      Notwithstanding any other provision of this Indenture, the obligations of the
     Applicable Issuers under the Notes and the Composite Securities (to the extent of the Note
     Components) and under this Indenture are limited recourse obligations of the Applicable Issuers
     payable solely from the Collateral and following realization of the assets, application of their
     proceeds in accordance with this Indenture and the reduction of the proceeds of the Collateral to
     zero, all obligations of, and any claims against, the Co-Issuers under this Indenture or under the
     Securities or arising in connection therewith shall be extinguished and shall not thereafter revive.
     No recourse shall be had against any Officer, director, employee, shareholder, or incorporator of
     either of the Co-Issuers or their respective successors or assigns for any amounts payable under the
     Securities or this Indenture. The foregoing provisions of this paragraph (i) shall not (1) prevent
     recourse to the Collateral for the sums due or to become due under any security, instrument, or
     agreement that is part of the Collateral or (2) be a waiver, release, or discharge of any indebtedness
     or obligation evidenced by the Securities or secured by this Indenture until the Collateral have been
     realized. The foregoing provisions of this paragraph (i) shall not limit the right of any person to
     name the Issuer or the Co-Issuer as a party defendant in any Proceeding or in the exercise of any
     other remedy under the Notes or this Indenture, so long as no judgment in the nature of a deficiency
     judgment or seeking personal liability is sought or (if obtained) enforced against the person.

               (j)      If any withholding tax is imposed on the Issuer's payment (or allocations of
     income) under the Securities to any Noteholder or Composite Securityholder, as applicable, the tax
     shall reduce the amount otherwise distributable to the Noteholder or Composite Securityholder, as
     applicable. The Trustee is hereby authorized and directed to retain from amounts otherwise
     distributable to any Noteholder or Composite Securityholder sufficient funds for the payment of any
     tax that is legally owed, or required by law to be collected, by or on behalf of the Issuer (but the
     authorization shall not prevent the Trustee or the Issuer from contesting any such tax in appropriate
     proceedings and withholding payment of the tax, if permitted by law, pending the outcome of the
     proceedings). The amount of any withholding tax imposed with respect to any Noteholder or
     Composite Securityholder shall be treated as Cash distributed to the Noteholder or Composite

                                                       89


                                                                                                  006748
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 126 of 266 PageID 9571


     Securityholder when it is withheld by the Trustee and remitted to the appropriate taxing authority. If
     there is a possibility that withholding tax is payable with respect to a distribution, the Trustee may in
     its sole discretion withhold the amounts in accordance with this Section 2.8(j). If any Noteholder or
     Composite Securityholder wishes to apply for a refund of any such withholding tax, the Trustee shall
     reasonably cooperate with the Noteholder or Composite Securityholder in making the claim by
     providing information readily available to the Trustee so long as the Noteholder or Composite
     Securityholder agrees to reimburse the Trustee for any out-of-pocket expenses incurred and provides
     the Trustee with security reasonably acceptable to the Trustee assuring the reimbursement. The
     Trustee hereby provides notice to each Noteholder or Composite Securityholder that the failure by
     the Noteholder or Composite Securityholder to provide the Trustee with appropriate tax
     certifications may result in amounts being withheld from payments to the Noteholder or Composite
     Securityholder. Nothing in this Indenture shall impose an obligation on the part of the Trustee to
     determine the amount of any tax or withholding obligation on the part of the Issuer or in respect of
     the Securities.

     Section 2.9.     Persons Considered Owners.

               The Issuer, the Co-Issuer, the Trustee, and any agent of the Co-Issuers or the Trustee may
     treat as the owner of the Security the person in whose name any Security is registered on the
     Indenture Register or the Share Register on the applicable Record Date for the purpose of receiving
     payments on the Security and on any other date for all other purposes whatsoever (whether or not
     the Security is overdue), and neither the Issuer, the Co-Issuers, nor the Trustee nor any agent of the
     Issuer, the Co-Issuer, or the Trustee shall be affected by notice to the contrary. The Portfolio
     Manager shall notify the Trustee and the Share Registrar of any Affiliate of the Portfolio Manager
     that owns the Securities or Preference Shares.

     Section 2.10.    Cancellation.

               All Securities surrendered for payment, registration of transfer, exchange, or redemption, or
     lost or stolen, shall be promptly canceled by the Trustee and may not be reissued or resold. No
     Securities shall be authenticated in lieu of or in exchange for any Securities canceled as provided in
     this Section 2.10, except as expressly permitted by this Indenture and in the case of the Preference
     Shares, the Preference Share Documents. All canceled Securities held by the Trustee shall be
     destroyed by the Trustee in accordance with its standard policy unless the Co-Issuers direct by an
     Issuer Order delivered to the Trustee prior to cancellation and destruction that they be returned to the
     Issuer.

     Section 2.11.    Definitive Securities.

              (a)      A Global Security deposited with the Depository pursuant to Section 2.2 shall be
     transferred in the form of a Definitive Security to its beneficial owners only if the transfer complies
     with Section 2.6 and either

                     (i)     the Depository notifies the Co-Issuers that it is unwilling or unable to
             continue as Depository for the Global Security or

                     (ii)     if at any time the Depository ceases to be a Clearing Agency registered
             under the Exchange Act and, in each case, a successor depository is not appointed by the
             Co-Issuers within 90 days after the notice.

              (b)      Any Global Security that is transferable in the form of a Definitive Security to its
     beneficial owners pursuant to this Section 2.11 shall be surrendered by the Depository to the office
     of the Trustee's agent located in the City of New York, New York as specified in Section 7.2 (or any

                                                        90


                                                                                                  006749
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 127 of 266 PageID 9572


     other office designated by the Trustee) to be so transferred, in whole or from time to time in part,
     without charge, and the Applicable Issuers shall execute and the Trustee shall authenticate and
     deliver, upon the transfer of each portion of the Global Security, an equal aggregate principal
     amount of definitive physical certificates (pursuant to the instructions of the Depository) (each, a
     "Definitive Security") in authorized denominations. Any Definitive Security delivered in exchange
     for an interest in a Global Security, as applicable, shall, except as otherwise provided by Section
     2.6(i), bear the legends in the applicable portion of Exhibit A and shall be subject to the transfer
     restrictions referred to in the legends.

              (c)     The Holder of a Global Security may grant proxies and otherwise authorize any
     person, including Agent Members and persons that may hold interests through Agent Members, to
     take any action which a Holder is entitled to take under this Indenture or the Securities, as
     applicable.

              (d)      Upon the occurrence of either of the events specified in Section 2.11(a)(i) and (ii),
     the Co-Issuers shall promptly make available to the Trustee a reasonable supply of Definitive
     Securities in definitive, fully registered form without interest coupons.

              The Definitive Securities shall be in substantially the same form as the Global Securities,
     with any changes the Issuer and Trustee agree to and the Applicable Issuers shall execute, and the
     Trustee shall authenticate and deliver, in exchange therefor, the same aggregate principal amount of
     Definitive Securities of authorized denominations.

     Section 2.12.    Securities Beneficially Owned by Non-Permitted Holders.

              (a)      Notwithstanding anything to the contrary elsewhere in this Indenture, any transfer
     of a beneficial interest in any (i) Global Security to a U.S. person (for purposes of this Section 2.12
     as defined in Regulation S) that is not a QIB/QP or (ii) Certificated Composite Security to a U.S.
     person that is not (x) a Qualified Institutional Buyer or an Accredited Investor and (y) a Qualified
     Purchaser (or a Knowledgeable Employee or an entity owned exclusively by Knowledgeable
     Employees), and that is not in each case made pursuant to an applicable exemption under the
     Securities Act, shall be void and any such purported transfer of which the Issuer, the Co-Issuer, or
     the Trustee has notice may be disregarded by the Issuer, the Co-Issuer, and the Trustee for all
     purposes.

              (b)      After discovery by the Issuer, the Co-Issuer, or the Trustee (and notice by the
     Trustee or the Co-Issuer to the Issuer, if either of them makes the discovery), that a person is a Non-
     Permitted Holder, the Issuer shall promptly send notice to the Non-Permitted Holder demanding that
     the Non-Permitted Holder transfer its interest to a person that is not a Non-Permitted Holder within
     30 days of the date of the notice. If the Non-Permitted Holder fails to so transfer its Notes,
     Composite Securities, or interest in the Securities, without further notice to the Non-Permitted
     Holder, the Issuer may sell the Notes, Composite Securities, or interest in the Securities to a
     purchaser selected by the Issuer that is a not a Non-Permitted Holder on any terms the Issuer
     chooses. The Issuer, or the Trustee acting on behalf of the Issuer, may select the purchaser by
     soliciting bids (or by appointing an investment bank at the expense of the Issuer to solicit bids) from
     brokers or other market professionals that regularly deal in securities similar to the Securities, and
     selling the Securities, or interest in the Securities to the highest bidder. However, the Issuer or the
     Trustee may select a purchaser by any other means determined by it in its sole discretion. The
     Holder of each Security, the beneficial owner of each interest in a Security, the Non-Permitted
     Holder, and each other person in the chain of title from the Holder or beneficial owner to the Non-
     Permitted Holder, by its acceptance of an interest in the Securities agrees to cooperate with the
     Issuer and the Trustee to effect the transfers. The proceeds of the sale, net of any commissions,
     expenses of the Trustee or otherwise, and taxes due in connection with the sale shall be remitted to

                                                        91


                                                                                                  006750
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-26 Filed237 06/09/21 Page 128 of 266 PageID 9573


     the Non-Permitted Holder. The terms of any sale under this subsection shall be determined in the
     sole discretion of the Issuer (or the Trustee acting on its behalf), and the Issuer and the Trustee shall
     not be liable to any person having an interest in the Securities sold as a result of any such sale or the
     exercise of its discretion.

     Section 2.13     Tax Purposes
              The Issuer agrees, and each Holder and each beneficial owner of a Note, by acceptance
     of its Note or its interest in a Note, as the case may be, shall be deemed to have agreed, to treat,
     and shall treat, such Note as unconditional debt of the Issuer for tax, accounting and financial
     reporting purposes.


                                                  ARTICLE 3

                                            CONDITIONS PRECEDENT

     Section 3.1.     Conditions to Issuance of Securities on Closing Date.

             The Securities to be issued on the Closing Date shall be executed by the Applicable Issuers
     and delivered to the Trustee for authentication and thereupon the same shall be authenticated and
     delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of the following:

                      (i)       Officers' Certificates of the Co-Issuers Regarding Corporate Matters. An
             Officer's certificate of each of the Co-Issuers:

                               (A)      (1) evidencing (x) the authorization by Board Resolution of the
                      execution and delivery of this Indenture and the Placement Agency Agreement and,
                      in the case of the Issuer, the Management Agreement, the Preference Shares Paying
                      Agency Agreement, the Collateral Administration Agreement and the Hedge
                      Agreements being entered into on or before the Closing Date (if any), and related
                      transaction documents and (y) the execution, authentication, and delivery of the
                      Notes and Composite Securities applied for by it and specifying the Stated
                      Maturity, principal amount, and, with respect to the Notes, the Note Interest Rate of
                      each Class of Notes to be authenticated and delivered and (2) evidencing the
                      authorization by Board Resolution of the issuance, terms and number of Preference
                      Shares issued on the Closing Date, and that each of the foregoing is in accordance
                      with the terms of the Board Resolution, and

                              (B)      certifying that (1) the attached copy of the Board Resolution is an
                      accurate copy, (2) the resolutions have not been rescinded and are in full force on
                      and as of the Closing Date, and (3) the Officers authorized to execute and deliver
                      the documents hold the offices and have the signatures indicated on the documents.

                      (ii)     Governmental Approvals. From each of the Co-Issuers either:

                                (A)    a certificate of the Applicable Issuer or other official document
                      evidencing the due authorization, approval, or consent of any governmental bodies,
                      at the time having jurisdiction in the premises, together with an Opinion of Counsel
                      of the Applicable Issuer that no other authorization, approval, or consent of any
                      governmental body is required for the valid issuance of the Securities applied for
                      by it, or

                                                        92


                                                                                                   006751
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 129 of 266 PageID 9574
                                       Filed


                             (B)      an Opinion of Counsel of the Applicable Issuer that no
                    authorization, approval, or consent of any governmental body is required for the
                    valid issuance of the Securities except as have been given; provided that the
                    opinions of Latham & Watkins, LLP and Ogier & Boxalls, substantially in the
                    forms of Exhibit C and Exhibit D, respectively, shall satisfy this clause (B).

                    (iii)   Co-Issuers' and Portfolio Manager's U.S. Counsel Opinion. An opinion of
           Latham & Watkins LLP, special U.S. counsel to the Co-Issuers, and Orrick, Herrington &
           Sutcliffe LLP, counsel to the Portfolio Manager, dated the Closing Date, substantially in the
           forms of Exhibit C and Exhibit F.

                   (iv)   Issuer's Cayman Counsel Opinion. An opinion of Ogier & Boxalls,
           Cayman Islands counsel to the Issuer, dated the Closing Date, substantially in the form of
           Exhibit D.

                   (v)      Trustee's Counsel Opinion. An opinion of Gardere Wynne Sewell LLP,
           counsel to the Trustee, dated the Closing Date, substantially in the form of Exhibit E.

                     (vi)    Officers' Certificates of Co-Issuers Regarding Indenture. An Officer's
           certificate of each of the Co-Issuers stating that, to the best of the Officer's knowledge,

                             (A)      the Applicable Issuer is not in default under this Indenture and that
                    the issuance of the Securities applied for by it will not result in a default or a breach
                    of, or be a default under, its organizational documents, any indenture or other
                    agreement or instrument to which it is a party or by which it is bound, or any order
                    of any court or administrative agency entered in any Proceeding to which it is a
                    party or by which it may be bound or to which it may be subject;

                            (B)      all conditions precedent in this Indenture relating to the
                    authentication and delivery of the Securities have been complied with; and

                             (C)      all expenses due or accrued with respect to the Offering or relating
                    to actions taken on or in connection with the Closing Date have been paid or
                    reserves therefor have been made.

                    The Officer's certificate of the Issuer shall also state that, to the best of the Officer's
           knowledge, all of its representations and warranties contained in this Indenture are accurate
           as of the Closing Date.

                    (vii)   Hedge Agreements. Executed copies of the Hedge Agreements being
           entered into on or entered into before the Closing Date, if any.

                    (viii)   Management Agreement. Executed copy of the Management Agreement.

                   (ix)     Preference Shares. Copies of executed Preference Share certificates to be
           issued on the Closing Date.

                   (x)    Preference Share Documents. An executed counterpart of the Preference
           Share Paying Agency Agreement.

                  (xi)     Collateral Administration Agreement. Executed copy of the Collateral
           Administration Agreement.


                                                       93


                                                                                                   006752
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 130 of 266 PageID 9575
                                       Filed


                    (xii)   Grant of Collateral Obligations. Evidence of the Grant pursuant to the
           Granting Clauses of this Indenture of all of the Issuer's interest in the Collateral Obligations
           pledged to the Trustee for inclusion in the Collateral, on the Closing Date and Delivery of
           the Collateral Obligations (including any promissory notes and all other Underlying
           Instruments related to them to the extent received by the Issuer) to the Trustee or the
           Custodian as contemplated by Section 3.2.

                    (xiii) Certificate of the Portfolio Manager. A certificate of an Authorized
           Officer of the Portfolio Manager, dated as of the Closing Date, to the effect that, to the best
           knowledge of the Portfolio Manager, in the case of each Collateral Obligation pledged to
           the Trustee for inclusion in the Collateral, as the case may be, on the Closing Date and
           immediately before the delivery of the Collateral Obligation on the Closing Date:

                            (A)     the "row/column combination" of the table appearing in the
                   definition of "Ratings Matrix" selected by the Portfolio Manager on the Closing
                   Date;

                          (B)      the information with respect to the Collateral Obligation in the
                   Schedule of Collateral Obligations is correct; and

                            (C)     the Collateral Obligation satisfies the requirements of the
                   definition of "Collateral Obligation" and of Section 3.1(xx)(B);

                   (xiv) Rating Letters. An Officer's certificate of the Issuer to the effect that
           attached is an accurate copy of a letter signed by each Rating Agency and confirming that
           each Class of Securities rated by the Rating Agency has been assigned the applicable Initial
           Rating and that the ratings are in full force on the Closing Date.

                   (xv)     Accounts. Evidence that each of the Accounts has been established.

                    (xvi) Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed
           in the name of the Issuer by an Authorized Officer of the Issuer, dated as of the Closing
           Date, authorizing the deposit of at least U.S.$286,000,000 into the Collection Account for
           use pursuant to Section 7.19, the deposit of approximately U.S.$9,000,000 into the Closing
           Date Expense Account for use pursuant to Section 10.3(g) and the deposit of approximately
           U.S.$2,500,000 into the Interest Reserve Account for use pursuant to Section 10.3(i).

                    (xvii) Irish Listing. An Officer's certificate of the Issuer to the effect that
           application has been made to the Irish Stock Exchange to admit the Securities to the Daily
           Official List.

                    (xviii) Issuer Order for Authentication of Securities. An Issuer Order signed in
           the name of the Issuer by an Authorized Officer of the Issuer, dated as of the Closing Date,
           directing the Trustee to authenticate the Securities in the amounts, in the registered names,
           and with the CUSIP numbers in the Issuer Order.

                    (xix) Accountants' Certificate. An Accountants' Certificate (A) confirming the
           information with respect to each Collateral Obligation on the Schedule of Collateral
           Obligations attached as Schedule 1, (B) confirming that the Aggregate Principal Balance of
           the Collateral Obligations that the Issuer has purchased or committed to purchase in
           accordance with customary settlement procedures in the relevant markets, is at least
           U.S.$400,000,000, that each Concentration Limitation is satisfied taking into account all of
           the Collateral Obligations acquired as of the Closing Date (including binding agreements to

                                                     94


                                                                                                006753
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 131 of 266 PageID 9576
                                       Filed


           purchase Collateral Obligations in effect on the Closing Date), that the Weighted Average
           Spread Test is satisfied as of the Closing Date, that the Weighted Average Rating Factor
           Test is satisfied as of the Closing Date, that the Weighted Average Life Test is satisfied as
           of the Closing Date, that each Overcollateralization Test is satisfied as of the Closing Date,
           that the Weighted Average Moody's Recovery Rate Test is satisfied as of the Closing Date,
           that the Weighted Average S&P Recovery Rate Test is satisfied as of the Closing Date and
           that the Weighted Average Fixed Rate Coupon Test is satisfied as of the Closing Date and a
           calculation of the Diversity Score, (C) specifying the procedures undertaken by them to
           review data and computations relating to this Section 3.1(xix) and (D) confirming the
           weighted average purchase price of the Collateral Obligations.

                    (xx)     Certificate of the Issuer Regarding Collateral. A certificate of an
           Authorized Officer of the Issuer, dated as of the Closing Date, to the effect that, to the
           knowledge of the Issuer, in the case of each Collateral Obligation pledged to the Trustee for
           inclusion in the Collateral, as the case may be, on the Closing Date and immediately before
           the delivery of the Collateral Obligation on the Closing Date:

                             (A)      the Issuer is the owner of the Collateral Obligation free of any
                   liens, claims, or encumbrances of any nature whatsoever except for those that are
                   being released on the Closing Date and except for those Granted pursuant to or
                   permitted by this Indenture;

                           (B)      the Issuer has acquired its ownership in the Collateral Obligation
                   in good faith without notice of any adverse claim, except as described in paragraph
                   (A) above;

                             (C)     the Issuer has not assigned, pledged, or otherwise encumbered any
                   interest in the Collateral Obligation (or, if any interest in the Collateral Obligation
                   has been assigned, pledged, or otherwise encumbered, it has been released before
                   the Closing Date or is being released on the Closing Date) other than interests
                   Granted pursuant to or permitted by this Indenture;

                           (D)     the Issuer has full right to Grant a security interest in and assign
                   and pledge the Collateral Obligation to the Trustee;

                            (E)       upon Grant by the Issuer, the Trustee has a first priority perfected
                   security interest in the Collateral Obligations and the other Collateral; and

                            (F)      based solely on the Accountant's Certificate set forth in clause
                   (xix) above, the weighted average purchase price of the Collateral Obligations in
                   the Portfolio as of the Closing Date is at least 90% of the aggregate par amount
                   thereof.

                    (xxi) Certificate of the Issuer Regarding Important Section 3(c)(7) Reminder
           Notice. A certificate of an Authorized Officer of the Issuer, dated as of the Closing Date, to
           the effect that, on or prior to the Closing Date the Issuer provided to the Depository the
           Important Section 3(c)(7) Reminder Notice, substantially in the form of Exhibit H-2.

                    (xxii) Other Documents. Any other documents the Trustee reasonably requires.
           Nothing in this clause (xxii) shall imply or impose a duty on the part of the Trustee to
           require any other documents.



                                                    95


                                                                                                006754
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 132 of 266 PageID 9577
                                       Filed


     Section 3.2.     Custodianship; Delivery of Collateral Obligations and Eligible Investments.

               (a)     The Portfolio Manager, on behalf of the Issuer, shall deliver or cause to be
     delivered to a custodian appointed by the Issuer, which shall be a Securities Intermediary (the
     "Custodian"), all Collateral in accordance with the definition of "Deliver." Initially, the Custodian
     shall be JPMorgan Chase Bank, National Association. Any successor custodian shall be a state or
     national bank or trust company that is not an Affiliate of the Issuer or the Co-Issuer and has capital
     and surplus of at least U.S.$200,000,000 and is a Securities Intermediary. Subject to the limited
     right to relocate Pledged Obligations as provided in Section 7.5(b), the Trustee shall hold all
     Collateral Obligations, Eligible Investments, other investments purchased in accordance with this
     Indenture (other than Loans, Participations and general intangibles) and Cash in the relevant
     Account established and maintained pursuant to Article 10, as to which in each case the Trustee
     shall have entered into an agreement with the Custodian substantially in the form of Exhibit G
     providing, inter alia, that the establishment and maintenance of the Account shall be governed by the
     law of the State of New York.

              (b)      Each time that the Issuer, or the Portfolio Manager on behalf of the Issuer, directs
     or causes the acquisition of any Collateral Obligation, Eligible Investment, or other investments, the
     Portfolio Manager (on behalf of the Issuer) shall, if the Collateral Obligation, Eligible Investment, or
     other investment is required to be, but has not already been, transferred to the relevant Account,
     cause the Collateral Obligation, Eligible Investment, or other investment to be Delivered to the
     Custodian to be held in the Custodial Account (or in the case of any such investment that is not a
     Collateral Obligation, in the Account in which the funds used to purchase the investment are held in
     accordance with Article 10) for the benefit of the Trustee in accordance with this Indenture. The
     security interest of the Trustee in the funds or other property used in connection with the acquisition
     shall, immediately and without further action on the part of the Trustee, be released. The security
     interest of the Trustee shall nevertheless come into existence and continue in the Collateral
     Obligation, Eligible Investment, or other investment so acquired, including all interests of the Issuer
     in to any contracts related to and proceeds of the Collateral Obligations, Eligible Investments, or
     other investments.

     Section 3.3.     Representations as to Collateral.

              (a)    The Issuer hereby represents and warrants to the Secured Parties as to the Collateral
     as follows (which representations are repeated on each day on which the Issuer acquires new
     Collateral):

                      (i)       This Indenture creates a valid and continuing security interest (as defined
             in the applicable Uniform Commercial Code) in the Collateral in favor of the Trustee, which
             security interest is prior to all other liens, charges, claims, security interests, mortgages, and
             other encumbrances, and is enforceable as such as against creditors of and purchasers from
             the Issuer.

                      (ii)      Except for any Securities Lending Collateral and Synthetic Securities
             Collateral, the Issuer has good and marketable title to and is the owner of each item of
             Collateral free of any liens, claims, or encumbrances of any nature whatsoever except for
             liens (A) that are being released on the Closing Date and (B) granted pursuant to or
             permitted by this Indenture. The Issuer has a first priority security interest in all Securities
             Lending Collateral to secure all obligations of Securities Lending Counterparty under the
             Securities Lending Agreement and a first priority interest in all Synthetic Securities
             Collateral to secure all obligations of Synthetic Security Counterparty under the Synthetic
             Securities Agreement.


                                                        96


                                                                                                   006755
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 133 of 266 PageID 9578
                                       Filed


                    (iii)     The Issuer has not assigned, pledged, or otherwise encumbered any interest
           in the Collateral (or, if any interest in the Collateral has been assigned, pledged, or
           otherwise encumbered, it has been released before the Closing Date or is being released on
           the Closing Date) other than interests granted pursuant to or permitted by this Indenture.

                   (iv)      The Issuer has full right, and has received all consents and approvals
           required by the related Underlying Instruments, to grant a security interest in its rights in the
           Collateral to the Trustee.

                   (v)      Each Collateral Obligation included in the Collateral satisfied the
           requirements of the definition of "Collateral Obligation" as of the date the Issuer committed
           to purchase the same or, in the case of the Warehoused Loans, as of the Closing Date.

                    (vi)    All Collateral Obligations, any obligation that at the time of acquisition,
           conversion, or exchange did not satisfy the requirements of a Collateral Obligation, and
           Eligible Investments (other than, in each case, "general intangibles" within the meaning of
           the applicable Uniform Commercial Code) have been and will have been credited to one of
           the Accounts. The securities intermediary for each Account has agreed to treat all assets
           credited to the Accounts as "financial assets" within the meaning of the applicable Uniform
           Commercial Code.

                     (vii)   The Issuer has pledged to the Trustee all of the Issuer's interest in each
           Collateral Obligation included in the Collateral pursuant to the Granting Clauses of this
           Indenture and has delivered each Collateral Obligation (including any promissory note and
           all its other Underlying Instruments to the extent received by the Issuer) to the Trustee or
           the Custodian as contemplated by Section 3.2.

                    (viii) Each of the Collateral constitutes "general intangibles," "certificated
           securities," "instruments," "securities entitlements," or "uncertificated securities," each
           within the meaning of the applicable Uniform Commercial Code, or any other category of
           collateral under the applicable Uniform Commercial Code as to which the Issuer has
           complied with its obligations under Section 3.3(b).

                    (ix)      The Issuer has caused (or will have caused within 10 days following the
           Closing Date) the filing of appropriate financing statements in the proper filing offices in
           the appropriate jurisdictions under applicable law to perfect the security interest in the
           portion of the Collateral pledged to the Trustee under this Indenture that may be perfected
           by the filing of financing statements.

                    (x)      The Issuer has not authorized the filing of and is not aware of any
           financing statements against the Issuer that include a description of collateral covering the
           Collateral other than any financing statement (A) relating to the security interest granted to
           the Trustee under this Indenture, (B) that has been terminated, or (C) that names the Trustee
           as the secured party. On the date of this Indenture, the Issuer is not aware of any judgment
           or Pension Benefit Guaranty Corporation or tax lien filings against the Issuer.

                     (xi)     The Issuer has delivered to the Trustee a fully executed agreement
           pursuant to which the securities intermediary for each Account has agreed to comply with
           all instructions originated by the Trustee relating to the Account without further consent by
           the Issuer.

                   (xii)   All original executed copies of each "instrument" (as defined in each
           applicable Uniform Commercial Code) that are or evidence the Collateral have been

                                                     97


                                                                                                006756
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 134 of 266 PageID 9579
                                       Filed


             delivered to the Custodian, to the extent received by the Issuer. The Issuer has received
             confirmation from the Custodian that the Custodian has credited the instruments to one of
             the Accounts. None of the instruments that are or evidence the Collateral has any marks or
             notations indicating that they are then pledged or otherwise assigned to any person other
             than the Trustee.

                     (xiii) The Accounts are not in the name of any person other than the Issuer or the
             Trustee. The Issuer has not consented to the securities intermediary of any Account to
             comply with instructions of any person other than the Trustee.

                      (xiv) All "certificated securities" (as defined in each applicable Uniform
             Commercial Code) that are or evidence the Collateral have been delivered to the Custodian,
             to the extent received by the Issuer, registered in the name of the Custodian or indorsed to
             the Custodian. The Issuer has received confirmation from the Custodian that the Custodian
             has credited such certificated securities to one of the Accounts.

                     (xv)     The Issuer has caused all "uncertificated securities" (as defined in each
             applicable Uniform Commercial Code) that are or evidence the Collateral to be registered in
             the name of the Custodian.

                       (xvi) Upon grant by the Issuer, the Trustee has a first priority perfected security
             interest in the Collateral.

                      The parties to this Indenture (i) shall not waive any of the representations in this
     Section 3.3, unless the Rating Condition is satisfied in connection with such waiver; (ii) the Issuer
     shall provide each of the Rating Agencies with prompt written notice of any breach of the
     representations contained in this Section 3.3 upon becoming aware thereof, and shall not waive a
     breach of any of the representations in this Section 3.3, unless the Rating Condition is satisfied (as
     determined after any adjustment or withdrawal of the ratings following notice of such breach) in
     connection with such waiver.
              (b)       If the Issuer acquires Collateral that is not "general intangibles," "certificated
     securities," "instruments," "securities entitlements," or "uncertificated securities," each within the
     meaning of the applicable Uniform Commercial Code, or another category of collateral under the
     applicable Uniform Commercial Code as to which the Issuer has complied with its obligations under
     this Section 3.3(b), then on or before the date on which the Issuer acquires the Collateral, the Issuer
     (or the Portfolio Manager on behalf of the Issuer) shall notify S&P and the Trustee (for the benefit of
     the Secured Parties) of its acquisition or intended acquisition of the Collateral and the Issuer shall
     represent to S&P and to the Trustee (for the benefit of the Secured Parties) as to the category of the
     Collateral under the applicable Uniform Commercial Code and shall make any further
     representations as to the perfection and priority of the security interest in the Collateral Granted
     under this Indenture acceptable to S&P.

                                                  ARTICLE 4

                                       SATISFACTION AND DISCHARGE

     Section 4.1.     Satisfaction and Discharge of Indenture.

              This Indenture shall be discharged and shall cease to be of further effect with respect to the
     Notes, the Composite Securities and the Collateral except as to:

                      (i)      rights of registration of transfer and exchange,

                                                        98


                                                                                                  006757
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 135 of 266 PageID 9580
                                       Filed


                     (ii)      substitution of mutilated, destroyed, lost, or stolen Securities,

                     (iii)   rights of Holders of the Notes (including the Note components) to receive
             payments of principal and interest on, or other amounts (including without limitation
             Extension Bonus Payments) owing in respect of, the Notes as provided in this Indenture,

                      (iv)    the rights, indemnities, and immunities of the Trustee under this Indenture
             and the obligations of the Trustee under Section 7.3 of this Indenture with respect to the
             holding and paying of unclaimed funds,

                     (v)      for so long as any Preference Shares remain Outstanding, any provisions
             hereof conferring any rights or remedies upon the Holders of the Preference Shares or the
             Preference Shares Paying Agent on behalf of the Holders of the Preference Shares,
             including but not limited to, the provisions of Articles 7, 8, 10, 11, 12, 14 and 15,

                      (vi)    for so long as any Preference Shares remain Outstanding, the provisions of
             Articles 10, 11 and 12 relating to the acquisition, retention, disbursement and reinvestment
             of Collateral,

                     (vi)    the rights, obligations, and immunities of the Portfolio Manager under this
             Indenture and under the Management Agreement, and

                      (vii)    the rights of Holders of the Notes (including the Note components) as
             beneficiaries of this Indenture with respect to the property deposited with the Trustee and
             payable to any of them (and the Trustee, on demand of and at the expense of the Issuer,
             shall execute proper instruments acknowledging satisfaction and discharge of this
             Indenture),

     when:

             (a)     either:

                      (i)      all Securities theretofore authenticated and delivered to Noteholders and
             Composite Securityholders (other than (A) Securities that have been destroyed, lost, or
             stolen and which have been replaced or paid as provided in Section 2.7 and (B) Notes for
             whose payment money has theretofore irrevocably been deposited in trust and thereafter
             repaid to the Issuer or discharged from the trust, as provided in Section 7.3), have been
             delivered to the Trustee for cancellation; or

                     (ii)      all Securities not theretofore delivered to the Trustee for cancellation

                               (A)      have become payable, or

                               (B)      will become payable at their Stated Maturity within one year, or

                             (C)      are to be called for redemption pursuant to Article 9 under an
                     arrangement satisfactory to the Trustee for the giving of notice of redemption by
                     the Applicable Issuers pursuant to Section 9.3,

             and the Issuer has irrevocably deposited with the Trustee, in trust for payment of the
             principal and interest on the Securities, Cash or non-callable obligations of the United States
             of America. The obligations deposited under Section 4.1(a)(ii) with respect to the other
             Securities must be entitled to the full faith and credit of the United States of America or be

                                                        99


                                                                                                   006758
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 136 of 266 PageID 9581
                                       Filed


             debt obligations that are rated "Aaa" by Moody's and "AAA" by S&P, in an amount
             sufficient, as verified by a firm of Independent certified public accountants that are
             nationally recognized, to pay and discharge the entire indebtedness on the Securities not
             theretofore delivered to the Trustee for cancellation, for principal and interest to the date of
             the deposit (in the case of Securities that have become payable), or to the respective Stated
             Maturity or the respective Redemption Date, as the case may be, and the Issuer shall have
             Granted to the Trustee a valid perfected security interest in the Eligible Investment that is of
             first priority, free of any adverse claim, and shall have furnished an Opinion of Counsel
             with respect thereto. Section 4.1(a)(ii) shall not apply if an election to act in accordance
             with Section 5.5(a) has been made and not rescinded. In addition, the Issuer shall cause
             delivery to the Trustee of an Opinion of Counsel of Independent U.S. tax counsel of
             nationally recognized standing in the United States experienced in such matters to the effect
             that the Holders of Notes would recognize no income, gain or loss for U.S. federal income
             tax purposes as a result of the deposit and satisfaction and discharge of this Indenture;

             (b)     the Issuer has paid all other sums then payable under this Indenture by the Issuer
     and no other amounts are scheduled to be payable by the Issuer; and

               (c)     the Co-Issuers have delivered to the Trustee Officer's certificates and an Opinion of
     Counsel, each stating that all conditions precedent in this Indenture provided for relating to the
     satisfaction and discharge of this Indenture have been complied with.

               Notwithstanding the satisfaction and discharge of this Indenture, the rights and obligations
     of the Co-Issuers, the Trustee, the Portfolio Manager and, if applicable, the Noteholders and the
     Composite Securityholders, as the case may be, under Sections 2.8, 4.2, 5.4(d), 5.9, 5.18, 6.6, 6.7,
     7.1, 7.3, 13.1, and 14.14 shall survive.

     Section 4.2.     Application of Trust Money.

              All monies deposited with the Trustee pursuant to Section 4.1 shall be held in trust for the
     person entitled to it and applied by the Trustee in accordance with the Securities and this Indenture,
     including the Priority of Payments, to the payment of principal and interest, either directly or
     through any Paying Agent, as the Trustee may determine. The money shall be held in a segregated
     non-interest bearing trust account identified as being held in trust for the benefit of the Secured
     Parties.

     Section 4.3.     Repayment of Monies Held by Paying Agent.

              In connection with the satisfaction and discharge of this Indenture with respect to the
     Securities, all monies then held by any Paying Agent other than the Trustee under this Indenture
     shall, upon demand of the Co-Issuers, be paid to the Trustee to be held and applied pursuant to
     Section 7.3 and in accordance with the Priority of Payments and thereupon the Paying Agent shall
     be released from all further liability with respect to the monies.

                                                  ARTICLE 5

                                                   REMEDIES

     Section 5.1.     Events of Default.

            "Event of Default," wherever used in this Indenture, means any one of the following events
     whatever the reason:


                                                       100


                                                                                                  006759
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 137 of 266 PageID 9582
                                       Filed


              (a)      a default for four Business Days in the payment of any interest on any Class of
     Notes that is currently part of the Controlling Class when it becomes payable (or in the case of a
     default in payment due to an administrative error or omission by the Trustee, the Irish Paying Agent
     or the Indenture Registrar, after seven Business Days);

             (b)    a default in the payment of principal (including Deferred Interest) of any Note,
     when the same becomes payable, at its Stated Maturity or on the Redemption Date;

            (c)      the failure on any Payment Date to disburse amounts available in the Payment
     Account in accordance with the Priority of Payments and the failure continues for 3 Business Days;

             (d)     on any Measurement Date for so long as any Class A Notes are Outstanding, the
     Aggregate Principal Balance of the Pledged Obligations is less than 100% of the Aggregate
     Outstanding Amount of the Class A Notes;

             (e)     either of the Co-Issuers or the pool of Collateral becomes an investment company
     under the 1940 Act;

               (f)     breach of any other covenant or other agreement of the Issuer or the Co-Issuer in
     this Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of the
     Concentration Limitations, any of the Coverage Tests, the Reinvestment Overcollateralization Test,
     or other covenants or agreements for which a specific remedy has been provided in this Section 5.1)
     in any material respect, or the failure of any representation or warranty of the Issuer or the Co-Issuer
     in this Indenture or in any certificate or other writing delivered pursuant thereto, or in connection
     therewith, to be correct in any material respect when made, and the breach or failure continues for 30
     days after either of the Co-Issuers has actual knowledge of it or after notice to the Issuer, the Co-
     Issuer, and the Portfolio Manager by the Trustee or to the Issuer, the Co-Issuer, the Portfolio
     Manager, and the Trustee by the Holders of at least 25% of the Aggregate Outstanding Amount of
     the Controlling Class by registered or certified mail or overnight courier specifying the breach or
     failure and requiring it to be remedied and stating that the notice is a "Notice of Default" under this
     Indenture;

              (g)      the entry of a decree or order by a court having competent jurisdiction adjudging
     the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition seeking
     reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer under the
     Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator, assignee, or
     sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any substantial part of its
     property, or ordering the winding up or liquidation of its affairs, and if the decree or order remains
     unstayed and in effect for 45 consecutive days;

              (h)       the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to
     have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the consent
     by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or insolvency
     Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-Issuer of a petition
     or answer or consent seeking reorganization or relief under the Bankruptcy Law or any other similar
     applicable law, or the consent by the Issuer or the Co-Issuer to the filing of any such petition or to
     the appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or other similar official)
     of the Issuer or the Co-Issuer or of any substantial part of its property, or the making by the Issuer or
     the Co-Issuer of an assignment for the benefit of creditors, or the admission by the Issuer or the Co-
     Issuer in writing of its inability to pay its debts generally as they become due, or the taking of any
     action by the Issuer or the Co-Issuer in furtherance of any such action; or



                                                       101


                                                                                                   006760
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 138 of 266 PageID 9583
                                       Filed


              (i)     one or more final judgments is rendered against the Issuer or the Co-Issuer that
     exceed in the aggregate U.S.$2,000,000 (or any lesser amount specified by any Rating Agency) and
     that remain unstayed, undischarged, and unsatisfied for 30 days after the judgments become
     nonappealable, unless adequate funds have been reserved or set aside for their payment, and unless
     (except as otherwise specified in writing by Moody’s) the Rating Condition with respect to each
     Rating Agency is satisfied with respect thereon.

     Section 5.2.     Acceleration of Maturity; Rescission and Annulment.

              (a)      If an Event of Default is continuing (other than (i) an Event of Default specified in
     Section 5.1(e), (g) or (h)), the Trustee may, and upon the written direction of a Majority of the
     Controlling Class shall, declare the principal of all the Notes and Composite Securities (to the extent
     of the Note Components) to be immediately payable by notice to the Applicable Issuers, and upon
     that declaration the unpaid principal of all the Notes and Composite Securities (to the extent of the
     Note Components), together with all its accrued and unpaid interest (and any applicable Defaulted
     Interest Charge), and other amounts payable under this Indenture, shall become immediately
     payable. The Reinvestment Period shall terminate upon a declaration of acceleration (subject to re-
     commencement pursuant to Section 5.2(b)). If an Event of Default specified in Section 5.1(e), (g) or
     (h) occurs, all unpaid principal, together with all its accrued and unpaid interest (and any applicable
     Defaulted Interest Charge), of all the Notes and Composite Securities (to the extent of the Note
     Components), and other amounts payable under this Indenture, shall automatically become payable
     without any declaration or other act on the part of the Trustee or any Noteholder and the
     Reinvestment Period shall terminate automatically (subject to re-commencement pursuant to Section
     5.2(b)).

              (b)     At any time after the declaration of acceleration of maturity has been made and
     before a judgment or decree for payment of the money due has been obtained by the Trustee, a
     Majority of the Controlling Class by written notice to the Issuer, the Trustee and the Preference
     Shares Paying Agent, may rescind the declaration and its consequences:

                    (i)       The Issuer or the Co-Issuer has paid or deposited with the Trustee a
             sum sufficient to pay:

                            (A)      all unpaid installments of interest and principal on the Notes and
                      Composite Securities (to the extent of the Note Components) then due;

                               (B)      to the extent that payment of the interest is lawful, interest on any
                      Deferred Interest and Defaulted Interest at the Applicable Note Interest Rate or
                      Default Interest Rate, as applicable;

                              (C)     all Administrative Expenses of the Co-Issuers and other sums paid
                      or advanced by the Trustee under this Indenture;

                               (D)      all unpaid Senior Management Fees;

                               (E)      all amounts then payable to any Hedge Counterparty; and

                      (ii)    The Trustee has determined that all Events of Default, other than the
             non-payment of the interest on or principal of the Notes and Composite Securities (to the
             extent of the Note Components), have been (A) cured, and a Majority of the Controlling
             Class by written notice to the Trustee has agreed with that determination, or (B) waived
             as provided in Section 5.14.

                                                       102


                                                                                                   006761
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 139 of 266 PageID 9584
                                       Filed


             No such rescission shall affect any subsequent Default or impair any right consequent
     thereon. The Issuer shall not terminate any Hedge Agreement at any time after a declaration of
     acceleration of Maturity of the Notes and Composite Securities (to the extent of the Note
     Components) has been made, unless such declaration and its consequences may no longer be
     rescinded and annulled in accordance with this Section 5.2(b) and liquidation of the Collateral
     has begun.
                If a declaration of acceleration is rescinded as described above:

                        (x)     the Reinvestment Period, if terminated by the declaration, shall re-
                commence on the date of the rescission (unless the Reinvestment Period would have
                otherwise terminated before that date pursuant to clauses (i), (ii), or (iii) of its definition);
                and

                         (y)      the Trustee shall preserve the Collateral in accordance with this Indenture.
                If the preservation of the Collateral is rescinded pursuant to Section 5.5, the Notes and
                Composite Securities (to the extent of the Note Components) may again be accelerated
                pursuant to Section 5.2(a), notwithstanding any previous rescission of a declaration of
                acceleration pursuant to this Section 5.2(b)).

                No rescission shall affect any subsequent Default or impair any right resulting from the
     Default.

              (c)       Notwithstanding anything in this Section 5.2 to the contrary, the Notes will not be
     subject to acceleration by the Trustee, a Majority of the Controlling Class, or any other Holders
     solely as a result of the failure to pay any amount due on Notes that are not of the Controlling Class.

     Section 5.3.        Collection of Indebtedness and Suits for Enforcement by Trustee.

              The Applicable Issuers covenant that if a default occurs in the payment of any principal of
     or interest when payable on any Note, upon demand of the Trustee or the Holder of any affected
     Note or Composite Security, the Applicable Issuers shall pay to the Trustee, for the benefit of the
     Holder of the Note, the whole amount then payable on the Note or Composite Security (to the extent
     of the Note Component) for principal and interest with interest on the overdue principal and, to the
     extent that payments of the interest shall be legally enforceable, on overdue installments of interest
     and all other amounts owing to the Holders of the Securities under this Indenture, at the Applicable
     Note Interest Rate or Default Interest Rate, as applicable, and, in addition, an amount sufficient to
     cover the costs and expenses of collection, including the reasonable compensation, expenses,
     disbursements, and advances of the Trustee and the Holders and their agents and counsel.

              If the Issuer or the Co-Issuer fails to pay those amounts immediately on demand, the
     Trustee, in its own name and as Trustee of an express trust, may, and shall at the direction of a
     Majority of the Controlling Class, institute a Proceeding for the collection of the sums due, may
     prosecute the Proceeding to judgment or final decree, and may enforce the same against the
     Applicable Issuers or any other obligor on the Notes or Composite Securities (to the extent of the
     Note Components) and collect the monies determined to be payable in the manner provided by law
     out of the Collateral.

              If an Event of Default is continuing, the Trustee may, and shall upon written direction of a
     Majority of the Controlling Class, proceed to protect and enforce its rights and the rights of the
     Holders of the Securities by any appropriate Proceedings as is deemed most effective (if no direction
     is received by the Trustee) or as the Trustee may be directed by a Majority of the Controlling Class,
     to protect and enforce the rights of the Trustee and the Holders of the Securities, whether for the

                                                           103


                                                                                                        006762
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 140 of 266 PageID 9585
                                       Filed


     specific enforcement of any agreement in this Indenture or in aid of the exercise of any power
     granted in this Indenture, or to enforce any other proper remedy or legal or equitable right vested in
     the Trustee by this Indenture or by law. The reasonable compensation, costs, expenses,
     disbursements and advances incurred or paid by the Trustee and its agents and counsel, in
     connection with such Proceeding, including, without limitation, the exercise of any remedies
     pursuant to Section 5.4, shall be reimbursed to the Trustee pursuant to Section 6.7.

              If any Proceedings are pending relating to the Issuer or the Co-Issuer or any other obligor
     on the Notes or Composite Securities (to the extent of the Note Components) under the Bankruptcy
     Law or any other applicable bankruptcy, insolvency, or other similar law, or if a receiver, assignee,
     or trustee in bankruptcy or reorganization, liquidator, sequestrator, or similar official has been
     appointed for or taken possession of the Issuer, the Co-Issuer, or their respective property or any
     other obligor on the Notes or Composite Securities (to the extent of the Note Components) or its
     property, or if any other comparable Proceedings are pending relating to the Issuer, the Co-Issuer, or
     other obligor on the Notes or Composite Securities (to the extent of the Note Components), or the
     creditors or property of the Issuer, the Co-Issuer, or other obligor on the Notes or Composite
     Securities (to the extent of the Note Components), the Trustee, regardless of whether the principal of
     any Notes is then payable by declaration or otherwise and regardless of whether the Trustee has
     made any demand pursuant to this Section 5.3, may, by intervention in the Proceedings or otherwise:

              (a)      file and prove claims for the whole amount of principal and interest owing and
     unpaid in respect of the Notes or Composite Securities (to the extent of the Note Components), and
     file any other papers or documents appropriate and take any other appropriate action (including
     sitting on a committee of creditors) to have the claims of the Trustee (including any claim for
     reasonable compensation to the Trustee and each predecessor Trustee, and their respective agents,
     attorneys, and counsel, and for reimbursement of all expenses and liabilities incurred, and all
     advances made, by the Trustee and each predecessor Trustee, except as a result of negligence or bad
     faith) and of the Holders of the Securities allowed in any Proceedings relating to the Issuer, the Co-
     Issuer, or other obligor on the Notes or to the creditors or property of the Issuer, the Co-Issuer, or
     other obligor on the Notes or Composite Securities (to the extent of the Note Components);

              (b)      unless prohibited by applicable law, vote on behalf of the Holders of the Securities
     in any election of a trustee or a standby trustee in arrangement, reorganization, liquidation, or other
     bankruptcy or insolvency Proceedings or person performing similar functions in comparable
     Proceedings; and

              (c)       collect and receive any monies or other property payable to or deliverable on any
     such claims, and distribute all amounts received with respect to the claims of the Holders of the
     Securities and of the Trustee on their behalf; and any trustee, receiver or liquidator, custodian, or
     other similar official is authorized by each of the Holders of the Securities to make payments to the
     Trustee, and, if the Trustee consents to making payments directly to the Holders of the Securities, to
     pay to the Trustee amounts sufficient to cover reasonable compensation to the Trustee, each
     predecessor Trustee, and their respective agents, attorneys, and counsel, and all other reasonable
     expenses and liabilities incurred, and all advances made, by the Trustee and each predecessor
     Trustee except as a result of negligence or bad faith.

              Nothing in this Indenture shall authorize the Trustee to authorize or consent to or vote for or
     accept or adopt on behalf of the Holder of any Security, any plan of reorganization, arrangement,
     adjustment, or composition affecting the Securities or any Holder of Securities, or to authorize the
     Trustee to vote on the claim of the Holder of any Security in any Proceeding except, as aforesaid, to
     vote for the election of a trustee in bankruptcy or similar person.



                                                       104


                                                                                                  006763
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 141 of 266 PageID 9586
                                       Filed


              Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may not sell or
     liquidate the Collateral or institute Proceedings in furtherance of the sale or liquidation of the
     Collateral pursuant to this Section 5.3 except according to Section 5.5(a).

     Section 5.4.     Remedies.

              (a)     If an Event of Default is continuing, and the Notes and Composite Securities (to the
     extent of the Note Components) have been declared payable and the declaration and its
     consequences have not been rescinded, or at any time after the Stated Maturity, the Co-Issuers agree
     that the Trustee may, and shall, upon written direction of a Majority of the Controlling Class, to the
     extent permitted by applicable law, exercise one or more of the following rights:

                     (i)      institute Proceedings for the collection of all amounts then payable on the
             Notes (including the Note Components) or otherwise payable under this Indenture, whether
             by declaration or otherwise, enforce any judgment obtained, and collect from the Collateral
             any monies adjudged due;

                     (ii)     sell or liquidate all or a portion of the Collateral or interests in it, at one or
             more public or private sales called and conducted in any manner permitted by law and in
             accordance with Section 5.17;

                     (iii)     institute Proceedings from time to time for the complete or partial
             foreclosure of this Indenture with respect to the Collateral;

                     (iv)     exercise any remedies of a secured party under the UCC and take any other
             appropriate action to protect and enforce the rights of the Trustee and the Holders of the
             Notes under this Indenture; and

                      (v)      exercise any other rights that may be available at law or in equity;

     except that the Trustee may not sell or liquidate the Collateral or institute Proceedings in furtherance
     of the sale or liquidation of the Collateral pursuant to this Section 5.4 except according to Section
     5.5(a).

              (b)     If an Event of Default as described in Section 5.1(f) is continuing the Trustee may,
     with the consent of, and shall, at the direction of, the Holders of not less than 25% of the Aggregate
     Outstanding Amount of the Controlling Class, institute a Proceeding solely to compel performance
     of the covenant or agreement or to cure the representation or warranty, the breach of which gave rise
     to the Event of Default under Section 5.1(f), and enforce any equitable decree or order arising from
     the Proceeding.

              (c)      Upon any sale, whether made under the power of sale given under this Indenture or
     by virtue of judicial Proceedings, any Holders or the Portfolio Manager (subject to the Management
     Agreement) may bid for and purchase any part of the Collateral and, upon compliance with the
     terms of sale, may hold, retain, possess, or dispose of the Collateral in its or their own absolute right
     without accountability.

              Upon any sale, whether made under the power of sale given under this Indenture or by
     virtue of judicial Proceedings, the receipt of the Trustee, or of the Officer making a sale under
     judicial Proceedings, shall be a sufficient discharge to the purchasers at any sale for their purchase
     money, and the purchasers shall not be obliged to see to its application.



                                                        105


                                                                                                     006764
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 142 of 266 PageID 9587
                                       Filed


              Any sale, whether under any power of sale given under this Indenture or by virtue of
     judicial Proceedings, shall bind the Co-Issuers, the Trustee, and the Holders of the Securities, shall
     operate to divest all interest whatsoever, either at law or in equity, of each of them in the property
     sold, and shall be a perpetual bar, both at law and in equity, against each of them and their
     successors and assigns, and against all persons claiming through or under them.

               (d)     Notwithstanding any other provision of this Indenture, none of the Trustee, the
     Secured Parties, or the Holders of the Securities may, before the date that is one year and one day
     (or if longer, any applicable preference period plus one day) after the payment in full of all Notes
     (including the Note Components), institute against, or join any other person in instituting against, the
     Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium, or
     liquidation Proceedings, or other Proceedings under the Bankruptcy Law or any similar laws in any
     jurisdiction. Nothing in this Section 5.4 shall preclude the Trustee or any Secured Party (i) from
     taking any action before the expiration of that period in (A) any case or Proceeding voluntarily filed
     or commenced by the Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding filed or
     commenced by a person other than a Secured Party, or (ii) from commencing against the Issuer or
     the Co-Issuer or any of its properties any legal action that is not a bankruptcy, reorganization,
     arrangement, insolvency, moratorium, or liquidation Proceeding.

     Section 5.5.     Optional Preservation of Collateral.

              (a)      Notwithstanding anything to the contrary in this Indenture, if an Event of Default is
     continuing, the Trustee shall retain the Collateral intact, collect, and cause the collection of the
     proceeds of the Collateral and make and apply all payments and deposits and maintain all accounts
     in respect of the Collateral and the Notes, and any Hedge Agreements (other than amounts received
     under a Hedge Agreement that are used in putting a Replacement Hedge in place), in accordance
     with the Priority of Payments and Article 10 and Article 12 unless:

                      (i)      the Trustee determines that the anticipated net proceeds of a sale or
             liquidation of the Collateral would be sufficient to discharge in full the amounts then due
             and unpaid on the Notes for principal and interest (including Defaulted Interest and
             Deferred Interest and any interest on the Defaulted Interest and Deferred Interest), all
             Administrative Expenses, all other amounts (if any) then payable to the Hedge Counterparty
             by the Issuer (including any applicable termination payments) net of all amounts then
             payable to the Issuer by the Hedge Counterparty and all other amounts then payable under
             clause (3) of Section 11.1(a)(i) and a Majority of the Controlling Class agrees with that
             determination; or

                      (ii)    the Holders of a Super Majority of each of the Class A Notes, the Class B
             Notes, the Class C Notes and the Class D Notes direct the sale and liquidation of the
             Collateral.

              The Trustee shall give written notice of the retention of the Collateral to the Issuer with a
     copy to the Co-Issuer and the Portfolio Manager. So long as the Event of Default is continuing, any
     retention pursuant to this Section 5.5(a) may be rescinded at any time when the conditions specified
     in clause (i) or (ii) exist.

              (b)       Nothing contained in Section 5.5(a) shall be construed to require the Trustee to sell
     the Collateral if the conditions in clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing
     contained in Section 5.5(a) shall be construed to require the Trustee to preserve the Collateral if
     prohibited by applicable law.



                                                       106


                                                                                                  006765
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 143 of 266 PageID 9588
                                       Filed


              (c)      In determining whether the condition specified in Section 5.5(a)(i) exists, the
     Trustee shall obtain bid prices with respect to each security contained in the Collateral from two
     nationally recognized dealers (or if there is only one market maker, that market maker and if there is
     no market maker, from a pricing service), at the time making a market in those securities, and shall
     compute the anticipated proceeds of sale or liquidation on the basis of the lower of the bid prices for
     each security. In addition, for the purposes of determining issues relating to the valuation of the
     Collateral, the satisfaction of the conditions specified in this Indenture, the execution of a sale or
     liquidation of the Collateral, and the execution of a sale or other liquidation of the Collateral in
     connection with a determination whether the condition specified in Section 5.5(a)(i) exists, the
     Trustee may retain, at the Issuer's expense, and rely on an opinion of an Independent investment
     banking firm of national reputation, which may be the Placement Agents.

              The Trustee shall deliver to the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares), the Holders of the Securities, the Co-Issuers, the Portfolio Manager
     and the Hedge Counterparties a report stating the results of any determination required pursuant to
     Section 5.5(a)(i). The Trustee shall make the determinations required by Section 5.5(a)(i) after an
     Event of Default at the request of a Majority of the Controlling Class at any time during which the
     Trustee retains the Collateral pursuant to Section 5.5(a). The Trustee shall obtain (at the Issuer's
     expense) a letter of a firm of Independent certified public accountants confirming the accuracy of
     each calculation made by the Trustee pursuant to Section 5.5(a)(i) and certifying their conformity to
     the requirements of this Indenture.

             (d)      Notwithstanding anything in this Indenture to the contrary, the Trustee may not,
     and the Holders of the Notes representing the requisite percentage of the Aggregate Outstanding
     Amount of the Notes specified in Section 5.4 or 5.5, may not instruct the Trustee to sell or liquidate
     or (except in connection with the concurrent execution of a Replacement Hedge) terminate any
     Hedge Agreement during the continuance of an Event of Default until all Collateral other than the
     Hedge Agreements has been sold or liquidated and its proceeds applied in accordance with this
     Indenture.

              (e)      Collateral may not be sold or liquidated pursuant to Section 5.5(a)(i) after the last
     date on which the sale or liquidation is permitted under Section 5.5(a)(i) with respect to a
     determination made pursuant to Section 5.5(a)(i) (the last permitted date being determined by the
     Trustee under Section 5.5(a)(i)), unless a new determination is made in accordance with Section
     5.5(a)(i) and the Collateral is sold or liquidated before the last sale date permitted in accordance with
     the new determination.

     Section 5.6.     Trustee May Enforce Claims Without Possession of Securities.

              All rights of action and claims under this Indenture or under any of the Securities may be
     prosecuted and enforced by the Trustee without the possession of any of the Securities or their
     production in any trial or other Proceeding relating to them, and any Proceeding instituted by the
     Trustee shall be brought in its own name as trustee of an express trust, and any recovery of judgment
     shall be applied as provided in Section 5.7.

              In any Proceedings brought by the Trustee (and any Proceedings involving the
     interpretation of any provision of this Indenture to which the Trustee shall be a party) the Trustee
     shall be held to represent all the Holders of the Securities.

     Section 5.7.     Application of Money Collected.

           Any money collected by the Trustee with respect to the Notes (including the Note
     Components) pursuant to this Article 5 and any money that may then be held or subsequently

                                                       107


                                                                                                   006766
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 144 of 266 PageID 9589
                                       Filed


     received by the Trustee with respect to the Notes under this Indenture shall be applied, subject to
     Section 13.1 and in accordance with Section 11.1, at the dates fixed by the Trustee.

     Section 5.8.     Limitation on Suits.

             No Holder of any Security shall have any right to institute any Proceedings, judicial or
     otherwise, with respect to this Indenture, or for the appointment of a receiver or trustee, or for any
     other remedy under this Indenture, unless:

                (a)   the Holder has previously given to the Trustee written notice of an Event of
     Default;

              (b)     the Holders of not less than 25% of the Aggregate Outstanding Amount of the
     Controlling Class shall have made written request to the Trustee to institute Proceedings with
     respect to the Event of Default in its own name as Trustee under this Indenture and the Holders
     have offered to the Trustee indemnity satisfactory to it against the expenses and liabilities to be
     incurred in compliance with the request;

             (c)      the Trustee for 30 days after its receipt of the notice, request, and offer of
     indemnity has failed to institute a Proceeding; and

              (d)     no direction inconsistent with the written request has been given to the Trustee
     during the 30 day period by a Majority of the Controlling Class.

              No one or more Holders of Securities have any right in any manner whatever by virtue of,
     or by availing of, any provision of this Indenture to affect the rights of any other Holders of
     Securities of the same Class or to obtain or to seek to obtain priority or preference over any other
     Holders of the Securities of the same Class or to enforce any right under this Indenture, except in the
     manner provided in this Indenture and for the equal and ratable benefit of all the Holders of Notes of
     the same Class subject to and in accordance with Section 13.1 and the Priority of Payments or
     Section 11.2, as the case may be.

              If the Trustee receives conflicting or inconsistent requests and indemnity from two or more
     groups of Holders of the Controlling Class, each representing less than a Majority of the Controlling
     Class, the Trustee shall take the action requested by the Holders of the largest percentage in
     Aggregate Outstanding Amount of the Controlling Class, notwithstanding any other provisions of
     this Indenture.

     Section 5.9.     Unconditional Rights of Holders of Notes.

               Notwithstanding any provision of this Indenture other than this Section 5.9 and Sections
     2.8(i), 5.4(d), and 13.1, the Holder of any Note (including the Note Components) shall have the
     right, which is absolute and unconditional, to receive payment of the principal of and interest on the
     Note (including the Note Components) as it comes due in accordance with the Priority of Payments
     and Section 13.1, and, subject to Section 5.8, to institute proceedings for the enforcement of any
     such payment, and that right shall not be impaired without the consent of the Holder. Holders of
     Notes (including the Note Components) ranking junior to Notes still Outstanding may not institute
     proceedings for the enforcement of any such payment until no Note ranking senior to their Note
     remains Outstanding, subject to Section 5.8, and shall not be impaired without the consent of any
     such Holder. For so long as any Notes are Outstanding, the Preference Shares Paying Agent shall
     not be entitled to any payment of any amount for payments to the Holders of the Preference Shares
     pursuant to the Preference Shares Documents, to the extent legally permitted, on a claim against the


                                                        108


                                                                                                   006767
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 145 of 266 PageID 9590
                                       Filed


     Issuer unless there are sufficient funds to pay such amounts to the Preference Shares Paying Agent
     in accordance with the Priority of Payments.

     Section 5.10.    Restoration of Rights and Remedies.

              If the Trustee or the Holder of any Security has instituted any Proceeding to enforce any
     right under this Indenture and the Proceeding has been discontinued or abandoned for any reason, or
     has been determined adversely to the Trustee or to the Holder, then, subject to any determination in
     the Proceeding, the Co-Issuers, the Trustee and the Holder shall be restored to their former positions
     under this Indenture, and thereafter all rights of the Trustee and the Holder shall continue as though
     no Proceeding had been instituted.

     Section 5.11.    Rights and Remedies Cumulative.

              No right in this Indenture conferred on or reserved to the Trustee or to the Holders of
     Securities is intended to be exclusive of any other right, and every right shall, to the extent permitted
     by law, be cumulative and in addition to every other right given under this Indenture or now or
     hereafter existing at law or in equity or otherwise. The assertion or employment of any right under
     this Indenture, or otherwise, shall not prevent the concurrent assertion or employment of any other
     appropriate right.

     Section 5.12.    Delay or Omission Not Waiver.

              No delay or omission of the Trustee or the Holder of any Security to exercise any right
     accruing upon any Event of Default shall impair the right or be a waiver of the Event of Default or
     an acquiescence in it or of a subsequent Event of Default. Every right given by this Article 5 or by
     law to the Trustee or to the Holders of Securities may be exercised from time to time, and as often as
     deemed expedient, by the Trustee or by the applicable Holders.

     Section 5.13.    Control by Majority of the Controlling Class.

              (a)     Notwithstanding any other provision of this Indenture, during the continuance of an
     Event of Default, a Majority of the Controlling Class may institute and direct the time, method, and
     place of conducting any Proceeding for any remedy available to the Trustee, or exercising any right
     of the Trustee with respect to the Notes if:

                     (i)       the direction does not conflict with any rule of law or with any express
             provision of this Indenture; and

                     (ii)     the Trustee has been indemnified to its reasonable satisfaction (and the
             Trustee need not take any action that it determines might involve it in liability unless it has
             received an indemnity against the liability).

     Notwithstanding the foregoing, only a Majority of the Controlling Class may direct proceedings with
     respect to remedies specified in Section 5.4(a) or otherwise with respect to the Collateral.

              (b)       The Trustee may take any other action deemed proper by the Trustee that is not
     inconsistent with a direction under Section 5.13(a). Subject to Section 6.1, the Trustee need not take
     any action that it determines might involve it in liability (unless the Trustee has received an
     indemnity against the liabilities reasonably satisfactory to it) and during the continuance of an Event
     of Default that has not been cured, or waived, the Trustee shall, before receiving directions from a
     Majority of the Controlling Class, exercise the rights expressly vested in it by this Indenture and use


                                                       109


                                                                                                   006768
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 146 of 266 PageID 9591
                                       Filed


     the same degree of care and skill in their exercise with respect to the Event of Default as is required
     by Section 6.1(b).

             (c)     Any direction to the Trustee to undertake a Sale of the Collateral shall be in
     accordance with Section 5.4 or 5.5.

     Section 5.14.    Waiver of Past Defaults.

              Before a judgment or decree for payment of any money due has been obtained by the
     Trustee, as provided in this Article 5, a Majority of the Controlling Class may on behalf of the
     Holders of all the Notes (including the Note Components), with respect to the Notes waive any past
     Default and its consequences, except a Default:

              (a)      in the payment of the principal or Redemption Price of any Note or in the payment
     of interest (including Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or
     Deferred Interest) on the Notes;

             (b)      with respect to a provision of this Indenture that under Section 8.2 cannot be
     modified or amended without the waiver or consent of the Holder of each Outstanding Note
     adversely affected by the modification or amendment;

            (c)      in the payment of amounts due to the Portfolio Manager, the Trustee or the Hedge
     Counterparty, which may only be waived with the consent of the affected party; or

             (d)      arising as a result of an Event of Default described in Section 5.1(e), (g) or (h).

              Upon any such waiver, the Default shall cease to exist, and any Event of Default arising
     from it shall be cured, for every purpose of this Indenture, but no such waiver shall extend to any
     subsequent or other Default or impair any right consequent thereto. The Trustee shall promptly give
     written notice of any such waiver to the Portfolio Manager, the Preference Shares Paying Agent (for
     forwarding to the Holders of Preference Shares) and each Holder of Notes (including the Note
     Components).

     Section 5.15.    Undertaking for Costs.

              All parties to this Indenture agree, and each Holder of any Note (including any Note
     Component) by its acceptance of its Note agrees, that in any suit for the enforcement of any right
     under this Indenture, or in any suit against the Trustee or the Portfolio Manager for any action taken
     or omitted by it as Trustee or for any action taken or omitted by the Portfolio Manager, as
     applicable, any court may in its discretion require the filing by any party litigant in the suit of an
     undertaking to pay the costs of the suit, and that the court may in its discretion assess reasonable
     costs, including reasonable attorneys' fees, against any party litigant in the suit, having due regard to
     the merits and good faith of the claims or defenses made by the party litigant. This Section 5.15
     shall not apply to any suit instituted by the Trustee or the Portfolio Manager, to any suit instituted by
     any Holder, or group of Holders, of Notes holding in the aggregate more than 10% in Aggregate
     Outstanding Amount of the Controlling Class, or to any suit instituted by any Holder of Securities
     for the enforcement of the payment of the principal of or interest on any Note or Composite Security
     or any other amount payable under this Indenture after the applicable Stated Maturity (or, in the case
     of redemption, after the applicable Redemption Date).




                                                       110


                                                                                                   006769
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 147 of 266 PageID 9592
                                       Filed


     Section 5.16.    Waiver of Stay or Extension Laws.

              To the extent that they may lawfully do so, the Co-Issuers covenant that they will not at any
     time insist on, or plead, or in any manner whatsoever claim or take the benefit or advantage of, any
     stay or extension law or any valuation, appraisement, redemption, or marshalling law or rights, in
     each case wherever enacted, now or at any time hereafter in force, that may affect the covenants, the
     performance of, or any remedies under this Indenture. To the extent that they may lawfully do so,
     the Co-Issuers expressly waive all benefit or advantage of any such law or rights, and covenant that
     they shall not delay or impede the execution of any power in this Indenture granted to the Trustee or
     the Holders of the Securities but will permit the execution of every power as though the law had not
     been enacted or rights created.

     Section 5.17.    Sale of Collateral.

              (a)     The power to effect any sale (a "Sale") of any portion of the Collateral pursuant to
     Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales as to any portion of the
     Collateral remaining unsold, but shall continue unimpaired until the entire Collateral is sold or all
     amounts secured by the Collateral have been paid. The Trustee may upon notice to the Holders of
     the Securities and the Preference Shares Paying Agent (for forwarding to the Holders of Preference
     Shares), and shall, at the direction of a Majority of the Controlling Class with respect to Collateral,
     from time to time postpone any Sale by public announcement made at the time and place of the Sale.
     The Trustee waives its rights to any amount fixed by law as compensation for any Sale. The Trustee
     may deduct the reasonable expenses incurred by it in connection with a Sale from its proceeds
     notwithstanding Section 6.7.

             (b)        The Trustee may bid for and acquire any portion of the Collateral in connection
     with a public Sale of the Collateral, and may pay all or part of the purchase price by crediting against
     amounts owing on the Notes (including the Note Components) or other amounts secured by the
     Collateral all or part of the net proceeds of the Sale after deducting the reasonable expenses incurred
     by the Trustee in connection with the Sale notwithstanding Section 6.7. The Notes need not be
     produced to complete any Sale, or for the net proceeds of the Sale to be credited against amounts
     owing on the Notes. The Trustee may hold, lease, operate, manage, or otherwise deal with any
     property so acquired in any manner permitted by law in accordance with this Indenture.

               (c)     If any portion of the Collateral consists of securities issued without registration
     under the Securities Act ("Unregistered Securities"), the Trustee may seek an Opinion of Counsel,
     or, if no Opinion of Counsel can be obtained, seek a no action position from the Securities and
     Exchange Commission or any other relevant federal or state regulatory authorities, regarding the
     legality of a public or private Sale of the Unregistered Securities.

              (d)       The Trustee shall execute and deliver an appropriate instrument of transfer
     transferring its interest in any portion of the Collateral in connection with its Sale. In addition, the
     Trustee is irrevocably appointed the agent and attorney-in-fact of the Issuer to transfer its interest in
     any portion of the Collateral in connection with its Sale, and to take all action necessary to effect the
     Sale. No purchaser or transferee at a Sale shall be bound to ascertain the Trustee's authority, to
     inquire into the satisfaction of any conditions precedent, or see to the application of any monies.

     Section 5.18.    Action on the Notes.

              The Trustee's right to seek and recover judgment on the Notes (including the Note
     Components) or under this Indenture shall not be affected by the seeking or obtaining of or
     application for any other relief under or with respect to this Indenture. Neither the lien of this
     Indenture nor any rights or remedies of the Trustee or the Holders of the Securities shall be impaired

                                                       111


                                                                                                   006770
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 148 of 266 PageID 9593
                                       Filed


     by the recovery of any judgment by the Trustee against the Issuer or by the levy of any execution
     under the judgment on any portion of the Collateral or on any of the assets of the Issuer or the Co-
     Issuer.

                                                  ARTICLE 6

                                                  THE TRUSTEE

     Section 6.1.      Certain Duties and Responsibilities.

              (a)      Except during the continuance of an Event of Default:

                       (i)      the Trustee undertakes to perform the duties and only the duties
              specifically provided in this Indenture, and no implied covenants or obligations shall be
              read into this Indenture against the Trustee; and

                        (ii)     in the absence of bad faith on its part, the Trustee may conclusively rely, as
              to the truth of the statements and the correctness of the opinions expressed therein, on
              certificates or opinions furnished to the Trustee and conforming to the requirements of this
              Indenture; the Trustee shall examine any certificates or opinions that by any provision of
              this Indenture are specifically required to be furnished to the Trustee to determine whether
              or not they substantially conform on their face to the requirements of this Indenture and
              shall promptly notify the party delivering the same if the certificate or opinion does not
              conform. If a corrected form has not been delivered to the Trustee within 15 days after the
              notice from the Trustee, the Trustee shall so notify the Holders of the Securities and the
              Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares).

              (b)      If the Trustee has actual knowledge that an Event of Default is continuing, the
     Trustee shall, before the receipt of directions from a Majority of the Controlling Class, exercise the
     rights and powers vested in it by this Indenture, and use the same degree of care and skill in its
     exercise, as a prudent person would use under the circumstances in the conduct of the person's own
     affairs.

               (c)       No provision of this Indenture shall be construed to relieve the Trustee from
     liability for its own negligent action, its own negligent failure to act, or its own willful misconduct,
     except that:

                       (i)      this subsection shall not be construed to limit the effect of subsection (a) of
              this Section 6.1;

                       (ii)    the Trustee shall not be liable for any error of judgment made in good faith
              by a Trust Officer, unless it is proven that the Trustee was negligent in ascertaining the
              pertinent facts;

                       (iii)    the Trustee shall not be liable with respect to any action taken or omitted to
              be taken by it in good faith in accordance with the direction of the Issuer or the Co-Issuer or
              the Portfolio Manager in accordance with this Indenture or a Majority (or the other
              percentage required by this Indenture) of the Controlling Class (or other Class if required or
              permitted by this Indenture) relating to the time, method, and place of conducting any
              Proceeding for any remedy available to the Trustee, or exercising any trust or power
              conferred on the Trustee, under this Indenture; and



                                                        112


                                                                                                   006771
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 149 of 266 PageID 9594
                                       Filed


                        (iv)     no provision of this Indenture shall require the Trustee to expend or risk its
              own funds or otherwise incur any extraordinary financial liability in the performance of any
              of its duties under this Indenture, or in the exercise of any of its rights contemplated under
              this Indenture, if it has reasonable grounds for believing that repayment of the funds or
              indemnity satisfactory to it against the risk or liability is not reasonably assured to it;
              provided that the reasonable costs of performing its ordinary services under this Indenture
              shall not be deemed an "extraordinary financial liability" for purposes hereof.

              (d)      For all purposes under this Indenture, the Trustee shall not have notice or
     knowledge of any Event of Default described in Section 5.1(d) through 5.1(i) or any Default
     described in Section 5.1(e) through 5.1(i) unless a Trust Officer assigned to and working in the
     Corporate Trust Office has actual knowledge of it or unless written notice of any event that is in fact
     the an Event of Default or Default is received by the Trustee at the Corporate Trust Office, and the
     notice references the Notes generally, the Issuer, the Co-Issuer, the Collateral or this Indenture. For
     purposes of determining the Trustee's responsibility and liability under this Indenture, whenever
     reference is made in this Indenture to an Event of Default or a Default, the reference shall be
     construed to refer only to an Event of Default or Default of which the Trustee has notice as
     described in this Section 6.1.

              (e)      Whether or not therein expressly so provided, every provision of this Indenture
     relating to the conduct or affecting the liability of or affording protection to the Trustee shall be
     subject to this Section 6.1 and Section 6.3.

     Section 6.2.      Notice of Default.

                Promptly (and in no event later than five Business Days) after the occurrence of any Default
     known to the Trustee or after any declaration of acceleration has been made or delivered to the
     Trustee pursuant to Section 5.2, the Trustee shall transmit notice of all Defaults under this Indenture
     known to the Trustee, unless the Default has been cured or waived, and of the declaration by mail to
     the Portfolio Manager and the Co-Issuers, each Rating Agency, the Preference Shares Paying Agent
     (for forwarding to the Holders of Preference Shares) and to all Holders of Securities, as their names
     and addresses appear on the Indenture Register, the Irish Stock Exchange, for so long as any Class
     of Securities is listed on the Irish Stock Exchange and so long as the rules of the exchange so
     require, and, upon written request therefor by a Beneficial Owner in the form of Exhibit I certifying
     that it is a Beneficial Owner, to the Beneficial Owner (or its designee).

     Section 6.3.      Certain Rights of Trustee.

              Except as otherwise provided in Section 6.1:

              (a)      the Trustee may rely and shall be protected in acting or refraining from acting on
     any resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent,
     order, note, or other paper or document (including but not limited to any reports prepared and
     delivered under Article 10) believed by it to be genuine and to have been signed or presented by the
     proper party or parties;

              (b)      any request or direction of the Issuer or the Co-Issuer mentioned in this Indenture
     shall be sufficiently evidenced by an Issuer Request or Issuer Order;

              (c)      whenever in the administration of this Indenture the Trustee

                       (i)     deems it desirable that a matter be proved or established before taking,
              suffering, or omitting any action under this Indenture, the Trustee may, in the absence of

                                                        113


                                                                                                    006772
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 150 of 266 PageID 9595
                                       Filed


              bad faith on its part, rely on an Officer's certificate (unless other evidence is specifically
              prescribed in this Indenture) or

                       (ii)      is required to determine the value of, or any other matter with respect to,
              any Collateral or funds under this Indenture or the cash flows projected to be received
              therefrom, the Trustee may, in the absence of bad faith on its part, rely on reports of
              nationally recognized accountants, investment bankers, or other persons qualified to provide
              the information required to make the determination, including nationally recognized dealers
              in securities of the type being valued and securities quotation services;

              (d)      as a condition to taking or omitting to take any action under this Indenture, the
     Trustee may consult with counsel and the advice of the counsel or any Opinion of Counsel shall be
     full and complete authorization and protection with respect to any action taken or omitted by it under
     this Indenture in good faith and in reliance thereon;

              (e)      the Trustee need not exercise any of the rights or powers vested in it by this
     Indenture at the request or direction of any of the Holders of the Securities pursuant to this
     Indenture, unless the Holders have offered to the Trustee security or indemnity satisfactory to it
     against the costs and liabilities that might reasonably be incurred by it in compliance with the
     request or direction;

              (f)       the Trustee need not make any investigation into the facts or matters stated in any
     resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent,
     order, note, or other paper or document, but the Trustee, in its discretion, may, and upon the written
     direction of a Majority of the Controlling Class or of a Rating Agency shall, make any the further
     inquiry or investigation into the facts or matters that it deems appropriate or as it is directed, and the
     Trustee shall be entitled, on reasonable prior notice to the Co-Issuers and the Portfolio Manager, to
     examine the books and records relating to the Notes, the Collateral, personally or by agent or
     attorney, during the Co-Issuers' or the Portfolio Manager's normal business hours. The Trustee shall,
     and shall cause its agents to, hold in confidence all such information, except to the extent (i)
     disclosure may be required by law by any regulatory or administrative authority and (ii) that the
     Trustee, in its sole judgment, determines that disclosure is consistent with its obligations under this
     Indenture; provided, however, that the Trustee may disclose on a confidential basis any such
     information to its agents, attorneys and auditors in connection with the performance of its
     responsibilities hereunder;

              (g)      the Trustee may execute any of the trusts or powers under this Indenture or perform
     any duties under this Indenture either directly or by or through agents or attorneys, and the Trustee
     shall not be responsible for any misconduct or negligence on the part of any non-Affiliated agent, or
     non-Affiliated attorney, appointed with due care by it under this Indenture;

               (h)     the Trustee shall not be liable for any action it takes or omits to take in good faith
     that it reasonably believes to be authorized or within its rights or powers under this Indenture;

              (i)      nothing in this Indenture shall be construed to impose an obligation on the Trustee
     to recalculate, evaluate, or verify any report, certificate, or information received from the Issuer or
     Portfolio Manager;

               (j)       the Trustee may request and receive (and rely on) instruction from the Issuer, the
     Portfolio Manager, or the accountants identified in the Accountants' Certificate (and in the absence
     of its receipt of timely instruction from them, may obtain from an Independent accountant at the
     expense of the Issuer) as to the application of GAAP to the extent any defined term in this Indenture,
     or any calculation required to be made or determined by the Trustee under this Indenture, is

                                                        114


                                                                                                     006773
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 151 of 266 PageID 9596
                                       Filed


     dependent on or defined by reference to United States generally accepted accounting principles
     ("GAAP"), in any instance;

            (k)      the permissive rights of the Trustee to take or refrain from taking any actions
     enumerated in this Indenture are not duties;

              (l)      the Trustee is not responsible for the accuracy of the books and records of, or for
     any acts or omissions of, the Depository, any Transfer Agent, Custodian, Securities Intermediary,
     Collateral Administrator, Clearstream, Euroclear, Calculation Agent, or any Paying Agent (in each
     case, other than the Bank acting in that capacity);

              (m)       in making or disposing of any investment permitted by this Indenture, the Trustee
     is authorized to deal with itself (in its individual capacity) or with any one or more of its Affiliates,
     whether it or the Affiliate is acting as a subagent of the Trustee or for any third person or dealing as
     principal for its own account. If otherwise qualified, obligations of the Bank or any of its Affiliates
     shall qualify as Eligible Investments under this Indenture; and

              (n)     if the Bank is also acting in the capacity of Paying Agent, Transfer Agent,
     Custodian, Calculation Agent, or Securities Intermediary under this Indenture, the rights protections,
     immunities, and indemnities afforded to the Trustee pursuant to this Article 6 shall also be afforded
     to the Bank acting in those capacities.

     Section 6.4.      Not Responsible for Recitals or Issuance of Securities.

              The recitals contained in this Indenture and in the Securities, other than the Certificate of
     Authentication, shall be taken as the statements of the Applicable Issuers. The Trustee assumes no
     responsibility for their correctness. The Trustee makes no representation as to the validity or
     sufficiency of this Indenture (except as may be made with respect to the validity of the Trustee's
     obligations under this Indenture), the Collateral or the Securities. The Trustee shall not be
     accountable for the use or application by the Co-Issuers of the Securities or their proceeds or any
     money paid to the Co-Issuers pursuant to this Indenture.

     Section 6.5.      May Hold Securities.

               The Trustee, any Paying Agent, Indenture Registrar, or any other agent of the Co-Issuers, in
     its individual or any other capacity, may become the owner or pledgee of Securities and may
     otherwise deal with the Co-Issuers or any of their Affiliates with the same rights it would have if it
     were not Trustee, Paying Agent, Indenture Registrar, or other agent.

     Section 6.6.      Money Held in Trust.

               Money held by the Trustee under this Indenture shall be held in trust to the extent required
     in this Indenture. The Trustee shall be under no liability for interest on any money received by it
     under this Indenture except as otherwise agreed on with the Issuer and except to the extent of
     income or other gain on investments that are deposits in or certificates of deposit of the Bank in its
     commercial capacity and income or other gain actually received by the Trustee on Eligible
     Investments. Under no circumstances shall the Trustee be responsible for any losses on investments
     made in accordance with an Issuer Order or a written order or request by the Portfolio Manager,
     unless such investment is made in an obligation of the Trustee in its corporate capacity.

     Section 6.7.      Compensation and Reimbursement.

              (a)      The Issuer agrees:

                                                        115


                                                                                                    006774
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 152 of 266 PageID 9597
                                       Filed


                      (i)     to pay the Trustee on each Payment Date reasonable compensation for all
             services rendered by it under this Indenture in accordance with its letter agreement with the
             Trustee (which compensation shall not be limited by any provision of law in regard to the
             compensation of a trustee of an express trust);

                       (ii)     except as otherwise expressly provided in this Indenture or in its letter
             agreement with the Trustee, to reimburse the Trustee in a timely manner upon its request for
             all reasonable expenses, disbursements, and advances incurred or made by the Trustee in
             accordance with this Indenture (including securities transaction charges and the reasonable
             compensation and expenses and disbursements of its agents and legal counsel and of any
             accounting firm or investment banking firm employed by the Trustee pursuant to Section
             5.4, 5.5, 10.5, or 10.7, except any such expense, disbursement, or advance attributable to its
             negligence, willful misconduct, or bad faith) but with respect to securities transaction
             charges, only to the extent they have not been waived during a Due Period due to the
             Trustee's receipt of a payment from a financial institution with respect to certain Eligible
             Investments, as specified by the Portfolio Manager;

                       (iii)    to indemnify the Trustee and its officers, directors, employees, and agents
             for any loss, liability, or expense incurred without negligence, willful misconduct, or bad
             faith on their part, arising out of or in connection with the acceptance or administration of
             this trust, including the costs and expenses of defending themselves (including reasonable
             attorney's fees and costs) against any claim or liability in connection with the exercise or
             performance of any of their powers or duties under this Indenture; and

                     (iv)     to pay the Trustee reasonable additional compensation together with its
             expenses (including reasonable counsel fees and costs) for any collection action taken
             pursuant to Section 6.13.

               (b)      The Trustee shall receive amounts pursuant to this Section 6.7 as provided in
     Sections 11.1(a)(i) and (ii) but only to the extent that funds are available for their payment. Subject
     to Section 6.9, the Trustee shall continue to serve as Trustee under this Indenture notwithstanding
     the fact that the Trustee has not received amounts due to it under this Indenture. No direction by the
     Holders of the Securities shall affect the right of the Trustee to collect amounts owed to it under this
     Indenture. If on any date when a fee is payable to the Trustee pursuant to this Indenture insufficient
     funds are available for its payment any portion of a fee not so paid shall be deferred and payable on
     the next date on which a fee is payable and sufficient funds are available for it.

               (c)      The Trustee agrees not to cause the filing of a petition in bankruptcy for the non-
     payment to the Trustee of any amounts provided by this Section 6.7 until at least one year and one
     day, or if longer the applicable preference period then in effect plus one day, after the payment in
     full of all Securities issued under this Indenture and the payment to the Preference Shares Paying
     Agent of all amounts payable with respect to the Preference Shares in accordance with the Priority
     of Payments. Nothing in this Section 6.7(c) shall prohibit or otherwise prevent the Trustee from
     filing proofs of claim in any bankruptcy, insolvency or similar proceeding.

     Section 6.8.     Corporate Trustee Required; Eligibility.

              There shall at all times be a Trustee under this Indenture that is an Independent entity
     organized and doing business under the laws of the United States of America or of any state of the
     United States, authorized under those laws to exercise corporate trust powers, having a combined
     capital and surplus of at least U.S.$200,000,000, subject to supervision or examination by federal or
     state banking authority, having a rating of at least "Baa1" (and not on credit watch with negative
     implications) by Moody's and at least "BBB+" by S&P, and having an office within the United

                                                       116


                                                                                                  006775
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 153 of 266 PageID 9598
                                       Filed


     States. If the Trustee publishes reports of condition at least annually, pursuant to law or to the
     requirements of its supervising or examining authority, then for the purposes of this Section 6.8, the
     combined capital and surplus of the Trustee shall be its combined capital and surplus in its most
     recent published report of condition. If at any time the Trustee ceases to be eligible in accordance
     with this Section 6.8, it shall resign immediately in the manner and with the effect specified in
     Section 6.9.

     Section 6.9.     Resignation and Removal; Appointment of Successor.

              (a)     No resignation or removal of the Trustee and no appointment of a successor
     Trustee pursuant to this Article 6 shall become effective until the acceptance of appointment by the
     successor Trustee under Section 6.10. The indemnification in favor of the Trustee shall survive any
     resignation or removal of the Trustee.

              (b)      The Trustee may resign at any time by giving not less than 30 days written notice
     to the Co-Issuers, the Portfolio Manager, the Holders of the Securities, the Preference Shares Paying
     Agent (for forwarding to the Holders of Preference Shares) and each Rating Agency. Upon
     receiving the notice of resignation, the Co-Issuers shall at the direction of a Majority of the
     Controlling Class promptly appoint a successor trustee satisfying the requirements of Section 6.8, by
     written instrument, in duplicate, executed by an Authorized Officer of the Issuer and an Authorized
     Officer of the Co-Issuer, one copy of which shall be delivered to the resigning Trustee and one copy
     to the successor Trustee, together with a copy to each Holder of Securities, the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares) and the Portfolio Manager. If no
     successor Trustee has been appointed and an instrument of acceptance by a successor Trustee has
     not been delivered to the Trustee within 60 days after the giving of the notice of resignation, the
     resigning Trustee or any Holder of a Security, on behalf of himself and all others similarly situated,
     may petition any court of competent jurisdiction for the appointment of a successor Trustee
     satisfying the requirements of Section 6.8.

              (c)       The Trustee may be removed (i) at any time by an Act of a Majority of each Class
     of Securities, (ii) at any time when an Event of Default is continuing by a Majority of the
     Controlling Class, or (iii) by order of a court of competent jurisdiction, delivered to the Trustee and
     to the Co-Issuers.

             (d)      If at any time:

                      (i)     the Trustee ceases to be eligible under Section 6.8 and fails to resign after
             written request by the Co-Issuers or a Majority of the Controlling Class; or

                       (ii)    the Trustee becomes incapable of acting or is adjudged bankrupt or
             insolvent or a receiver or liquidator of the Trustee or of its property appointed or any public
             officer takes charge or control of the Trustee or of its property or affairs for the purpose of
             rehabilitation, conservation, or liquidation,

     then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by Issuer Order, may, and at
     the direction of a Majority of the Controlling Class shall, remove the Trustee, or (B) subject to
     Section 5.15, or any Holder may, on behalf of itself and all others similarly situated, petition any
     court of competent jurisdiction for the removal of the Trustee and the appointment of a successor
     Trustee.

              (e)      If the Trustee is removed or becomes incapable of acting, or if a vacancy occurs in
     the office of the Trustee for any reason (other than resignation), the Co-Issuers, by Issuer Order or at
     the direction of a Majority of the Controlling Class, shall promptly appoint a successor Trustee. If

                                                       117


                                                                                                  006776
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 154 of 266 PageID 9599
                                       Filed


     the Co-Issuers fail to appoint a successor Trustee within 60 days after the removal or incapability or
     the occurrence of the vacancy, a successor Trustee may be appointed by a Majority of the
     Controlling Class by written instrument delivered to the Issuer and the retiring Trustee. The
     successor Trustee so appointed shall, upon its acceptance of its appointment, become the successor
     Trustee and supersede any successor Trustee proposed by the Co-Issuers. If no successor Trustee
     has been so appointed by the Co-Issuers or a Majority of the Controlling Class and accepted
     appointment pursuant to Section 6.10, subject to Section 5.15, then the Trustee to be replaced, or any
     Holder, may, on behalf of himself and all others similarly situated, petition any court of competent
     jurisdiction for the appointment of a successor Trustee.

               (f)      The Co-Issuers shall give prompt notice of each resignation and each removal of
     the Trustee and each appointment of a successor Trustee by mailing written notice of the event by
     first-class mail, postage prepaid, to the Portfolio Manager, to each Rating Agency, to the Holders of
     Securities as their names and addresses appear in the Indenture Register and to the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares). Each notice shall include the
     name of the successor Trustee and the address of its Corporate Trust Office. If the Co-Issuers fail to
     mail the notice within ten days after acceptance of appointment by the successor Trustee, the
     successor Trustee shall cause the notice to be given at the expense of the Co-Issuers.

     Section 6.10.     Acceptance of Appointment by Successor.

               Every successor Trustee appointed under this Indenture shall execute, acknowledge, and
     deliver to the Co-Issuers and the retiring Trustee an instrument accepting its appointment. Upon
     delivery of the required instruments, the resignation or removal of the retiring Trustee shall become
     effective and the successor Trustee, without any further act, shall become vested with all the rights
     and obligations of the retiring Trustee; but, on request of the Co-Issuers or a Majority of any Class
     of Notes or the successor Trustee, the retiring Trustee shall, upon payment of any amounts then due
     to it, execute and deliver an instrument transferring to the successor Trustee all the rights and
     obligations of the retiring Trustee, and shall duly assign, transfer, and deliver to the successor
     Trustee all property and money held by the retiring Trustee under this Indenture. Upon request of
     any successor Trustee, the Co-Issuers shall execute any instruments to more fully and certainly vest
     in and confirm to the successor Trustee all the rights and obligations of the Trustee under this
     Indenture.

              No successor Trustee shall accept its appointment unless at the time of its acceptance the
     successor is qualified and eligible under Section 6.8 and either (a) each Rating Agency has been
     notified and the successor has long-term debt rated within the four highest rating categories by each
     Rating Agency, or (b) if not rated within the four highest categories by each Rating Agency, the
     Rating Condition with respect to each Rating Agency is satisfied with respect thereto.

     Section 6.11.     Merger, Conversion, Consolidation, or Succession to Business of Trustee.

               Any entity into which the Trustee may be merged or converted or with which it may be
     consolidated, or any entity resulting from any merger, conversion, or consolidation to which the
     Trustee is a party, or any entity succeeding to all or substantially all of the corporate trust business of
     the Trustee, shall be the successor of the Trustee under this Indenture (and of the Bank under all of
     its other capacities under this Indenture, including as Custodian, Securities Intermediary, Indenture
     Registrar, and Paying Agent) without the execution or filing of any paper or any further act on the
     part of any of the parties hereto. If any of the Securities have been authenticated, but not delivered,
     by the Trustee then in office, any successor by merger, conversion, or consolidation to the
     authenticating Trustee may adopt the authentication and deliver the Securities so authenticated with
     the same effect as if the successor Trustee had itself authenticated the Securities.


                                                        118


                                                                                                    006777
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 155 of 266 PageID 9600
                                       Filed


     Section 6.12.    Co-Trustees.

              At any time, to meet the legal requirements of any jurisdiction in which any part of the
     Collateral may at the time be located, the Co-Issuers and the Trustee may appoint a co-trustee
     (subject to the approval of the Rating Agencies) to act jointly with the Trustee, with respect to all or
     any part of the Collateral, with the power to file proofs of claim and take any other actions pursuant
     to Section 5.6 in this Indenture and to make claims and enforce rights of action on behalf of the
     Holders of the Securities and the, as the Holders themselves have the right to do, subject to the other
     provisions of this Section 6.12.

              The Co-Issuers shall join with the Trustee in the execution, delivery, and performance of all
     instruments and agreements necessary or proper to appoint a co-trustee. If the Co-Issuers do not join
     in the appointment within 15 days after they receive a request to do so, the Trustee may make the
     appointment.

              Any instruments to more fully confirm a co-trustee's appointment shall, on request, be
     executed, acknowledged, and delivered by the Co-Issuers. The Co-Issuers agree to pay (but only
     from and to the extent of the Collateral), to the extent funds are available therefor under Section
     11.1(a)(i)(1), any reasonable fees and expenses in connection with the appointment.

              Every co-trustee shall, to the extent permitted by law, but to that extent only, be appointed
     subject to the following terms:

              (a)      the Securities shall be authenticated and delivered and all rights and obligations
     under this Indenture in respect of the custody of securities, cash, and other personal property held
     by, or required to be deposited or pledged with, the Trustee under this Indenture, shall be exercised
     solely by the Trustee;

              (b)     the rights and obligations conferred or imposed on the Trustee in respect of any
     property covered by the appointment of a co-trustee shall be conferred or imposed on and exercised
     or performed by the Trustee or by the Trustee and the co-trustee jointly as provided in the instrument
     appointing the co-trustee;

             (c)       the Trustee at any time, by an instrument in writing executed by it, with the
     concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the resignation of or
     remove any co-trustee appointed under this Section 6.12, and if an Event of Default is continuing,
     the Trustee shall have the power to accept the resignation of, or remove, any co-trustee without the
     concurrence of the Co-Issuers. A successor to any co-trustee so resigned or removed may be
     appointed in the manner provided in this Section 6.12;

             (d)      no co-trustee under this Indenture shall be personally liable because of any act or
     omission of the Trustee under this Indenture;

             (e)      the Trustee shall not be liable because of any act or omission of a co-trustee; and

             (f)      any Act of Holders of Notes delivered to the Trustee shall be deemed to have been
     delivered to each co-trustee.

     Section 6.13.    Certain Duties of Trustee Related to Delayed Payment of Proceeds.

             If in any month the Trustee has not received a payment with respect to any Pledged
     Obligation on its Due Date:


                                                       119


                                                                                                  006778
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 156 of 266 PageID 9601
                                       Filed


                      (a)      the Trustee shall promptly notify the Issuer and the Portfolio Manager in
             writing, and

                      (b)      unless the payment is received by the Trustee within three Business Days
             (or the end of the applicable grace period for the payment, if longer) after the notice, or
             unless the Issuer, in its absolute discretion (but only to the extent permitted by Section
             10.2(a)), makes provision for the payment satisfactory to the Trustee in accordance with
             Section 10.2(a),

     the Trustee shall request the issuer of the Pledged Obligation, the trustee under the related
     Underlying Instrument, or paying agent designated by either of them to make the payment as soon as
     practicable after the request but in no event later than three Business Days after the date of the
     request. If the payment is not made within that time period, the Trustee, subject to clause (iv) of
     Section 6.1(c), shall take the action directed by the Portfolio Manager in writing. Any such action
     shall be without prejudice to any right to claim a Default or Event of Default under this Indenture. If
     the Issuer or the Portfolio Manager requests a release of a Pledged Obligation or delivers a Collateral
     Obligation in connection with any such action under the Management Agreement, the release or
     substitution shall be subject to Section 10.6 and Article 12. Notwithstanding any other provision of
     this Indenture, the Trustee shall deliver to the Issuer or its designee any payment with respect to any
     Pledged Obligation or any Collateral Obligation received after its Due Date to the extent the Issuer
     previously made provisions for the payment satisfactory to the Trustee in accordance with this
     Section 6.13 and the payment shall not be part of the Collateral.

     Section 6.14.    Authenticating Agents.

               Upon the request of the Co-Issuers, the Trustee shall, and if the Trustee so chooses the
     Trustee may, appoint one or more Authenticating Agents with power to act on its behalf and subject
     to its direction in the authentication of the Securities in connection with issuance, transfers, and
     exchanges under Sections 2.4, 2.5, 2.6, 2.7, and 8.5, as fully to all intents and purposes as though
     each Authenticating Agent had been expressly authorized by those Sections to authenticate the
     Securities. For all purposes of this Indenture, the authentication of Securities by an Authenticating
     Agent pursuant to this Section 6.14 shall be the authentication of the Securities "by the Trustee."

             Any Authenticating Agent may at any time resign by giving written notice of resignation to
     the Trustee and the Issuer. The Trustee may at any time terminate the agency of any Authenticating
     Agent by giving written notice of termination to the Authenticating Agent and the Co-Issuers.

             The Co-Issuers agree to pay to each Authenticating Agent from time to time reasonable
     compensation for its services, and reimbursement for its reasonable expenses relating to its services
     as an Administrative Expense; provided, however, that if the Trustee elects to appoint an
     Authenticating Agent without the approval or request of the Co-Issuers, then the Trustee shall pay
     such compensation and reimbursement. Sections 2.9, 6.4, and 6.5 shall be applicable to any
     Authenticating Agent.

     Section 6.15.    Fiduciary for Holders of Notes Only; Agent for Secured Parties.

              With respect to the security interest created under this Indenture, the delivery of any
     Pledged Obligation to the Trustee is to the Trustee as representative of the Holders of Notes and
     agent for the other Secured Parties. In furtherance of the foregoing, the possession by the Trustee of
     any Pledged Obligation and the endorsement to or registration in the name of the Trustee of any
     Pledged Obligation (including as entitlement holder of the Custodial Account) are all undertaken by
     the Trustee in its capacity as representative of the Holders of Notes and agent for the other Secured
     Parties.

                                                      120


                                                                                                 006779
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 157 of 266 PageID 9602
                                       Filed


     Section 6.16.    Representations and Warranties of the Bank.

           The Bank represents and warrants as follows for the benefit of the Noteholders and the
     Composite Securityholders:

              (a)     Organization. The Bank has been duly organized and is validly existing as a
     national banking association and has the power to conduct its business and affairs as a trustee.

              (b)      Authorization; Binding Obligations. The Bank has the corporate power and
     authority to perform the duties and obligations of trustee under this Indenture. The Bank has taken
     all necessary corporate action to authorize the execution, delivery, and performance of this
     Indenture, and all of the documents required to be executed by the Bank pursuant to this Indenture.
     Upon execution and delivery by the Bank, this Indenture will be the valid and legally binding
     obligation of the Bank enforceable in accordance with its terms.

             (c)      Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee under this
     Indenture.

     Section 6.17.    Additional Reporting Requirements.

              If the Placement Agents elect to enter into a posting dealer agreement pursuant to Section
     7.20, upon the effectiveness of the posting dealer agreement, the Issuer shall provide to The Bond
     Market Association certain documents for posting in the Repository as mutually agreed between the
     Portfolio Manager and the Placement Agents.

              If the Placement Agents have entered into a posting dealer agreement, as promptly as
     possible following the execution of any supplemental indenture under Article 8, the Trustee at the
     expense of the Issuer shall deliver a copy of such supplemental indenture to the Repository in the
     manner described in Section 14.3(a)(viii).

                                                 ARTICLE 7

                                                 COVENANTS

     Section 7.1.     Payment of Principal and Interest.

              The Applicable Issuers shall pay the principal of and interest on the Securities in accordance
     with the Securities and this Indenture.

             The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer for any
     amounts paid by the Co-Issuer pursuant to the Securities or this Indenture. The Co-Issuer shall not
     reimburse the Issuer for any amounts paid by the Issuer pursuant to the Securities or this Indenture.

             Amounts properly withheld under the Code or other applicable law by any person from a
     payment to any Holder shall be considered as having been paid by the applicable Issuers to the
     Holder for all purposes of this Indenture.

     Section 7.2.     Maintenance of Office or Agency.

              The Co-Issuers appoint the Trustee as a Paying Agent for the payment of principal of and
     interest on the Notes. The Co-Issuers appoint JPMorgan Chase Bank, National Association, New
     York Plaza, Ground Floor, New York, NY 10004, Attn: Worldwide Securities Services (Houston)
     — Jasper CLO Ltd., as the Co-Issuers' agent where notices and demands on the Co-Issuers in

                                                      121


                                                                                                 006780
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 158 of 266 PageID 9603
                                       Filed


     respect of the Securities or this Indenture may be served and where the Securities may be
     surrendered for registration of transfer or exchange.

             The Co-Issuers may at any time and from time to time vary or terminate the appointment of
     any Paying Agent or appoint any additional agents for all of these purposes.

              The Co-Issuers shall maintain in the Borough of Manhattan, The City of New York, an
     office or agency where notices and demands on the Co-Issuers in respect of the Securities and this
     Indenture may be served and an office or agency outside of the United States where the Securities
     may be presented and surrendered for payment.

             No paying agent shall be appointed in a jurisdiction that subjects payments on the Securities
     to withholding tax.

             So long as any Class of Securities is listed on the Irish Stock Exchange and the rules of the
     exchange so require, the Co-Issuers shall maintain in Ireland a Paying Agent and an office or agency
     where notices and demands on the Co-Issuers in respect of the Securities and this Indenture may be
     served and where the Securities may be surrendered for registration of transfer or exchange.

              The Co-Issuers appoint, for so long as any Class of Securities is listed on the Irish Stock
     Exchange, AIB International Financial Services Ltd. (the "Irish Paying Agent") as Paying Agent in
     Ireland with respect to the Securities, for the payment of principal, interest and other distributions on
     the Securities and as the Co-Issuers' agent where notices and demands on the Co-Issuers in respect
     of the Securities or this Indenture may be served. If the Irish Paying Agent is replaced at any time
     when any Class of Securities is listed on the Irish Stock Exchange, notice of the appointment of any
     replacement shall be given to the Company Announcements Office of the Irish Stock Exchange as
     promptly as practicable after the appointment. The Co-Issuers shall give prompt written notice to
     the Trustee, each Rating Agency, the Preference Shares Paying Agent (for forwarding to the Holders
     of Preference Shares) and the Holders of the Securities of the appointment or termination of any
     such agent and of the location and any change in the location of any such office or agency.

              If at any time the Co-Issuers fail to maintain any required office or agency in the Borough
     of Manhattan, The City of New York, or outside the United States, or fail to furnish the Trustee with
     their addresses, notices and demands may be served on the Co-Issuers.

     Section 7.3.     Money for Note Payments to be Held in Trust.

             All payments of amounts payable with respect to any Securities that are to be made from
     amounts withdrawn from the Payment Account shall be made on behalf of the Applicable Issuers by
     the Trustee or a Paying Agent with respect to payments on the Securities.

             When the Applicable Issuers have a Paying Agent that is not also the Indenture Registrar,
     they shall furnish no later than the fifth calendar day after each Record Date a list in the form the
     Paying Agent reasonably requests, of the names and addresses of the Holders and of the certificate
     numbers of individual Securities held by each Holder.

              Whenever the Applicable Issuers have a Paying Agent other than the Trustee, they shall, on
     or before the Business Day before each Payment Date or Redemption Date direct the Trustee to
     deposit on the Payment Date with the Paying Agent an aggregate sum sufficient to pay the amounts
     then becoming due (to the extent funds are then available for that purpose in the Payment Account),
     that sum to be held in trust for the benefit of the persons entitled to it and (unless the Paying Agent is
     the Trustee) the Co-Issuers shall promptly notify the Trustee of its action or failure so to act. Any
     monies deposited with a Paying Agent (other than the Trustee) in excess of an amount sufficient to

                                                        122


                                                                                                   006781
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 159 of 266 PageID 9604
                                       Filed


     pay the amounts then becoming due on the Securities with respect to which the deposit was made
     shall be paid over by the Paying Agent to the Trustee for application in accordance with Article 10.

               Additional or successor Paying Agents shall be appointed by Issuer Order with written
     notice of the appointment to the Trustee. So long as Notes of any Class are rated by a Rating
     Agency any Paying Agent must either have a long-term debt rating of "Aa3" (and not on credit
     watch with negative implications) or higher by Moody's and "AA-" or higher by S&P or a short-term
     debt rating of "P-1" (and not on credit watch for possible downgrade) by Moody's and "A-1+" by
     S&P or the Rating Condition with respect to each Rating Agency must be satisfied with respect to its
     appointment. If a successor Paying Agent ceases to have a long-term debt rating of "Aa3" (and not
     on credit watch with negative implications) or higher by Moody's and "AA-" or higher by S&P or a
     short-term debt rating of "P-1" (and not on credit watch for possible downgrade) by Moody's and a
     short-term debt rating of "A-1+" by S&P, the Co-Issuers shall promptly remove the Paying Agent
     and appoint a successor Paying Agent. The Co-Issuers shall not appoint any Paying Agent that is
     not, at the time of the appointment, a depository institution or trust company subject to supervision
     and examination by federal or state or national banking authorities. The Co-Issuers shall cause each
     Paying Agent other than the Trustee to execute and deliver to the Trustee an instrument in which the
     Paying Agent agrees with the Trustee, subject to this Section 7.3, that the Paying Agent will:

                      (i)      allocate all sums received for payment to the Holders of Securities for
             which it acts as Paying Agent on each Payment Date and any Redemption Date among the
             Holders in the proportion specified in the applicable report to the extent permitted by
             applicable law;

                      (ii)     hold all sums held by it for the payment of amounts due with respect to the
             Securities in trust for the benefit of the persons entitled to them until they are paid or
             otherwise disposed of as provided in this Indenture;

                     (iii)    immediately resign as a Paying Agent and forthwith pay to the Trustee all
             sums held by it in trust for the payment of the Securities if at any time it ceases to meet the
             standards required to be met by a Paying Agent at the time of its appointment;

                      (iv)     immediately give the Trustee notice of any default by the Issuer or the Co-
             Issuer (or any other obligor on the Notes) in the making of any payment required to be
             made; and

                      (v)     during the continuance of any such default, upon the written request of the
             Trustee, forthwith pay to the Trustee all sums so held in trust by the Paying Agent.

              To obtain the satisfaction and discharge of this Indenture or for any other purpose, the Co-
     Issuers may at any time pay, or by Issuer Order direct any Paying Agent to pay, to the Trustee all
     sums held in trust by the Co-Issuers or the Paying Agent, and, upon the payment by any Paying
     Agent to the Trustee, the Paying Agent shall be released from all further liability with respect to the
     money paid.

              Any money deposited with a Paying Agent and not previously returned that remains
     unclaimed for 20 Business Days shall be returned to the Trustee. Except as otherwise required by
     applicable law, any money deposited with the Trustee or any Paying Agent in trust for the payment
     of the principal of or interest on any Security and remaining unclaimed for two years after the
     principal or interest has become payable shall be paid to the Applicable Issuers. The Holder of the
     Security shall thereafter look only to the Applicable Issuers for payment of the amounts due to it as
     an unsecured general creditor and all liability of the Trustee or the Paying Agent with respect to that
     money (but only to the extent of the amounts so paid to the Applicable Issuers) shall thereupon

                                                       123


                                                                                                  006782
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 160 of 266 PageID 9605
                                       Filed


     cease. The Trustee or the Paying Agent, before being required to release any payment, may, but
     shall not be required to, adopt and employ, at the expense of the Applicable Issuers any reasonable
     means of notification of the release of the payment, including mailing notice of the release to
     Holders whose Securities have been called but have not been surrendered for redemption or whose
     right to or interest in monies payable but not claimed is determinable from the records of any Paying
     Agent, at the last address of record of each Holder.

     Section 7.4.      Existence of Co-Issuers.

             (a)       The Issuer and the Co-Issuer shall maintain in full force their existence and rights
     as companies incorporated or organized under the laws of the Cayman Islands and the State of
     Delaware, respectively, and shall obtain and preserve their qualification to do business as foreign
     corporations in each jurisdiction in which the qualifications are necessary to protect the validity and
     enforceability of this Indenture, the Securities, the Preference Shares Paying Agency Agreement,
     and any of the Collateral.

              However, the Issuer may change its jurisdiction of incorporation from the Cayman Islands
     to any other jurisdiction reasonably selected by the Issuer so long as:

                       (A)       the Issuer has received a legal opinion (on which the Trustee may rely) to
              the effect that the change is not disadvantageous in any material respect to the Holders, the
              Portfolio Manager or any Hedge Counterparty,

                      (B)      written notice of the change has been given by the Issuer to the Trustee,
              the Holders of the Securities, the Preference Shares Paying Agent (for forwarding to the
              Holders of Preference Shares), the Portfolio Manager, any Hedge Counterparty and each
              Rating Agency, and

                      (C)      on or before the 15th Business Day following its receipt of the notice the
              Trustee has not received written notice from a Majority of the Controlling Class objecting to
              the change.

              The Issuer may take any action required by this Indenture within the United States
     notwithstanding any provision of this Indenture requiring the Issuer to take the action outside of the
     United States so long as before taking the action the Issuer receives a legal opinion from nationally
     recognized legal counsel to the effect that it is not necessary to take the action outside of the United
     States or any political subdivision of the United States to prevent the Issuer from becoming subject
     to any United States federal, state, or local withholding or other taxes.

              (b)      The Issuer and the Co-Issuer shall ensure that all corporate or other formalities
     regarding their respective existences (including holding regular board of directors' and shareholders',
     or other similar, meetings to the extent required by applicable law) are followed. Neither the Issuer
     nor the Co-Issuer shall take any action, or conduct its affairs in a manner, that is likely to result in its
     separate existence being ignored or in its assets and liabilities being substantively consolidated with
     any other person in a bankruptcy, reorganization, or other insolvency proceeding. Without limiting
     the foregoing,

                       (i)      the Issuer shall not have any subsidiaries other than the Co-Issuer,

                       (ii)     the Co-Issuer shall not have any subsidiaries,

                     (iii)     the Issuer shall maintain at all times at least one director who is
              Independent of the Portfolio Manager, the Trustee, and any of their respective Affiliates,

                                                         124


                                                                                                     006783
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 161 of 266 PageID 9606
                                       Filed


                     (iv)     the Issuer shall not commingle its funds with the funds of any other person,
             except as expressly permitted by this Indenture, and

                      (v)      except to the extent contemplated in the Management Agreement, the
             Administration Agreement, the Preference Shares Paying Agency Agreement and the
             declaration of trust by the Share Trustee, the Issuer and the Co-Issuer shall not:

                               (A)      have any employees (other than their respective directors),

                               (B)      engage in any transaction with any shareholder that would be a
                      conflict of interest (the entry into the Administration Agreement with the
                      Administrator shall not be deemed a conflict of interest), or

                              (C)      pay dividends in violation of this Indenture, the resolutions of its
                      board of directors and the Preference Share Documents.

     Section 7.5.     Protection of Collateral.

              (a)      The Portfolio Manager on behalf of the Issuer will procure any action within the
     Portfolio Manager's control that is reasonably necessary to maintain the perfection and priority of the
     security interest of the Trustee in the Collateral. The Issuer from time to time shall execute and
     deliver any supplements and amendments to this Indenture and shall execute and deliver any
     Financing Statements, continuation statements, instruments of further assurance, and other
     instruments and shall take any other action appropriate to secure the rights and remedies of the
     Secured Parties under this Indenture and to:

                      (i)      Grant more effectively all or any portion of the Collateral;

                     (ii)     maintain or preserve the lien (and its priority) of this Indenture or to carry
             out more effectively the purposes of this Indenture;

                     (iii)    perfect, publish notice of, or protect the validity of any Grant made by this
             Indenture (including any actions appropriate as a result of changes in law);

                     (iv)     enforce any of the Pledged Obligations or other instruments or property
             included in the Collateral;

                      (v)      preserve and defend title to the Collateral and the rights of the Secured
             Parties in the Collateral against the claims of anyone; and

                      (vi)     pay when due all taxes levied or assessed on any part of the Collateral.

             The Issuer designates the Portfolio Manager as its agent and attorney in fact to execute any
     Financing Statement, continuation statement, and all other instruments, and take all other actions,
     required pursuant to this Section 7.5.

              The Issuer authorizes the filing without the Issuer's signature a financing statement that
     names the Issuer as "debtor" and JPMorgan Chase Bank, National Association as "secured party"
     (with or without indicating its capacity as Trustee hereunder) and that describes the Collateral as "all
     assets of the debtor, whether now owned or hereafter acquired and wherever located."




                                                       125


                                                                                                  006784
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 162 of 266 PageID 9607
                                       Filed


             (b)      The Trustee shall not:

                      (i)      except in accordance with Section 10.6(a), (b), or (c), remove any portion
             of the Collateral that consists of Cash or is evidenced by an instrument, certificate, or other
             writing:

                                (A)     from the jurisdiction in which it was held at the date the most
                      recent Opinion of Counsel was delivered pursuant to Section 7.6 (or from the
                      jurisdiction in which it was held as described in the Opinions of Counsel delivered
                      at the Closing Date pursuant to Section 3.1(iii) if no Opinion of Counsel has yet
                      been delivered pursuant to Section 7.6), or

                              (B)       from the possession of the person who held it (other than the
                      Bank), or

                      (ii)     cause or permit ownership or the pledge of any portion of the Collateral
             that consists of book-entry securities to be recorded on the books of a person (other than the
             Bank):

                              (A)      located in a different jurisdiction from the jurisdiction in which
                      the ownership or pledge was recorded, or

                               (B)      other than the person on whose books the ownership or pledge
                      was originally recorded, unless the Trustee shall have first received an Opinion of
                      Counsel to the effect that the lien and security interest created by this Indenture
                      with respect to the property and its priority will continue to be maintained after
                      giving effect to the change.

             (c)      Without at least 30 days' prior written notice to the Trustee and the Portfolio
     Manager, the Issuer shall not change its "location" (as defined in Section 9-307 of the UCC) or
     change its name from the name shown on the signature pages of this Indenture.

              (d)     The Issuer shall, subject to the Priority of Payments, enforce all of its material
     rights and remedies under the Management Agreement, the Collateral Administration Agreement,
     the Preference Shares Paying Agency Agreement, each Hedge Agreement and each Securities
     Lending Agreement.

              (e)     The Issuer shall pay any taxes levied because any Pledged Obligations are owned
     by the Issuer.

              (f)      The Portfolio Manager on behalf of the Issuer will either exercise the "put" option
     that prevents a Collateral Obligation from being a Long-Dated Collateral Obligation on the last
     available date before the Stated Maturity of the Notes or sell the Collateral Obligation for Sale
     Proceeds at least equal to the Principal Balance of the Collateral Obligation, in either case by the
     Stated Maturity of the Notes.

     Section 7.6.     Opinions as to Collateral.

              On or before July 31 in each calendar year, commencing in 2006, the Issuer shall furnish to
     the Trustee, the Portfolio Manager and each Rating Agency an Opinion of Counsel from each
     relevant jurisdiction stating that, in the counsel's opinion, as of the date of the opinion, all actions
     necessary to maintain the lien and security interest created by this Indenture with respect to the
     Collateral have been taken and that no further action (other than as specified in the opinion) needs to

                                                       126


                                                                                                  006785
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 163 of 266 PageID 9608
                                       Filed


     be taken for the continued effectiveness and perfection of the lien over the next year. The opinion
     may be subject to customary assumptions and qualifications.

     Section 7.7.      Performance of Obligations.

              (a)     The Co-Issuers, each as to itself, shall not take any action, and shall use their
     reasonable commercial efforts not to permit any action to be taken by others, that would release any
     person from any of the person's covenants or obligations under any instrument included in the
     Collateral, except in the case of enforcement action taken with respect to any Defaulted Collateral
     Obligation in accordance with this Indenture and actions by the Portfolio Manager under the
     Management Agreement and in conformity with this Indenture or as otherwise required by this
     Indenture.

              (b)      The Applicable Issuers may, with the prior written consent of a Majority of each
     Class of Notes and a Majority of the Preference Shares (except in the case of the Management
     Agreement and the Collateral Administration Agreement as initially executed), contract with other
     persons (including the Portfolio Manager, the Trustee, and the Collateral Administrator) for the
     performance of actions and obligations to be performed by the Applicable Issuers under this
     Indenture. Notwithstanding any such arrangement, the Applicable Issuers shall remain primarily
     liable for performance under this Indenture. The Applicable Issuers shall punctually perform, and
     use their reasonable commercial efforts to cause the Portfolio Manager, the Trustee, the Collateral
     Administrator, the Preference Shares Paying Agent and any other person to perform, all of their
     obligations in the Management Agreement, this Indenture, the Collateral Administration Agreement,
     the Preference Shares Paying Agency Agreement or any other agreement.

     Section 7.8.      Negative Covenants.

              (a)       The Issuer shall not and, with respect to clauses (ii), (iii), (iv), and (vi), the Co-
     Issuer shall not, in each case from and after the Closing Date:

                      (i)     sell, transfer, assign, exchange, or otherwise dispose of, or pledge,
              mortgage, hypothecate, or otherwise encumber (or permit or suffer the sale, transfer,
              assignment, exchange, or other disposition of, or pledge, mortgage, hypothecation, or other
              encumbering of), any part of the Collateral, except as expressly permitted by this Indenture
              and the Management Agreement;

                        (ii)    claim any credit on, make any deduction from, or, to the fullest extent
              permitted by applicable laws, dispute the enforceability of payment of the principal or
              interest (or any other amount) payable in respect of the Notes (other than amounts withheld
              in accordance with the Code or any applicable laws of the Cayman Islands) or assert any
              claim against any present or future Holder of Notes because of the payment of any taxes
              levied or assessed on any part of the Collateral;

                       (iii)    (A) incur or assume or guarantee any indebtedness, other than the
              Securities and this Indenture and the transactions contemplated by this Indenture (including,
              as contemplated hereby, entering into the Hedge Agreements and Securities Lending
              Agreements), or (B) issue any additional class of securities other than the Preference Shares
              issued on or before the Closing Date, except as otherwise permitted by the Preference Share
              Documents;

                      (iv)     (A) permit the validity or effectiveness of this Indenture or any Grant
              under this Indenture to be impaired, or permit the lien of this Indenture to be amended,
              hypothecated, subordinated, terminated, or discharged, or permit any person to be released

                                                          127


                                                                                                       006786
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 164 of 266 PageID 9609
                                       Filed


             from any covenants or obligations with respect to this Indenture or the Securities, except as
             may be expressly permitted by this Indenture or by the Management Agreement, (B) permit
             any lien, charge, adverse claim, security interest, mortgage, or other encumbrance (other
             than the lien of this Indenture) to be created on or extend to or otherwise arise on or burden
             any part of the Collateral, any interest in it, or its proceeds of, or (C) take any action that
             would permit the lien of this Indenture not to be a valid first priority perfected security
             interest in the Collateral;

                      (v)      amend the Management Agreement except pursuant to its terms and
             Section 15.1(f)(iv) or amend the Collateral Administration Agreement except pursuant to its
             terms unless the Rating Condition with respect to each Rating Agency is satisfied with
             respect to the amendment or enter into any waiver in respect of any of the foregoing
             agreements without providing written notice to each Rating Agency and the Trustee (and,
             with respect to the Collateral Administration Agreement, without the consent of the
             Trustee);

                       (vi)    to the extent permitted by applicable law, dissolve or liquidate in whole or
             in part, except as permitted under this Indenture;

                      (vii)  pay any dividends or other distributions other than in accordance with the
             Priority of Payments and the Preference Share Documents;

                      (viii)   conduct business under any name other than its own;

                    (ix)    have any employees (other than directors and officers to the extent they are
             employees); or

                     (x)      except for any Underlying Instrument and agreements involving the
             purchase or sale of Collateral Obligations having customary purchase or sale terms and
             documented with customary trading documentation (but not excepting any Synthetic
             Security or Hedge Agreement), enter into any agreement unless the agreement contains
             "non-petition" and "limited recourse" provisions and shall not amend such “non-petition”
             and “limited recourse” provisions without prior Rating Confirmation.

             (b)      Neither the Issuer nor the Trustee shall sell, transfer, exchange, or otherwise
     dispose of Collateral, or enter into an agreement or commitment to do so, or enter into or engage in
     any business with respect to any part of the Collateral, except as expressly permitted by this
     Indenture and, with respect to the Issuer, the Management Agreement.

              (c)     The Co-Issuer shall not invest any of its assets in "securities" as the term is defined
     in the 1940 Act, and shall keep all of its assets in Cash.

              (d)    Neither the Issuer nor the Co-Issuer shall use the proceeds of the Securities to buy
     or carry Margin Stock.

     Section 7.9.     Notice of Default; Statement as to Compliance.

            (a)      The Co-Issuers shall notify the Trustee, the Portfolio Manager, the Rating
     Agencies, and each Hedge Counterparty within 10 days of acquiring actual knowledge of Default.

              (b)      On or before July 31 in each calendar year, commencing in 2006, the Issuer shall
     deliver to the Trustee (to be forwarded by the Trustee to the Portfolio Manager and each Holder of
     Securities making a written request therefor and, upon written request therefor by a Beneficial

                                                       128


                                                                                                  006787
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 165 of 266 PageID 9610
                                       Filed


     Owner in the form of Exhibit I certifying that it is a Beneficial Owner, to the Beneficial Owner (or
     its designee) and each Rating Agency) a certificate of an Authorized Officer of the Issuer that, to the
     best knowledge of the Issuer, no Default exists, and has not existed since the date of the last
     certificate or, if a Default does then exist or had existed, specifying the same and its nature and
     status, including actions undertaken to remedy it, and that the Issuer has complied with all of its
     obligations under this Indenture or, if that is not the case, specifying those obligations with which it
     has not complied.

     Section 7.10.    Co-Issuers May Consolidate, etc., Only on Certain Terms.

              Neither the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge with
     or into any other person or transfer or convey all or substantially all of its assets to any person,
     unless permitted by Cayman Islands law (in the case of the Issuer) or United States and Delaware
     law (in the case of the Co-Issuer) and unless:

              (a)     the Merging Entity shall be the surviving corporation, or the person (if other than
     the Merging Entity) formed by the consolidation or into which the Merging Entity is merged or to
     which all or substantially all of the assets of the Merging Entity are transferred (the "Successor
     Entity"),

                      (i)      if the Merging Entity is the Issuer, is a company organized and existing
             under the laws of the Cayman Islands or another jurisdiction approved by a Majority of the
             Controlling Class (except that no approval shall be required in connection with any such
             transaction undertaken solely to effect a change in the jurisdiction of incorporation pursuant
             to Section 7.4), and

                       (ii)     in any case shall expressly assume, by an indenture supplemental to this
             Indenture, executed and delivered to the Trustee and each Noteholder and each Composite
             Securityholder, the due and punctual payment of all amounts on all Securities issued by the
             Merging Entity and the performance and observance of every covenant of this Indenture on
             its part to be performed or observed, all as provided in this Indenture;

               (b)     each Rating Agency shall have been notified of the consolidation, merger, transfer,
     or conveyance and the Rating Condition with respect to each Rating Agency is satisfied with respect
     to the transaction;

             (c)     if the Merging Entity is not the surviving corporation, the Successor Entity shall
     have agreed with the Trustee,

                     (i)       to observe the same legal requirements for the recognition of the formed or
             surviving corporation as a legal entity separate and apart from any of its Affiliates as are
             applicable to the Merging Entity with respect to its Affiliates,

                     (ii)    not to consolidate or merge with or into any other person or transfer or
             convey the Collateral or all or substantially all of its assets to any other person except in
             accordance with this Section 7.10; and

                     (iii)     in any case shall expressly assume by an indenture supplemental to this
             Indenture, executed and delivered to the Trustee, each Noteholder, each Composite
             Securityholder and the Preference Shares Paying Agent (for forwarding to the Holders of
             Preference Shares), the due and punctual payment of all amounts on all the Securities issued
             by the Merging Entity and the performance and observance of every covenant of this
             Indenture on its part to be performed or observed, all as provided in this Indenture;

                                                       129


                                                                                                   006788
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 166 of 266 PageID 9611
                                       Filed


               (d)      if the Merging Entity is not the surviving corporation, the Successor Entity shall
     have delivered to the Trustee and each Rating Agency an Officer's certificate and an Opinion of
     Counsel each stating that it is duly organized, validly existing, and in good standing in the
     jurisdiction in which it is organized; that it has sufficient power and authority to assume the
     obligations in subsection (a) above and to execute and deliver an indenture supplemental to this
     Indenture for the purpose of assuming the obligations in subsection (a) above; that it has duly
     authorized the execution, delivery, and performance of an indenture supplemental to this Indenture
     for the purpose of assuming the obligations in subsection (a) above and that the supplemental
     indenture is its valid and legally binding obligation, enforceable in accordance with its terms, subject
     only to bankruptcy, reorganization, insolvency, moratorium, and other laws affecting the
     enforcement of creditors' rights generally and to general principles of equity; if the Merging Entity is
     the Issuer, that, following the event that causes the Successor Entity to become the successor to the
     Issuer, (i) the Successor Entity has title, free of any lien, security interest, or charge, other than the
     lien and security interest of this Indenture, to the Collateral, and (ii) the lien of this Indenture
     continues to be effective in the Collateral; and in each case as to any other matters the Trustee or any
     Noteholder or Composite Securitiyholder reasonably requires;

             (e)       after giving effect to the transaction, no Default or Event of Default shall be
     continuing;

              (f)      the Merging Entity shall have notified each Rating Agency of the consolidation,
     merger, transfer, or conveyance and shall have delivered to the Trustee, each Noteholder, each
     Composite Securityholder and the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares) an Officer's certificate and an Opinion of Counsel each stating that the
     consolidation, merger, transfer, or conveyance and the supplemental indenture comply with this
     Article 7 and that all conditions precedent in this Article 7 relating to the transaction have been
     complied with and that no adverse tax consequences will result therefrom to the Holders of the
     Securities or Preference Shares;

              (g)       the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
     stating that after giving effect to the transaction, neither of the Co-Issuers (or, if applicable, the
     Successor Entity) will be as an investment company under the 1940 Act; and

               (h)      after giving effect to the transaction, the outstanding stock of the Merging Entity
     (or, if applicable, the Successor Entity) will not be beneficially owned within the meaning of the
     1940 Act by any U.S. Person.

     Section 7.11.     Successor Substituted.

               Upon any consolidation or merger, or transfer or conveyance of all or substantially all of the
     assets of the Issuer or the Co-Issuer, in accordance with Section 7.10 in which the Merging Entity is
     not the surviving corporation, the Successor Entity shall succeed to, and be substituted for, and may
     exercise every right of, the Merging Entity under this Indenture with the same effect as if the person
     had been named as the Issuer or the Co-Issuer, as the case may be, in this Indenture. Upon any such
     consolidation, merger, transfer, or conveyance, the person named as the "Issuer" or the "Co-Issuer"
     in the first paragraph of this Indenture or any successor may be dissolved, wound up, and liquidated
     at any time thereafter, and the person thereafter shall be released from its liabilities as obligor and
     maker on all the Securities and from its obligations under this Indenture.

     Section 7.12.     No Other Business.

              (a)      From and after the Closing Date, the Issuer shall not engage in any business or
     activity other than issuing and selling the Securities pursuant to this Indenture and the Preference

                                                         130


                                                                                                      006789
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 167 of 266 PageID 9612
                                       Filed


     Shares pursuant to the Preference Share Documents and acquiring, owning, holding, and pledging
     and selling Collateral Obligations and the other Collateral in connection therewith, and shall not act
     as agent, negotiator or structurer with respect to any Collateral, act as a participant in negotiating
     terms of a primary loan agreement, enter into a binding commitment to purchase any Collateral prior
     to the issuance thereof or engage in any transaction or activity not permitted by the Collateral
     Acquisition Agreement or which the Issuer knows would cause it to be treated as engaged in a trade
     or business in the United States within the meaning of the Code or subject the Issuer’s income to
     taxation on a net basis in any jurisdiction, and the Co-Issuer shall not engage in any business or
     activity other than issuing and selling the Notes to be issued by it pursuant to this Indenture and,
     with respect to the Issuer and the Co-Issuer, other activities appropriate to accomplish the foregoing
     or incidental thereto or connected therewith.

               (b)      In furtherance and not in limitation of clause (a) of this Section 7.12, the Issuer
     shall comply with all of the provisions set forth in the Collateral Acquisition Agreement, unless,
     with respect to a particular transaction, the Issuer and the Trustee shall have received an opinion or
     advice of tax counsel of nationally recognized standing in the United States experienced in such
     matters that, under the relevant facts and circumstances with respect to such transaction, the Issuer's
     failure to comply with one or more of such provisions will not cause the Issuer to be engaged, or
     deemed to be engaged, in a trade or business within the United States within the meaning of the
     Code or otherwise to be subject to United States federal income tax on a net basis. The provisions
     set forth in the Collateral Acquisition Agreement may be amended, eliminated or supplemented
     (without execution of a supplemental indenture) if the Issuer and the Trustee shall have received an
     opinion of tax counsel of nationally recognized standing in the United States experienced in such
     matters that the Issuer's compliance with such amended provisions or supplemental provisions or the
     Issuer's failure to comply with such provisions proposed to be eliminated, as the case may be, will
     not cause the Issuer to be engaged, or deemed to be engaged, in a trade or business within the United
     States within the meaning of the Code or otherwise to be subject to United States federal income tax
     on a net basis provided, however, that written notice of any such amendment, elimination or
     supplementation of or to the provisions of the Collateral Acquisition Agreement pursuant to this
     Section 7.12(b) shall be provided to each Rating Agency then rating any Outstanding Class of
     Securities within 90 days of any such amendment, elimination or supplementation. For the
     avoidance of doubt, in the event an opinion of tax counsel as described above has been obtained in
     accordance with the terms hereof, no consent of any Holder of the Securities or satisfaction of the
     Rating Condition shall be required in order to comply with this Section 7.12(b) in connection with
     the amendment, elimination or supplementation of any provision of the Collateral Acquisition
     Agreement contemplated by such opinion of tax counsel.

             (c)       The Issuer and the Co-Issuer may amend, or permit the amendment of, their
     Memorandum and Articles or the Certificate of Incorporation and By-laws if the Rating Condition
     with respect to each Rating Agency is satisfied with respect to the amendment (but not otherwise).

     Section 7.13.    Listing on Irish Stock Exchange.

              So long as any Securities remain Outstanding, the Co-Issuers shall use all reasonable efforts
     to obtain and maintain the listing of the Securities on the Irish Stock Exchange.

     Section 7.14.    Annual Rating Review.

              So long as any Securities of any Class remain Outstanding, on or before May, 31 in each
     year commencing in 2006, the Co-Issuers shall obtain and pay for an annual review or ongoing
     surveillance of the rating of each Outstanding Class of Securities from each Rating Agency, as
     applicable. The Co-Issuers shall promptly notify the Trustee and the Portfolio Manager in writing
     (and the Trustee shall promptly provide a copy of the notice to the Holders of the Securities) and the

                                                      131


                                                                                                 006790
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 168 of 266 PageID 9613
                                       Filed


     Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) if at any time
     the rating of any Class of Securities has been, or is known will be, changed or withdrawn.

     Section 7.15.    Reporting.

              At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the Exchange Act
     and are not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the
     request of a Holder or Beneficial Owner of any Note or a Holder of a Composite Security, the Co-
     Issuers shall promptly furnish "Rule 144A Information" to the Holder or Beneficial Owner, to a
     prospective purchaser of a Security designated by the Holder or Beneficial Owner or to the Trustee
     for delivery to the Holder or Beneficial Owner or a prospective purchaser designated by the Holder
     or Beneficial Owner, as the case may be, to permit compliance by the Holder or Beneficial Owner
     with Rule 144A under the Securities Act in connection with the resale of the Security by the Holder
     or Beneficial Owner. "Rule 144A Information" is the information specified pursuant to Rule
     144A(d)(4) under the Securities Act.

     Section 7.16.    Calculation Agent.

              (a)      The Issuer agrees that for so long as any Floating Rate Notes remain Outstanding
     an agent will always have been appointed (that does not control and is not controlled by or under
     common control with the Issuer or its Affiliates) to calculate LIBOR in respect of each Interest
     Period (the "Calculation Agent"). The Issuer has initially appointed the Trustee as Calculation
     Agent. The Issuer may remove the Calculation Agent at any time. If the Calculation Agent is
     unable or unwilling to act as such or is removed by the Issuer or if the Calculation Agent fails to
     determine any of the information required to be given to the Company Announcements Office of the
     Irish Stock Exchange, as described in subsection (b), in respect of any Interest Period, the Issuer or
     the Portfolio Manager (on its behalf) shall promptly appoint a replacement Calculation Agent. For
     so long as any Securities are listed on the Irish Stock Exchange and the rules of the exchange so
     require, notice of the appointment of any replacement Calculation Agent shall be given to the
     Company Announcements Office of the Irish Stock Exchange as promptly as practicable after the
     appointment. The Calculation Agent may not resign its duties without a successor having been duly
     appointed.

              (b)      As soon as possible after 11:00 A.M., London time, on the second Business Day
     before the first day of each Interest Period, but in no event later than 11:00 A.M., London time, on
     the next Business Day, the Calculation Agent shall calculate the Note Interest Rate for each Class of
     Floating Rate Notes for the next Interest Period. The Calculation Agent shall communicate those
     rates and amounts to the Co-Issuers, the Trustee, each Paying Agent, the Portfolio Manager,
     Euroclear, Clearstream, the Depository, and, so long as any of the Floating Rate Notes are listed
     thereon and the rules of the exchange so require, the Irish Stock Exchange. In the latter case, the
     information shall be given to the Company Announcements Office of the Irish Stock Exchange as
     soon as possible after its determination. The Calculation Agent shall separately notify the Irish
     Stock Exchange of the information. The Calculation Agent shall also specify to the Co-Issuers the
     quotations on which the foregoing rates are based, and in any event the Calculation Agent shall
     notify the Co-Issuers before 7:00 P.M., London time, on the second Business Day before the first day
     of each Interest Period that either:

                      (i)     it has determined or is in the process of determining the Note Interest Rate
             for each Class of Floating Rate Notes, or

                     (ii)     it has not determined and is not in the process of determining any such
             Note Interest Rate together with its reasons therefor.


                                                      132


                                                                                                006791
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 169 of 266 PageID 9614
                                       Filed


     The Calculation Agent's determination of the foregoing rates for any Interest Period shall (in the
     absence of manifest error) be final and binding on all parties and the Holders and Beneficial Owners
     of the Preference Shares.

     Section 7.17.    Certain Tax Matters.

                      (a)     For United States federal income tax purposes, the Issuer shall treat the
             Preference Shares as equity and the Notes as debt. The Issuer shall treat the Class 1
             Composite Securities as consisting of Preference Shares corresponding to the
             Preference Share Component and Class D-2 Notes corresponding to the Class D-2
             Component. The Issuer shall treat the Class 2 Composite Securities as consisting of
             Preference Shares corresponding to the Preference Share Component and Class C Notes
             corresponding to the Class C Component. Each Holder of a Note, by its acquisition of
             that Note, agrees to treat those Notes as debt for United States federal income tax
             purposes. Each Holder of a Class 1 Composite Security, by its acquisition of the Class
             1 Composite Security, agrees to treat the Class 1 Composite Securities as consisting of
             Preference Shares corresponding to the Preference Share Component and Class D-2
             Notes corresponding to the Class D-2 Component, and to treat the Preference Shares as
             equity in the Issuer and the Class D-2 Component as debt for United States federal
             income tax purposes. Each Holder of a Class 2 Composite Security, by its acquisition
             of the Class 2 Composite Security, agrees to treat the Class 2 Composite Securities as
             consisting of Preference Shares corresponding to the Preference Share Component and
             Class C Notes corresponding to the Class C Component, and to treat the Preference
             Shares as equity in the Issuer and the Class C Component as debt for United States
             federal income tax purposes.

                    (b)     The Issuer will not elect to be treated as a partnership for U.S. federal
             income tax purposes.

                      (c)      The Issuer shall file, or cause to be filed, any tax returns, including
             information tax returns, required by any governmental authority; provided, however,
             that the Issuer shall not file, or cause to be filed, any income or franchise tax return in
             any state of the United States unless it shall have obtained an Opinion of Counsel from
             a tax counsel of nationally recognized standing experienced in such matters prior to
             such filing that, under the laws of such jurisdiction, the Issuer is required to file such
             income or franchise tax return.

                      (d)      In order to ensure the Holders’ and Beneficial Owners’ acquisition of
             the Securities pursuant to this Agreement are not treated as offered under conditions of
             confidentiality, the Holders and Beneficial Owners of the Securities (and each of their
             respective employees, representatives or other agents) are hereby permitted to disclose
             to any and all persons, without limitation of any kind, the tax treatment and tax
             structure of the transactions contemplated by this Agreement (including the ownership
             and disposition of the Securities). For this purpose, the tax treatment of a transaction is
             the purported or claimed U.S. federal income or state and local tax treatment of the
             transaction, and the tax structure of a transaction is any fact that may be relevant to
             understanding the purported or claimed U.S. federal income or state and local tax
             treatment of the transaction.

                      (e)    If the Issuer is aware that it has purchased an interest in a “reportable
             transaction” within the meaning of Section 6011 of the Code, and a Holder of a Note or

                                                     133


                                                                                               006792
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 170 of 266 PageID 9615
                                       Filed


             Composite Security requests information about any such transactions in which the
             Issuer is an investor, the Issuer shall provide such information it has reasonably
             available as soon as practicable after such request.

                     (f)      The Issuer shall not conduct any business other than the business that
             the Issuer is permitted to conduct under this Agreement.

                     (g)      Upon written request by the Independent accountants, the Indenture
             Registrar shall provide to the Independent accountants that information contained in the
             Indenture Register requested by the Independent accountants to comply with this
             Section 7.17.

                     (h)     The Issuer will treat each purchase of Collateral Obligations and
             Eligible Investments as a “purchase” for tax accounting and reporting purposes.

     Section 7.18.    Securities Lending.

                (a)        So long as no Event of Default is continuing and if after the completion of the
     transaction the limit in clause (28) of the definition of "Concentration Limitations" would be
     satisfied, the Portfolio Manager may cause Collateral Obligations that are not Defaulted Collateral
     Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and other financial
     institutions (other than insurance companies) having long-term and short-term senior unsecured debt
     ratings or guarantors with ratings of at least "A1" (and not "A1" but on credit watch with negative
     implications) and "P-1" (and not on credit watch for possible downgrade) from Moody's and a long-
     term senior unsecured debt rating of at least "A" from S&P (each, a "Securities Lending
     Counterparty") pursuant to one or more agreements (each, a "Securities Lending Agreement");
     provided that Collateral Obligations the Market Value of which cannot be determined under clause
     (i), (ii) or (iii) of that definition may not be lent pursuant to a Securities Lending Agreement. Upon
     receipt of an Issuer Order, the Trustee shall release any lent Collateral Obligations to a Securities
     Lending Counterparty as directed by the Portfolio Manager. The Securities Lending Counterparties
     may be Affiliates of the Placement Agents or Affiliates of the Portfolio Manager. The duration of
     any Securities Lending Agreement shall not exceed the Stated Maturity of the Securities.

              (b)    Each Securities Lending Agreement shall be on market terms as determined by the
     Portfolio Manager (except as may be required below) and shall:

                      (i)      require that the Securities Lending Counterparty return to the Issuer debt
             obligations that are identical (in terms of issue and class) to the lent Collateral Obligations;

                       (ii)      require that the Securities Lending Counterparty pay to the Issuer amounts
             equivalent to all interest and other payments that the owner of the lent Collateral Obligation
             is entitled to for the period during which the Collateral Obligation is lent and require that
             any such payments not be subject to withholding tax imposed by any jurisdiction unless the
             Securities Lending Counterparty is required under the Securities Lending Agreement to
             make "gross-up" payments to the Issuer that cover the full amount of the withholding tax on
             an after-tax basis;

                      (iii)    require that the Rating Condition with respect to each Rating Agency shall
             be satisfied with respect to the execution of the Securities Lending Agreement;

                     (iv)    satisfy any other requirements of Section 1058 of the Code and the
             Treasury Regulations promulgated under it;


                                                       134


                                                                                                   006793
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 171 of 266 PageID 9616
                                       Filed


                      (v)     be governed by the laws of New York;

                   (vi)      permit the Issuer to assign its rights under the Securities Lending
             Agreement to the Trustee pursuant to this Indenture;

                      (vii)    provide for early termination and the delivery of any lent Collateral
             Obligation with no penalty if the Collateral Obligation becomes a Credit Risk Obligation or
             is subject to redemption in accordance with its terms;

                     (viii) provide for early termination and the delivery of any lent Collateral
             Obligation with no penalty upon any redemption of the Securities in whole;

                      (ix)      require the Securities Lending Counterparty to post with the Trustee
             collateral consisting of cash or direct registered debt obligations of the United States of
             America that have a maturity date no later than the Business Day preceding the stated
             termination date of the Securities Lending Agreement (the "Securities Lending Collateral")
             to secure its obligation to return the Collateral Obligations or in the alternative post the
             Securities Lending Collateral with a custodian for the benefit of the Issuer designated by the
             Securities Lending Counterparty that satisfies the requirements with respect to being a
             securities intermediary with respect to the posted collateral if that custodian would qualify
             to be a successor trustee under Section 6.8;

                      (x)     provide that the Securities Lending Collateral shall be maintained at all
             times in an amount equal to at least 102% of the current Ask-Side Market Value
             (determined daily and monitored by the Portfolio Manager) of the lent Collateral
             Obligations and if securities are delivered to the Trustee as security for the obligations of
             the Securities Lending Counterparty under the related Securities Lending Agreement, the
             Portfolio Manager on behalf of the Issuer will negotiate with the Securities Lending
             Counterparty a rate for the loan fee to be paid to the Issuer for lending the lent Collateral
             Obligations;

                     (xi)     the lent Collateral Obligations shall be marked-to-market on a daily basis
             by the Portfolio Manager on the basis of their Market Value;

                    (xii)  the Collateral will include the Issuer's rights under the related Securities
             Lending Agreement rather than the loaned Collateral Obligation;

                      (xiii) provide for early termination within 10 days at the option of the Issuer and
             the delivery of any lent Collateral Obligation with no penalty if the Securities Lending
             Counterparty is no longer in compliance with the requirements relating to the credit ratings
             of the Securities Lending Counterparty and the noncompliance is not cured as provided in
             this Indenture; and

                      (xiv) contain appropriate limited recourse and non-petition provisions (to the
             extent the Issuer has contractual payment obligations to the Securities Lending
             Counterparty) equivalent (mutatis mutandis) to those in this Indenture.

              (c)     If either Moody's or S&P downgrades a Securities Lending Counterparty such that
     the Securities Lending Agreements to which the Securities Lending Counterparty is a party are no
     longer in compliance with the requirements relating to the credit ratings of the Securities Lending
     Counterparty, then the Portfolio Manager on behalf of the Issuer, within 10 days of the downgrade,
     shall


                                                      135


                                                                                                  006794
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 172 of 266 PageID 9617
                                       Filed


                     (i)      terminate its Securities Lending Agreements with the Securities Lending
             Counterparty unless a guarantor for the Securities Lending Counterparty's obligations under
             the Securities Lending Agreements has been obtained; or

                      (ii)      reduce the percentage of the Aggregate Principal Balance of the Collateral
             Obligations lent to the downgraded Securities Lending Counterparty so that the Securities
             Lending Agreements to which the Securities Lending Counterparty is a party, together with
             all other Securities Lending Agreements, are in compliance with the requirements relating
             to the credit ratings of Securities Lending Counterparties; or

                       (iii)    take any other steps Moody's or S&P may require to cause the Securities
             Lending Counterparty's obligations under the Securities Lending Agreements to which the
             Securities Lending Counterparty is a party to be treated by Moody's or S&P, as the case
             may be, as if the obligations were owed by a counterparty having a rating at least equivalent
             to the rating that was assigned by Moody's or S&P, as the case may be, to the downgraded
             Securities Lending Counterparty before its being downgraded.

              (d)      In connection with any such direction by the Portfolio Manager to enter into a
     Securities Lending Agreement, the Trustee may receive and rely on an Issuer Order to the effect that
     the Securities Lending Agreement, and its Securities Lending Counterparty, is each in compliance
     with the requirements of this Indenture (including the definition of "Securities Lending
     Counterparty"). The Issuer and the Trustee may enter into any Securities Lending Agreement (and
     any related account control agreement) at the instruction of the Portfolio Manager, and deliver and
     accept delivery and return of any Collateral Obligations pursuant to the Securities Lending
     Agreement, or pursuant to instructions from the Portfolio Manager in connection with the Securities
     Lending Agreement. The Trustee may take any actions and exercise any rights and remedies under
     any Securities Lending Agreement that the Portfolio Manager instructs. The Trustee need not enter
     into any Securities Lending Agreement (or any related account control agreement) that would in its
     judgment, subject it to any liability, whether financial or otherwise, or cause it to incur or subject it
     to risk of any cost or disbursement for which it is not, in its judgment, adequately indemnified, or
     that would impose on it any obligations or administrative burdens that are unacceptable to it. The
     Portfolio Manager shall instruct the Trustee in writing with respect to the administration of any
     Securities Lending Agreement (including with respect to any default and the exercise of rights under
     it). The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or
     acceptability of any Securities Lending Agreement or for the qualifications or eligibility of any
     Securities Lending Counterparty. Nothing in this Indenture shall be construed to cause the Trustee
     to have any fiduciary duties to any Securities Lending Counterparty.

             So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,

                       (a)     the Trustee shall have no liability for any failure or inability on its part to
             receive any information or take any action with respect to the Collateral Obligation because
             of its being on loan (including any failure to take action with respect to a notice of
             redemption, consent solicitation, exchange or tender offer, or similar corporate action), and

                       (b)     the loaned Collateral Obligations shall not be disqualified for return to the
             Trustee as a Collateral Obligation by any change in circumstance or status during the time
             while on loan (including any change that would cause the Collateral Obligation to be
             ineligible for purchase by the Issuer under this Indenture if applied to a proposed purchase
             of it in the open market at the time of its return from loan).




                                                       136


                                                                                                   006795
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 173 of 266 PageID 9618
                                       Filed


     Section 7.19.    Purchase of Collateral Obligations; Ramp-Up Completion Date.

              (a)      The Issuer shall use its best efforts to purchase Collateral Obligations on any
     Business Day during the Ramp-Up Period or enter into commitments to purchase Collateral
     Obligations on any Business Day during the Ramp-Up Period for purchase on or as soon as
     practicable thereafter (not to exceed 60 days thereafter), in each case, for inclusion in the Collateral
     so that each of the Aggregate Principal Balance of the Collateral Obligations and the
     Overcollateralization Ratio Numerator is at least $678,000,000.

              (b)      No Collateral Obligations may be purchased prior to the Ramp-Up Completion
     Date unless immediately following the purchase of any Collateral Obligation (as certified by the
     Portfolio Manager in writing), the remaining funds in the Collection Account, after giving effect to
     such purchase, are sufficient as of the date of determination to purchase Collateral Obligations for
     inclusion in the Collateral so that each of the Aggregate Principal Balance of the Collateral
     Obligations and the Overcollateralization Ratio Numerator is at least $678,000,000 (taking into
     account the Collateral Obligations already part of the Collateral (without giving effect to any
     reductions of that amount that may have resulted from scheduled principal payments, principal
     prepayments or dispositions made with respect to any Collateral Obligations on or before the Ramp-
     Up Completion Date)).

              (c)       Notwithstanding the foregoing, or any other provision of this Indenture, if the
     Issuer has previously entered into a commitment to purchase a Collateral Obligation to be included
     in the Collateral, such commitment initially not to exceed 60 days, and at the time of the
     commitment the Collateral Obligation complied with the definition of "Collateral Obligation" and
     the requirements set forth in this Section 7.19, the Issuer may consummate the purchase of the
     Collateral Obligation notwithstanding that the Collateral Obligation fails to comply with the
     definition of "Collateral Obligation" and the requirements set out above on the date of settlement.

              (d)       The Issuer will use commercially reasonable efforts to purchase, or to enter into
     binding agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that,
     together with the Collateral Obligations purchased on or before the Closing Date and then held by
     the Issuer, will satisfy, as of the Ramp-Up Completion Date (without giving effect to any reductions
     of that amount that may have resulted from scheduled principal payments, principal prepayments or
     dispositions made with respect to any Collateral Obligations on or before the Ramp-Up Completion
     Date), the Collateral Quality Tests, the Concentration Limitations, the criteria set forth in Section
     12.2 of this Indenture and the Overcollateralization Tests.

              (e)      On or prior to September 1, 2005, so long as the Ramp-Up Completion Date has
     not already occurred, the Portfolio Manager shall certify by an order of the Portfolio Manager
     delivered to the Issuer, the Trustee and Moody's that, as of such date: (i)(A) the Aggregate Principal
     Balance of the Collateral Obligations owned by the Issuer equals at least $500,000,000, or (B) the
     Aggregate Principal Balance of the Collateral Obligations purchased (or committed to be purchased)
     by the Issuer with proceeds from the sale of the Notes (in each case in this clause (B), measured
     solely as of the date of purchase or commitment, as the case may be) equals at least $500,000,000
     (for the avoidance of doubt, without giving effect to any reductions of that amount that may have
     resulted from scheduled principal payments, principal prepayments or dispositions made with
     respect to any Collateral Obligations on or before the Ramp-Up Completion Date, (ii) the Diversity
     Score is equal to at least 40, (iii) the Weighted Average Rating Factor Test is satisfied and (iv) each
     of the Coverage Tests is satisfied. If the Portfolio Manager is not able to certify each of the
     foregoing items, an Interim Ramp-Up Completion Date Failure shall occur.

              (f)     On or prior to November 1, 2005, so long as the Ramp-Up Completion Date has
     not already occurred, the Portfolio Manager shall certify by an order of the Portfolio Manager

                                                       137


                                                                                                   006796
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 174 of 266 PageID 9619
                                       Filed


     delivered to the Issuer, the Trustee and Moody's that, as of such date: (i)(A) the Aggregate Principal
     Balance of the Collateral Obligations owned by the Issuer equals at least $600,000,000, or (B) the
     Aggregate Principal Balance of the Collateral Obligations purchased (or committed to be purchased)
     by the Issuer with proceeds from the sale of the Notes (in each case in this clause (B), measured
     solely as of the date of purchase or commitment, as the case may be) equals at least $600,000,000
     (for the avoidance of doubt, without giving effect to any reductions of that amount that may have
     resulted from scheduled principal payments, principal prepayments or dispositions made with
     respect to any Collateral Obligations on or before the Ramp-Up Completion Date, (ii) the Diversity
     Score is equal to at least 45, (iii) the Weighted Average Rating Factor Test is satisfied and (iv) each
     of the Coverage Tests is satisfied. If the Portfolio Manager is not able to certify each of the
     foregoing items, an Interim Ramp-Up Completion Date Failure shall occur.

              (g)      Within 5 Business Days after the Ramp-Up Completion Date, the Issuer or the
     Portfolio Manager (on behalf of the Issuer) shall request a Rating Confirmation on behalf of the
     Issuer and shall provide a report to the Rating Agencies identifying the Collateral Obligations then
     included in the Collateral and the Issuer shall obtain and deliver to the Trustee and the Rating
     Agencies, together with the delivery of a report (and, with respect to S&P, a Microsoft Excel file of
     the S&P CDO Monitor input file and, with respect to each Collateral Obligation, the name of the
     obligor thereon, the CUSIP number thereof (if applicable) and the S&P Priority Category thereof)
     substantially in the form of a Monthly Report as of the Ramp-Up Completion Date, an Accountants'
     Certificate:

                      (i)      confirming the maturity date, rating, spread and recovery rate for each item
             of Original Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date
             and the information provided by the Issuer with respect to every other asset included in the
             Collateral, by reference to such sources as shall be specified therein;

                      (ii)     confirming that as of the Ramp-Up Completion Date:

                               (1)      each of the Coverage Tests are satisfied;

                               (2)      the Aggregate Principal Balance of Collateral Obligations that the
                      Issuer owned or committed to purchase as of the Ramp-Up Completion Date is at
                      least equal to the Maximum Investment Amount; and

                               (3)      the Collateral Obligations comply with all of the requirements of
                      the Collateral Quality Tests and the Concentration Limitations and the criteria set
                      forth in Section 12.2 of this Indenture; and

                    (iii)    specifying the procedures undertaken by them to review data and
             computations relating to the foregoing statements.

              (h)      If a Rating Confirmation Failure occurs, the Notes will be redeemed pursuant to,
     and to the extent provided in, Section 9.1(a).

     Section 7.20.    Posting of Reports on Repository.

             If the Placement Agents have entered into a posting dealer agreement with The Bond
     Market Association relating to the transactions contemplated by this Indenture, each of the Issuer,
     the Trustee and the Portfolio Manager acknowledges and agrees that each Monthly Report and
     Valuation Report shall be posted to the Repository for use in the manner provided in the Repository.
     In connection therewith, the Trustee at the expense of the Issuer agrees to make available in


                                                      138


                                                                                                 006797
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 175 of 266 PageID 9620
                                       Filed


     accordance with Section 14.3(a)(viii) each Monthly Report or Valuation Report to the operator of
     the Repository for posing on the Repository.

     Section 7.21.    Secondary Risk Procedures.

             The Portfolio Manager shall notify S&P and request that S&P modify the S&P CDO
     Monitor accordingly if on any date (as disclosed in the most recent Monthly Report):

              (a)     the Aggregate Principal Amount of all Collateral Obligations participated from or
     entered into with the same Secondary Risk Counterparty exceeds the percentage of the Maximum
     Investment Amount in the Secondary Risk Table opposite the long-term S&P credit rating of the
     Secondary Risk Counterparty under the caption "Individual Counterparty Limit," or

              (b)      the Aggregate Principal Amount of all Collateral Obligations participated from or
     entered into with Secondary Risk Counterparties with the same long-term credit rating exceeds the
     percentage of the Maximum Investment Amount in the Secondary Risk Table opposite that rating
     under the caption "Aggregate Counterparty Limit" (excluding up to 5% by Aggregate Principal
     Amount of Synthetic Securities with respect to Collateral Obligations the Aggregate Counterparty
     Limit of which is 20% to the extent that (x) such exposure is fully collateralized with respect to
     principal and (y) the related Synthetic Security Counterparties are rated at least "A-1+" by S&P).

     Section 7.22.    Section 3(c)(7) Procedures.
              In addition to the notices required to be given under Section 10.6 hereof, the Issuer shall
     take the following actions to ensure compliance with the requirements of Section 3(c)(7) of the 1940
     Act (provided, that such procedures and disclosures may be revised by the Issuer to be consistent
     with generally accepted practice for compliance with the requirements of Section 3(c)(7) of the 1940
     Act):

              (a)       Section 3(c)(7) Notice to Investors. The Issuer shall (i) request the Depository to
     cause, and cooperate with the Depository in causing, the Depository’s security description and
     delivery order to include a “3(c)(7) marker” and the Depository’s user manual to contain an
     accurate description of the restrictions on the holding and transfer of the Notes due to the
     Issuer’s reliance on the exclusion to registration provided by Section 3(c)(7) of the 1940 Act,
     (ii) request that the Depository send, and cooperate with the Depository in causing the
     Depository to send, to its Agent Members (x) the Important Section 3(c)(7) Reminder Notice
     substantially in the form of Exhibit H-2 in connection with the initial offering of the Notes and
     (y) the Section 3(c)(7) Reminder Notice substantially in the form of Exhibit H-1 as set forth in
     Section 10.6(b) and (iii) request that the Depository cause, and cooperate with the Depository in
     causing, the Depository’s Reference Directory to include each Class of Notes (and the
     applicable CUSIP numbers for the Notes) in the listing of 3(c)(7) issues together with an
     attached description of the limitations as to the distribution, purchase, sale and holding of the
     Notes.

              (b)     CUSIP Numbers. The Issuer shall (a) request of S&P, and shall cooperate with
     S&P to ensure that all CUSIP numbers identifying the Notes shall have a “fixed field” attached
     thereto that contains “3c7” and “144A” indicators and (b) take steps to cause the Placement
     Agents and any market makers to require that all “confirms” of trades of the Notes contain
     CUSIP numbers with such “fixed field” identifiers.

            (c)      Bloomberg and other Third-Party Vendor Screens. The Issuer shall use all
     reasonable efforts to cause the Bloomberg screen or screens containing information about the

                                                      139


                                                                                                006798
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 176 of 266 PageID 9621
                                       Filed


     Notes to include the following language: (a) the “Note Box” on the bottom of the “Security
     Display” page describing the Notes shall state: “Iss’d Under 144A/3(c)(7),” (b) the “Security
     Display” page shall have the flashing red indicator “See Other Available Information,” and (c)
     the indicator shall link to the “Additional Security Information” page, which shall state that the
     securities are “being offered in reliance on the exemption from registration under Rule 144A of
     the Securities Act of 1933, as amended (the “Securities Act”) to persons who are both (x)
     qualified institutional buyers (as defined in Rule 144A under the Securities Act) and (y)
     qualified purchasers (as defined under Section 3(c)(7) under the Investment Company Act of
     1940).” The Issuer shall use all reasonable efforts to require that any other third-party vendor
     screens containing information about the Notes include substantially similar language to clauses
     (a) through (c) above.

                                                  ARTICLE 8

                                         SUPPLEMENTAL INDENTURES

     Section 8.1.     Supplemental Indentures Without Consent of Holders.

             (a)       Without the consent of the Holders of any Securities or the Holders of any
     Preference Shares, when authorized by Board Resolutions, and subject to the requirement provided
     below in this Section 8.1 with respect to the ratings of any Class of Securities, the Co-Issuers and the
     Trustee may, if it is not materially and adversely affected thereby (and will be bound by a standard
     of good faith and fair dealing in making such determination) execute one or more indentures
     supplemental to this Indenture, in form satisfactory to the Trustee, to:

                       (1)     evidence the succession of another person to the Issuer or the Co-Issuer
             and the assumption by the successor person of the obligations of the Issuer or the Co-Issuer
             in this Indenture and in the Securities;

                      (2)     add to the covenants of the Co-Issuers or the Trustee for the benefit of the
             Holders of the Securities or to surrender any right in this Indenture conferred on the Co-
             Issuers;

                      (3)      convey, transfer, assign, mortgage, or pledge any property to the Trustee,
             or add to the conditions, limitations, or restrictions on the authorized amount, terms, and
             purposes of the issue, authentication, and delivery of the Securities;

                     (4)      evidence and provide for the acceptance of appointment under this
             Indenture by a successor Trustee and to add to or change any of the provisions of this
             Indenture necessary to facilitate the administration of the trusts under this Indenture by
             more than one Trustee, pursuant to the requirements of Sections 6.9, 6.10, and 6.12;

                       (5)     correct or amplify the description of any property at any time subject to the
             lien of this Indenture, or to better assure, convey, and confirm to the Trustee any property
             subject or required to be subject to the lien of this Indenture (including all actions
             appropriate as a result of changes in law) or to subject to the lien of this Indenture any
             additional property;

                     (6)       modify the restrictions on and procedures for resales and other transfers of
             the Securities to reflect any changes in applicable law (or its interpretation) or to enable the
             Co-Issuers to rely on any less restrictive exemption from registration under the Securities



                                                       140


                                                                                                  006799
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 177 of 266 PageID 9622
                                       Filed


           Act or the 1940 Act or to remove restrictions on resale and transfer to the extent not
           required under this Indenture;

                    (7)      with the consent of the Portfolio Manager, to modify the restrictions on the
           sales of Collateral Obligations in Section 12.1 or the Eligibility Criteria in Section 12.2 (and
           the definitions related thereto) in a manner not materially adverse to the Holders of any
           Class of the Notes, the Composite Securities or the Preference Shares as evidenced by an
           Opinion of Counsel (which may be supported as to factual (including financial and capital
           markets) matters by any relevant certificates and other documents necessary or advisable in
           the judgment of counsel delivering the opinion) or a certificate of an officer of the Portfolio
           Manager to the effect that the modification would not be materially adverse to the Holders
           of any Class of the Notes, the Composite Securities or the Preference Shares;

                  (8)      make appropriate changes for any Class of Securities to be listed on an
           exchange other than the Irish Stock Exchange;

                    (9)      otherwise to correct any inconsistency or cure any ambiguity or errors in
           this Indenture;

                     (10)   accommodate the issuance of the Securities in book-entry form through the
           facilities of DTC or otherwise;

                    (11)      to take any appropriate action to prevent the Issuer, the Holders of
           Securities or Preference Shares, or the Trustee from becoming subject to withholding or
           other taxes, fees, or assessments or to prevent the Issuer from being treated as being
           engaged in a U.S. trade or business or otherwise being subject to income tax on a net
           income basis, so long as the action will not cause the Holders of any Securities or
           Preference Shares to be adversely affected to any material extent by any change to the
           timing, character, or source of the income from the Securities or Preference Shares, as
           evidenced by an Opinion of Counsel (which may be supported as to factual (including
           financial and capital markets) matters by any relevant certificates and other documents
           necessary or advisable in the judgment of counsel delivering the opinion);

                     (12)     to authorize the appointment of any listing agent, Transfer Agent, Paying
           Agent, or additional registrar for any Class of Securities appropriate in connection with the
           listing of any Class of Securities on the Irish Stock Exchange or any other stock exchange,
           and otherwise to amend this Indenture to incorporate any changes required or requested by
           any governmental authority, stock exchange authority, listing agent, Transfer Agent, Paying
           Agent, or additional registrar for any Class of Securities in connection with its appointment,
           so long as the supplemental indenture would not materially and adversely affect any Holder
           of Securities, as evidenced by an Opinion of Counsel (which may be supported as to factual
           (including financial and capital markets) matters by any relevant certificates and other
           documents necessary or advisable in the judgment of counsel delivering the opinion) or a
           certificate of an Authorized Officer of the Portfolio Manager, to the effect that the
           modification would not be materially adverse to the Holders of any Class of Securities;

                    (13)     to amend, modify, enter into, or accommodate the execution of any
           contract relating to a Synthetic Security (including posting collateral under a Synthetic
           Security Agreement);

                  (14)    to modify Section 3.3 to be consistent with applicable laws or Rating
           Agency requirements;


                                                    141


                                                                                                006800
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 178 of 266 PageID 9623
                                       Filed


                     (15)     to evidence any waiver by any Rating Agency as to any requirement or
             condition, as applicable, of the Rating Agency set forth in this Indenture;

                    (16)     to facilitate the issuance of participation notes, combination notes,
             composite securities and other similar securities;

                      (17)     to facilitate hedging transactions;

                      (18)    to facilitate the ability of the Issuer to lend collateral pursuant to a
             Securities Lending Agreement;

                      (19)    to modify any provision to facilitate an A/B Exchange, including to effect
             any serial designation relating to the exchange; or

                       (20)     with the consent of the Portfolio Manager, to enter into any additional
             agreements not expressly prohibited by this Indenture as well as any amendment,
             modification, or waiver if the Issuer determines that the amendment, modification, or
             waiver would not, upon or after becoming effective, materially and adversely affect the
             rights or interest of the Holders of any Class of Securities or the Holders of Preference
             Shares as evidenced by an Opinion of Counsel (which may be supported as to factual
             (including financial and capital markets) matters by any relevant certificates and other
             documents necessary or advisable in the judgment of counsel delivering the opinion) or a
             certificate of an officer of the Portfolio Manager to the effect that the modification would
             not be materially adverse to the Holders of any Class of Securities or the Holders of
             Preference Shares.

              (b)      Without the consent of the Portfolio Manager, no supplemental indenture may be
     entered into that would reduce the rights, decrease the fees or other amounts payable to the Portfolio
     Manager under this Indenture or increase the duties or obligations of the Portfolio Manager.

              (c)      The Trustee is authorized to join in the execution of any such supplemental
     indenture and to make any further appropriate agreements and stipulations that may be in the
     agreements, but the Trustee shall not be obligated to enter into any such supplemental indenture that
     affects the Trustee's own rights, duties, liabilities, or immunities under this Indenture or otherwise,
     except to the extent required by law. Unless notified by a Majority of any Class of the Securities or
     a Majority of the Holders of Preference Shares that the Class of Securities or Holders of Preference
     Shares would be materially and adversely affected, the Trustee may rely on a certificate of the
     Portfolio Manager and an Opinion of Counsel (which may be supported as to factual (including
     financial and capital markets) matters by any relevant certificates and other documents necessary or
     advisable in the judgment of counsel delivering the opinion) as to whether the interests of any
     Holder of Securities or Holder of Preference Shares would be materially and adversely affected by
     any such supplemental indenture. The Trustee shall give notice of the proposed change to the
     Holders of Securities and to the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares) at least 15 Business Days before execution of any supplemental indenture by the
     Trustee (or 60 calendar days before execution, in the case of a supplemental indenture for the
     purpose described in paragraph (7) of Section 8.1(a), which shall be identified as such in a certificate
     of the Portfolio Manager delivered to the Trustee before the date on which such notice is required to
     be given).

              (d)      If any Outstanding Securities are rated by a Rating Agency, the Trustee shall enter
     into a supplemental indenture pursuant to this Section 8.1 only if either (1) the Rating Condition
     with respect to each Rating Agency is satisfied with respect to the supplemental indenture or (2) the
     Portfolio Manager and the Holders of 100% in Aggregate Outstanding Amount of each Class of

                                                       142


                                                                                                    006801
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 179 of 266 PageID 9624
                                       Filed


     Securities the ratings on which would be reduced or withdrawn consent to the supplemental
     indenture. Prior to the entry into any supplemental Indenture with respect to which a Rating
     Confirmation for one or more Classes of Notes or Composite Securities is not expected to be
     delivered, the Trustee shall provide written notice to each Holder of each Outstanding Note and
     each Holder of each Outstanding Composite Security informing them of such fact.

              (e)      At the cost of the Co-Issuers, for so long as any Securities are Outstanding and
     rated by a Rating Agency, the Trustee shall provide to the Rating Agency, the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares) and each Hedge Counterparty a
     copy of any proposed supplemental indenture pursuant to this Section at least 15 Business Days
     before its execution by the Trustee.

     Section 8.2.     Supplemental Indentures With Consent of Holders.

             (a)       If the Rating Condition is satisfied with respect to each Rating Agency, the Trustee
     and the Co-Issuers may execute one or more indentures supplemental to this Indenture to add any
     provisions to, or change in any manner, or eliminate any of the provisions of, this Indenture or
     modify in any manner the rights of the Holders of the Securities under this Indenture with the
     consent of:

                      (1)      the Portfolio Manager if the supplemental indenture would reduce the
             rights, decrease the fees or other amounts payable to it under this Indenture or increase the
             duties or obligations of the Portfolio Manager;

                     (2)      a Majority of each Class of Notes adversely affected thereby, by Act of the
             Holders of each such Class of Notes;

                     (3)      a Majority of the Composite Securities adversely affected thereby, by Act
             of the Holders of the Composite Securities; and

                      (4)      a Majority of the Preference Shares adversely affected thereby.

              Any proposed supplemental indenture that would also necessitate a change to the
     Memorandum and Articles of Association may only be made after a Special Resolution (as defined
     in the Memorandum and Articles of Association) has been passed to permit the Issuer's
     constitutional documents to be altered to conform them to the proposed change to this Indenture as
     certified to the Trustee by the Issuer.

              Notwithstanding anything in this Indenture to the contrary, without the consent of the
     Holder of each Outstanding Note adversely affected thereby, the Holder of each Outstanding
     Composite Security adversely affected thereby and the Holder of each Preference Share adversely
     affected thereby, no supplemental indenture shall:

                       (i)      change the Stated Maturity of the principal of or the due date of any
             installment of interest on any Note or of any payment to the Preference Shares Paying
             Agent for payment to the Holders of the Preference Shares, reduce the principal amount or
             the rate of interest on any Note, or the Default Interest Rate or the Redemption Price with
             respect to any Note or Preference Share, or change the earliest date on which Notes of any
             Class or Preference Share may be redeemed at the option of the Issuer, change the
             provisions of this Indenture relating to the application of proceeds of any Collateral to the
             payment of principal of or interest on Notes and the application of proceeds of any Class C
             Components, Class D-2 Components or Preference Share Components corresponding to
             their related Components, or to payment to the Preference Shares Paying Agent for payment

                                                      143


                                                                                                 006802
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 180 of 266 PageID 9625
                                       Filed


             to the Holders of the Preference Shares, or change any place where, or the coin or currency
             in which, Notes or their principal or interest are paid or impair the right to institute suit for
             the enforcement of any such payment on or after their Stated Maturity (or, in the case of
             redemption, on or after the applicable Redemption Date);

                       (ii)    reduce the percentage of the Aggregate Outstanding Amount of Holders of
             Notes of each Class or Composite Securities or Holders of Preference Shares whose consent
             is required for the authorization of any such supplemental indenture or for any waiver of
             compliance with certain provisions of this Indenture or certain defaults under this Indenture
             or their consequences provided for in this Indenture;

                       (iii)   permit the creation of any lien ranking prior to or on a parity with the lien
             of this Indenture with respect to any part of the Collateral or terminate the lien on any
             property at any time subject hereto or deprive the Holder of any Security of the security
             afforded by the lien of this Indenture;

                       (iv)     reduce the percentage of the Aggregate Outstanding Amount of Holders of
             Notes of each Class whose consent is required to request the Trustee to preserve the
             Collateral or rescind the Trustee's election to preserve the Collateral, pursuant to Section 5.5
             or to sell or liquidate the Collateral, pursuant to Section 5.4 or 5.5;

                      (v)     modify any of the provisions of this Section, or to provide that certain
             other provisions of this Indenture cannot be modified or waived without the consent of the
             Holder of each Outstanding Note, Preference Share and Composite Security affected
             thereby;

                      (vi)      modify the definition of "Outstanding," "Controlling Class," or "Majority,"
             or the Priority of Payments in Section 11.1(a) or Section 13.1; or

                      (vii)    modify any of the provisions of this Indenture in such a manner as to affect
             the calculation of the amount of any payment of Redemption Price or of interest or principal
             on any Note or any payment to the Preference Shares Paying Agent for the payment of
             dividends or other payments on the Preference Shares on any Payment Date or to affect the
             rights of the Holders of Notes or Preference Shares (including the Note Components or
             Preference Share Components, as the case may be) to the benefit of any provisions for the
             redemption of the Notes or the Preference Shares contained in this Indenture.

             Prior to the entry into any supplemental indenture with respect to which a Rating
     Confirmation for one or more Classes of Notes or Composite Securities is not expected to be
     delivered, the Trustee shall provide written notice to each Holder of each Outstanding Note, each
     Holder of each Outstanding Composite Security and the Preference Shares Paying Agent (for
     forwarding to the Holders of Preference Shares) informing them of such fact.

              (b)     At the cost of the Co-Issuers, for so long as any Securities are Outstanding and
     rated by a Rating Agency, the Trustee shall provide to the Rating Agency a copy of any proposed
     supplemental indenture pursuant to this Section at least 15 Business Days before its execution by the
     Trustee.

             (c)       Not later than 15 Business Days prior to the execution of any proposed
     supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense of the Co-Issuers,
     shall mail to the Holders of the Securities, the Portfolio Manager, the Preference Shares Paying
     Agent (for forwarding to the Holders of Preference Shares) and each Rating Agency (so long as any
     rated Securities are Outstanding) a copy of such supplemental indenture and shall request any

                                                       144


                                                                                                    006803
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 181 of 266 PageID 9626
                                       Filed


     required consent from the applicable Holders of Securities or Preference Shares to be given within
     the Initial Consent Period. Any consent given to a proposed supplemental indenture by the Holder
     of any Securities or Preference Shares, as applicable, shall be irrevocable and binding on all future
     Holders or beneficial owners of that Security or Preference Share, irrespective of the execution date
     of the supplemental indenture. If the Holders of less than the required percentage of the Aggregate
     Outstanding Amount of the relevant Securities or Preference Shares consent to a proposed
     supplemental indenture within the Initial Consent Period, on the first Business Day after the Initial
     Consent Period, the Trustee shall notify the Issuer and the Portfolio Manager which Holders of
     Securities or Preference Shares have consented to the proposed supplemental indenture and, which
     Holders (and, to the extent such information is reasonably available to the Trustee, which beneficial
     owners) have not consented to the proposed supplemental indenture. If it intends to exercise its
     Amendment Buy-Out Option pursuant to Section 9.6, the Amendment Buy-Out Purchaser shall so
     notify the Trustee (which notice shall designate a date for the Amendment Buy-Out to occur no
     earlier than 10 Business Days after the date of such notice) no later than five (5) Business Days after
     so being notified by the Trustee and the Trustee shall mail such notice to all Holders of Securities
     and the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares). Any
     Non-Consenting Holder may give consent to the related proposed supplemental indenture until the
     5th Business Day prior to the date of the Amendment Buy-Out designated by the Amendment Buy-
     Out Purchaser, and in such case shall cease to be a Non-Consenting Holder for purposes of the
     Amendment Buy-Out. If the Amendment Buy-Out Purchaser exercises its Amendment Buy-Out
     Option and purchases the applicable Securities pursuant to Section 9.6 below, the Amendment Buy-
     Out Purchaser, as Holder or beneficial owner of the applicable Securities or Preference Shares, may
     consent to the related proposed supplemental indenture within five (5) Business Days of the
     Amendment Buy-Out.

              (d)     It shall not be necessary for any Act of Holders of Securities under this Section 8.2
     to approve the particular form of any proposed supplemental indenture, but it shall be sufficient if
     the Act or consent approves its substance.

              (e)      The Trustee, at the expense of the Co-Issuers, shall mail to the Holders of the
     Securities, the Portfolio Manager, the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares) and each Rating Agency a copy of any supplemental indenture
     pursuant to this Section 8.2 promptly after its execution by the Co-Issuers and the Trustee. Any
     failure of the Trustee to mail a copy of any supplemental indenture as provided in this Indenture, or
     any defect in the mailing, shall not in any way affect the validity of the supplemental indenture.

     Section 8.3.     Execution of Supplemental Indentures.

               In executing or accepting the additional trusts created by any supplemental indenture
     permitted by this Article 8 or the modifications thereby of the trusts created by this Indenture, the
     Trustee may receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
     Opinion of Counsel stating that the execution of the supplemental indenture is authorized or
     permitted by this Indenture and that all conditions precedent to the execution of such supplemental
     indenture have been satisfied. The Trustee may, but shall not be obligated to, enter into any such
     supplemental indenture that affects the Trustee's own rights, duties, or immunities under this
     Indenture or otherwise. The Portfolio Manager shall not be bound by any amendment or supplement
     to this Indenture that would reduce the rights, decrease the fees or other amounts payable to it under
     this Indenture or increase the duties or obligations of the Portfolio Manager unless the Portfolio
     Manager consents to it in writing, such consent not to be unreasonably withheld or delayed. The
     Portfolio Manager shall follow any amendment or supplement to this Indenture by which it is bound
     of which it has received written notice from the time it receives a copy of the amendment from the
     Issuer or the Trustee.


                                                      145


                                                                                                 006804
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 182 of 266 PageID 9627
                                       Filed


     Section 8.4.     Effect of Supplemental Indentures; Certain Required Consents.

              Upon the execution of any supplemental indenture under this Article 8, this Indenture shall
     be modified in accordance therewith, and the supplemental indenture shall form a part of this
     Indenture for all purposes; and every Holder of Securities and Preference Shares theretofore and
     thereafter authenticated and delivered under this Indenture shall be bound thereby.

              Without the approval of each Hedge Counterparty to a then existing Hedge Agreement (so
     long as the Hedge Counterparty is not in default under any Hedge Agreement to which it is party),
     no supplemental indenture will be effective, and the Co-Issuers will not consent to any supplemental
     indenture, that would have a material adverse effect on the Hedge Counterparty. For purposes of
     this paragraph, any supplemental indenture will be deemed not to have a material adverse effect on
     the Hedge Counterparty if it does not object within 10 days of delivery of such supplemental
     indenture by the Trustee.

     Section 8.5.     Reference in Securities to Supplemental Indentures.

              Securities authenticated and delivered after the execution of any supplemental indenture
     pursuant to this Article 8 may, and if required by the Trustee shall, bear a notice in form approved
     by the Trustee as to any matter provided for in the supplemental indenture. If the Applicable Issuers
     shall so determine, new Notes and new Composite Securities, so modified as to conform in the
     opinion of the Trustee and the Co-Issuers to any such supplemental indenture, may be prepared and
     executed by the Applicable Issuers and authenticated and delivered by the Trustee in exchange for
     Outstanding Securities.

     Section 8.6.     Composite Securities.

             (a)       For purposes of this Article 8, the Class 1 Composite Securities shall only be
     adversely affected or materially and adversely affected, as the context requires, by any proposed
     supplemental indenture if the Composite Securities would suffer an adverse effect or material
     adverse effect, as the context requires, that does not arise directly from an adverse effect or material
     adverse effect suffered by the the Class D-2 Notes or the Preference Shares.

             (b)       For purposes of this Article 8, the Class 2 Composite Securities shall only be
     adversely affected or materially and adversely affected, as the context requires, by any proposed
     supplemental indenture if the Composite Securities would suffer an adverse effect or material
     adverse effect, as the context requires, that does not arise directly from an adverse effect or material
     adverse effect suffered by the Class C Notes or the Preference Shares.

              (c)      The Holders of the Composite Securities shall not be entitled to voting rights as a
     separate Class except to the extent such Composite Securities are deemed to be adversely affected or
     materially and adversely affected, as the context requires, as provided in Section 8.6(a) and (b).
     Additionally, the Holders of the Composite Securities shall not be entitled to direct the Trustee
     pursuant to this Indenture except, in the case of the Class 1 Composite Security, with the Holders of
     the Class D-2 Notes to the extent of their interest in the Note Component and, in the case of the
     Class 2 Composite Security, with the Holders of the Class C Notes to the extent of their interest in
     the Note Component or, in the case of either Composite Security, with the Holders of the Preference
     Shares to the extent of their interest in the respective Preference Shares Components.




                                                       146


                                                                                                   006805
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 183 of 266 PageID 9628
                                       Filed



                                                  ARTICLE 9

                                            REDEMPTION OF NOTES

     Section 9.1.     Mandatory Redemption.

             (a)     If either (a) a Coverage Test is not met on any Determination Date or (b) a Rating
     Confirmation Failure occurs, principal payments on the Notes shall be made on the related Payment
     Date (without payment of any Redemption Price) in accordance with the Priority of Payments.

              Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds
     and Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any
     subsequent Payment Date in accordance with the Priority of Payments as and to the extent necessary
     for each of Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the Closing
     Date to the Securities, then at the direction and in accordance with the instructions of the Portfolio
     Manager the Trustee shall sell Collateral Obligations so that the proceeds from the sale and all other
     funds available for the purpose in the Collection Account will be used to redeem the Notes and the
     Preference Shares (but only to the extent necessary for each of Moody's and S&P to confirm in
     writing the Initial Ratings assigned by it on the Closing Date to the Securities) and to pay all
     administrative and other fees, expenses, and obligations payable under the Priority of Payments.
     Any sale under this Section shall be conducted in such a manner that:

                     (i)      after giving effect to the sale each Overcollateralization Test is satisfied or,
             if any Overcollateralization Test is not satisfied, the extent of compliance with the
             Overcollateralization Test is not reduced,

                      (ii)      if the sale occurs on or after the second Payment Date, after giving effect
             to the sale each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not
             satisfied, the extent of compliance with the Interest Coverage Test is not reduced, and

                     (iii)    after giving effect to the sale each Collateral Quality Test is satisfied or, if
             any Collateral Quality Test is not satisfied, the extent of compliance with the Collateral
             Quality Test is not reduced.

               (b)     The Preference Shares (including the Preference Share Component) will be
     redeemed in whole in accordance with the Priority of Payments and the Preference Share Documents
     on any Payment Date on which a mandatory redemption of the Notes pursuant to Section 9.1(a)
     results in the payment in full of the Aggregate Outstanding Amount of each Class of Notes.

     Section 9.2.     Optional Redemption.

              (a)      Upon the occurrence of a Tax Event, or at any time after the Non-Call Period, the
     Notes (including the Note Components) shall be redeemed by the Applicable Issuers, in whole but
     not in part, on any Payment Date from Principal Proceeds and all other funds available for that
     purpose in the Collection Account, the Payment Account, the Interest Reserve Account, the Closing
     Date Expense Account, the Revolving Reserve Account, and the Delayed Drawdown Reserve
     Account at the direction of the Holders of a Super Majority of the Aggregate Outstanding Amount of
     Preference Shares (including the Preference Share Components), which direction must be given to
     the Preference Shares Paying Agent, the Trustee, the Issuer and the Portfolio Manager not later than
     45 days before the Payment Date on which the redemption is to be made, at the applicable
     Redemption Price (exclusive of installments of interest and principal maturing on or before that date,
     payment of which shall have been made or duly provided for, to the Holders of the Notes on relevant


                                                       147


                                                                                                   006806
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 184 of 266 PageID 9629
                                       Filed


     Record Dates or as otherwise provided in this Indenture). All Notes must be simultaneously
     redeemed, and any termination payments pursuant to Hedge Agreements must be paid.

              Upon receipt of a notice of redemption pursuant to this Section 9.2(a), the Portfolio
     Manager in its sole discretion will (subject to the standard of care specified in the Management
     Agreement), on behalf of the Issuer, direct the sale of the Collateral Obligations so that the proceeds
     from the sale and all other funds available for such purpose in the Collection Account, the Interest
     Reserve Account, the Closing Date Expense Account, the Revolving Reserve Account, and the
     Delayed Drawdown Reserve Account will be at least sufficient to redeem all of the Notes and to pay
     all administrative and other fees and expenses payable under the Priority of Payments without regard
     to any payment limitations. If, in the Portfolio Manager's reasonable discretion, the sale would not
     be sufficient to redeem the Notes, and to pay the fees, expenses, and obligations, the Notes shall not
     be redeemed.

              Upon any redemption pursuant to this Section 9.2(a), the Issuer shall, at least 30 days before
     the Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the Trustee,
     the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each
     Rating Agency of the Redemption Date, the applicable Record Date, the principal amount of Notes
     to be redeemed on the Redemption Date, and the applicable Redemption Prices.

              Upon a redemption of the Notes or the Preference Shares, (i) the Class 1 Composite
     Securities will be redeemed with payments, if any, made in respect of (x) the Class D-2 Notes, with
     respect to the Class D-2 Component and (y) the Preference Shares, with respect to the Class 1
     Composite Security Preference Shares Component and (ii) the Class 2 Composite Securities will be
     redeemed with payments, if any, made in respect of (x) the Class C Notes, with respect to the Class
     C Component and (y) the Preference Shares, with respect to the Class 2 Composite Security
     Preference Shares Component.

              (b)     On any Payment Date on or after payment in full of the Notes, all administrative
     and other fees (without regard to any payment limitations) payable under the Priority of Payments
     (including the Senior Management Fee and the Subordinated Management Fee), all amounts owing
     under this Indenture and all amounts owing under this Indenture and any Hedge Agreement to any
     Hedge Counterparty have been discharged,

                      (i)      at the direction of a Majority of the Preference Shares (including the
             Preference Share Components), the Issuer shall cause the Trustee to make payments in
             redemption of all of the Preference Shares, in an aggregate amount equal to all of the
             proceeds from the sale or other disposition of all of the remaining Collateral less any fees
             and expenses owed by the Issuer (including the Redemption Price of any Notes being
             simultaneously redeemed), the aggregate amount to be distributed to the Preference Shares
             Paying Agent for distribution to the Holders of the Preference Shares pro rata in accordance
             with their respective holdings or

                       (ii)     at the unanimous direction of the Holders of the Preference Shares
             (including the Preference Share Components), voting as a single Class or group, the Issuer
             shall cause the Trustee to make payments in redemption of all or a directed portion
             (representing less than all) of the Preference Shares to the Preference Shares Paying Agent
             for distribution to the Holders of the Preference Shares based upon such direction.

             Upon a distribution pursuant to Section 9.2(b)(i), the Portfolio Manager will (subject to the
     standard of care specified in the Management Agreement), on behalf of the Issuer (and subject to
     Section 9.2(b)(ii)), direct the sale of all remaining Collateral Obligations. Upon a distribution
     pursuant to Section 9.2(b)(ii), the Portfolio Manager will effect the sale of Collateral Obligations in

                                                       148


                                                                                                  006807
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 185 of 266 PageID 9630
                                       Filed


     accordance with the unanimous direction of the Holders of the Preference Shares (including the
     Preference Share Components).

     Section 9.3.     Redemption Procedures.

               (a)      Upon any redemption pursuant to Section 9.2, a notice of redemption shall be given
     by first-class mail, postage prepaid, mailed not later than 10 Business Days and not earlier than 30
     days before the applicable Redemption Date, each Holder of Notes (including the Note Components)
     to be redeemed, at the Holder's address in the Indenture Register or otherwise in accordance with the
     rules and procedures of DTC, Euroclear, and Clearstream, as applicable, to the Holders of the
     Composite Securities and to the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares), and (in the case of a redemption pursuant to Section 9.2(a)) to each Rating
     Agency. In addition, for so long as any Securities are listed on the Irish Stock Exchange and so long
     as the rules of the exchange so require, notice of redemption of Securities pursuant to Section 9.2
     shall also be given to the Company Announcements Office of the Irish Stock Exchange.

             (b)      All notices of redemption delivered pursuant to Section 9.3(a) shall state:

                      (i)     the applicable Redemption Date;

                    (ii)      the Redemption Price of the Notes (including the Note Components) to be
             redeemed (in the case of a redemption pursuant to Section 9.2(a));

                      (iii)    in the case of a redemption pursuant to Section 9.2(a), that all of the Notes
             (including the Note Components), are to be redeemed in full and that interest on the Notes
             (including the Note Components) to be redeemed shall cease to accrue on the Payment Date
             specified in the notice; and

                     (iv)     the places where the Securities to be redeemed in whole are to be
             surrendered for payment of the Redemption Price, which shall be the office or agency of the
             Co-Issuers to be maintained as provided in Section 7.2 and, so long as any Securities to be
             redeemed are listed on the Irish Stock Exchange, and the Irish Paying Agent.

              Any such notice of redemption may be withdrawn by the Issuer up to the fourth Business
     Day before the scheduled Redemption Date by written notice to the Preference Shares Paying Agent
     (for forwarding to the Holders of Preference Shares), the Trustee and the Portfolio Manager only if:

                               (A)      in the case of a redemption pursuant to Section 9.2(a), the
                      Portfolio Manager does not deliver the sale agreement or certifications (described
                      in Section 9.3(c) and 12.1(f)), as the case may be, in form satisfactory to the
                      Trustee,

                               (B)       in the case of a redemption pursuant to Section 9.2(a) or Section
                      9.2(b)(i), the Issuer receives the written direction of the Majority of the Preference
                      Shares to withdraw the notice of redemption delivered by a percentage of the
                      Preference Shares requesting redemption under Section 9.2(a) or Section 9.2(b)(i),
                      as applicable, and

                               (C)      in the case of a redemption pursuant to Section 9.2(b)(ii), the
                      Issuer receives the unanimous written direction of the Holders of the Preference
                      Shares to withdraw the notice of redemption (and the Issuer hereby agrees for the
                      benefit of the directing person to withdraw the applicable notice of redemption if it


                                                      149


                                                                                                  006808
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 186 of 266 PageID 9631
                                       Filed


                      receives the written direction referred to in the preceding clause (B) or this clause
                      (C)).

              Notice of any withdrawal shall be sent, not later than the third Business Day before the
     scheduled Redemption Date (assuming that the Trustee has received timely written notice from the
     Issuer as provided above), by the Trustee, to each Holder of Securities (including the Note
     Components) scheduled to be redeemed at the Holder's address in the Indenture Register by
     overnight courier guaranteeing next day delivery (or, to the extent the address contained in the
     Indenture Register is not sufficient for that purpose, by first class mail) and the Preference Shares
     Paying Agent (for forwarding to each Holder of Preference Shares). If the Issuer so withdraws any
     notice of redemption or is otherwise unable to complete any redemption of the Notes, the Sale
     Proceeds received from the sale of any Collateral Obligations sold pursuant to Sections 9.2 and
     12.1(f) may, during the Reinvestment Period (and, in respect of Sale Proceeds from Credit Risk
     Obligations and Credit Improved Obligations, after the Reinvestment Period) at the Portfolio
     Manager's discretion, be reinvested in accordance with the Eligibility Criteria.

              Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the
     Trustee in the name and at the expense of the Co-Issuers. Failure to give notice of redemption, or
     any defect therein, to any Holder of any Securities (including any Note Components) selected for
     redemption or the Preference Shares Paying Agent (for forwarding to each Holder of Preference
     Shares) shall not impair or affect the validity of the redemption of any other Securities or Preference
     Shares.

             (c)      The Notes may not be redeemed pursuant to Section 9.2(a) unless either of the
     following conditions are satisfied:

                       (i)      At least ten Business Days before the Redemption Date, the Portfolio
             Manager shall have furnished to the Trustee evidence (in form reasonably satisfactory to the
             Trustee) that the Issuer has entered into a binding agreements (with a financial or other
             institution or entity whose short-term unsecured debt obligations (other than obligations
             whose rating is based on the credit of a person other than the institution) have a credit rating
             of at least "A-1" from S&P and of "P-1" (and not on credit watch for possible downgrade)
             from Moody's (or to any other institution or entity if the Rating Condition with respect to
             Moody's is satisfied with respect to the other entity)) to sell to the financial or other
             institutions, not later than the Business Day before the Redemption Date in immediately
             available funds, all or part of the Collateral (directly or by participation or other
             arrangement) at a Purchase Price at least equal to an amount sufficient (together with any
             Cash and other Eligible Investments not subject to the agreements and maturing on or
             before the Redemption Date and any payments to be received with respect to the Hedge
             Agreements on or before the Redemption Date) to pay all administrative and other fees and
             expenses payable under the Priority of Payments without regard to any payment limitations
             (including the Senior Management Fee and the Subordinated Management Fee), all amounts
             owing under this Indenture, all amounts owing under the Hedge Agreements to the Hedge
             Counterparties, and to redeem the Notes (including the Note Components) on the
             Redemption Date at the applicable Redemption Prices; or

                      (ii)     Before entering into any binding agreement to sell all or a portion of the
             Collateral and selling or terminating any Hedge Agreement, the Portfolio Manager shall
             have certified that, in its commercially reasonable judgment, the settlement dates of the
             sales will be scheduled to occur on or before the Business Day before the Redemption Date
             and that the expected proceeds from the sales are to be delivered to the Trustee no later than
             the Business Day before the Redemption Date, in immediately available funds, in an
             amount (calculated as applicable in the manner provided below) sufficient (together with

                                                      150


                                                                                                  006809
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 187 of 266 PageID 9632
                                       Filed


             any Cash and other Eligible Investments not subject to the agreements and maturing on or
             before the Redemption Date and any payments to be received with respect to the Hedge
             Agreements on or before the Redemption Date) to pay all administrative and other fees and
             expenses payable under the Priority of Payments (including the Senior Management Fee
             and the Subordinated Management Fee), all amounts owing under this Indenture, all
             amounts owing under the Hedge Agreements to the Hedge Counterparties, and to redeem
             the Notes (including the Note Components) on the Redemption Date at the applicable
             Redemption Prices. For purposes of this paragraph, the amount shall be calculated with
             respect to the classes of Collateral listed in the table below by multiplying the expected
             proceeds of sale of the Collateral by the indicated percentage in the table below.

                                                               Number of Business Days Between
                                                               Certification to the Trustee and Sale
                                                         Same Day        1 to 2      3 to 5      6 to 15
       1     Cash or other Eligible Investments             100%         100%        100%        100%
       2     Loans (other than 5 below)                     100%         93%         92%          88%
       3    High-Yield Bonds (other than 5 below)
            and Structured Finance Obligations (in
            each case, other than 4 below)                  100%         89%         85%          75%
       4    High-Yield Bonds (other than 5 below)
            and Structured Finance Obligations, in
            each case with a Moody's Rating of "B3"
            and on credit watch with negative
            implications or below "B3"                      100%         75%         65%          55%
       5     Synthetic Securities                           100%         65%         55%          35%


             Any certification delivered pursuant to this Section 9.3(c) shall include (A) the prices of,
     and expected proceeds from, the sale of any Collateral Obligations, Eligible Investments, or Hedge
     Agreements and (B) all calculations required by this Section 9.3(c).

     Section 9.4.     Notes Payable on Redemption Date.

              (a)      Notice of redemption pursuant to Section 9.3 having been given as aforesaid, the
     Notes to be redeemed shall, on the Redemption Date, become payable at the Redemption Price
     therein specified and from and after the Redemption Date (unless the Issuer shall default in the
     payment of the Redemption Price and accrued interest) the Notes (including the Note Components)
     shall cease to bear interest on the Redemption Date. Upon final payment on a Note to be so
     redeemed, the Holder shall present and surrender the Note at the place specified in the notice of
     redemption on or before the Redemption Date unless the Co-Issuers and the Trustee receive the
     security or indemnity required by them to save each of them harmless and an undertaking thereafter
     to surrender the Note, and in the absence of notice to the Co-Issuers and the Trustee, that the
     applicable Note has been acquired by a protected purchaser, the final payment shall be made without
     presentation or surrender. If a Component is to be redeemed, the related Composite Security does
     not need to be surrendered at the office of any paying agent under this Indenture to receive the
     applicable Redemption Price. Payments of interest on Notes so to be redeemed whose Stated
     Maturity is on or before the Redemption Date shall be payable to the Holders of the Notes or
     Composite Securities (to the extent of the Note Components), or one or more predecessor Notes or
     Composite Securities, registered as such at the close of business on the relevant Record Date if the


                                                      151


                                                                                                006810
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 188 of 266 PageID 9633
                                       Filed


     Record Date is a Business Day (or, if the Record Date is not a Business Day, the close of business
     on the Business Day before the Record Date) according to Section 2.8(e).

               (b)     If any Note called for redemption is not paid on its surrender for redemption, its
     principal shall bear interest from the Redemption Date at the Applicable Note Interest Rate for each
     successive Interest Period the Note remains Outstanding if the reason for the non-payment is not the
     fault of the Holder of the Note.

     Section 9.5.     Special Redemption.

              Principal payments on the Notes (including the Note Components) shall be made in whole
     or in part, at par, in accordance with the Priority of Payments if, at any time during the Reinvestment
     Period, the Portfolio Manager elects (subject to the Management Agreement) to notify the Trustee
     and each Rating Agency that it has been unable, for 45 consecutive Business Days, to identify
     additional Collateral Obligations that are deemed appropriate by the Portfolio Manager in its sole
     discretion and meet the Eligibility Criteria in sufficient amounts to permit the investment or
     reinvestment of all or a portion of the funds then in the Collection Account available to be invested
     in additional Collateral Obligations (a "Special Redemption").

              On the first Payment Date following the Due Period for which the notice is effective (a
     "Special Redemption Date"), the funds in the Collection Account or the Payment Account
     representing Principal Proceeds that, by operation of the preceding paragraph, are not reinvested in
     additional Collateral Obligations (the "Special Redemption Amount") will be available to be applied
     in accordance with the Priority of Payments under Section 11.1(a)(ii). Notice of payments pursuant
     to this Section 9.5 shall be given by first-class mail, postage prepaid, mailed not later than three
     Business Days before the applicable Special Redemption Date, to each Holder of Notes to be
     redeemed, at the Holder's address in the Indenture Register or otherwise in accordance with the rules
     and procedures of DTC. In addition, for so long as any Securities are listed on the Irish Stock
     Exchange and so long as the rules of the exchange so require, notice of redemption of Securities
     pursuant to Section 9.2 shall also be given to the Company Announcements Office of the Irish Stock
     Exchange.

     Section 9.6.     Amendment Buy-Out.

              (a)       In the case of any supplemental indenture pursuant to Section 8.2 that requires the
     consent of one or more Holders of Securities or Preference Shares, the Amendment Buy-Out
     Purchaser shall have the right, but not the obligation, to purchase from Non-Consenting Holders all
     Securities or Preference Shares held by such Holders of the Class of Securities or Preference Shares
     whose consent was solicited with respect to such supplemental indenture (the "Amendment Buy-
     Out Option") for the applicable Amendment Buy-Out Purchase Price; provided, however, that the
     Amendment Buy-Out Purchaser may not exercise the Amendment Buy-Out Option during the Non-
     Call Period in connection with a proposed amendment to reduce the rate of interest on any Note or to
     change the earliest date on which Securities of any Class or Preference Shares may be redeemed at
     the option of the Issuer. If such option is exercised, the Amendment Buy-Out Purchaser must
     purchase all such Securities or Preference Shares of Non-Consenting Holders, regardless of the
     applicable percentage of the Aggregate Outstanding Amount of the Securities or Preference Shares
     the consent of whose Holders is required for such supplemental indenture (an "Amendment Buy-
     Out"). By its acceptance of its Securities or Preference Shares hereunder, each Holder of Securities
     or Preference Shares agrees that if the Amendment Buy-Out Option is exercised, any Non-
     Consenting Holder will be required to sell its applicable Securities or Preference Shares to the
     Amendment Buy-Out Purchaser; provided that, if the solicited consent to a supplemental indenture
     only applies to one Component of a Composite Security, the Non-Consenting Holder will be
     required to sell, at the Amendment Buy-Out Purchaser’s option, its Composite Security as a whole.

                                                      152


                                                                                                 006811
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 189 of 266 PageID 9634
                                       Filed


     Neither the Amendment Buy-Out Purchaser nor any other Person shall have any liability to any
     Holder or beneficial owner of Securities or Preference Shares as a result of an election by the
     Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out Option.

              (b)     All purchases made pursuant to an Amendment Buy-Out Option individually
     and in the aggregate must comply with the applicable transfer restrictions for the relevant
     Securities or Preference Shares set forth herein and all applicable laws, rules and regulations
     (including, without limitation, any rules, regulations and procedures of any securities exchange,
     self-regulatory organization or clearing agency).

                                                 ARTICLE 10

                                 ACCOUNTS, ACCOUNTINGS, AND RELEASES

     Section 10.1.    Collection of Money.

              Except as otherwise expressly provided in this Indenture, the Trustee may demand payment
     or delivery of, and shall receive and collect, directly and without intervention or assistance of any
     fiscal agent or other intermediary, all money and other property payable to or receivable by the
     Trustee pursuant to this Indenture, including all payments due on the Pledged Obligations, in
     accordance with the terms of the Pledged Obligations. The Trustee shall segregate and hold all
     money and property received by it in trust for the Secured Parties and shall apply it as provided in
     this Indenture. Any Account may contain any number of sub-accounts for the convenience of the
     Trustee or as required by the Portfolio Manager for convenience in administering the Accounts, the
     Collateral.

     Section 10.2.    Collection Account.

               (a)     Before the Closing Date, the Trustee shall establish a single, segregated non-
     interest bearing trust account that shall be designated as the Collection Account, that shall be held in
     trust in the name of the Trustee for the benefit of the Secured Parties over which the Trustee shall
     have exclusive control and the sole right of withdrawal, and into which the Trustee shall from time
     to time deposit, in addition to the deposits required pursuant to Section 10.7(e), immediately upon
     the Trustee's receipt thereof:

                      (i)     any funds transferred from (1) the Closing Date Expense Account pursuant
             to Section 10.3(g) or (2) the Interest Reserve Account pursuant to Section 10.3(i),

                      (ii)     all Principal Proceeds (unless (1) simultaneously reinvested in Collateral
             Obligations in accordance with Article 12, (2) deposited into the Revolving Reserve
             Account or the Delayed Drawdown Reserve Account or (3) posted by the Issuer as cash
             collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously with
             the Issuer's purchase of or entry into a Synthetic Security or in Eligible Investments)
             received by the Trustee,

                      (iii)    all Interest Proceeds received by the Trustee (unless simultaneously
             reinvested in accrued interest in respect of Collateral Obligations in accordance with Article
             12 or in Eligible Investments), and

                      (iv)     all other funds received by the Trustee and not excluded above.




                                                       153


                                                                                                  006812
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 190 of 266 PageID 9635
                                       Filed


     In addition to the items described above, the Issuer may, but under no circumstances shall be
     required to, deposit from time to time any monies, securities and other instruments in the Collection
     Account it deems, in its sole discretion, to be advisable (and may designate any amounts deposited
     pursuant to this sentence as Principal Proceeds or Interest Proceeds in its discretion). Any Principal
     Proceeds received during the Reinvestment Period, and Sale Proceeds from the sale of Credit
     Improved Obligations and Unscheduled Principal Payments received after the Reinvestment Period,
     which have not been reinvested in additional Collateral Obligations on the Business Day of receipt
     shall be deposited in the Collection Account and shall at the direction of the Portfolio Manager be
     applied to the purchase of additional Collateral Obligations in accordance with the Eligibility
     Criteria and the other requirements set forth herein or the purchase of Eligible Investments pending
     such investment or used to enter into additional Hedge Agreements or used in connection with a
     Special Redemption. Principal Proceeds (other than Sale Proceeds from the sale of Credit Improved
     Obligations and Unscheduled Principal Payments) received after the Reinvestment Period shall be
     deposited into the Collection Account and applied to the purchase of Eligible Investments. All
     monies deposited from time to time in the Collection Account pursuant to this Indenture shall be
     held by the Trustee as part of the Collateral and shall be applied to the purposes provided in this
     Indenture. Amounts in the Collection Account shall be reinvested pursuant to Section 10.4(a).

               (b)       Within one Business Day after receipt of any distribution or other proceeds of the
     Collateral that are not Cash, the Trustee shall so notify the Issuer and the Portfolio Manager. Within
     five Business Days of receipt of the notice from the Trustee, the Portfolio Manager, on behalf of the
     Issuer, shall sell the distribution or other proceeds for Cash in an arm's length transaction to a person
     that is not the Portfolio Manager or an Affiliate of the Portfolio Manager and deposit its proceeds in
     the Collection Account. The Issuer need not sell the distributions or other proceeds if it delivers an
     Issuer Order or an Officer's certificate to the Trustee and the Portfolio Manager certifying that the
     distributions or other proceeds are Collateral Obligations, Eligible Investments, or Workout Assets.

              (c)      During the Reinvestment Period (or, in respect of Principal Proceeds constituting
     Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit
     Improved Obligations, after the Reinvestment Period), at the direction of the Portfolio Manager, the
     Issuer may by Issuer Order direct the Trustee to, and upon receipt of the Issuer Order the Trustee
     shall withdraw funds on deposit in the Collection Account representing Principal Proceeds (and, to
     the extent expressly provided in this Indenture, Interest Proceeds) and reinvest (or invest, in the case
     of funds referred to in Section 7.19) the funds in Collateral Obligations (including any related
     deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account or the
     posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security Counterparty
     simultaneously with the Issuer's purchase of or entry into a Synthetic Security), in each case in
     accordance with the requirements of Article 12 and the Issuer Order.

              (d)       At any time during or after the Reinvestment Period, at the direction of the
     Portfolio Manager, the Issuer may by Issuer Order direct the Trustee to, and upon receipt of the
     Issuer Order the Trustee shall, pay from amounts on deposit in the Collection Account on any
     Business Day during any Interest Period from Interest Proceeds only, any Administrative Expenses
     that require payment before the next Payment Date to the extent that the amount of the payments
     does not exceed the aggregate amount that may be paid on the next Payment Date under, and at the
     level of priority specified by, Section 11.1(a)(i)(1).

              (e)     The Trustee shall transfer to the Payment Account from the Collection Account for
     application pursuant to Section 11.1(a) or 11.2, as applicable, on or not later than the Business Day
     preceding each Payment Date, the amount set forth to be so transferred in the Valuation Report for
     the Payment Date.



                                                       154


                                                                                                   006813
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 191 of 266 PageID 9636
                                       Filed


     Section 10.3.       Other Accounts.

              (a)      Custodial Account. Before the Closing Date, the Trustee shall establish a single,
     segregated trust account that shall be designated as the Custodial Account, that shall be held in trust
     in the name of the Trustee for the benefit of the Secured Parties, over which the Trustee shall have
     exclusive control and the sole right of withdrawal, and into which the Trustee shall deposit the
     Collateral Obligations and other Collateral not deposited elsewhere in accordance with this
     Indenture (other than Loans, Participations and general intangibles, which in the case of Loans and
     Participations, shall be held by the Trustee as provided in Section 3.2). All assets or securities at any
     time on deposit in, or otherwise to the credit of, the Custodial Account shall be held in trust by the
     Trustee for the benefit of the Secured Parties. The only permitted withdrawals from the Custodial
     Account shall be in accordance with this Indenture. The Co-Issuers shall not have any legal,
     equitable, or beneficial interest in the Custodial Account other than in accordance with Section 3.2
     and the Priority of Payments.

              (b)      Revolving Reserve Account and Delayed Drawdown Reserve Account. Before the
     Closing Date, the Trustee shall establish (i) a single, segregated non-interest bearing trust account
     which shall be designated as the Revolving Reserve Account and (ii) a single, segregated non-
     interest bearing trust account that shall be designated as the Delayed Drawdown Reserve Account,
     each of which shall be held in trust in the name of the Trustee for the benefit of the Secured Parties,
     over which the Trustee shall have exclusive control and the sole right of withdrawal. Upon the
     purchase of any Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the
     direction of the Portfolio Manager, the Trustee shall deposit Principal Proceeds into the Revolving
     Reserve Account, in the case of a Revolving Loan, and the Delayed Drawdown Reserve Account, in
     the case of a Delayed Drawdown Loan, each equal to the unfunded Commitment Amount of the
     Revolving Loan or Delayed Drawdown Loan, respectively, and the Principal Proceeds so deposited
     shall be considered part of the Purchase Price of the Revolving Loan or Delayed Drawdown Loan
     for purposes of Article 12. At the direction of the Portfolio Manager at any time during or after the
     Reinvestment Period, the Trustee shall withdraw funds from the Revolving Reserve Account or the
     Delayed Drawdown Reserve Account to fund extensions of credit pursuant to Revolving Loans or
     Delayed Drawdown Loans, respectively. In addition, to the extent that the Issuer receives proceeds
     of a repayment in respect of a Revolving Loan (except to the extent of any concurrent Commitment
     Reduction) at any time during or after the Reinvestment Period, the Trustee shall deposit the
     proceeds into the Revolving Reserve Account. Upon the sale of a Revolving Loan or Delayed
     Drawdown Loan in whole or in part or the reduction in part or termination of the Issuer's
     commitment thereunder, an amount on deposit in the Revolving Reserve Account or the Delayed
     Drawdown Reserve Account, as the case may be, specified by the Portfolio Manager as being equal
     to:

                     (i)       the unfunded amount of the commitment (in the case of a sale in whole or
             a termination of the commitment),

                         (ii)   the proportionate amount of the amount on deposit (in the case of a sale in
             part), or

                      (iii)    the amount by which the commitment is reduced (in the case of a reduction
             thereof in part),

     shall be transferred by the Trustee to the Collection Account as Principal Proceeds. Amounts on
     deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve Account shall be
     reinvested pursuant to Section 10.4(b). All interest and other income from amounts in the Revolving
     Reserve Account and the Delayed Drawdown Reserve Account deposited to the Collection Account


                                                       155


                                                                                                  006814
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 192 of 266 PageID 9637
                                       Filed


     pursuant to Section 10.4(b) shall be considered Interest Proceeds in the Due Period in which they are
     so deposited.

              (c)      Expense Reimbursement Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Expense Reimbursement Account, that shall be held in trust in the name of the Trustee for the
     benefit of the Secured Parties, over which the Trustee shall have exclusive control and the sole right
     of withdrawal. On any Payment Date and on any date between Payment Dates, the Trustee will
     apply amounts, if any, in the Expense Reimbursement Account to the payment of expenses and fees
     that must be paid between Payment Dates or that are due on that Payment Date under Section
     11.1(a)(i)(1) and the Trustee shall on any Payment Date transfer to the Expense Reimbursement
     Account an amount equal to the excess, if any, of the Administrative Expense Cap over the amounts
     due under Section 11.1(a)(i)(1) to the Expense Reimbursement Account in accordance with Section
     11.1(a)(i)(2). Funds in the Expense Reimbursement Account shall be invested in accordance with
     Section 10.4(a).

              (d)       Hedge Counterparty Collateral Account. Before the Closing Date, the Trustee
     shall establish a single, segregated non-interest bearing trust account that shall be designated as the
     Hedge Counterparty Collateral Account, that shall be held in trust in the name of the Trustee for the
     benefit of the Secured Parties (other than the Hedge Counterparty pledging the Collateral), over
     which the Trustee shall have exclusive control, the sole right of withdrawal and a lien for the benefit
     of the Secured Parties. The Trustee shall deposit all collateral received from a Hedge Counterparty
     under any Hedge Agreement into the Hedge Counterparty Collateral Account. The only permitted
     withdrawal from or application of funds on deposit in, or otherwise to the credit of, the Hedge
     Counterparty Collateral Account shall be:

                      (i)     for application to obligations of the relevant Hedge Counterparty to the
             Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
             termination, or

                     (ii)     to return collateral to the relevant Hedge Counterparty when and as
             required by the relevant Hedge Agreement, in each case as directed by the Portfolio
             Manager.

             Amounts on deposit in the Hedge Counterparty Collateral Account shall be reinvested
     pursuant to Section 10.4(a) and shall not be considered an asset of the Issuer for the purposes of the
     Coverage Tests.

              (e)      Synthetic Security Collateral Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Synthetic Security Collateral Account, that shall be held in trust in the name of the Trustee for the
     benefit of the Secured Parties over which the Trustee shall have exclusive control, the sole right of
     withdrawal, and a lien for the benefit of the Secured Parties. On or before the date on which the
     Issuer enters into a Synthetic Security and delivers a copy of it to the Trustee, the Trustee shall
     create a sub-account of the Synthetic Security Collateral Account with respect to the Synthetic
     Security.

               All Synthetic Security Collateral posted by any Synthetic Security Counterparty in support
     of its respective obligation under a Synthetic Security shall be immediately deposited into the
     Synthetic Security Collateral Account and posted to the sub-account related to the Synthetic
     Security. On each day on which amounts are payable to the Issuer out of Synthetic Security
     Collateral, the Issuer by Issuer Order shall direct the Trustee to, and upon receipt of the Issuer Order,
     the Trustee shall, withdraw amounts on deposit in the Synthetic Security Collateral Account in an

                                                       156


                                                                                                   006815
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 193 of 266 PageID 9638
                                       Filed


     amount sufficient to make the payment as provided in the Issuer Order (including any total or partial
     release of Synthetic Security Collateral). The only permitted withdrawal from or application of
     funds on deposit in, or otherwise to the credit of, the Synthetic Security Collateral Account shall be
     (i) for application to the obligations of the relevant Synthetic Security Counterparty under a
     Synthetic Security Agreement or (ii) to return Synthetic Security Collateral to the relevant Synthetic
     Security Counterparty at the termination of the relevant Synthetic Security Agreement or as
     otherwise required by the Synthetic Security Agreement, in each case as directed by the Portfolio
     Manager.

             Amounts on deposit in the Synthetic Security Collateral Account shall be reinvested
     pursuant to Section 10.4(b) and shall not be considered an asset of the Issuer for the purposes of the
     Coverage Tests.

              (f)       Securities Lending Account. Before the Closing Date, the Trustee shall establish a
     single, segregated non-interest bearing trust account that shall be designated as the Securities
     Lending Account, that shall be held in trust in the name of the Trustee for the benefit of the Secured
     Parties, over which the Trustee shall have exclusive control, the sole right of withdrawal, and a lien
     for the benefit of the Secured Parties. On or before the date on which the Issuer enters into a
     Securities Lending Agreement and delivers a copy of it to the Trustee, the Trustee shall create a sub-
     account of the Securities Lending Account with respect to the Securities Lending Agreement. All
     Securities Lending Collateral posted by any Securities Lending Counterparty in support of its
     respective obligation under a Securities Lending Agreement shall be immediately deposited into the
     Securities Lending Account and posted to the sub-account related to the Securities Lending
     Agreement. The only permitted withdrawal from or application of funds on deposit in, or otherwise
     to the credit of, the Securities Lending Account shall be:

                      (i)      for application to obligations of the relevant Securities Lending
             Counterparty to the Issuer under a Securities Lending Agreement if the Securities Lending
             Agreement becomes subject to early termination or in the exercise of remedies under the
             related Securities Lending Agreement upon any "event of default" under and as defined in
             the related Securities Lending Agreement, including liquidating the related Securities
             Lending Collateral, or

                      (ii)     to return the Securities Lending Collateral to the relevant Securities
             Lending Counterparty when and as required by the relevant Securities Lending Agreement,
             in each case as directed by the Portfolio Manager.

              Amounts on deposit in the Securities Lending Account shall be reinvested pursuant to
     Section 10.4(c). To the extent provided in a Securities Lending Agreement, earnings on amounts on
     deposit in the Securities Lending Account shall be payable by the Issuer to the related Securities
     Lending Counterparty.

              Amounts on deposit in the Securities Lending Account shall not be considered an asset of
     the Issuer for the purposes of the Coverage Tests, but the loaned security or asset that relates to the
     Securities Lending Account shall be so considered an asset of the Issuer.

              (g)      Closing Date Expense Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Closing Date Expense Account, that shall be held in trust in the name of the Trustee for the benefit
     of the Secured Parties, over which the Trustee shall have exclusive control and the sole right of
     withdrawal. On the Closing Date, the Trustee, at the direction of the Issuer, shall deposit into the
     Closing Date Expense Account approximately U.S.$9,000,000 from the gross proceeds of the
     Offering. At any time before the earlier of (i) the Ramp-Up Completion Date and (ii) the Payment

                                                       157


                                                                                                   006816
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 194 of 266 PageID 9639
                                       Filed


     Date in February 2006, at the direction of the Portfolio Manager, the Issuer may by Issuer Order
     direct the Trustee to, and upon receipt of the Issuer Order the Trustee shall, pay from amounts on
     deposit in the Closing Date Expense Account any applicable fees and expenses of the Offering. On
     the Payment Date in February 2006 (or, at the discretion of the Portfolio Manager, on the Payment
     Date in November 2005), the Trustee shall transfer all funds on deposit in the Closing Date Expense
     Account to the Collection Account as Principal Proceeds and close the Closing Date Expense
     Account.

             Amounts on deposit in the Closing Date Expense Account shall be reinvested pursuant to
     Section 10.4(a) and shall not be considered an asset of the Issuer for the purposes of the Coverage
     Tests.

              (h)       Payment Account. Before the Closing Date, the Trustee shall establish a single,
     segregated non-interest bearing trust account that shall be designated as the Payment Account, that
     shall be held in trust in the name of the Trustee for the benefit of the Secured Parties, over which the
     Trustee shall have exclusive control and the sole right of withdrawal. The only permitted
     withdrawal from or application of funds on deposit in, or otherwise to the credit of, the Payment
     Account shall be to pay amounts due and payable on the Notes and Composite Securities in
     accordance with their terms and the provisions of this Indenture and to pay Administrative Expenses
     and other amounts specified in this Indenture, each in accordance with the Priority of Payments.
     The Co-Issuers shall not have any legal, equitable, or beneficial interest in the Payment Account
     other than in accordance with the Priority of Payments.

              (i)        Interest Reserve Account. Before the Closing Date, the Trustee shall establish a
     single, segregated non-interest bearing trust account that shall be designated as the Interest Reserve
     Account, that shall be held in trust in the name of the Trustee for the benefit of the Secured Parties,
     over which the Trustee shall have exclusive control and the sole right of withdrawal. On the Closing
     Date, the Trustee, at the direction of the Issuer, shall deposit into the Interest Reserve Account
     approximately U.S.$2,500,000 from the gross proceeds of the Offering. At any time on or before
     the earlier of (i) the Ramp-Up Completion Date and (ii) the Payment Date in February 2006, at the
     direction of the Portfolio Manager, the Issuer may by Issuer Order direct the Trustee to, and upon
     receipt of the Issuer Order the Trustee shall, pay from amounts on deposit in the Interest Reserve
     Account an amount necessary such that the amounts referred to in Section 11.1(a)(i)(1) through (13)
     will be paid in full on each Payment Date occurring on or before the Payment Date in February
     2006. On the Payment Date in February 2006 (or, at the discretion of the Portfolio Manager, on the
     Payment Date in November 2005), the Trustee shall transfer all funds on deposit in the Interest
     Reserve Account (after application of any monies therefrom on such date) to the Collection Account
     as Principal Proceeds and close the Interest Reserve Account. Amounts on deposit in the Interest
     Reserve Account shall be reinvested pursuant to Section 10.4(a).

               (j)     In addition to any deposit, withdrawal, transfer or other application of funds with
     respect to any Account set forth in this Section 10.3 or in Section 10.2, any deposit, withdrawal,
     transfer or other application of funds with respect to any Account authorized elsewhere in this
     Indenture is hereby authorized pursuant to this Section 10.3.

              (k)      In order to comply with its obligations under the USA Patriot Act of 2001, if any,
     the Trustee shall be entitled to request and verify, and the Noteholders, beneficial owners, the Co-
     Issuers and other parties related to this Indenture shall be obligated to provide to the Trustee all the
     necessary information required by the USA Patriot Act of 2001.




                                                        158


                                                                                                    006817
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 195 of 266 PageID 9640
                                       Filed


     Section 10.4.    Reinvestment of Funds in Accounts; Reports by Trustee.

              (a)       By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times before an Event of Default occurs,
     direct the Trustee to, and, upon receipt of the Issuer Order, the Trustee shall, invest all funds on
     deposit in the Collection Account, the Hedge Counterparty Collateral Account, the Expense
     Reimbursement Account, the Closing Date Expense Account and the Interest Reserve Account as so
     directed in Eligible Investments having Stated Maturities no later than the Business Day before the
     next Payment Date. All investments on any Business Day shall be subject to the timely receipt of
     the funds and the availability of any investments. Before an Event of Default occurs, if the Issuer
     has not given investment directions, the Trustee shall seek instructions from the Portfolio Manager
     within three Business Days after transfer of any funds to the Collection Account, the Hedge
     Counterparty Collateral Account, the Expense Reimbursement Account, the Closing Date Expense
     Account or the Interest Reserve Account. If the Trustee does not receive written instructions from
     the Portfolio Manager within five Business Days after transfer of the funds to the account, it shall
     invest and reinvest the funds held in the account, as fully as practicable, but only in one or more
     Eligible Investments of the type described in clause (c) of the definition of "Eligible Investments"
     maturing no later than the Business Day before the next Payment Date. After an Event of Default
     occurs, if the Issuer does not give investment directions to the Trustee for three consecutive days, the
     Trustee shall invest and reinvest the monies as fully as practicable in Eligible Investments of the
     type described in clause (c) of the definition of "Eligible Investments" maturing not later than the
     earlier of (i) 30 days after the date of the investment or (ii) the Business Day before the next
     Payment Date. All interest and other income from the investments shall be deposited in the
     Collection Account, any gain realized from the investments shall be credited to the Collection
     Account, and any loss resulting from the investments shall be charged to the Collection Account.
     Subject to Section 6.6, the Trustee shall not in any way be held liable for the selection of
     investments or because of any insufficiency of the Collection Account, the Hedge Counterparty
     Collateral Account, the Expense Reimbursement Account, the Closing Date Expense Account or the
     Interest Reserve Account or any other account that results from any loss relating to any such
     investment.

              (b)       By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon
     receipt of the Issuer Order, the Trustee shall, invest all funds on deposit in the Revolving Reserve
     Account, the Delayed Drawdown Reserve Account, and the Synthetic Security Collateral Account in
     Eligible Investments having Stated Maturities not later than one Business Day after the date of their
     purchase. All investments on any Business Day shall be subject to the timely receipt of the funds
     and the availability of any investments. If before an Event of Default, the Issuer does not give
     investment directions, the Trustee shall seek instructions from the Portfolio Manager within three
     Business Days after transfer of any funds to the Revolving Reserve Account, the Delayed
     Drawdown Reserve Account, or the Synthetic Security Collateral Account. If the Trustee does not
     thereupon receive written instructions from the Portfolio Manager within five Business Days after
     transfer of the funds to the account, it shall invest and reinvest the funds held in the account, as fully
     as practicable, but only in one or more Eligible Investments of the type described in clause (e) of the
     definition of "Eligible Investments" that are overnight funds. If after an Event of Default, the Issuer
     does not give investment directions to the Trustee for three consecutive days, the Trustee shall invest
     and reinvest the monies as fully as practicable in Eligible Investments of the type described in clause
     (e) of the definition of "Eligible Investments" that are overnight funds. All interest and other income
     from the investments shall be deposited in the Collection Account, any gain realized from the
     investments shall be credited to the Collection Account, and any loss resulting from the investments
     shall be charged to the Collection Account.



                                                        159


                                                                                                   006818
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 196 of 266 PageID 9641
                                       Filed


               (c)     By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon
     receipt of the Issuer Order, the Trustee shall, invest all funds on deposit in the Securities Lending
     Account in Eligible Investments having Stated Maturities no later than the Business Day before the
     stated termination date of the related Securities Lending Agreement. All investments on any
     Business Day shall be subject to the timely receipt of the funds and the availability of any
     investments. The interest on the Eligible Investments shall be allocated between the Issuer and the
     Securities Lending Counterparty pursuant to the related Securities Lending Agreement. If before an
     Event of Default, the Issuer does not give investment directions, the Trustee shall seek instructions
     from the Portfolio Manager within three Business Days after transfer of any funds to the Securities
     Lending Account. If the Trustee does not thereupon receive written instructions from the Portfolio
     Manager within five Business Days after transfer of the funds to the account, it shall invest and
     reinvest the funds held in the account, as fully as practicable, but only in one or more Eligible
     Investments of the type described in clause (e) of the definition of "Eligible Investments" that mature
     no later than the Business Day before the stated termination date of the related Securities Lending
     Agreement. If after an Event of Default, the Issuer does not give investment directions to the
     Trustee for three consecutive days, the Trustee shall invest and reinvest the monies as fully as
     practicable in Eligible Investments of the type described in clause (e) of the definition of "Eligible
     Investments" maturing no later than the Business Day before the stated termination date of the
     related Securities Lending Agreement. All interest and other income from the investments shall be
     deposited in the Collection Account, any gain realized from the investments shall be credited to the
     Collection Account, and any loss resulting from the investments shall be charged to the Collection
     Account.

              (d)       The Trustee agrees to give the Issuer notice as soon as reasonably practicable if a
     Trust Officer obtains actual knowledge that any Account or any funds on deposit in any Account, or
     otherwise to the credit of an Account, shall become subject to any writ, order, judgment, warrant of
     attachment, execution, or similar process. All Accounts shall remain at all times with the Custodian
     or a financial institution having a long-term debt rating of at least "Baa1" (and not on credit watch
     with negative implications) by Moody's and at least "BBB+" by S&P and having combined capital
     and surplus of at least U.S.$200,000,000 that has entered into one or more securities account control
     agreements substantially in the form of Exhibit G; provided, however that (i) with respect to the
     Synthetic Security Collateral Account, the Synthetic Security Counterparty shall be a party to such
     control agreement and shall consent to the Trustee’s control of such Synthetic Security Collateral
     Account, (ii) with respect to the Securities Lending Account, the Securities Lender shall be a party
     to such control agreement and shall consent to the Trustee’s control of such Securities Lending
     Account and (iii) with respect to each Hedge Counterparty Collateral Account, the related Hedge
     Counterparty shall be a party to such control agreement and shall consent to the Trustee’s control of
     such Hedge Counterparty Collateral Account.

              (e)      The Trustee shall supply, in a timely fashion, to the Co-Issuers and the Portfolio
     Manager any information regularly maintained by the Trustee that the Co-Issuers or the Portfolio
     Manager may from time to time request with respect to the Pledged Obligations, the Accounts and
     the Collateral and provide any other requested information reasonably available to the Trustee
     because of its acting as Trustee under this Indenture and required to be provided by Section 10.6, to
     permit the Portfolio Manager to perform its obligations under the Management Agreement. The
     Trustee shall promptly forward to the Portfolio Manager copies of notices and other writings
     received by it from the issuer of any Collateral Obligation or from any Clearing Agency with respect
     to any Collateral Obligation which notices or writings advise the holders of the security of any rights
     that the holders might have with respect to the Collateral Obligation (including requests to vote with
     respect to amendments or waivers and notices of prepayments and redemptions) as well as all
     periodic financial reports received from the issuer and Clearing Agencies with respect to the issuer.


                                                      160


                                                                                                 006819
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 197 of 266 PageID 9642
                                       Filed


              (f)      To the extent monies deposited in any Account exceed amounts insured by the
     Bank Insurance Fund or Savings Association Insurance Fund administered by the Federal Deposit
     Insurance Corporation, or any agencies succeeding to its insurance functions, and are not fully
     collateralized by direct obligations of the United States of America, the excess shall be invested in
     Eligible Investments as described above.

     Section 10.5.    Synthetic Security Counterparty Account.

              (a)       To the extent that any Synthetic Security requires the Issuer to secure its
     obligations to the Synthetic Security Counterparty, the Issuer shall direct the Trustee and the Trustee
     shall establish a segregated non-interest bearing trust account for the Synthetic Security which shall
     be held in trust for the benefit of the related Synthetic Security Counterparty and over which the
     Trustee shall have exclusive control and the sole right of withdrawal in accordance with the
     applicable Synthetic Security and this Indenture (a "Synthetic Security Counterparty Account"). In
     the alternative, a Synthetic Security Counterparty Account may be established with a trustee
     designated by the Synthetic Security Counterparty if that trustee would qualify to be a successor
     trustee under Section 6.8 and the account satisfies the other requirements of this Section.

              As directed in writing by the Portfolio Manager, the Trustee shall deposit (or deliver for
     deposit) into each Synthetic Security Counterparty Account all amounts or securities that are
     required to secure the obligations of the Issuer in accordance with the related Synthetic Security,
     including the entire notional amount of any Synthetic Security in the form of a credit default swap or
     other similar transaction. The Portfolio Manager shall direct any such deposit only during the
     Reinvestment Period and only to the extent that monies are available for the purchase of Collateral
     Obligations pursuant to this Indenture. Any income received on amounts in the Synthetic Security
     Counterparty Account shall, after application in accordance with the relevant Synthetic Security, be
     withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection
     Account for distribution as Interest Proceeds.

             (b)     As directed by the Portfolio Manager in writing and in accordance with the
     applicable Synthetic Security and this Indenture, amounts on deposit in a Synthetic Security
     Counterparty Account shall be invested in Synthetic Security Collateral.

              (c)     In connection with the occurrence of a credit event or an event of default or a
     termination event (each as defined in the applicable Synthetic Security) under the related Synthetic
     Security, amounts in any Synthetic Security Counterparty Account shall be withdrawn by the
     Trustee (or the Trustee shall request their withdrawal) and applied toward the payment of any
     amounts payable by the Issuer to the related Synthetic Security Counterparty in accordance with the
     Synthetic Security, as directed by the Portfolio Manager in writing. Any excess amounts held in a
     Synthetic Security Counterparty Account, or held directly by a Synthetic Security Counterparty,
     after payment of all amounts owing from the Issuer to the related Synthetic Security Counterparty in
     accordance with the related Synthetic Security shall be withdrawn from the Synthetic Security
     Counterparty Account and deposited in the Collection Account for distribution as Principal
     Proceeds.

               (d)      Amounts on deposit in any Synthetic Security Counterparty Account shall not be
     considered an asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security
     that relates to the Synthetic Security Counterparty Account shall be so considered an asset of the
     Issuer (with the notional amount as the Principal Balance unless a default exists under the applicable
     Synthetic Security).




                                                      161


                                                                                                 006820
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 198 of 266 PageID 9643
                                       Filed


     Section 10.6.    Accountings.

               (a)      Monthly. Commencing the earlier of (a) the first full month after the Ramp-Up
     Completion Date and (b) the month ending September 2005, (i) in the case of a month in which
     there is no Payment Date, not later than the eighth Business Day after the last calendar day of such
     month and (ii) in the case of a month in which there is a Payment Date, on such Payment Date, the
     Issuer shall cause to be compiled and provided to the Portfolio Manager, the Trustee, the Preference
     Shares Paying Agent (for forwarding to each Holder of Preference Shares), the Placement Agents,
     each Hedge Counterparty, the Rating Agencies, (if so requested by the Placement Agents) the
     Repository in accordance with Section 14.3(a)(viii) or each Holder of a Security who makes a
     written request therefor, and, upon written request therefor by a Beneficial Owner in the form of
     Exhibit I certifying that it is a Beneficial Owner, the Beneficial Owner (or its designee), a monthly
     report (the "Monthly Report"). Each Monthly Report shall be accompanied by a Section 3(c)(7)
     Reminder Notice. The Monthly Report shall contain the following information, determined as of (1)
     in the case of a month in which there is no Payment Date, the last day of the applicable month and
     (2) in the case of a month in which there is a Payment Date, the Determination Date for such
     Payment Date, based in part on information provided by the Portfolio Manager (the "Monthly
     Determination Date"):

                      (i)     Portfolio:

                              (A)      The Aggregate Principal Balance (and, in the case of a Revolving
                      Loan or Delayed Drawdown Loan, its funded and unfunded amount), interest rate,
                      Stated Maturity, and obligor of each Collateral Obligation;

                              (B)      The stated principal balance of Defaulted Collateral Obligations;

                               (C)      The identity of all Collateral Obligations and all obligations that at
                      the time of acquisition, conversion, or exchange do not satisfy the requirements of a
                      Collateral Obligation that were released for sale or other disposition (and, for each
                      obligation sold, indicating whether sold as a Credit Risk Obligation, a Credit
                      Improved Obligation, a Current-Pay Obligation, a Defaulted Collateral Obligation,
                      a Workout Asset, or an obligation that at the time of acquisition, conversion, or
                      exchange does not satisfy the requirements of a Collateral Obligation or whether
                      sold in connection with any withholding tax pursuant to Section 12.1(e) or sold as a
                      discretionary sale pursuant to Section 12.1(h)); and the identity of all Collateral
                      Obligations that were acquired, in each case since the date of the previous Monthly
                      Report;

                              (D)      The obligor of each Workout Asset;

                               (E)      The Purchase Price of each Collateral Obligation acquired, the
                      sale price of each Collateral Obligation sold (or the adjusted purchase or sale price
                      with respect to any exchange of securities requiring an allocation by the Portfolio
                      Manager) since the date of the previous Monthly Report, and the gain or loss
                      (measured against its Purchase Price) on each sale;

                                (F)     The identity of each Collateral Obligation (1) that is a Defaulted
                      Collateral Obligation, a Workout Asset or a PIK Security, and in the case of a PIK
                      Security (i) the principal amount of previously deferred or capitalized interest and
                      (ii) the change in the principal amount of previously deferred or capitalized interest
                      since the most recent Monthly Report or (2) in respect of which an obligation that
                      at the time of acquisition, conversion, or exchange does not satisfy the

                                                       162


                                                                                                  006821
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 199 of 266 PageID 9644
                                       Filed


                 requirements of a Collateral Obligation has been received, in each case indicating
                 the date of such default, as applicable, and reporting any Other Indebtedness, as
                 defined in clause (ii) in the definition of "Defaulted Collateral Obligation," that the
                 Portfolio Manager has determined not to be material;

                          (G)      The S&P Industry Classification and the Moody's Industry
                 Classification for each Collateral Obligation and the five highest concentrations of
                 Collateral Obligations in the Moody's Industry Classification groups and the five
                 highest concentrations of Collateral Obligations in the S&P Industry Classification
                 groups;

                          (H)      For each Collateral Obligation, the country of the obligor (and the
                 related foreign currency debt rating) and, in the case of a country other than the
                 United States of America, whether the obligor is Domiciled in a Moody's Group I
                 Country, Moody's Group II Country, or Moody's Group III Country and the
                 percentage of the Aggregate Principal Balance of the Collateral Obligations issued
                 by issuers in the applicable country;

                        (I)     For each Collateral Obligation, the Moody's Priority Category
                 Recovery Rate and S&P Priority Category Recovery Rate;

                          (J)      For each Collateral Obligation, the S&P Rating, and if any S&P
                 Rating for any Collateral Obligation in any Monthly Report is a credit estimate,
                 "non-public" rating or "shadow" rating, the rating shall not be disclosed, but shall
                 be replaced with an asterisk in the place of the applicable credit estimate, "non-
                 public" rating or "shadow" rating;

                          (K)      For each Collateral Obligation, the Moody's Rating and the
                 Moody's Rating Factor, determined, for this purpose, and set forth both with and
                 without regard to whether the Collateral Obligation has been put on watch for
                 possible upgrade or downgrade, and if any Moody's Rating for any Collateral
                 Obligation in any Monthly Report is an "estimated" or "shadow" rating, the rating
                 shall not be disclosed, but shall be replaced with an asterisk in the place of the
                 applicable "estimated" or "shadow" rating;

                         (L)    The Aggregate Principal Balance of the Collateral Obligations that
                 have a Moody's Rating of "Caa1" or lower;

                         (M)    The Aggregate Principal Balance of the Collateral Obligations that
                 have an S&P Rating of "CCC+" or lower;

                          (N)      For each Collateral Obligation that is a Participation or a Synthetic
                 Security or is loaned pursuant to a Securities Lending Agreement, the related
                 Secondary Risk Counterparty and each Rating Agency's long-term unsecured debt
                 rating of the Secondary Risk Counterparty;

                          (O)       Certain S&P benchmarks relating to the portfolio as provided by
                 S&P in the S&P CDO Monitor regardless whether or not the S&P CDO Monitor
                 passes or fails, including (1) S&P Default Measure (Annualized Portfolio Default
                 Rate), (2) S&P Variability Measure (Annualized Standard Deviation of Portfolio
                 Default Rate), (3) S&P Correlation Measure (Ratio of Standard Deviation of
                 Portfolio with Correlation to Standard Deviation of Portfolio without Correlation),
                 and (4) Weighted Average Default Correlation;

                                                  163


                                                                                             006822
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 200 of 266 PageID 9645
                                       Filed


                           (P)    The identity and Market Value of each Collateral Obligation
                   whose Market Value (in the determination of the Overcollateralization Ratio
                   Numerator) was determined pursuant to last proviso in the definition of "Market
                   Value";

                            (Q)     The identity of each Collateral Obligation participated from or
                   entered into with a Secondary Risk Counterparty; and

                            (R)     The identity of each Collateral Obligation owned by the Issuer
                   that has not been disposed of within the time limits required by this Indenture.

                   (ii)    Accounts:

                            (A)     The amount of any proceeds in the Collection Account,
                   distinguishing between amounts credited as Interest Proceeds, Principal Proceeds
                   (excluding Uninvested Proceeds), and Uninvested Proceeds;

                          (B)       The amount of any Principal Proceeds in the Revolving Reserve
                   Account;

                           (C)    The amount of any Principal Proceeds in the Delayed Drawdown
                   Reserve Account;

                           (D)     The amount of any Principal Proceeds in the Synthetic Security
                   Collateral Account;

                          (E)       The amount of any Principal Proceeds in the Securities Lending
                   Account; and

                          (F)       The amount of any proceeds in the Hedge Counterparty Collateral
                   Account;

                   (iii)   Hedge Agreements:

                           (A)      The outstanding notional amount of each Hedge Agreement; and

                            (B)     The amount scheduled to be received and paid by the Issuer
                   pursuant to each Hedge Agreement on the next Payment Date (as specified by the
                   calculation agent under each Hedge Agreement);

                   (iv)     Coverage Tests, Collateral Quality Tests and Reinvestment
           Overcollateralization Test:

                           (A)       The Overcollateralization Ratios and the Overcollateralization
                   Ratios as of the Ramp-Up Completion Date; a statement as to whether each of the
                   Overcollateralization Tests is satisfied and a statement as to whether the
                   Reinvestment Overcollateralization Test is satisfied;

                            (B)    The Interest Coverage Ratios and, on and after the second
                   Payment Date, a statement as to whether each of the Interest Coverage Tests is
                   satisfied;



                                                  164


                                                                                            006823
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 201 of 266 PageID 9646
                                       Filed


                          (C)     The Diversity Score and, on and after the Ramp-Up Completion
                 Date, a statement as to whether the Diversity Test is satisfied;

                          (D)     The Weighted Average Life of the Collateral Obligations and, on
                 and after the Ramp-Up Completion Date, a statement as to whether the Weighted
                 Average Life Test is satisfied;

                          (E)      The Moody's Minimum Average Recovery Rate, the S&P
                 Minimum Average Recovery Rate and, on and after the Ramp-Up Completion
                 Date, a statement as to whether the Weighted Average Moody's Recovery Rate Test
                 with respect to the Moody's Minimum Average Recovery Rate and Weighted
                 Average S&P Recovery Rate Test with respect to the S&P Minimum Average
                 Recovery Rate is satisfied;

                          (F)     The Weighted Average Fixed Rate Coupon of the Collateral
                 Obligations and, on and after the Ramp-Up Completion Date, a statement as to
                 whether the Weighted Average Fixed Rate Coupon Test is satisfied and a statement
                 as to the amount of Spread Excess was used to satisfy the Weighted Average Fixed
                 Rate Coupon Test;

                         (G)       The Weighted Average Spread of the Collateral Obligations and,
                 on and after the Ramp-Up Completion Date, a statement as to whether the
                 Weighted Average Spread Test is satisfied and a statement as to the amount of
                 Fixed Rate Excess was used to satisfy the Weighted Average Spread Test;

                         (H)     The Weighted Average Moody's Rating Factor and, on and after
                 the Ramp-Up Completion Date, a statement as to whether the Weighted Average
                 Rating Factor Test is satisfied; and

                         (I)      The S&P CDO Monitor Test and, on and after the Ramp-Up
                 Completion Date, a statement as to whether the S&P CDO Monitor Test is satisfied
                 and the Class Scenario Loss Rate and the then applicable Note Break-Even Loss
                 Rate with respect to each Class of Notes that is rated by S&P and the adjusted
                 Weighted Average Spread level determined as set forth in the definition of "Note
                 Break-Even Loss Rate";

                 (v)     Concentration Limitations and Withholding Taxes:

                          (A)     The percentage of the Maximum Investment Amount itemized
                 against each element of the Concentration Limitations and a statement as to
                 whether each Concentration Limitation is satisfied; and

                         (B)     Any withholding tax on payments under any Collateral
                 Obligation;

                 (vi)    Securities Lending Agreements:

                          (A)     Each Collateral Obligation loaned or borrowed pursuant to a
                 Securities Lending Agreement and the percentage of the Maximum Investment
                 Amount that represents Collateral Obligations that are loaned or borrowed pursuant
                 to Securities Lending Agreements; and



                                               165


                                                                                        006824
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 202 of 266 PageID 9647
                                       Filed


                             (B)      With respect to each Securities Lending Agreement in effect as of
                      the Monthly Determination Date, a list setting forth:

                                        (1)       for each Collateral Obligation loaned or borrowed under
                              it as of the first day of the loan, (x) its Principal Balance, (y) its Market
                              Value, and (z) its Principal Balance expressed as a percentage of the
                              Maximum Investment Amount,

                                       (2)      the term of the loan of the Collateral Obligation,

                                       (3)      the expiration date of the Securities Lending Agreement,

                                     (4)      the Moody's Rating and S&P Rating for each loaned or
                              borrowed Collateral Obligation,

                                      (5)       the principal amount of the related Securities Lending
                              Collateral held in the Securities Lending Account, and

                                      (6)      the Eligible Investments held as Securities Lending
                              Collateral pursuant to the related Securities Lending Agreement; and

                      (vii)   Any other information the Trustee reasonably requests.

              Upon receipt of each Monthly Report, the Trustee shall compare the information contained
     in the Monthly Report to the information contained in its records with respect to the Collateral and
     shall, within three Business Days after receipt of such Monthly Report, notify the Issuer, the
     Preference Shares Paying Agent and the Portfolio Manager if the information contained in the
     Monthly Report does not conform to the information maintained by the Trustee with respect to the
     Collateral, and shall detail any discrepancies. In the event that any discrepancy exists, the Trustee,
     the Issuer, and the Portfolio Manager shall attempt to resolve the discrepancy. If such discrepancy
     cannot be promptly resolved, the Trustee shall within five Business Days after notification of such
     discrepancy cause the Independent accountants appointed by the Issuer pursuant to Section 10.8 to
     review such Monthly Report and the Trustee's records to determine the cause of such discrepancy.
     If such review reveals an error in the Monthly Report or the Trustee's records, the Monthly Report or
     the Trustee's records shall be revised accordingly and, as so revised, shall be used in making all
     calculations pursuant to this Indenture and notice of any error in the Monthly Report shall be sent as
     soon as practicable by the Issuer to all recipients of the report. If the review by the Independent
     accountants does not resolve the discrepancy, the Trustee, upon receipt of an Officer's certificate of
     the Portfolio Manager certifying that, to the best knowledge of the Portfolio Manager, the
     information contained in the related Monthly Report is correct, shall conform the information it
     maintains to the Monthly Report received.

              (b)      Payment Date Accounting. The Issuer shall cause to be rendered an accounting
     report (the "Valuation Report"), determined as of the close of business on each Determination Date,
     and provided to the Portfolio Manager, the Trustee, the Preference Shares Paying Agent (for
     forwarding to each Holder of Preference Shares), the Issuer, the Placement Agents, each Hedge
     Counterparty, the Rating Agencies, each Noteholder and Composite Securityholder (if so requested
     by the Placement Agents) the Repository in accordance with Section 14.3(a)(viii), the Depository
     (with instructions to forward it to each of its Agent Members who are holders of Notes), and upon
     written request therefor by a Beneficial Owner in the form of Exhibit I certifying that it is a
     Beneficial Owner and the Beneficial Owner (or its designee) not later than the second Business Day
     preceding the related Payment Date. Each Valuation Report shall be accompanied by a Section
     3(c)(7) Reminder Notice. The Valuation Report shall contain the following information as of the

                                                      166


                                                                                                 006825
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 203 of 266 PageID 9648
                                       Filed


     related Payment Date (unless otherwise stated), based in part on information provided by the
     Portfolio Manager:

                     (i)      Securities:

                              (A)      The amount of principal payments to be made on each Class of
                     Securities on the related Payment Date;

                              (B)      The Aggregate Outstanding Amount of each Class of Securities
                     after giving effect to any principal payments on the related Payment Date and, for
                     each Class of Securities, the percentage of its initial Aggregate Outstanding
                     Amount that amount represents;

                               (C)     For each Class of Securities, the percentage of the initial
                     Aggregate Outstanding Amount of all of the Securities that its initial Aggregate
                     Outstanding Amount represented and, after giving effect to any principal payments
                     on the related Payment Date, the percentage of the Aggregate Outstanding Amount
                     of all of the Securities that its Aggregate Outstanding Amount represents;

                              (D)     The interest payable in respect of each Class of Securities on the
                     related Payment Date (in the aggregate and by Class) and its calculation in
                     reasonable detail;

                             (E)     For the Composite Securities, their Class 1 Composite Security
                     Rated Balance, Class 1 Composite Security Principal Balance or Class 2 Composite
                     Security Rated Balance, as applicable; and

                              (F)     The amounts to be paid, if any, to the Preference Shares Paying
                     Agent for payments on the Preference Shares on the related Payment Date, showing
                     separately the payments from Interest Proceeds and the payments from Principal
                     Proceeds;

                     (ii)     Payment Date Payments:

                              (A)      The amounts to be distributed under each clause of Sections
                     11.1(a)(i), 11.1(a)(ii) and 11.2 itemized by clause, and to the extent applicable, by
                     type of distribution under the clause; and

                             (B)      Any amounts payable under the Hedge Agreements by any Hedge
                     Counterparty on or before the related Payment Date and its calculation in
                     reasonable detail (as specified by the calculation agent under the Hedge
                     Agreement);

                     (iii)    Accounts:

                              (A)     The amount of any proceeds in the Collection Account,
                     distinguishing between amounts credited as Interest Proceeds, Principal Proceeds
                     (excluding Uninvested Proceeds) and Uninvested Proceeds;

                              (B)      The amount in the Collection Account after all payments and
                     deposits to be made on the related Payment Date, distinguishing between amounts
                     credited as Interest Proceeds and as Principal Proceeds;


                                                     167


                                                                                                006826
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 204 of 266 PageID 9649
                                       Filed


                             (C)        The amount of any Principal Proceeds in the Revolving Reserve
                      Account;

                              (D)    The amount of any Principal Proceeds in the Delayed Drawdown
                      Reserve Account;

                              (E)     The amount of any Principal Proceeds in the Synthetic Security
                      Collateral Account;

                             (F)        The amount of any Principal Proceeds in the Securities Lending
                      Account;

                               (G)      The amount in the Hedge Counterparty Collateral Account; and

                               (H)      The amount in the Expense Reimbursement Account;

                      (iv)     A notice setting forth LIBOR, as calculated by the Calculation Agent, for
             the next Interest Period and each Note Interest Rate for the next Payment Date; and

                      (v)      Any other information the Trustee reasonably requests.

              Upon receipt of each Valuation Report, the Trustee shall compare the information contained
     in the Valuation Report to the information contained in its records with respect to the Collateral and
     shall, within three Business Days after receipt of such Valuation Report, notify the Issuer, the
     Preference Shares Paying Agent and the Portfolio Manager if the information contained in the
     Valuation Report does not conform to the information maintained by the Trustee with respect to the
     Collateral, and shall detail any discrepancies. In the event that any discrepancy exists, the Trustee,
     the Issuer, and the Portfolio Manager shall attempt to resolve the discrepancy. If such discrepancy
     cannot be promptly resolved, the Trustee shall within five Business Days after notification of such
     discrepancy cause the Independent accountants appointed by the Issuer pursuant to Section 10.8 to
     review such Valuation Report and the Trustee's records to determine the cause of such discrepancy.
     If such review reveals an error in the Valuation Report or the Trustee's records, the Valuation Report
     or the Trustee's records shall be revised accordingly and, as so revised, shall be used in making all
     calculations pursuant to this Indenture and notice of any error in the Valuation Report shall be sent
     as soon as practicable by the Issuer to all recipients of such report. If the review by the Independent
     accountants does not resolve the discrepancy, the Trustee, upon receipt of an Officer's certificate of
     the Portfolio Manager certifying that, to the best knowledge of the Portfolio Manager, the
     information contained in the related Valuation Report is correct, shall conform the information it
     maintains to the Valuation Report received.

              (c)      Failure to Provide Accounting. If the Trustee shall not have received any
     accounting provided for in Section 10.6(b) on the first Business Day after the date on which the
     accounting is due to the Trustee, the Trustee shall notify the Issuer and the Portfolio Manager, and
     the Portfolio Manager shall use all reasonable efforts to cause the accounting to be made by the
     applicable Payment Date. To the extent the Trustee is required to provide any information or reports
     pursuant to this Section 10.6 as a result of the failure of the Issuer (or anyone acting on the Issuer's
     behalf) to provide the information or reports, the Trustee may retain an Independent certified public
     accountant in connection therewith and the reasonable costs incurred by the Trustee for the
     Independent certified public accountant shall be reimbursed pursuant to Section 6.7.

            (d)       Irish Stock Exchange. So long as any Class of Securities is listed on the Irish Stock
     Exchange: (i) the Trustee shall communicate to the Irish Stock Exchange the Aggregate Outstanding
     Amount of each listed Class of Securities following each Payment Date and inform the Irish Stock

                                                       168


                                                                                                  006827
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 205 of 266 PageID 9650
                                       Filed


     Exchange if any such Class of Securities did not receive scheduled payments of principal or interest
     on the Payment Date; (ii) the Trustee shall inform the Irish Stock Exchange if the ratings assigned to
     the Securities are reduced or withdrawn and the information shall be given to the Company
     Announcements Office of the Irish Stock Exchange; and (iii) the Trustee shall inform the Irish Stock
     Exchange, in advance, of the Note Interest Rate for each such Class, as well as the exact date of the
     following Payment Date.

              (e)      Quarterly Letter. The Portfolio Manager shall provide a quarterly letter to the
     recipients of the Valuation Report highlighting events occurring during the related quarterly period
     within 30 days of the date of the delivery of the Valuation Report.

               (f)     S&P CDO Monitor. On or after the Ramp-Up Completion Date and together with
     each Monthly Report, the Issuer shall provide to S&P a Microsoft Excel File of the S&P Monitor
     input file and, with respect to each Collateral Obligation, the name of the obligor thereon, the CUSIP
     number thereof (if applicable) and the S&P Priority Category thereof.

              (g)      Payments or Transfers from the Payment Account. Each Valuation Report shall
     constitute instructions to the Trustee to withdraw on the related Payment Date from the Payment
     Account and pay or transfer amounts set forth in such Valuation Report in the manner specified and
     in accordance with the priority established in Section 11.1 hereof.

              (h)      NAV Calculation. The Trustee shall forward to the Portfolio Manager, the
     Preference Shares Paying Agent (for forwarding to each Holder of Preference Shares), the
     Placement Agents, each Hedge Counterparty, the Rating Agencies, (if so requested by the Placement
     Agents) the Repository in accordance with Section 14.3(a)(viii) or each Holder of a Security who
     makes a written request therefor, and, upon written request therefor by a Beneficial Owner in the
     form of Exhibit I certifying that it is a Beneficial Owner, the Beneficial Owner (or its designee), any
     net asset value report with respect to the Issuer which the Trustee receives from the asset value
     calculation agent appointed pursuant to Section 10.8(a) hereof.

     Section 10.7.    Release of Collateral.

              (a)      The Trustee shall present Collateral for redemption or payment in full in
     accordance with the terms of the Collateral upon receipt of an Issuer Order. If no Event of Default is
     continuing, the Issuer may, by Issuer Order executed by an Authorized Officer of the Portfolio
     Manager, delivered to the Trustee at least two Business Days before the settlement date for any sale
     of an obligation certifying that the sale of the Collateral is being made in accordance with Sections
     12.1 and 12.3 and the sale complies with all applicable requirements of Section 12.1, direct the
     Trustee to release the Collateral and, upon receipt of the Issuer Order, the Trustee shall deliver any
     such Collateral, if in physical form, duly endorsed to the broker or purchaser designated in the Issuer
     Order or otherwise cause an appropriate transfer of it to be made, in each case against receipt of the
     sales price therefor as specified by the Portfolio Manager in the Issuer Order. The Trustee may
     deliver any such Collateral in physical form for examination pursuant to a bailee letter.

              (b)      If no Event of Default is continuing, the Trustee shall upon an Issuer Order
     executed by an Authorized Officer of the Portfolio Manager deliver any Pledged Obligation that is
     set for any mandatory call or redemption or payment in full to the appropriate paying agent on or
     before the date set for the call, redemption, or payment, in each case against receipt of its call or
     redemption price or payment in full and provide notice of it to the Portfolio Manager.

              (c)      Upon receiving actual notice of any Offer, the Trustee on behalf of the Issuer shall
     notify the Portfolio Manager of any Collateral Obligation that is subject to a tender offer, voluntary
     redemption, exchange offer, conversion, or other similar action (an "Offer"). If no Event of Default

                                                      169


                                                                                                 006828
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 206 of 266 PageID 9651
                                       Filed


     is continuing, the Portfolio Manager may direct the Trustee to accept or participate in or decline or
     refuse to participate in the Offer and, in the case of acceptance or participation, to dispose of the
     Collateral Obligation in accordance with the Offer against receipt of payment for it. If the
     consideration to be received by the Issuer for the Collateral Obligation is other than Cash, the
     consideration must be a Collateral Obligation that would be eligible for purchase by the Issuer
     pursuant to Section 12.2 assuming for this purpose that the Issuer committed to purchase the same
     on the date on which the Issuer accepts the Offer.

               (d)      Upon disposition by the Trustee of Collateral to any person against receipt of
     payment therefore as provided in any of the foregoing clauses (a), (b), or (c), the Collateral shall be
     free of the lien of this Indenture. The lien shall continue in the proceeds received from the
     disposition.

              (e)      As provided in Section 10.2(b), the Trustee shall deposit any proceeds received by
     it from the disposition of a Pledged Obligation in the Collection Account, unless simultaneously
     applied to the purchase of additional Collateral Obligations (including any related deposit into the
     Revolving Reserve Account or the Delayed Drawdown Reserve Account or the posting by the Issuer
     of cash collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously with
     the Issuer's purchase of or entry into a Synthetic Security) or Eligible Investments as permitted under
     and in accordance with the requirements of this Article 10 and Article 12.

             (f)       The Trustee shall, upon receipt of an Issuer Order when no Securities are
     Outstanding and all obligations of the Co-Issuers under this Indenture have been satisfied, as
     evidenced by an Officer's Certificate or an Opinion of Counsel, release any remaining Collateral
     from the lien of this Indenture.

              (g)      The Trustee shall release from the lien of this Indenture any Collateral that is
     provided directly to a Synthetic Security Counterparty or deposited in a segregated account in
     accordance with Section 10.5. Any Collateral or proceeds received by or redeposited by the Issuer
     into the Collection Account in accordance with Section 10.5 shall again be subject to the lien of this
     Indenture.

              Any collateral deposited in a segregated account in accordance with Section 10.3(d), (e),
     and (f) shall be subject to the lien of this Indenture for the benefit of the Secured Parties. Any
     collateral withdrawn by the Issuer in accordance with Section 10.3(d), (e), and (f) shall be released
     from the lien of this Indenture by the Trustee to the extent returned to the appropriate counterparty
     pursuant to Sections 10.3(d), (e), and (f).

     Section 10.8.    Reports by Independent Accountants.

              (a)      At the Closing Date, the Issuer, at the direction of the Portfolio Manager, shall
     appoint a firm of Independent certified public accountants of recognized international reputation for
     purposes of preparing and delivering the reports or certificates of the accountants required by this
     Indenture. Within 30 days of any resignation by the firm, the Issuer, at the direction of the Portfolio
     Manager, shall promptly appoint by Issuer Order delivered to the Trustee and each Rating Agency a
     successor firm that is a firm of Independent certified public accountants of recognized international
     reputation. If the Issuer, at the direction of the Portfolio Manager, fails to appoint a successor to a
     firm of Independent certified public accountants which has resigned within 30 days after the
     resignation, the Trustee, in consultation with the Portfolio Manager, shall promptly appoint a
     successor firm of Independent certified public accountants of recognized international reputation. In
     addition, the Issuer shall appoint an net asset value calculation agent to prepare and deliver to the
     Trustee a net asset value report with respect to the Issuer. The fees of such Independent certified


                                                       170


                                                                                                  006829
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 207 of 266 PageID 9652
                                       Filed


     public accountants, the NAV calculation agent and their respective successors shall be payable by
     the Issuer as an Administrative Expense.

              (b)        On or before May, 31 of each year commencing in 2006, the Issuer shall cause to
     be delivered to the Trustee the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares), the Portfolio Manager or each Noteholder or Holder of Preference Shares upon
     written request therefor, upon written request therefor by a Beneficial Owner in the form of Exhibit I
     certifying that it is a Beneficial Owner, to the Beneficial Owner (or its designee) and each Rating
     Agency a statement from a firm of Independent certified public accountants indicating (i) that the
     firm has reviewed each Valuation Report received since the last review and applicable information
     from the Trustee, (ii) that the calculations within those Valuation Reports have been performed in
     accordance with the applicable provisions of this Indenture (except as otherwise noted in the
     statement), and (iii) the Aggregate Principal Balance of the Collateral Obligations owned by the
     Issuer as of the preceding Determination Date. If a conflict exists between the firm of Independent
     certified public accountants and the Issuer with respect to any matter in this Section 10.7, the
     determination by that firm of Independent public accountants shall be conclusive. The statement
     shall be in the form of an Accountant's Certificate issued to the Issuer, the form of which shall be
     agreed on by the Portfolio Manager on behalf of the Issuer.

               (c)     Upon the written request of the Preference Shares Paying Agent or any Holder of
     Preference Shares, the Issuer shall cause the firm of Independent certified public accountants
     appointed pursuant to Section 10.7(a) to provide any Holder of Preference Shares with all
     information requested pursuant to Section 7.17(g) or provide the Issuer with any assistance required
     in its preparation.

     Section 10.9.    Reports to Rating Agencies.

              In addition to the information and reports specifically required to be provided to each
     Rating Agency pursuant to this Indenture, the Issuer shall provide each Rating Agency with the
     Accountants' Certificates delivered to the Trustee under this Indenture, and such additional
     information as either Rating Agency may from time to time reasonably request. In addition, any
     notices of restructurings and amendments received by the Issuer or the Trustee in connection with
     the Issuer's ownership of a DIP Loan shall be delivered by the Issuer or the Trustee, as the case may
     be, promptly to the Rating Agencies.

                                                ARTICLE 11

                                          APPLICATION OF MONIES

     Section 11.1.    Disbursements of Monies from Payment Account.

             (a)      Notwithstanding any other provision in this Indenture, but subject to the other
     subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
     disburse available amounts from the Payment Account as follows and for application by the Trustee
     in accordance with the following priorities (the "Priority of Payments"):

                     (i)       On each Payment Date, Interest Proceeds with respect to the related Due
             Period (other than Interest Proceeds previously used during such Due Period to purchase
             accrued interest in respect of Collateral Obligations or otherwise used as permitted by
             Section 10.2) shall be distributed in the following order of priority:




                                                      171


                                                                                                006830
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 208 of 266 PageID 9653
                                       Filed


                   (1)     to the payment of any taxes and registration and filing fees owed by the
           Co-Issuers (without limit) and then to the payment of Administrative Expenses up to the
           Administrative Expense Cap as follows:

                       FIRST, in the following order of priority,

                              (i)    fees, expenses and indemnities of the Trustee; and then

                              (ii)   fees, expenses and indemnities of the Collateral Administrator;
                   and then

                           (iii)     fees, expenses and indemnities of the Preference Shares Paying
                   Agent; and

                       SECOND, in the following order of priority,

                              (x)    fees and expenses of the Administrator; and then

                           (y)       fees and expenses of the Co-Issuers (including fees and expenses
                   of counsel and surveillance, credit estimate, and other fees owing to the Rating
                   Agencies) and any other person (except the Portfolio Manager) if specifically
                   provided for in this Indenture, and to the expenses (but not fees) of the Portfolio
                   Manager if payable under the Management Agreement;

                   (2)      the excess, if any, of the Administrative Expense Cap over the amounts
           paid pursuant to clause (1) above to deposit into the Expense Reimbursement Account;

                 (3)     to the payment to the Portfolio Manager of any accrued and unpaid Senior
           Management Fee then payable;

                  (4)    to the payment of all amounts due to the Hedge Counterparties under the
           Hedge Agreements (if any) other than any Defaulted Hedge Termination Payments;

                    (5)     to the payment of accrued and unpaid interest on the Class A Notes,
           and any accrued and unpaid Defaulted Interest on, any Defaulted Interest Charge with
           respect to, the Class A Notes;

                    (6)     to the payment of accrued and unpaid interest on the Class B Notes,
           and any accrued and unpaid Defaulted Interest on, any Defaulted Interest Charge with
           respect to, the Class B Notes;

                    (7)       if the Class A/B Coverage Tests are not satisfied on the related
           Determination Date, to the payment of principal of the Class A Notes and the Class B Notes
           in the Note Payment Sequence in the amount necessary so that all of the Class A/B
           Coverage Tests would be met on such Determination Date on a pro forma basis after giving
           effect to any payments in reduction of the principal of Notes made through this clause, or
           until paid in full (Interest Proceeds to be applied pursuant to this clause (7) before the
           application of any Principal Proceeds pursuant to Section 11.1(a)(ii)(1) on the current
           Payment Date);

                    (8)     to the payment of accrued and unpaid interest on the Class C Notes
           (excluding Class C Deferred Interest, but including interest accrued for the preceding
           Interest Period on Class C Deferred Interest);

                                                   172


                                                                                               006831
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 209 of 266 PageID 9654
                                       Filed


                    (9)      if the Class C Coverage Tests are not satisfied on the related Determination
           Date, to the payment of principal of the Class A Notes, the Class B Notes and the Class C
           Notes in the Note Payment Sequence, in each case in the amount necessary so that all of the
           Class C Coverage Tests would be met on such Determination Date on a pro forma basis
           after giving effect to any payments in reduction of the principal of Notes made through this
           clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause (9) before
           the application of any Principal Proceeds pursuant to Section 11.1(a)(ii)(2) on the current
           Payment Date);

                   (10)     to the payment of Class C Deferred Interest;

                    (11)    to the payment of accrued and unpaid interest on the Class D Notes
           (excluding Class D Deferred Interest but including interest accrued for the preceding
           Interest Period on Class D Deferred Interest);

                    (12)    if the Class D Coverage Tests are not satisfied on the related
           Determination Date, to the payment of principal of the Class D Notes in the amount
           necessary so that all of the Class D Coverage Tests would be met on such Determination
           Date on a pro forma basis after giving effect to any payments in reduction of the principal
           of Notes made through this clause, or until paid in full, or if a Rating Confirmation Failure
           exists on the Payment Date, to the payment of principal of the Class A Notes, the Class B
           Notes, the Class C Notes and the Class D Notes in the Note Payment Sequence, in each case
           in the amount necessary so that a Rating Confirmation is obtained, or until paid in full
           (Interest Proceeds to be applied pursuant to this clause (12) before the application of any
           Principal Proceeds pursuant to Section 11.1(a)(ii)(3) on the current Payment Date);

                   (13)     to the payment of Class D Deferred Interest;

                    (14)     to deposit in the Collection Account as Principal Proceeds amounts
           representing Principal Proceeds previously used to pay amounts referred to in clauses (1),
           (3) through (5), (6), (8), (10), (11) and (13) above and not previously restored to the
           Collection Account or, if not restored to the Collection Account, used to purchase Collateral
           Obligations;

                    (15)      during the Reinvestment Period, if the Reinvestment Overcollateralization
           Test is not satisfied on the related Determination Date, for deposit to the Collection Account
           as Principal Proceeds the lesser of (i) 50% of the remaining Interest Proceeds available after
           the payments pursuant to clause (14) above and (ii) the amount necessary to cause the
           Reinvestment Overcollateralization Test to be satisfied as of such Determination Date, after
           application of funds pursuant to Section 11.1(a)(ii)(1) on the current Payment Date;

                    (16)    to the payment of any remaining Administrative Expenses not paid under
           clause (1) above in the respective priorities specified in clause (1);

                     (17)     to the payment (i) first to the Portfolio Manager of accrued and unpaid
           Subordinated Management Fee then due and payable and (ii) to each Holder of Securities
           entitled thereto, the applicable Extension Bonus Payment pursuant to, and in accordance
           with, Section 2.4(g);

                   (18)     to the payment of any Defaulted Hedge Termination Payments;

                    (19)    to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit
           into the Preference Shares Distribution Account for payment to the Holders of the

                                                     173


                                                                                                006832
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 210 of 266 PageID 9655
                                       Filed


              Preference Shares until the Holders of the Preference Shares have realized a Preference
              Share Internal Rate of Return of 15.0%;

                       (20)     to the payment to the Portfolio Manager of the Incentive Management Fee,
              if applicable; and

                      (21)      any remaining Interest Proceeds, to the Preference Shares Paying Agent,
              on behalf of the Issuer, for deposit into the Preference Shares Distribution Account for
              payment to the Holders of the Preference Shares.

                      (ii)     On each Payment Date, Principal Proceeds with respect to the related Due
              Period other than:

                                (A)      Principal Proceeds previously reinvested in Collateral Obligations
                       (including any related deposit into the Revolving Reserve Account or the Delayed
                       Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or
                       for the benefit of) a Synthetic Security Counterparty simultaneously with the
                       Issuer's purchase of or entry into a Synthetic Security) or otherwise used as
                       permitted by Section 10.2,

                               (B)      Principal Proceeds on deposit in the Revolving Reserve Account,
                       the Delayed Drawdown Reserve Account, the Synthetic Security Collateral
                       Account, or the Securities Lending Account, and

                               (C)      Principal Proceeds on deposit in the Collection Account in an
                       aggregate amount equal to the agreed Purchase Prices for Collateral Obligations
                       with respect to which the Issuer has entered into a commitment before the end of
                       the Due Period for their purchase, but has not settled the purchase by the end of the
                       Due Period,

     shall be distributed in the following order of priority:

                       (1)      (x) first, to the payment of the amounts referred to in clauses (1) and (3)
              through (6) of Section 11.1(a)(i) (and in the same manner and order of priority) to the extent
              not previously paid in full thereunder and (y) second, to the payment of amounts referred to
              in clause (7) of Section 11.1(a)(i) to the extent not previously paid in full thereunder and to
              the extent necessary to cause the Class A/B Overcollateralization Test to be met as of the
              related Determination Date on a pro forma basis after giving effect to any payments made
              through this clause (1), or until such amounts are paid in full;

                       (2)      to the payment of the amounts referred to in clause (8) of Section 11.1(a)(i)
              to the extent not previously paid in full thereunder and to the extent that all of the Coverage
              Tests would be met on a pro forma basis after giving effect to any payments made through
              this clause (2);

                       (3)      to the payment of the amounts referred to in clause (9) of Section 11.1(a)(i)
              to the extent not previously paid in full thereunder and to the extent necessary to cause the
              Class C Overcollateralization Test to be met as of the related Determination Date on a pro
              forma basis after giving effect to any payments made through this clause (3), or until such
              amounts are paid in full;

                       (4)       to the payment of the amounts referred to in clause (10) of Section
              11.1(a)(i) to the extent not previously paid in full thereunder, only to the extent that all of

                                                        174


                                                                                                     006833
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 211 of 266 PageID 9656
                                       Filed


           the Coverage Tests would be met on a pro forma basis after giving effect to any payments
           made through this clause (4);

                    (5)       to the payment of the amounts referred to in clause (11) of Section
           11.1(a)(i) to the extent not previously paid in full thereunder, only to the extent that all of
           the Coverage Tests would be met on a pro forma basis after giving effect to any payments
           made through this clause (5);

                    (6)     to the payment of principal of the Notes in the Note Payment Sequence in
           an amount necessary to (A) cause the Class D Overcollateralization Test to be met as of the
           related Determination Date on a pro forma basis after giving effect to any payments made
           through this clause (6), or until paid in full or (B) if a Rating Confirmation Failure exists on
           the Payment Date, obtain a Rating Confirmation, or until paid in full;

                    (7)       to the payment of the amounts referred to in clause (13) of Section
           11.1(a)(i) to the extent not previously paid in full thereunder, only to the extent that all of
           the Coverage Tests would be met on a pro forma basis after giving effect to any payments
           made through this clause (7);

                    (8)

                              (A)       if the Payment Date is a Redemption Date in the following order
                    of priority: (i) to the payment in the Note Payment Sequence of the Redemption
                    Prices of all of the Notes to be redeemed, (ii) to the payment of the amounts
                    referred to in clauses (16) through (20) of Section 11.1(a)(i) (and in the same
                    manner and order of priority) to the extent not previously paid in full thereunder
                    and (iii) to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit
                    into the Preference Shares Distribution Account for payment to the Holders of the
                    Preference Shares of the Redemption Price of any Preference Shares to be
                    redeemed; and

                             (B)     if the Payment Date is a Special Redemption Date, to the payment
                    in the Note Payment Sequence of principal of the Notes in an aggregate amount
                    equal to the Special Redemption Amount, in each case until paid in full;

                    (9)      during the Reinvestment Period, all remaining Principal Proceeds to the
           acquisition of additional Collateral Obligations in accordance with the provisions of Section
           7.19 and Article 12 (and, until so applied (including any related deposit into the Revolving
           Reserve Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of
           cash collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously
           with the Issuer's purchase of or entry into a Synthetic Security), to be deposited in the
           Collection Account as Principal Proceeds);

                    (10)    after the Reinvestment Period, (i) first, at the discretion of the Portfolio
           Manager (with respect to Unscheduled Principal Payments and Sale Proceeds from the sale
           of Credit Improved Obligations) to the purchase or funding of substitute Collateral
           Obligations in accordance with the Eligibility Criteria and the applicable provisions of this
           Indenture when appropriate Collateral Obligations are available, and until such time, to the
           Collection Account for the purchase of Eligible Investments; and (ii) second, to the payment
           in the Note Payment Sequence of principal of Notes until paid in full;

                   (11)   to the extent not previously paid in full under clause (8) above, after the
           Reinvestment Period, to the payment of the amounts referred to in clauses (16) through (20)

                                                     175


                                                                                                 006834
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 212 of 266 PageID 9657
                                       Filed


             of Section 11.1(a)(i) (and in the same manner and order of priority) to the extent not
             previously paid in full thereunder; and

                      (12)     after the Reinvestment Period to the Preference Shares Paying Agent, on
             behalf of the Issuer, for deposit into the Preference Shares Distribution Account for
             payment to the Holders of the Preference Shares.

              (b)      If on any Payment Date the amount available in the Payment Account is
     insufficient to make the full amount of the disbursements required by the Valuation Report, the
     Trustee shall make the disbursements called for in the order and according to the priority under
     Section 11.1(a), subject to Section 13.1, to the extent funds are available therefor.

              (c)      The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the
     Co-Issuer in accordance with Section 11.1(a), to the extent available, to the Issuer, the Co-Issuer as
     directed and designated in an Issuer Order (which may be in the form of standing instructions)
     delivered to the Trustee no later than the Business Day before each Payment Date.

              (d)      If the Hedge Counterparty defaults in the payment of its obligations to the Issuer
     under the respective Hedge Agreements on the date on which any payment is due thereunder, the
     Trustee shall make a demand on the Hedge Counterparty, or any guarantor, if applicable, demanding
     payment by 12:30 p.m., New York time, on that date. The Trustee shall give notice to the
     Noteholders, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
     Shares), the Portfolio Manager and each Rating Agency upon the continuing failure by the Hedge
     Counterparty to perform its obligations during the two Business Days following a demand made by
     the Trustee on, the Hedge Counterparty, and shall take the action with respect to the continuing
     failure as directed by the Portfolio Manager unless an Event of Default has occurred and is
     continuing in which case direction is to be taken pursuant to Section 5.13.

               (e)    Except as otherwise expressly provided in Section 11.1(a) above, if on any
     Payment Date, the amount available in the Payment Account from amounts received in the related
     Due Period is insufficient to make the full amount of the disbursements required by any numbered or
     lettered paragraph or clause of Section 11.1(a) to different persons, the Trustee shall make the
     disbursements called for by the paragraph or clause ratably in accordance with the respective
     amounts of the disbursements then payable, subject to Section 13.1, to the extent funds are available
     therefor.

             (f)      On each Payment Date on which distributions are made in respect of the Class
     C Notes, a portion of such payment will be allocated to the Class 2 Composite Securities in the
     proportion that the Aggregate Outstanding Amount of the Class C Component bears to the
     Aggregate Outstanding Amount of the Class C Notes (including the Class C Note Component).
     The payment of distributions, redemption amounts and any other payments on the Class 2
     Composite Securities will be distributed in the same manner as the Class C Notes to which the
     Class C Component relates.

             (g)      On each Payment Date on which distributions are made in respect of the Class
     D-2 Notes, a portion of such payment will be allocated to the Class 1 Composite Securities in
     the proportion that the Aggregate Outstanding Amount of the Class D-2 Component bears to the
     Aggregate Outstanding Amount of the Class D-2 Notes (including the Class D-2 Note
     Component). The payment of distributions, redemption amounts and any other payments on the
     Class 1 Composite Securities will be distributed in the same manner as the Class D-2 Notes to
     which the Class D-2 Component relates.


                                                       176


                                                                                                 006835
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 213 of 266 PageID 9658
                                       Filed


             (h)      On each Payment Date on which distributions are made in respect of the
     Preference Shares, a portion of such payment will be allocated to the Composite Securities in
     the proportion that the aggregate Face Amount of the Preference Share Components bears to the
     aggregate Face Amount of the Preference Shares (including the Preference Share Components).
     The payment of distributions, redemption amounts and any other payments on the Composite
     Securities will be distributed in the same manner as the Preference Shares to which the
     Preference Share Components relate.

                                                ARTICLE 12

                                   SALE OF COLLATERAL OBLIGATIONS;
                                 PURCHASE OF COLLATERAL OBLIGATIONS

     Section 12.1.    Sales of Collateral Obligations.

               Subject to the satisfaction of the conditions specified in Section 10.6, Section 12.1 and
     Section 12.3 and if no Event of Default is continuing as evidenced by an Officer's Certificate of the
     Portfolio Manager provided to the Trustee, the Issuer may, at the direction of the Portfolio Manager,
     direct the Trustee to sell any Collateral Obligation or Workout Asset if the Portfolio Manager
     certifies to the Trustee that the sale meets the requirements of any one of paragraphs (a) through (i)
     of this Section 12.1. If the Issuer sells any Collateral Obligation or Workout Asset during the
     Reinvestment Period, the proceeds shall be reinvested in accordance with Section 12.2.

              (a)      Credit Risk Obligations. At the direction of the Portfolio Manager, the Issuer may
     direct the Trustee to sell any Credit Risk Obligation at any time during or after the Reinvestment
     Period without restriction and the Trustee shall sell the Credit Risk Obligation in accordance with
     such direction. Following any sale of a Credit Risk Obligation pursuant to this Section 12.1(a), at
     the direction of the Portfolio Manager during the Reinvestment Period, the Issuer shall use
     commercially reasonable efforts to purchase additional Collateral Obligations (to the extent the
     purchase is in the best interest of the Issuer) with an Aggregate Principal Balance at least equal to
     the Sale Proceeds received by the Issuer with respect to the Collateral Obligation sold. For this
     purpose, the Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only
     include its funded amount.

             (b)      Credit Improved Obligations. At the direction of the Portfolio Manager, the Issuer
     may direct the Trustee to sell any Credit Improved Obligation if either:

                       (i)      during the Reinvestment Period, the Portfolio Manager believes before the
             sale that it will be able to cause the Issuer to reinvest its Sale Proceeds, in compliance with
             the Eligibility Criteria, in one or more additional Collateral Obligations with an Aggregate
             Principal Balance at least equal to the Investment Criteria Adjusted Balance of the Credit
             Improved Obligation by the end of the immediately succeeding Due Period (for this
             purpose, the Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall
             only include its funded amount and Principal Balance shall include the principal balance of
             Collateral Obligations in which the Trustee does not have a first priority perfected security
             interest); or

                      (ii)    after the Reinvestment Period, the Sale Proceeds received in respect of the
             Credit Improved Obligation are at least equal to its Investment Criteria Adjusted Balance.
             For this purpose, the Principal Balance of any Revolving Loan or Delayed Drawdown Loan
             shall only include its funded amount and Principal Balance shall include the principal



                                                      177


                                                                                                 006836
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 214 of 266 PageID 9659
                                       Filed


             balance of Collateral Obligations in which the Trustee does not have a first priority
             perfected security interest;

     and the Trustee shall sell the Credit Improved Obligation in accordance with such direction.

              (c)      Non-Performing Collateral Obligations and Current-Pay Obligations. At the
     direction of the Portfolio Manager, the Issuer may direct the Trustee to sell any Non-Performing
     Collateral Obligation or Current-Pay Obligation at any time during or after the Reinvestment Period
     without restriction and the Trustee shall sell the Non-Performing Collateral Obligation or Current-
     Pay Obligation in accordance with such direction. Non-Performing Collateral Obligations may be
     sold regardless of price; provided, that, the Principal Balance of any Collateral Obligation purchased
     with proceeds of any Current-Pay Obligation shall equal or exceed the Principal Balance of such
     Current-Pay Obligation that was sold.

              (d)     Non-qualifying Collateral Obligations. At the direction of the Portfolio Manager,
     the Issuer may direct the Trustee to sell any obligation that at the time of acquisition, conversion, or
     exchange does not satisfy the requirements of a Collateral Obligation at any time during or after the
     Reinvestment Period without restriction and the Trustee shall sell that obligation in accordance with
     such direction.

              (e)      Withholding Tax Sales. At the direction of the Portfolio Manager, the Issuer may
     direct the Trustee to sell any Collateral Obligation subject to withholding tax at any time during or
     after the Reinvestment Period without restriction and the Trustee shall sell the Collateral Obligation
     in accordance with such direction.

              (f)        Optional Redemption. After the Issuer has notified the Trustee of an Optional
     Redemption of the Notes in accordance with Article 9, at the direction of the Portfolio Manager, the
     Issuer shall direct the Trustee to sell all or a portion of the Collateral Obligations as contemplated
     therein if (i) the requirements of Article 9 are satisfied and (ii) the Independent certified public
     accountants appointed pursuant to Section 10.7 have confirmed the calculations contained in any
     required certificate furnished by the Portfolio Manager pursuant to Section 9.3(c). After a Majority
     of the Preference Shares have directed an Optional Redemption of the Preference Shares in
     accordance with Section 9.2(b), at the direction of the Portfolio Manager, the Issuer shall direct the
     Trustee to sell all of the remaining Collateral Obligations (in the case of an Optional Redemption
     pursuant to Section 9.2(b)(i)) or a portion of the remaining Collateral Obligations in accordance with
     the unanimous directions of Holders of the Preference Shares (in the case of an Optional
     Redemption pursuant to Section 9.2(b)(ii)) and the Trustee shall sell the remaining Collateral
     Obligations in accordance with such direction.

              (g)       Rating Confirmation Failure. After the Portfolio Manager has received notice of a
     Rating Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
     insufficient to effect the redemption of the Notes at par on any subsequent Payment Date in
     accordance with the Priority of Payments as and to the extent necessary for each of Moody's and
     S&P to confirm the Initial Ratings assigned by it on the Closing Date to the Securities, the Issuer
     may, at the direction of the Portfolio Manager, direct the Trustee to sell Collateral Obligations as
     contemplated in Section 9.1 and the Trustee shall sell the Collateral Obligations in accordance with
     such direction.

              (h)      Discretionary Sales. At the direction of the Portfolio Manager, the Issuer may
     direct the Trustee to sell any Collateral Obligation:

                      (i)      at any time on or before the Ramp-Up Completion Date (without regard to
             any restriction specified in clause (ii) below); and

                                                       178


                                                                                                  006837
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 215 of 266 PageID 9660
                                       Filed


                      (ii)     at any time after the Ramp-Up Completion Date if:

                                (A)     after giving effect to the sale and the sale of any other Collateral
                      Obligations whose sale is pending, the Aggregate Principal Balance of all
                      Collateral Obligations sold pursuant to this Section 12.1(h)(ii) (in each case
                      determined as of the date the direction to sell is given) is not greater than 20% of
                      the Maximum Investment Amount as of January 1 of such calendar year (or, for the
                      first calendar year, as of the Ramp-Up Completion Date); and

                               (B)      during the Reinvestment Period the Portfolio Manager believes
                      before the sale that it will be able to cause the Issuer within 30 days thereafter to
                      reinvest or commit to reinvest its Sale Proceeds, in compliance with the Eligibility
                      Criteria, in one or more additional Collateral Obligations with an Aggregate
                      Principal Balance at least equal to the Investment Criteria Adjusted Balance of the
                      Collateral Obligation (for this purpose, the Principal Balance of any Revolving
                      Loan or Delayed Drawdown Loan shall only include its funded amount and
                      Principal Balance shall include the principal balance of Collateral Obligations in
                      which the Trustee does not have a first priority perfected security interest);

     and the Trustee shall sell the Collateral Obligations in accordance with such direction. However, if
     the rating by Moody's of any of the Class A Notes is one or more rating sub-categories below the
     Initial Rating of the Class A Notes or has been withdrawn or the rating by Moody's of the Class B
     Notes, the Class C Notes or the Class D Notes is two or more rating sub-categories below the Initial
     Rating of the Class B Notes, the Class C Notes or the Class D Notes has been withdrawn, the Issuer
     shall not instruct the Trustee to sell any Collateral Obligations pursuant to this Section 12.1(h). This
     restriction may be waived by written consent of a Majority of the Controlling Class. For the
     purposes of this subsection (h), any withdrawal or reduction in rating shall not restrict the sale of any
     Collateral Obligations pursuant to this subsection (h) if after the withdrawal or reduction Moody's
     has upgraded the reduced or withdrawn rating to at least the Initial Rating in the case of the Class A
     Notes or to only one subcategory below their Initial Rating in the case of the Class B Notes, the
     Class C Notes and the Class D Notes.

              For the purposes of determining the percentage of Collateral Obligations sold during any
     period in Section 12.1(h)(ii):

             (i)      the amount of any Collateral Obligation sold shall be reduced:

                       (A)      to the extent of any purchases of Collateral Obligations of the same obligor
             (that are pari passu with the sold Collateral Obligation) occurring within 30 Business Days
             of the sale (determined based on the date of any relevant trade confirmation or commitment
             letter) (but only for so long as (x) the Collateral Obligations purchased have not been
             downgraded by any of the Rating Agencies during the 30 Business Day period, (y) the
             Collateral Obligations have not been purchased from the Portfolio Manager or any of its
             Affiliates acting, in each case, as principal or from any funds or accounts advised or
             managed by the Portfolio Manager or any of its Affiliates, and (z) the purchase price of each
             Notes purchased Collateral Obligation must not exceed the sale price of the sold Collateral
             Obligation), and

                      (B)     to the extent of any purchases of Collateral Obligations permitted pursuant
             to Section 12.2(c); and

             (ii)    any Synthetic Security based upon or relating to a senior secured index investment
             providing non-leveraged credit exposure to a basket of credit default swaps referencing a

                                                       179


                                                                                                   006838
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 216 of 266 PageID 9661
                                       Filed


             diversified group of Reference Obligations, with respect to which the principal or notional
             amount of the credit exposure to any single Reference Obligation does not increase over
             time that is invested into a substantially similar Synthetic Security but with a later maturity
             shall be treated as having been sold.

               (i)     Workout Assets. At the direction of the Portfolio Manager, the Issuer may direct
     the Trustee to sell any Workout Asset at any time during or after the Reinvestment Period without
     restriction and regardless of price and the Trustee shall sell the Workout Assets in accordance with
     such direction.

     Section 12.2.    Purchase of Collateral Obligations.

              (a)      On any date during the Reinvestment Period (and, in respect of Principal Proceeds
     constituting Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and
     Credit Improved Obligations, on any date after the Reinvestment Period), so long as no Event of
     Default is continuing, at the direction of the Portfolio Manager, the Issuer may direct the Trustee to
     invest or reinvest Principal Proceeds (together with Interest Proceeds, but only to the extent used to
     pay for accrued interest on Collateral Obligations) in Collateral Obligations (including any related
     deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account or the
     posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security Counterparty
     simultaneously with the Issuer's purchase of or entry into a Synthetic Security) if the Portfolio
     Manager certifies to the Trustee that, to the best knowledge of the Portfolio Manager, the conditions
     specified in this Section 12.2 and Section 12.3 are met.

               (b)      Eligibility Criteria. No obligations may be purchased unless each of the conditions
     in the following clauses (i) through (xii) (the "Eligibility Criteria") is satisfied as evidenced by a
     certificate of the Portfolio Manager as of the date the Issuer commits to make the purchase, in each
     case after giving effect to the purchase and all other purchases and sales previously or
     simultaneously committed to:

                      (i)      the obligation is a Collateral Obligation;

                      (ii)     for any date occurring during the Reinvestment Period:

                               (A)     each Overcollateralization Test is satisfied and, if the commitment
                      is made on or after the second Payment Date, each Interest Coverage Test is
                      satisfied, or

                               (B)      if any such Coverage Test is not satisfied, both:

                                       (1)       the extent of satisfaction of the Coverage Test is not
                               reduced, and

                                       (2)      the Collateral Obligation is being purchased with
                               Principal Proceeds other than:

                                                (x)     Principal Proceeds received in respect of a
                                        Defaulted Collateral Obligation, or

                                                (y)      Principal Proceeds received in respect of a
                                        Workout Asset that has been received in exchange for a Defaulted
                                        Collateral Obligation;


                                                       180


                                                                                                  006839
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 217 of 266 PageID 9662
                                       Filed


                     (iii)     for any date occurring during the Reinvestment Period, the Diversity Test
           is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                   (iv)    for any date occurring during the Reinvestment Period, the Weighted
           Average Rating Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not
           reduced;

                    (v)       for any date occurring during the Reinvestment Period, each of the limits
           in the definition of "Concentration Limitations" is satisfied or, if any such limit is not
           satisfied, the extent of satisfaction is not reduced;

                  (vi)    for any date occurring during the Reinvestment Period, the Weighted
           Average Spread Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                   (vii)  for any date occurring during the Reinvestment Period, the Weighted
           Average Fixed Rate Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is
           not reduced;

                  (viii) for any date occurring during the Reinvestment Period, the Weighted
           Average Life Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                     (ix)    for any date occurring during the Reinvestment Period, the Weighted
           Average Moody's Recovery Rate Test is satisfied or, if not satisfied, the extent of
           satisfaction is not reduced;

                   (x)   for any date occurring during the Reinvestment Period, the Weighted
           Average S&P Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is
           not reduced;

                    (xi)    for any date occurring during the Reinvestment Period, the S&P CDO
           Monitor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;
           provided, however, that this Eligibility Criterion (xi) shall not apply either to reinvestment
           of the proceeds from the sale of a Credit Risk Obligation, Non-Performing Collateral
           Obligation or Workout Asset or to the reinvestment of Principal Proceeds in respect of
           Defaulted Collateral Obligations; and

                    (xii)    for any date occurring after the Reinvestment Period:

                            (A)       each Coverage Test is satisfied and the extent of satisfaction is not
                    reduced;

                           (B)     each Collateral Quality Test is maintained or improved and the
                    Weighted Average Rating Factor Test is satisfied;

                            (C)     each Concentration Limitation is maintained or improved and the
                    Aggregate Principal Balance of all Caa Collateral Obligations do not exceed 7.50%
                    of the Maximum Investment Amount;

                             (D)     the maturity date of such Collateral Obligation will occur prior to
                    the Stated Maturity of the Notes;

                           (E)      the S&P Rating of such Collateral Obligation is at least equal to
                    the S&P Rating of the Collateral Obligation being the source of the Unscheduled

                                                     181


                                                                                                  006840
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 218 of 266 PageID 9663
                                       Filed


                      Principal Payments or of the Credit Risk Obligations or Credit Improved
                      Obligation being the source of Sale Proceeds, as applicable; and

                               (F)     the current Moody’s Ratings on the Class A Notes are “Aaa” and
                      the current Moody’s Ratings on the Class B Notes, the Class C Notes and the Class
                      D Notes are no lower than one subcategory below their Initial Rating.

             (c)      Certain Permitted Exchanges.

                     The Issuer may, at the direction of the Portfolio Manager, exchange a Collateral
             Obligation for another Collateral Obligation in an A/B Exchange.

              (d)       Certification by Portfolio Manager. Not later than the Business Day preceding the
     settlement date for any Collateral Obligation purchased after the Closing Date (but in any event no
     later than the release of Cash for the Purchase Price of the purchase), the Portfolio Manager shall
     deliver to the Trustee an Officer's certificate of the Portfolio Manager certifying that, to the best
     knowledge of the Portfolio Manager, the purchase complies with this Section 12.2 and with Section
     12.3 (determined as of the date that the Issuer commits to make the purchase).

             (e)      Investment in Eligible Investments. Cash on deposit in the Collection Account may
     be invested at any time in Eligible Investments in accordance with Section 10.4(a) pending
     investment in Collateral Obligations.

     Section 12.3.    Conditions Applicable to All Sale and Purchase Transactions.

              (a)      Any sale or purchase by the Issuer of a Collateral Obligation shall be conducted on
     an arm's length basis and, if effected with the Portfolio Manager or a person Affiliated with the
     Portfolio Manager or any fund or account for which the Portfolio Manager or an Affiliate of the
     Portfolio Manager acts as investment adviser, shall be effected in accordance with the requirements
     of Section 5 of the Management Agreement on terms no less favorable to the Issuer than would be
     the case if the person were not so Affiliated. The Trustee shall have no responsibility to oversee
     compliance with this clause (a) by the other parties.

             (b)      Upon any acquisition of any Collateral Obligation, all of the Issuer's interest in the
     Collateral Obligation shall be Granted to the Trustee pursuant to this Indenture.

     Section 12.4.    Certain Determinations Relating to Collateral Obligations.

              (a)     Notwithstanding anything to the contrary contained in this Indenture, solely for the
     purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
     Manager on behalf of the Issuer shall be deemed to have purchased any Collateral Obligations as of
     the date on which the Issuer delivers to the Trustee a contract to purchase, a commitment letter, a
     confirmation or a due bill for such Collateral Obligation, in each case entitling the Issuer (or the
     Trustee as assignee thereof) to receive such Collateral Obligations and, in such event, the Issuer
     shall be deemed to have acquired, granted or delivered, as the case may be, such Collateral
     Obligations on such date.

             (b)      Notwithstanding anything to the contrary contained in this Indenture, solely for the
     purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
     Manager on behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of the
     date on which the Issuer delivers to the Trustee a contract to sell, a commitment letter, a
     confirmation or a due bill for such Collateral Obligation, in each case entitling the Issuer (or the
     Trustee as assignee thereof) to sell, and requiring the purchaser to purchase, such Collateral

                                                       182


                                                                                                  006841
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 219 of 266 PageID 9664
                                       Filed


     Obligations and, in such event, the Issuer shall be deemed to have sold such Collateral Obligations
     on such date.

              (c)      Under the circumstances described in subsections (a) and (b) above, if the
     transaction contemplated by the contract, commitment letter, confirmation or due bill referred to
     therein does not settle on or before the 60th day following the scheduled settlement date (the
     "Deadline"), the deemed purchase or sale shall be deemed not to have occurred; provided, however,
     that the Portfolio Manager shall have the right to extend the Deadline for an additional period (not to
     exceed an additional 60 days) by notice to the Trustee, which notice shall include the Portfolio
     Manager's certification to the effect that the Portfolio Manager believes that the settlement shall
     occur on or before the extended Deadline.

             (d)     Scheduled distributions with respect to any Pledged Collateral Obligation shall be
     determined in accordance with the applicable provisions of this Indenture.

                                                           ARTICLE 13

                                                 NOTEHOLDERS' RELATIONS

     Section 13.1.     Subordination.

             (a)      With respect to each Class of Notes and the Preference Shares, the Classes of Notes
     and the Preference Shares that are Priority Classes and Junior Classes are as follows:

                                    Class                          Junior Classes                        Priority Classes
                                  Class A                      B, C, D, Preference                              None
                                                                     Shares
                                  Class B                        C, D, Preference                              Class A
                                                                     Shares
                                  Class C                     D, Preference Shares                           Class A, B
                                  Class D                       Preference Shares                          Class A, B, C
                           Preference Shares                            None*                           Class A, B, C, D


                       *          The Preference Shares will be entitled to certain residual cashflow after payment of senior obligations in
                       accordance with the Priority of Payments.


              (b)      Anything in this Indenture or the Securities to the contrary notwithstanding, the
     Holders of each Class of Notes that is a Junior Class agree for the benefit of the Holders of the Notes
     of each Priority Class with respect to the Junior Class that the Junior Class shall be subordinate and
     junior to the Notes of each Priority Class to the extent and in the manner provided in this Indenture.
     If any Event of Default has not been cured or waived and acceleration occurs and is continuing in
     accordance with Article 5, each Priority Class of Notes shall be paid in full in Cash or, to the extent
     a Majority of the Class consents, other than in Cash, before any further payment or distribution is
     made on account of any Junior Class of Notes with respect to the Priority Class. The Holders of
     each Junior Class of Notes agree, for the benefit of the Holders of the Notes of each Priority Class in
     respect of the Junior Class, not to cause the filing of a petition in bankruptcy against the Issuer or the
     Co-Issuer for failure to pay to them amounts due to the Junior Class, of the Notes or each Class of
     Notes, as the case may be, or under this Indenture until the payment in full of the Priority Classes or



                                                                   183


                                                                                                                              006842
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 220 of 266 PageID 9665
                                       Filed


     all the Classes, as the case may be, and not before one year and a day, or if longer, the applicable
     preference period then in effect, has elapsed since the payment.

               (c)     If, notwithstanding the provisions of this Indenture, any Holder of Notes of any
     Junior Class has received any payment or distribution in respect of the Notes contrary to the
     provisions of this Indenture, then, until each Priority Class with respect to the Junior Class of Notes
     or each Class of Notes, as the case may be, has been paid in full in Cash or, to the extent a Majority
     of the Priority Class or the Class, as the case may be, consents, other than in Cash in accordance
     with this Indenture, the payment or distribution shall be received and held in trust for the benefit of,
     and shall forthwith be paid over and delivered to, the Trustee, which shall pay and deliver the same
     to the Holders of the applicable Priority Classes of Notes or the Holders of all Classes of Notes, as
     the case may be, in accordance with this Indenture. If any such payment or distribution is made
     other than in Cash, it shall be held by the Trustee as part of the Collateral and subject in all respects
     to this Indenture, including this Section 13.1.

              (d)      Each Holder of Notes of any Junior Class agrees with all Holders of the applicable
     Priority Classes that the Holder of Junior Class Notes shall not demand, accept, or receive any
     payment or distribution in respect of the Notes in violation of this Indenture including this Section
     13.1. After a Priority Class has been paid in full, the Holders of the Notes of the related Junior Class
     or Classes shall be fully subrogated to the rights of the Holders of the Priority Class. Nothing in this
     Section 13.1 shall affect the obligation of the Issuer to pay Holders of any Junior Class of Notes.

             (e)      Distributions to Holders of the Preference Shares are subordinate to distributions on
     the Notes and Preference Shares as described in the Priority of Payments.

            (f)        The Management Fees shall have priority only to the extent provided in the Priority
     of Payments.

             (g)      For purposes of subordination, the Composite Securities shall not be treated as
     a separate Class, but the Class C Component, Class D-2 Component and Preference Share
     Components shall be treated as being pari passu with the Class C Notes, the Class D-2 Notes
     and the Preference Shares, respectively.

     Section 13.2.     Standard of Conduct.

                In exercising any of its or their voting rights, rights to direct and consent, or any other rights
     as a Noteholder or a Composite Securityholder under this Indenture, a Noteholder or a Composite
     Securityholder shall not have any obligation or duty to any person or to consider or take into account
     the interests of any person and shall not be liable to any person for any action taken by it or them or
     at its or their direction or any failure by it or them to act or to direct that an action be taken, without
     regard to whether the action or inaction benefits or adversely affects any Noteholder, Composite
     Securityholder, the Issuer, or any other person, except for any liability to which the Noteholder or
     Composite Securityholder may be subject to the extent the same results from the Noteholder's or
     Composite Securityholder’s taking or directing an action, or failing to take or direct an action, in bad
     faith or in violation of the express terms of this Indenture.




                                                         184


                                                                                                      006843
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 221 of 266 PageID 9666
                                       Filed



                                                 ARTICLE 14

                                                MISCELLANEOUS

     Section 14.1.    Form of Documents Delivered to Trustee.

              In any case where several matters are required to be certified by, or covered by an opinion
     of, any specified person, it is not necessary that all the matters be certified by, or covered by the
     opinion of, only one person, or that they be so certified or covered by only one document, but one
     such person may certify or give an opinion with respect to some matters and one or more other such
     persons as to other matters, and any such person may certify or give an opinion as to the matters in
     one or several documents.

               Any certificate or opinion of an Officer of the Issuer, the Co-Issuer, or the Portfolio
     Manager may be based, insofar as it relates to legal matters, upon a certificate or opinion of, or
     representations by, counsel, unless the Officer knows, or should know that the certificate or opinion
     or representations with respect to the matters upon which his certificate or opinion is based are
     erroneous. Any such certificate of an Officer of the Issuer, Co-Issuer, or the Portfolio Manager or
     Opinion of Counsel may be based, insofar as it relates to factual matters, upon a certificate or
     opinion of, or representations by, the Issuer, the Co-Issuer, the Portfolio Manager, or any other
     person, stating that the information with respect to the factual matters is in the possession of the
     Issuer, the Co-Issuer, the Portfolio Manager, or the other person, unless the Officer of the Issuer, Co-
     Issuer, or the Portfolio Manager or the counsel knows that the certificate or opinion or
     representations with respect to factual matters are erroneous. Any Opinion of Counsel may also be
     based, insofar as it relates to factual matters, upon a certificate or opinion of, or representations by,
     an Officer of the Issuer or the Co-Issuer, stating that the information with respect to factual matters
     is in the possession of the Issuer or the Co-Issuer, unless the counsel knows that the certificate or
     opinion or representations with respect to factual matters are erroneous.

             Where any person is required to make, give, or execute two or more applications, requests,
     consents, certificates, statements, opinions, or other instruments under this Indenture, they may, but
     need not, be consolidated and form one instrument.

              Whenever this Indenture provides that the absence of the continuation of a Default or Event
     of Default is a condition precedent to the taking of any action by the Trustee at the request or
     direction of either Co-Issuer, then notwithstanding that the satisfaction of the condition is a
     condition precedent to the Co-Issuer's right to make the request or direction, the Trustee shall be
     protected in acting in accordance with the request or direction if it does not have knowledge of the
     continuation of the Default or Event of Default as provided in Section 6.1(d).

     Section 14.2.    Acts of Noteholders, Composite Securityholders or Holders of Preference
                      Shares.

              (a)      Any request, demand, authorization, direction, notice, consent, waiver, or other
     action provided by this Indenture to be given or taken by Noteholders, Composite Securityholders or
     Holders of Preference Shares may be embodied in and evidenced by one or more instruments of
     substantially similar tenor signed by Noteholders, Composite Securityholders or Holders of
     Preference Shares in person or by agents duly appointed in writing. Except as otherwise expressly
     provided in this Indenture the action shall become effective when the instruments are delivered to
     the Trustee (which instrument or instruments may be delivered through the Preference Shares
     Paying Agent, in the case of the Holders of the Preference Shares) and, if expressly required, to the
     Issuer. The instruments (and the action embodied in them) are referred to as the "Act" of the
     Noteholders, the Composite Securityholders or the Holders of Preference Shares signing the

                                                       185


                                                                                                  006844
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 222 of 266 PageID 9667
                                       Filed


     instruments. Proof of execution of any instrument or of a writing appointing an agent for a
     Noteholder, Composite Securityholder or Holder of a Preference Share shall be sufficient for any
     purpose of this Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
     manner provided in this Section.

              (b)      The fact and date of the execution by any person of any instrument may be proved
     by an affidavit of a witness to the execution or the certificate of any notary public or other person
     authorized by law to acknowledge the execution of deeds. Any certificate on behalf of a jural entity
     executed by a person purporting to have authority to act on behalf of the jural entity shall itself be
     sufficient proof of the authority of the person executing it to act. The fact and date of the execution
     by any person of any instrument may also be proved in any other manner that the Trustee deems
     sufficient.

             (c)      The Indenture Register shall prove the ownership of the Securities and the principal
     amount and registered numbers of Securities and the number of Preference Shares held by and the
     number(s) of the Preference Share certificate(s) issued to, any Person shall be proved by the
     Preference Share register.

              (d)      Any Act by the Holder of a Security shall bind every Holder of the same Security
     and every Security issued on its transfer or in exchange for it or in lieu of it, in respect of anything
     done, omitted, or suffered to be done by the Trustee or the Issuer in reliance on the Act, whether or
     not notation of the action is made on the Securities or Preference Shares.

     Section 14.3.    Notices, etc., to Certain Persons or Parties.

             (a)       Any request, demand, authorization, direction, order, notice, consent, waiver, or
     Act of Noteholders or other documents provided or permitted by this Indenture to be made, given, or
     furnished to, or filed with:

                      (i)      the Trustee or Preference Shares Paying Agent shall be sufficient for every
             purpose under this Indenture if in writing and made, given, furnished, or filed to and mailed,
             by certified mail, return receipt requested, hand delivered, sent by overnight courier service
             guaranteeing next day delivery, or by telecopy in legible form, to the Trustee or Preference
             Shares Paying Agent addressed to it at its Corporate Trust Office, telecopy no. (713) 216-
             2101, or at any other address previously furnished in writing to the other parties hereto by
             the Trustee (any request, direction, order, notice or other communication from the Portfolio
             Manager to the Trustee under Article 12 (other than required certifications) may be by
             electronic mail, which shall be deemed to be in writing);

                      (ii)     the Co-Issuers shall be sufficient for every purpose under this Indenture
             (unless otherwise in this Indenture expressly provided) if in writing and mailed, first-class
             postage prepaid, hand delivered, sent by overnight courier service, or by telecopy in legible
             form, to the Issuer addressed to it at c/o Ogier Fiduciary Services (Cayman) Limited, P.O.
             Box 1234, Queensgate House, George Town, Grand Cayman, Cayman Islands, telecopy no.
             (345) 945-6265, Attention: The Directors, or to the Co-Issuer addressed to it at 850 Library
             Avenue, Suite 204, Newark, Delaware, 19711, Attention: Donald J. Puglisi, or at any other
             address previously furnished in writing to the other parties hereto by the Issuer or the Co-
             Issuer, as the case may be, with a copy to the Portfolio Manager at its address below;

                       (iii)   the Portfolio Manager shall be sufficient for every purpose under this
             Indenture if in writing and mailed, first-class postage prepaid, hand delivered, sent by
             overnight courier service, or by telecopy in legible form, to the Portfolio Manager addressed
             to it at Two Galleria Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240, telecopy

                                                        186


                                                                                                   006845
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 223 of 266 PageID 9668
                                       Filed


             no. (972) 628-4147, Attention: James Dondero, or at any other address previously furnished
             in writing to the other parties hereto;

                      (iv)      IXIS Securities North America Inc. and IXIS Corporate & Investment
             Bank as the Placement Agents shall be sufficient for every purpose under this Indenture if in
             writing and mailed, first-class postage prepaid, hand delivered, sent by overnight courier
             service, or by telecopy in legible form, to the Placement Agents addressed to them at 9 West
             57th Street, 36th Floor, New York, New York 10019, Attention: Structured Credit Products
             Group and 47 quai d’ Austerlitz, 75648 Paris Cedex 13, France, respectively or at any other
             address previously furnished in writing to the Co-Issuers, the Portfolio Manager, and the
             Trustee by an Officer of the Placement Agents;

                       (v)     any Hedge Counterparty shall be sufficient for every purpose under this
             Indenture (unless otherwise in this Indenture expressly provided) if in writing and mailed,
             first-class postage prepaid, hand delivered or sent by overnight courier service or by
             telecopy in legible form to the Hedge Counterparty addressed to it at the address specified
             in the relevant Hedge Agreement or at any other address previously furnished in writing to
             the Issuer or the Trustee by the Hedge Counterparty;

                       (vi)    the Rating Agencies shall be sufficient for every purpose under this
             Indenture (unless otherwise in this Indenture expressly provided) if in writing and mailed,
             first-class postage prepaid, hand delivered, sent by overnight courier service, or by telecopy
             in legible form, to each Rating Agency addressed to it at Moody's Investors Service, Inc., 99
             Church Street, New York, New York, 10007, Telecopy No. (212) 553-4170,
             cdomonitoring@moodys.com, Attention: CBO/CLO Monitoring and Standard & Poor's, 55
             Water Street, 41st Floor, New York, New York 10041-0003, telecopy no. (212) 438-2664,
             Attention: Asset Backed-CBO/CLO Surveillance and each Monthly Report shall also be
             sent to S&P electronically to CDO_Surveillance@standardandpoors.com;

                      (vii)   the Administrator shall be sufficient for every purpose under this Indenture
             (unless otherwise in this Indenture expressly provided) if in writing and mailed, first-class
             postage prepaid, hand delivered, sent by overnight courier service, or by facsimile in legible
             form, addressed to Ogier Fiduciary Services (Cayman) Limited, P.O. Box 1234, Queensgate
             House, George Town, Grand Cayman, Cayman Islands, telecopy no. (345) 949-9876,
             Attention: The Directors; or

                      (viii) the Repository shall be sufficient for every purpose under this Indenture if
             delivered to the Repository at CDO Library, c/o The Bond Market Association, 360
             Madison Avenue, 18th Floor, New York, New York 10017, electronic mail address:
             admin@cdolibrary.com. Any document required to be delivered or made available to the
             Repository by the Trustee may be made available by providing the operator of the
             Repository with access to a website containing such document in a format that permits the
             user to download the document as a pdf file.

              (b)       If any provision in this Indenture calls for any notice or document to be delivered
     simultaneously to the Trustee and any other person, the Trustee's receipt of the notice or document
     shall entitle the Trustee to assume that the notice or document was delivered to the other person
     unless otherwise expressly specified in this Indenture.




                                                       187


                                                                                                  006846
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 224 of 266 PageID 9669
                                       Filed


     Section 14.4.    Notices to Holders, the Preference Shares Paying Agent; Waiver.

              Except as otherwise expressly provided in this Indenture, where this Indenture provides for
     notice to the Noteholders, the Composite Securityholders or the Preference Shares Paying Agent (for
     forwarding to the Holders of Preference Shares) of any event,

               (a)     the notice shall be sufficiently given to the Noteholders, the Composite
     Securityholders or the Preference Shares Paying Agent if in writing and mailed, first-class postage
     prepaid, each Noteholder and Composite Securityholder affected by the event or the Preference
     Shares Paying Agent, at the address of the Holder as it appears in the Indenture Register or at the
     address of the Preference Shares Paying Agent supplied by the Preference Shares Paying Agent
     supplied by the Preference Shares Paying Agent to the Trustee, as applicable, not earlier than the
     earliest date and not later than the latest date, prescribed for the giving of the notice; and

             (b)      the notice shall be in the English language.

             Notices shall be deemed to have been given on the date of their mailing.

             Notwithstanding clause (a), a Noteholder, a Composite Securityholder or the Preference
     Shares Paying Agent may give the Trustee a written notice that it is requesting that notices to it be
     given by facsimile transmissions and stating the telecopy number for the transmission. Thereafter,
     the Trustee shall give notices to the Holder or the Preference Shares Paying Agent by facsimile
     transmission. If the notice also requests that notices be given by mail, then the notice shall also be
     given by mail in accordance with clause (a) above, as the case may be.

               The Trustee shall deliver to the Holders of Notes any information or notice relating to this
     Indenture requested to be so delivered by at least 10% (by Aggregate Outstanding Amount) of the
     Holders of any Class of Notes at the expense of the Issuer. The Trustee shall deliver to the
     Preference Shares Paying Agent any information or notice that the Preference Shares Paying Agent
     certifies was requested to be so delivered by at least 10% (by Aggregate Outstanding Amount) of the
     Holders of the Preference Shares at the expenses of the Issuer.

              Neither the failure to mail any notice, nor any defect in any notice so mailed, to any
     particular Noteholder, Composite Securityholder or the Preference Shares Paying Agent shall affect
     the sufficiency of the notice with respect to other Noteholders, Composite Securityholders or the
     Preference Shares Paying Agent. If it is impracticable to give the notice by mail of any event to
     Noteholders, Composite Securityholders or the Preference Shares Paying Agent when the notice is
     required to be given pursuant to any provision of this Indenture because of the suspension of regular
     mail service as a result of a strike, work stoppage, or similar activity or because of any other cause,
     then the notification to Noteholders, Composite Securityholders or the Preference Shares Paying
     Agent as shall be made with the approval of the Trustee shall be a sufficient notification to the
     Holders for every purpose under this Indenture.

              Where this Indenture provides for notice in any manner, the notice may be waived in
     writing by any person entitled to receive the notice, either before or after the event, and the waiver
     shall be the equivalent of the notice. Waivers of notice by Noteholders, Composite Securityholders
     or the Preference Shares Paying Agent shall be filed with the Trustee but the filing shall not be a
     condition precedent to the validity of any action taken in reliance on the waiver.

              So long as any Securities are listed on the Irish Stock Exchange and the rules of the
     exchange so require, all notices to Holders of the Securities or the Preference Shares Paying Agent
     (for forwarding to Holders of Preference Shares) shall also be given to the Irish Paying Agent for
     publication in the Company Announcements Office of the Irish Stock Exchange.

                                                       188


                                                                                                  006847
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 225 of 266 PageID 9670
                                       Filed


              The Issuer shall (and authorizes the Trustee to) deliver to the Placement Agents all periodic
     reports, notices, demands, and other written information delivered or received by the Issuer, the
     Portfolio Manager, trustees, paying agents, accountants, or other persons pursuant to this Indenture
     and other operative documentation relating to the Securities requested by the Placement Agents
     (collectively, the "Transaction Reports") and the Issuer consents to the Placement Agents’
     providing Transaction Reports received by it to current and prospective investors in the Securities
     (including by means of electronic transmissions or posting the Transaction Reports on internet sites
     maintained by the Placement Agents or any of their Affiliates).

     Section 14.5.    Effect of Headings and Table of Contents.

             The Article and Section headings in this Indenture and the Table of Contents are for
     convenience only and shall not affect the construction of this Indenture.

     Section 14.6.    Successors and Assigns.

             All covenants and agreements in this Indenture by the Co-Issuers shall bind their respective
     successors and assigns, whether so expressed or not.

     Section 14.7.    Separability.

             Except to the extent prohibited by applicable law, in case any provision in this Indenture, in
     the Securities shall be invalid, illegal, or unenforceable, the validity, legality, and enforceability of
     the remaining provisions shall not in any way be affected or impaired thereby.

     Section 14.8.    Benefits of Indenture.

              Nothing in this Indenture or in the Securities, expressed or implied, shall give to any person,
     other than the parties hereto and their successors under this Indenture, the Portfolio Manager, the
     Noteholders, the Composite Securityholders, the Holders of Preference Shares or the Preference
     Shares Paying Agent any benefit or any legal or equitable right, remedy, or claim under this
     Indenture.

     Section 14.9.    Legal Holidays.

              If any Payment Date, Redemption Date, or Stated Maturity is not a Business Day, then
     notwithstanding any other provision of the Notes or this Indenture, payment need not be made on
     that date, but shall be made on the next Business Day with the same effect as if made on the nominal
     date of the Payment Date, Redemption Date, or Stated Maturity date, as the case may be, and except
     as provided in the definition of "Due Period," no interest shall accrue on the payment for the period
     beginning on the nominal date.

     Section 14.10. Governing Law.

           (a)   THIS INDENTURE AND EACH NOTE (INCLUDING THE NOTE
     COMPONENTS OF THE COMPOSITE SECURITIES) SHALL BE CONSTRUED IN
     ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF NEW YORK,
     WITHOUT REFERENCE TO ITS PROVISIONS THAT WOULD RESULT IN THE
     APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

           (b)  THE COMPOSITE SECURITIES WILL BE GOVERNED BY, AND
     CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
     WITH RESPECT TO THE NOTE COMPONENTS. HOWEVER, THE RIGHTS OF A

                                                       189


                                                                                                   006848
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 226 of 266 PageID 9671
                                       Filed


     HOLDER OF THE COMPOSITE SECURITIES WITH RESPECT TO THE PREFERENCE
     SHARE COMPONENTS WILL BE GOVERNED BY, AND CONSTRUED IN
     ACCORDANCE WITH, THE LAWS OF THE CAYMAN ISLANDS.
     Section 14.11. Submission to Jurisdiction.

              The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive jurisdiction
     of any New York State or federal court sitting in the Borough of Manhattan in The City of New
     York in any action or proceeding arising out of or relating to the Securities, the Preference Shares or
     this Indenture, and the Co-Issuers and the Trustee hereby irrevocably agree that all claims in respect
     of the action or proceeding may be heard and determined in the New York State or federal court.
     The Co-Issuers and the Trustee hereby irrevocably waive, to the fullest extent that they may legally
     do so, the defense of an inconvenient forum to the maintenance of the action or proceeding. The Co-
     Issuers and the Trustee irrevocably consent to the service of all process in any action or proceeding
     by the mailing or delivery of copies of the process to the Co-Issuers at the office of the Co-Issuers'
     agent in Section 7.2 and to the Trustee at the Corporate Trust Office. The Co-Issuers and the
     Trustee agree that a final judgment in any such action or proceeding shall be conclusive and may be
     enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.

     Section 14.12. Counterparts.

             This Indenture may be executed in any number of copies, and by the different parties on the
     same or separate counterparts, each of which shall be considered to be an original instrument.

     Section 14.13. Acts of Issuer.

             Any request, demand, authorization, direction, notice, consent, waiver, or other action
     provided by this Indenture to be given or performed by the Issuer shall be effective if given or
     performed by the Issuer or by the Portfolio Manager on the Issuer's behalf.

     Section 14.14. Consent of Posting of Documents on Repository.

              The Issuer hereby consents to (a) the posting of the final Offering Memorandum, this
     Indenture and the periodic reports to be delivered pursuant to the transaction documents and any
     amendments or other modifications thereto on the Repository for use in the manner provided in the
     Repository; and (b) the display of its name on the Repository in connection therewith.
     Notwithstanding anything herein to the contrary, none of the Issuer, the Co-Issuer and the Trustee
     makes any representation or warranty to The Bond Market Association (or any successor thereto) or
     any affiliate thereof or any Person having or obtaining access to the information maintained in the
     Repository or to any of such Person's affiliates regarding the accuracy or completeness of any
     information, document, report or other communication transmitted to the Repository, and no Person
     having or obtaining access to the information maintained in the Repository shall have any rights
     under this Indenture or otherwise by reason of the transmission of any such information, document,
     report or other communication to the Repository.

     Section 14.15. Liability of Co-Issuers.

               Notwithstanding any other terms of this Indenture, the Securities or any other agreement
     entered into by either of the Co-Issuers or otherwise, neither of the Co-Issuers shall have any
     liability whatsoever to the other of the Co-Issuers under this Indenture, the Securities, any other
     agreement, or otherwise. Without prejudice to the generality of the foregoing, neither of the Co-
     Issuers may take any action to enforce, or bring any action or proceeding, in respect of this
     Indenture, the Securities, any other agreement, or otherwise against the other of the Co- Issuers. In

                                                      190


                                                                                                 006849
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 227 of 266 PageID 9672
                                       Filed


     particular, neither of the Co-Issuers may petition or take any other steps for the winding up or
     bankruptcy of the other of the Co-Issuers and neither of the Co-Issuers shall have any claim with
     respect to any assets of the other of the Co-Issuers.

     Section 14.16. Indemnity of Co-Issuer.

             The Issuer agrees to indemnify the Co-Issuer for any payments that may become due from
     the Co-Issuer under Article 11 with respect to any Securities issued under this Indenture and any
     administrative, legal, or other costs incurred by the Co-Issuer in connection with those payments.

                                                  ARTICLE 15

                     ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS

     Section 15.1.     Assignment of Management Agreement.

             (a)      The Issuer, in furtherance of the covenants of this Indenture and as security for the
     Notes and amounts payable to the Secured Parties under this Indenture and the performance and
     observance of the provisions of this Indenture, acknowledges that its Grant pursuant to the first
     Granting Clause includes all of the Issuer's interest in the Management Agreement, including:

                       (i)     the right to give all notices, consents, and releases under it,

                     (ii)     the right to give all notices of termination pursuant to the Management
             Agreement and to take any legal action upon the breach of an obligation of the Portfolio
             Manager under it, including the commencement, conduct, and consummation of
             proceedings at law or in equity,

                     (iii)   the right to receive all notices, accountings, consents, releases, and
             statements under it, and

                       (iv)    the right to do all other things whatsoever that the Issuer is or may be
             entitled to do under it.

     Notwithstanding anything in this Indenture to the contrary, the Trustee may not exercise any of the
     rights in (i) through (iv) above or that may otherwise arise as a result of the Grant until the
     occurrence of an Event of Default under this Indenture and the authority shall terminate when the
     Event of Default is cured or waived.

              (b)     The assignment made hereby is executed as security, and the execution and
     delivery hereby shall not in any way impair or diminish the obligations of the Issuer under the
     Management Agreement, nor shall any of the obligations contained in the Management Agreement
     be imposed on the Trustee.

              (c)      Upon the retirement of the Notes and the release of the Collateral from the lien of
     this Indenture, this assignment, and all rights in this Indenture assigned to the Trustee for the benefit
     of the Noteholders shall cease and terminate and all the interest of the Trustee in the Management
     Agreement shall revert to the Issuer and no further instrument or act shall be necessary to evidence
     the termination and reversion.

           (d)    The Issuer represents that the Issuer has not executed any other assignment of the
     Management Agreement.


                                                       191


                                                                                                   006850
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 228 of 266 PageID 9673
                                       Filed


              (e)       The Issuer agrees that this assignment is irrevocable, and that it shall not take any
     action that is inconsistent with this assignment or make any other assignment inconsistent herewith.
     The Issuer shall, from time to time upon the request of the Trustee, execute all instruments of further
     assurance and all such supplemental instruments with respect to this assignment as the Trustee may
     reasonably request.

            (f)     The Issuer agrees to obtain the agreement and consent of the Portfolio Manager in
     the Management Agreement to the following:

                     (i)     The Portfolio Manager consents to this collateral assignment and agrees to
             perform any provisions of this Indenture made expressly applicable to the Portfolio
             Manager pursuant to the Management Agreement.

                      (ii)      The Portfolio Manager acknowledges that the Issuer is collaterally
             assigning all of its interest in the Management Agreement to the Trustee for the benefit of
             the Secured Parties and the Portfolio Manager agrees that all of the representations,
             covenants and agreements made by the Portfolio Manager in the Management Agreement
             are also for the benefit of the Secured Parties.

                      (iii)     The Portfolio Manager shall deliver to the Trustee duplicate original copies
             of all notices, statements, communications, and instruments delivered or required to be
             delivered to the Issuer pursuant to the Management Agreement (other than any of them
             delivered to the Issuer by the Trustee or the Collateral Administrator).

                       (iv)    Neither the Issuer nor the Portfolio Manager shall select or consent to a
             successor manager or enter into any agreement amending, modifying, or terminating the
             Management Agreement (other than an amendment or modification of the type that may be
             made to this Indenture without Holder consent) without obtaining the consents of Holders
             that would be required if an amendment or modification of the same type were being made
             to this Indenture and without the satisfaction of the Rating Condition with respect to each
             Rating Agency with respect thereto.

                       (v)     Except as otherwise provided in this Indenture and the Management
             Agreement, subject to the resignation rights of the Portfolio Manager pursuant to Section 12
             of the Management Agreement, the Portfolio Manager shall continue to serve as Portfolio
             Manager under the Management Agreement notwithstanding that the Portfolio Manager
             shall not have received amounts due it under the Management Agreement because sufficient
             funds were not then available under this Indenture to pay the amounts pursuant to the
             Priority of Payments. The Portfolio Manager agrees not to cause the filing of a petition in
             bankruptcy against the Issuer for the nonpayment of the fees or other amounts payable by
             the Administrative Agent to the Portfolio Manager under the Management Agreement until
             the payment in full of all Notes issued under this Indenture and the payment to the
             Preference Shares Paying Agent of all amounts payable with respect to the Preference
             Shares in accordance with the Priority of Payments and the expiration of a period equal to
             the greater of (A) the applicable preference period plus one day or (B) one year and one day
             following the payment. Notwithstanding the foregoing, the Portfolio Manager may
             commence any legal action that is not a bankruptcy, insolvency, liquidation, or similar
             proceeding against the Issuer or the Co-Issuer or any of their properties and may take any
             action it deems appropriate at any time in any bankruptcy, insolvency, liquidation, or
             similar proceeding and any other Proceeding voluntarily commenced by the Issuer or the
             Co-Issuer or involuntarily commenced against the Issuer or the Co-Issuer by anyone other
             than the Portfolio Manager or any Affiliate of the Portfolio Manager.


                                                       192


                                                                                                  006851
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 229 of 266 PageID 9674
                                       Filed


                       (vi)    The Portfolio Manager irrevocably submits to the non-exclusive
             jurisdiction of any New York State or federal court sitting in the Borough of Manhattan in
             The City of New York in any action or proceeding arising out of or relating to the Notes, the
             Preference Shares or this Indenture, and the Portfolio Manager irrevocably agrees that all
             claims in respect of the action or proceeding may be heard and determined in the New York
             State or federal court. The Portfolio Manager irrevocably waives, to the fullest extent it
             may legally do so, the defense of an inconvenient forum to the maintenance of the action or
             proceeding. The Portfolio Manager irrevocably consents to the service of all process in any
             action or Proceeding by the mailing or delivery of copies of the process to it the address
             provided for in Section 14.3. The Portfolio Manager agrees that a final and non-appealable
             judgment by a court of competent jurisdiction in any such action or proceeding shall be
             conclusive and may be enforced in other jurisdictions by suit on the judgment or in any
             other manner provided by law.

               (g)       Following the resignation or removal of the Portfolio Manager, the Issuer shall use
     its best efforts to appoint a successor Portfolio Manager, and the Issuer, the Trustee, and the
     resigning or removed Portfolio Manager shall take any action consistent with the Management
     Agreement and this Indenture applicable to the Portfolio Manager, necessary to effectuate any such
     succession.

     Section 15.2.    Hedge Agreements.

              (a)      At any time and from time to time after the Closing Date, the Issuer, at the
     direction of the Portfolio Manager, shall enter into the Hedge Agreements and shall assign its rights
     (but none of its obligations) under the Hedge Agreements to the Trustee pursuant to this Indenture
     and the Collateral Assignment of Hedge Agreements. The Portfolio Manager, on behalf of the
     Issuer, shall obtain the approval of each new Hedge Agreement from each Hedge Counterparty to a
     then-existing Hedge Agreement. The Trustee shall, on behalf of the Issuer and in accordance with
     the Valuation Report, pay amounts due to the Hedge Counterparties under the Hedge Agreements on
     any Payment Date in accordance with Section 11.1.

             (b)    The Issuer shall not enter into any Hedge Agreement unless at the time of entering
     the Hedge Agreement the Hedge Counterparty has:

                      (i)      a debt rating by Moody's for long-term debt of "Aa3" (which rating of
             "Aa3" is not on credit watch for possible downgrade) or higher if the Hedge Counterparty
             has only a long-term rating; or a debt rating by Moody's for long-term debt of "A1" (which
             rating of "A1" is not on credit watch for possible downgrade) or higher and a debt rating by
             Moody's for short-term debt of "P-1" (which rating of "P-1" is not on credit watch for
             possible downgrade) if the Hedge Counterparty has both long-term and short-term ratings;
             and

                      (ii)      a short-term debt rating by S&P of not less than "A-1" or a long-term debt
             rating of not less than "A+" (the "Required Rating").

             (c)      If at any time a Hedge Counterparty has:

                                (A)      no short-term Moody's rating and a long-term Moody's rating and
                      that rating is below "Aa3" or is "Aa3" and has been placed on credit watch for
                      possible downgrade by Moody's; or

                               (B)      both a short-term and long-term Moody's rating; and either:


                                                       193


                                                                                                  006852
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 230 of 266 PageID 9675
                                       Filed


                                  (i)     the long-term Moody's rating is below "A1" or that rating
                                  is "A1" and has been placed on credit watch for possible
                                  downgrade by Moody's, or

                                  (ii)      the short-term Moody's rating is below "P-1" or that
                                  rating is "P-1" and has been placed on credit watch for possible
                                  downgrade by Moody's

                 then the Hedge Counterparty shall be required, at its sole expense, to, within 30
                 days, either:

                                  (i)      post collateral with the Trustee to secure the Hedge
                         Counterparty's obligations under the Hedge Agreement, in an amount and
                         of the type sufficient to cause the Rating Condition with respect to
                         Moody's to be satisfied;

                                  (ii)     obtain a guarantor whose short-term and long-term debt
                         ratings equal or exceed the above criteria;

                                 (iii)   replace itself under the related or substantially equivalent
                         Hedge Agreement with a substitute Hedge Counterparty whose short-term
                         and long-term debt ratings equal or exceed the above criteria; or

                                  (iv)   take other actions to satisfy the Rating Condition with
                         respect to Moody's;

           (d)   If at any time the Hedge Counterparty has:

                         (A)     no short-term Moody's rating and a long-term Moody's rating that
                 is "A2" or below or has been suspended or withdrawn;

                         (B)      both a short-term and long-term Moody's rating; and either:

                                  (i)    the long-term Moody's rating is "A3" or below or is
                                  suspended or withdrawn, or

                                  (ii)     the short-term Moody's rating is "P-2" or below, or

                         (C)      a short-term debt rating by S&P below "A-1" or, if the Hedge
                 Counterparty has no short-term rating by S&P, a long-term rating by S&P below
                 "A+" or that has been suspended or withdrawn;

                 then the Hedge Counterparty shall be required, at its sole expense, to, within 30
                 days, either:

                                  (i)    post collateral as required by the Hedge Agreement to
                         secure the Hedge Counterparty's obligations under the Hedge Agreement
                         in an amount and of the type sufficient to cause the Rating Condition with
                         respect to Moody's and S&P to be satisfied; or

                                  (ii)     (x)       obtain a guarantor that has a Required Rating and
                                  that will satisfy the Rating Condition with respect to S&P with
                                  respect to its appointment;

                                                 194


                                                                                           006853
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 231 of 266 PageID 9676
                                       Filed


                                                (y)      replace itself under the related or substantially
                                        equivalent Hedge Agreement with a substitute Hedge
                                        Counterparty that has a Required Rating and the appointment of
                                        which will satisfy the Rating Condition with respect to S&P; or

                                                (z)       take such other actions to satisfy the Ratings
                                        Condition.

                      Whenever the Issuer enters into a Hedge Agreement, the Hedge Counterparty shall
                      comply with the then currently applicable rating criteria published by each Rating
                      Agency from time to time.

              (e)    If the Issuer has the right under a Hedge Agreement at any time to demand that the
     related Hedge Counterparty deliver Eligible Collateral in accordance with an Approved Credit
     Support Document, the Issuer shall make the demand.

              (f)     Any payments required to be made under the Hedge Agreements shall be made in
     accordance with the Priority of Payments. Subordinated Defaulted Hedge Termination Payments
     shall be subordinate to interest and principal payments on the Notes and any other payments
     required to be made by the Issuer under the Hedge Agreements, but senior to distributions to
     Holders of the Preference Shares.

               (g)      Except as provided in paragraph (h) of this Section 15.2, the Issuer, at the direction
     of the Portfolio Manager, shall, promptly following the early termination of a Hedge Agreement
     (other than on a Redemption Date) (but no later than 60 days after the early termination), at the
     expense of the Issuer and to the extent possible through application of Hedge Termination Receipts,
     enter into a Replacement Hedge, unless, in the exercise of the Portfolio Manager's commercially
     reasonable judgment, to do so would not be in the best interest of the Issuer and the Rating
     Condition with respect to each Rating Agency is satisfied with respect to the non-entry into the a
     Replacement Hedge. In addition, a Replacement Hedge may not be entered into unless the Issuer
     provides the Rating Agencies with at least seven Business Days' prior written notice of its intention
     to enter into the agreement, together with its form and the Rating Condition with respect to each
     Rating Agency is satisfied with respect to the Replacement Hedge. The Issuer shall use
     commercially reasonable efforts to cause the termination of a Hedge Agreement (other than a
     termination resulting from the bankruptcy, insolvency, or similar event with respect to the Hedge
     Counterparty) to become effective simultaneously with its entering into a Replacement Hedge. To
     the extent that (i) the Portfolio Manager determines not to replace the Hedge Agreement and the
     Rating Condition with respect to each Rating Agency is satisfied with respect to the determination;
     or (ii) termination is occurring on a Redemption Date, the Hedge Termination Receipts shall become
     part of Principal Proceeds and be distributed in accordance with Section 11.1 on the next following
     Payment Date (or on the Redemption Date, if the Notes are redeemed on the Redemption Date).

              (h)      Notwithstanding Section 15.2(g), the applicable requirements of Section 15.2(g)
     shall not have to be met if the Rating Condition with respect to each Rating Agency is otherwise
     satisfied with respect thereto.

              (i)      The notional amounts of the Hedge Agreements outstanding at any time may be
     reduced or increased from time to time, by the Issuer, and the Hedge Agreements may be amended,
     modified, or terminated in accordance with the Hedge Agreements if the Rating Condition with
     respect to each Rating Agency is satisfied with respect to the reduction, increase, amendment,
     modification, or termination, as the case may be.



                                                       195


                                                                                                   006854
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 232 of 266 PageID 9677
                                       Filed


             (j)      Each Hedge Agreement may be terminated pursuant to its terms upon an Optional
     Redemption of the Notes or an acceleration of maturity of the Notes after an Event of Default. The
     Hedge Agreement will not be permitted to be terminated as the result of a Default or Event of
     Default unless any acceleration of maturity of the Notes resulting from the Event of Default is no
     longer permitted to be rescinded pursuant to this Indenture.

              (k)       Except for Hedge Agreements entered into on or before the Closing Date, the Issuer
     shall not enter into any Hedge Agreement unless the Rating Condition with respect to each Rating
     Agency is satisfied.




                                                     196


                                                                                               006855
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 233 of 266 PageID 9678
                                       Filed




                                                                   006856
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 234 of 266 PageID 9679
                                       Filed




                                                                   006857
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 235 of 266 PageID 9680
                                       Filed




                                                                    Schedule 1

                             List of Collateral Obligations




                                          198


                                                                    006858
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 236 of 266 PageID 9681
                                       Filed


                                                                                             Schedule 2

                               Moody's Industry Classification Group List

     Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft Manufacturing, Arms,
     Ammunition

     Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing, Personal Use
     Trailers, Motor Homes, Dealers

     Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency, Factoring,
     Receivables

     Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors, Distributors, Soft Drink
     Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Corn Refiners, Dairy Products, Meat Products,
     Poultry Products, Snacks, Packaged Foods, Distributors, Candy, Gum, Seafood, Frozen Food,
     Cigarettes, Cigars, Leaf/Snuff, Vegetable Oil

     Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting, Engineering,
     Construction, Hardware, Forest Products (building-related only), Plumbing, Roofing, Wallboard,
     Real Estate, Real Estate Development, REITs, Land Development

     Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases, Sulfur, Plastics,
     Plastic Products, Abrasives, Coatings, Paints, Varnish, Fabricating

     Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass, Metal, Paper,
     Plastic, Wood or Fiberglass

     Personal and Non Durable Consumer Products (Manufacturing Only): Soaps, Perfumes,
     Cosmetics, Toiletries, Cleaning Supplies, School Supplies

     Diversified/Conglomerate Manufacturing

     Diversified/Conglomerate Service

     Diversified Natural Resources, Precious Metals and Minerals: Fabricating, Distribution, Mining
     and Sales

     Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal

     Electronics: Computer Hardware, Electric Equipment, Components, Controllers, Motors,
     Household Appliances, Information Service, Communication Systems, Radios, TVs, Tape
     Machines, Speakers, Printers, Drivers, Technology

     Finance: Investment Brokerage, Leasing, Syndication, Securities

     Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals, Agricultural
     Equipment, Fertilizers

     Grocery: Grocery Stores, Convenience Food Stores

     Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research, Health Care
     Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical Equipment




                                                                                             006859
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 237 of 266 PageID 9682
                                       Filed


     Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets, Floor
     Coverings, Furniture, Cooking, Ranges

     Hotels, Motels, Inns and Gaming

     Insurance: Life, Property and Casualty, Broker, Agent, Surety

     Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical Instruments, Fishing,
     Photo Equipment, Records, Tapes, Sports, Outdoor Equipment (camping), Tourism, Resorts, Games,
     Toy Manufacturing, Motion Picture Production, Theatres, Motion Picture Distribution

     Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial, Machine Tools,
     Steam Generators

     Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc, Aluminum,
     Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel Mill Machinery, Mini-Mills,
     Fabricating, Distribution and Sales

     Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

     Personal, Food and Miscellaneous

     Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms, Magazines, Books,
     Periodicals, Newspapers, Textbooks

     Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders, Containers,
     Container Builders, Parts, Overnight Mail, Trucking, Truck Manufacturing, Trailer Manufacturing,
     Air Cargo, Transport

     Retail Stores: Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue, Showroom

     Structured Finance

     Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph, Satellite,
     Equipment, Research, Cellular

     Textiles and Leather: Producer, Synthetic Fiber, Apparel Manufacturer, Leather Shoes Personal
     Transportation: Air, Bus, Rail, Car, Rental

     Utilities: Electric, Water, Hydro Power, Gas, Diversified

     Broadcasting and Entertainment: Recording Industry, Motion Exhibition Theatres, Motion
     Picture Production and Distribution, Radio, TV, Cable Broadcasting, Broadcasting Equipment




                                                      200


                                                                                                006860
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 238 of 266 PageID 9683
                                       Filed


                                                                       Schedule 3

                                        S&P Industry Classifications

     Corporate Obligations

     0.      Zero Default Risk
     1.      Aerospace & Defense
     2.      Air transport
     3.      Automotive
     4.      Beverage & Tobacco
     5.      Radio & Television
     6.      Brokerages, Dealers & Investment houses
     7.      Building & Development
     8.      Business equipment & services
     9.      Cable & satellite television
     10.     Chemical & plastics
     11.     Clothing/textiles
     12.     Conglomerates
     13.     Containers & glass products
     14.     Cosmetics/toiletries
     15.     Drugs
     16.     Ecological services & equipment
     17.     Electronics/electrical
     18.     Equipment leasing
     19.     Farming/agriculture
     20.     Financial Intermediaries
     21.     Food/drug retailers
     22.     Food products
     23.     Food service
     24.     Forest products
     25.     Health care
     26.     Home furnishings
     27.     Lodging & casinos
     28.     Industrial equipment
     29.     Insurance
     30.     Leisure goods/activities/movies
     31.     Nonferrous metals/minerals
     32.     Oil & gas
     33.     Publishing
     34.     Rail Industries
     35.     Retailers (except food & drug)
     36.     Steel
     37.     Surface transport
     38.     Telecommunications
     39.     Utilities

     Corporate Structured Obligations

     50.     CDOs


     Structured Obligations




                                                                       006861
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 239 of 266 PageID 9684
                                       Filed



     51.   ABS Consumer
     52.   ABS Commercial
     53.   CMBS Diversified (Conduit and CTL)
     54.   CMBS (Large Loan, Single Borrower, and Single Property)
     55.   REITs and REOCs
     56.   RMBS A
     57.   RMBS B&C, HELs, HELOCs, and Tax Lien
     58.   Manufactured Housing
     59.   U.S. Agency (Explicitly Guaranteed)
     60.   Monoline/FER Guaranteed
     61.   Non-FER Company Guaranteed
     62.   FFELP Student Loans (Over 70% FFELP)
     63.   CLO of SME's




                                               202


                                                                     006862
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 240 of 266 PageID 9685
                                       Filed


                                                                                               Schedule 4

                                         Diversity Score Calculation

             The Diversity Score for the Collateral Obligations is calculated by summing each of the
     Industry Diversity Scores, which are calculated as follows:

              (i)      An "Obligor Par Amount" is calculated for each obligor represented in the
     Collateral Obligations (other than Defaulted Collateral Obligations) by summing the par amounts of
     all Collateral Obligations in the Collateral (other than Defaulted Collateral Obligations) issued by
     that obligor or any Affiliate of that obligor (other than obligors that the Portfolio Manager
     reasonably determines are Affiliated but are not dependent upon one another for credit support and
     are not dependent upon a Person by which they are commonly controlled for credit support).

              (ii)    An "Average Par Amount" is calculated by summing the Obligor Par Amounts and
     dividing by the number of obligors represented. For purposes of calculating the number of issuers of
     the Collateral Obligations (other than Defaulted Collateral Obligations), any issuers Affiliated with
     one another shall be considered one issuer (other than obligors that the Portfolio Manager reasonably
     determines are Affiliated but are not dependent upon one another for credit support and are not
     dependent upon a Person by which they are commonly controlled for credit support).

              (iii)    An "Equivalent Unit Score" is calculated for each obligor represented in the
     Collateral Obligations (other than Defaulted Collateral Obligations) by taking the lesser of (A) one
     and (B) the Obligor Par Amount for the obligor divided by the Average Par Amount. For purposes
     of calculating the Equivalent Unit Score, any issuers Affiliated with one another shall be considered
     one issuer (other than obligors that the Portfolio Manager reasonably determines are Affiliated but
     are not dependent upon one another for credit support and are not dependent upon a Person by which
     they are commonly controlled for credit support).

             (iv)    An "Aggregate Industry Equivalent Unit Score" is then calculated for each of the
     Moody's industrial classification groups by summing the Equivalent Unit Scores for each obligor in
     the industry.

             (v)      An "Industry Diversity Score" is then established by reference to the Diversity
     Score Table shown below for the related Aggregate Industry Equivalent Unit Score. If any
     Aggregate Industry Equivalent Unit Score falls between any two the scores then the applicable
     Industry Diversity Score shall be the lower of the two Industry Diversity Scores in the Diversity
     Score Table.




                                                                                                006863
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 241 of 266 PageID 9686
                                       Filed


                                     DIVERSITY SCORE TABLE

   Aggregate                Aggregate                Aggregate                Aggregate
    Industry                 Industry                 Industry                 Industry
   Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity
   Unit Score    Score      Unit Score    Score      Unit Score    Score      Unit Score    Score
     0.0000      0.0000     5.0500       2.7000      10.1500      4.0200      15.2500      4.5300
     0.0500      0.1000     5.1500       2.7333      10.2500      4.0300      15.3500      4.5400
     0.1500      0.2000     5.2500       2.7667      10.3500      4.0400      15.4500      4.5500
     0.2500      0.3000     5.3500       2.8000      10.4500      4.0500      15.5500      4.5600
     0.3500      0.4000     5.4500       2.8333      10.5500      4.0600      15.6500      4.5700
     0.4500      0.5000     5.5500       2.8667      10.6500      4.0700      15.7500      4.5800
     0.5500      0.6000     5.6500       2.9000      10.7500      4.0800      15.8500      4.5900
     0.6500      0.7000     5.7500       2.9333      10.8500      4.0900      15.9500      4.6000
     0.7500      0.8000     5.8500       2.9667      10.9500      4.1000      16.0500      4.6100
     0.8500      0.9000     5.9500       3.0000      11.0500      4.1100      16.1500      4.6200
     0.9500      1.0000     6.0500       3.0250      11.1500      4.1200      16.2500      4.6300
     1.0500      1.0500     6.1500       3.0500      11.2500      4.1300      16.3500      4.6400
     1.1500      1.1000     6.2500       3.0750      11.3500      4.1400      16.4500      4.6500
     1.2500      1.1500     6.3500       3.1000      11.4500      4.1500      16.5500      4.6600
     1.3500      1.2000     6.4500       3.1250      11.5500      4.1600      16.6500      4.6700
     1.4500      1.2500     6.5500       3.1500      11.6500      4.1700      16.7500      4.6800
     1.5500      1.3000     6.6500       3.1750      11.7500      4.1800      16.8500      4.6900
     1.6500      1.3500     6.7500       3.2000      11.8500      4.1900      16.9500      4.7000
     1.7500      1.4000     6.8500       3.2250      11.9500      4.2000      17.0500      4.7100
     1.8500      1.4500     6.9500       3.2500      12.0500      4.2100      17.1500      4.7200
     1.9500      1.5000     7.0500       3.2750      12.1500      4.2200      17.2500      4.7300
     2.0500      1.5500     7.1500       3.3000      12.2500      4.2300      17.3500      4.7400
     2.1500      1.6000     7.2500       3.3250      12.3500      4.2400      17.4500      4.7500
     2.2500      1.6500     7.3500       3.3500      12.4500      4.2500      17.5500      4.7600
     2.3500      1.7000     7.4500       3.3750      12.5500      4.2600      17.6500      4.7700
     2.4500      1.7500     7.5500       3.4000      12.6500      4.2700      17.7500      4.7800
     2.5500      1.8000     7.6500       3.4250      12.7500      4.2800      17.8500      4.7900
     2.6500      1.8500     7.7500       3.4500      12.8500      4.2900      17.9500      4.8000
     2.7500      1.9000     7.8500       3.4750      12.9500      4.3000      18.0500      4.8100
     2.8500      1.9500     7.9500       3.5000      13.0500      4.3100      18.1500      4.8200
     2.9500      2.0000     8.0500       3.5250      13.1500      4.3200      18.2500      4.8300
     3.0500      2.0333     8.1500       3.5500      13.2500      4.3300      18.3500      4.8400
     3.1500      2.0667     8.2500       3.5750      13.3500      4.3400      18.4500      4.8500
     3.2500      2.1000     8.3500       3.6000      13.4500      4.3500      18.5500      4.8600
     3.3500      2.1333     8.4500       3.6250      13.5500      4.3600      18.6500      4.8700
     3.4500      2.1667     8.5500       3.6500      13.6500      4.3700      18.7500      4.8800




                                                                                        006864
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 242 of 266 PageID 9687
                                       Filed



   Aggregate                Aggregate                      Aggregate                Aggregate
    Industry                 Industry                       Industry                 Industry
   Equivalent   Diversity   Equivalent   Diversity         Equivalent   Diversity   Equivalent   Diversity
   Unit Score    Score      Unit Score    Score            Unit Score    Score      Unit Score    Score
     3.5500      2.2000      8.6500      3.6750            13.7500      4.3800      18.8500      4.8900
     3.6500      2.2333      8.7500      3.7000            13.8500      4.3900      18.9500      4.9000
     3.7500      2.2667      8.8500      3.7250            13.9500      4.4000      19.0500      4.9100
     3.8500      2.3000      8.9500      3.7500            14.0500      4.4100      19.1500      4.9200
     3.9500      2.3333      9.0500      3.7750            14.1500      4.4200      19.2500      4.9300
     4.0500      2.3667      9.1500      3.8000            14.2500      4.4300      19.3500      4.9400
     4.1500      2.4000      9.2500      3.8250            14.3500      4.4400      19.4500      4.9500
     4.2500      2.4333      9.3500      3.8500            14.4500      4.4500      19.5500      4.9600
     4.3500      2.4667      9.4500      3.8750            14.5500      4.4600      19.6500      4.9700
     4.4500      2.5000      9.5500      3.9000            14.6500      4.4700      19.7500      4.9800
     4.5500      2.5333      9.6500      3.9250            14.7500      4.4800      19.8500      4.9900
     4.6500      2.5667      9.7500      3.9500            14.8500      4.4900      19.9500      5.0000
     4.7500      2.6000      9.8500      3.9750            14.9500      4.5000
     4.8500      2.6333      9.9500      4.0000            15.0500      4.5100
     4.9500      2.6667     10.0500      4.0100            15.1500      4.5200




                                                     205


                                                                                              006865
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 243 of 266 PageID 9688
                                       Filed


                                                                                               Schedule 5

                         Moody's Structured Finance Obligation Recovery Rates

     The Moody's Recovery Rate for a Structured Finance Obligation will be the applicable rate set forth
     below based on the appropriate sector as categorized by Moody's:

     Diversified Securities primarily include (1) Automobile Securities; (2) Car Rental Receivable
     Securities; (3) Credit Card Securities; (4) Student Loan Securities

     Residential Securities primarily include (1) Home Equity Loan Securities; (2) Manufactured
     Housing Securities; (3) Residential A Mortgage Securities; (4) Residential B/C Mortgage Securities

     Undiversified Securities primarily include (1) CMBS Conduit; (2) CMBS Credit Tenant Lease; (3)
     CMBS Large Loan; (4) those ABS Sectors not included in Diversified Securities

     Collateralized Debt Obligations include (1) High-diversity CDOs (Diversity Score in excess of
     20); (2) Low-Diversity CDOs (Diversity Score of 20 or less)

     Diversified Securities

                                        Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)     Aaa        Aa             A             Baa                         B
                                                                             Ba
     >70%              85%        80%            70%           60%           50%           40%
     <=70%             75%        70%            60%           50%           40%           30%
     >10%
     <=10%             70%        65%            55%           45%           35%           25%


     Residential Securities


                                        Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)     Aaa        Aa             A             Baa                         B
                                                                             Ba
     >70%              85%        80%            65%           55%           45%           30%
     <=70%             75%        70%            55%           45%           35%           25%
     >10%
     <=10%             65%        55%            45%           40%           30%           20%
     >5%
     <=5%              55%        45%            40%           35%           25%           15%




                                                                                               006866
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 244 of 266 PageID 9689
                                       Filed


     >2%
     <=2%             45%       35%            30%           25%           15%          10%


     Undiversified Securities


                                      Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)    Aaa       Aa             A             Baa                        B
                                                                           Ba
     >70%             85%       80%            65%           55%           45%          30%
     <=70%            75%       70%            55%           45%           35%          25%
     >10%
     <=10%            65%       55%            45%           35%           25%          15%
     >5%
     <=5%             55%       45%            35%           30%           20%          10%
     >2%
     <=2%             45%       35%            25%           20%           10%          5%


     High Diversity Collateralized Debt Obligations


                                            Initial Rating of Underlying Asset
     % of
     Underlying
     Capital
     Structure (1)    Aaa       Aa             A             Baa                        B
                                                                           Ba
     >70%             85%       80%            65%           55%           45%          30%
     <=70%            75%       70%            60%           50%           40%          25%
     >10%
     <=10%            65%       55%            50%           40%           30%          20%
     >5%
     <=5%             55%       45%            40%           35%           25%          10%
     >2%
     <=2%             45%       35%            30%           25%           10%          5%




     Low Diversity Collateralized Debt Obligations

                                                   207


                                                                                            006867
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 245 of 266 PageID 9690
                                       Filed




                                               Initial Rating of Underlying Asset
     % of
     Underlying
     Capital
     Structure (1)     Aaa         Aa            A              Baa           Ba             B
     >70%              80%         75%           60%            50%           45%            30%
     <=70%             70%         60%           55%            45%           35%            25%
     >10%
     <=10%             60%         50%           45%            35%           25%            15%
     >5%
     <=5%              50%         40%           35%            30%           20%            10%
     >2%
     <=2%              30%         25%           20%            15%           7%             4%


     (1) Initial par amount of tranche to which Structured Finance Obligation relates divided by initial
     par amount of total securities issued by Structured Finance Obligation issuer.




                                                      208


                                                                                                 006868
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 246 of 266 PageID 9691
                                       Filed


                                                                                                         Schedule 6

                                  S&P Structured Finance Obligation Recovery Rates*

        The S&P Priority Category Recovery Rate for a Structured Finance Obligation will be the applicable rate set
        forth below based on the appropriate asset class and liability rating as categorized by S&P:


                     Senior Asset Class


                                                              Liability rating


                          AAA             AA           A           BBB            BB             B           CCC
        AAA               80.0%           85.0%      90.0%         90.0%         90.0%         90.0%         90.0%
        AA                70.0%           75.0%      85.0%         90.0%         90.0%         90.0%         90.0%
        A                 60.0%           65.0%      75.0%         85.0%         90.0%         90.0%         90.0%
        BBB               50.0%           55.0%      65.0%         75.0%         85.0%         85.0%         85.0%


                     Junior Asset Class


                                                              Liability rating
                          AAA             AA           A           BBB            BB             B           CCC
        AAA              55.0%        65.0%          75.0%         80.0%         80.0%         80.0%         80.0%
        AA               40.0%        45.0%          55.0%         65.0%         80.0%         80.0%         80.0%
        A                30.0%        35.0%          40.0%         45.0%         50.0%         60.0%         70.0%
        BBB              10.0%        10.0%          10.0%         25.0%         35.0%         40.0%         50.0%
        B                 2.5%            5.0%        5.0%         10.0%         10.0%         20.0%         25.0%
        CCC               0.0%            0.0%        0.0%          0.0%          2.5%          5.0%          5.0%


    *        This table shall not apply to project finance, future flows, synthetics, CDO repacks of ABS or CDOs,
             guaranteed ABS, distressed debt CDOs, synthetic CDOs, or emerging market CDOs. Recovery rates for
             such Structured Finance Obligations will be assigned by S&P on a case-by-case basis.




                                                                                                          006869
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 247 of 266 PageID 9692
                                       Filed


                                                                                                 Schedule 7

                   Certain Defined Terms Relating to S&P Rating and Moody's Rating

             "Assigned Moody's Rating": The monitored publicly available rating or the monitored
     estimated rating expressly assigned to a debt obligation (or facility) by Moody's that addresses the
     full amount of the principal and interest promised.

              "Moody's Default Probability Rating": With respect to any Collateral Obligation, as of any
     date of determination, the rating determined in accordance with the following, in the following order
     of priority:

             (a)      with respect to a Moody's Senior Secured Loan:

                     (i)      if the Loan's obligor has a senior implied rating from Moody's, such senior
             implied rating; and

                     (ii)      if the preceding clause does not apply, the Moody's Obligation Rating of
             such Loan;

                     (iii)  if the preceding clauses do not apply, the rating that is one subcategory
             above the Moody's Equivalent Senior Unsecured Rating;

             (b)     with respect to a Moody's Non Senior Secured Loan or a Bond, the Moody's
     Equivalent Senior Unsecured Rating of such Collateral Obligation;

              (c)     with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
     rating subcategory below the Assigned Moody's Rating thereof;

              (d)       with respect to a Structured Finance Obligation, the Assigned Moody's Rating
     thereof (or, if the obligation does not have an Assigned Moody's Rating but has a rating by S&P, the
     rating that is the number of rating subcategories specified by Moody's below such S&P rating); and

             (e)      with respect to a Synthetic Security, the Assigned Moody's Rating thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's
     Default Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or
     ratings will be adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if
     on watch for upgrade).

               "Moody's Equivalent Senior Unsecured Rating": With respect to any Collateral Obligation
     that is a Loan or bond and the obligor thereof, as of any date of determination, the rating determined
     in accordance with the following, in the following order of priority:

             (a)    if the obligor has a senior unsecured obligation with an Assigned Moody's Rating,
     such Assigned Moody's Rating;

             (b)      if the preceding clause does not apply, the Moody's "Issuer Rating" for the obligor;

             (c)     if the preceding clauses do not apply, but the obligor has a subordinated obligation
     with an Assigned Moody's Rating, then




                                                                                                  006870
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 248 of 266 PageID 9693
                                       Filed


                     (i)      if such Assigned Moody's Rating is at least "B3" (and, if rated "B3," not on
             watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the rating
             which is one rating subcategory higher than such Assigned Moody's Rating, or

                     (ii)   if such Assigned Moody's Rating is less than "B3" (or rated "B3" and on
             watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be such
             Assigned Moody's Rating;

              (d)     if the preceding clauses do not apply, but the obligor has a senior secured
     obligation with an Assigned Moody's Rating, then:

                     (i)      if such Assigned Moody's Rating is at least "Caa3" (and, if rated "Caa3,"
             not on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the
             rating which is one subcategory below such Assigned Moody's Rating, or

                     (ii)    if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3" and
             on watch for downgrade), then the Moody's Equivalent Senior Unsecured Rating shall be
             "C";

             (e)     if the preceding clauses do not apply, but such obligor has a senior implied rating
     from Moody's, the Moody's Equivalent Senior Unsecured Rating shall be one rating subcategory
     below such senior implied rating;

              (f)       if the preceding clauses do not apply, but the obligor has a senior unsecured
     obligation (other than a bank loan) with a monitored public rating from S&P (without any
     postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
     interest promised), then the Moody's Equivalent Senior Unsecured Rating shall be:

                      (i)     one rating subcategory below the Moody's equivalent of such S&P rating if
             it is "BBB–" or higher,

                        (ii)    two rating subcategories below the Moody's equivalent of such S&P rating
             if it is "BB+" or lower; or

                        (iii)    "B3" until the Issuer or the Portfolio Manager obtains an estimated rating
             from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially
             reasonable judgment, it believes an estimated rating equivalent to a rating no lower than
             "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager on its behalf
             applies for an estimated rating from Moody's within five Business Days of the date of the
             commitment to purchase the Loan or Bond, (B) the aggregate Principal Balance of
             Collateral Obligations having an Assigned Moody's Rating pursuant to either this clause
             (f)(iii), or clauses (g)(iii) or (h)(iii) does not exceed 5% of the Maximum Investment
             Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are satisfied;

              (g)      if the preceding clauses do not apply, but the obligor has a subordinated obligation
     (other than a bank loan) with a monitored public rating from S&P (without any postscripts, asterisks
     or other qualifying notations, that addresses the full amount of principal and interest promised), the
     Assigned Moody's Rating shall be deemed to be:

                      (i)     one rating subcategory below the Moody's equivalent of such S&P rating if
             it is "BBB–" or higher;




                                                                                                  006871
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 249 of 266 PageID 9694
                                       Filed


                        (ii)    two rating subcategories below the Moody's equivalent of such S&P rating
             if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be
             determined pursuant to clause (c) above; or

                        (iii)   "B3" until the Issuer or the Portfolio Manager obtains an estimated rating
             from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially
             reasonable judgment, it believes an estimated rating equivalent to a rating not lower than
             "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager on its behalf
             applies for an estimated rating from Moody's within five Business Days of the date of the
             commitment to purchase the Loan or Bond, (B) the aggregate Principal Balance of
             Collateral Obligations having an Assigned Moody's Rating pursuant to either this clause
             (g)(iii), or clauses (f)(iii) or (h)(iii) does not exceed 5% of the Maximum Investment
             Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are satisfied;

              (h)     if the preceding clauses do not apply, but the obligor has a senior secured
     obligation with a monitored public rating from S&P (without any postscripts, asterisks or other
     qualifying notations, that addresses the full amount of principal and interest promised), the Assigned
     Moody's Rating shall be deemed to be:

                      (i)     one rating subcategory below the Moody's equivalent of such S&P rating if
             it is "BBB–" or higher;

                        (ii)    two rating subcategories below the Moody's equivalent of such S&P rating
             if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be
             determined pursuant to clause (d) above; or

                        (iii)   "B3" until the Issuer or the Portfolio Manager obtains an estimated rating
             from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially
             reasonable judgment, it believes an estimated rating equivalent to a rating not lower than
             "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager on its behalf
             applies for an estimated rating from Moody's within five Business Days of the date of the
             commitment to purchase the Loan or Bond, (B) the aggregate Principal Balance of
             Collateral Obligations having an Assigned Moody's Rating pursuant to either this clause
             (h)(iii), or clauses (f)(iii) or (g)(iii) does not exceed 5% of the Maximum Investment
             Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are satisfied;

               (i)      if the preceding clauses do not apply and each of the following clauses (i) through
     (viii) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1":

                     (i)     neither the obligor nor any of its Affiliates is subject to reorganization or
             bankruptcy proceedings,

                      (ii)     no debt securities or obligations of the obligor are in default,

                      (iii)   neither the obligor nor any of its Affiliates has defaulted on any debt
             during the preceding two years,

                      (iv)     the obligor has been in existence for the preceding five years,

                      (v)      the obligor is current on any cumulative dividends,

                     (vi)     the fixed-charge ratio for the obligor exceeds 125% for each of the
             preceding two fiscal years and for the most recent quarter,




                                                                                                  006872
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 250 of 266 PageID 9695
                                       Filed


                     (vii)     the obligor had a net profit before tax in the past fiscal year and the most
             recent quarter, and

                      (viii) the annual financial statements of such obligor are unqualified and
             certified by a firm of Independent accountants of international reputation, and quarterly
             statements are unaudited but signed by a corporate officer;

             (j)     if the preceding clauses do not apply but each of the following clauses (i) and (ii)
     do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3":

                     (i)     neither the obligor nor any of its Affiliates is subject to reorganization or
             bankruptcy proceedings; and

                      (ii)    no debt security or obligation of such obligor has been in default during
             the past two years; and

              (k)     if the preceding clauses do not apply and a debt security or obligation of the obligor
     has been in default during the past two years, the Moody's Equivalent Senior Unsecured Rating will
     be "Ca."

     Notwithstanding the foregoing, not more than 10% of the Maximum Investment Amount may
     consist of Investment Obligations given a Moody's Equivalent Senior Unsecured Rating based on a
     rating given by S&P as provided in clauses (f), (g) and (h) above.

               "Moody's Obligation Rating": With respect to any Collateral Obligation as of any date of
     determination, the rating determined in accordance with the following, in the following order of
     priority:

             (a)      With respect to a Moody's Senior Secured Loan:

                      (i)      if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                     (ii)    if the preceding clause does not apply, the rating that is one rating
             subcategory above the Moody's Equivalent Senior Unsecured Rating; and

             (b)      With respect to a Moody's Non Senior Secured Loan or a Bond:

                      (i)      if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                    (ii)    if the preceding clause does not apply, the Moody's Equivalent Senior
             Unsecured Rating; and

             (c)      With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's Rating
             thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's
     Obligation Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be
     adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
     upgrade).

              "Moody's Rating": The Moody's Default Probability Rating; provided that, with respect to
     the Collateral Obligations generally, if at any time Moody's or any successor to it ceases to provide
     rating services, references to rating categories of Moody's in this Indenture shall be deemed instead




                                                                                                  006873
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 251 of 266 PageID 9696
                                       Filed


     to be references to the equivalent categories of any other nationally recognized investment rating
     agency selected by the Portfolio Manager, as of the most recent date on which such other rating
     agency and Moody's published ratings for the type of security in respect of which such alternative
     rating agency is used.

              "S&P Rating": With respect to any Collateral Obligation, as of any date of determination,
     the rating determined in accordance with the following methodology:

                      (i)       If there is an issuer credit rating of the borrower of the Collateral
             Obligation (the "Borrower"), or the guarantor who unconditionally and irrevocably
             guarantees the Collateral Obligation (the "Guarantor") by S&P, the most current issuer
             credit rating for such Borrower or Guarantor (provided, that with respect to any private or
             confidential rating, a consent has been granted by such Borrower or Guarantor and a copy
             of such consent shall be provided to S&P indicating that the issuer can rely on such private
             or confidential rating);

                       (ii)     (a) if there is not an issuer credit rating of the Borrower or its Guarantor by
             S&P, but there is a rating by S&P on a senior secured obligation of the Borrower or its
             Guarantor, then the S&P Rating of the Collateral Obligation will be one subcategory below
             such rating; (b) if there is not a rating by S&P on a senior secured obligation of the
             Borrower or its Guarantor, but there is a rating by S&P on a senior unsecured obligation of
             the Borrower or its Guarantor, then the S&P Rating will be such rating; and (c) if there is
             not a rating by S&P on a senior obligation of the Borrower or its Guarantor, but there is a
             rating by S&P on a subordinated obligation of the Borrower or its Guarantor, then the S&P
             Rating will be two subcategories above such rating if such rating is "BBB-" or higher and
             will be one subcategory above such rating if such rating is "BB+" or lower (provided, that
             with respect to any private or confidential rating, a consent has been granted by such
             Borrower or Guarantor and a copy of such consent shall be provided to S&P indicating that
             the issuer can rely on such private or confidential rating); or

                     (iii)   if there is neither an issuer credit rating of the Borrower or its Guarantor by
             S&P nor a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P
             Rating may be determined using any one of the methods below:

                               (A)      if an obligation of the Borrower or its Guarantor is publicly rated
                      by Moody's, then the S&P Rating will be determined in accordance with the
                      methodologies for establishing the Moody's Default Probability Rating, except that
                      the S&P Rating of such obligation will be (1) one subcategory below the S&P
                      equivalent of the rating assigned by Moody's if such security is rated "Baa3" or
                      higher by Moody's and (2) two subcategories below the S&P equivalent of the
                      rating assigned by Moody's if such security is rated "Bal" or lower by Moody's;
                      provided that Collateral Obligations constituting no more than 5% of the Maximum
                      Investment Amount may be given a S&P Rating based on a rating given by
                      Moody's as provided in this subclause (a) (after giving effect to the addition of the
                      relevant Collateral Obligation, if applicable);

                                (B)    if no other security or obligation of the Borrower or its Guarantor
                      is rated by S&P or Moody's, then the Portfolio Manager may apply to S&P for a
                      S&P credit rating estimate, which will be its S&P Rating; or

                               (C)      if such Collateral Obligation is not rated by Moody's or S&P, no
                      other security or obligation of the Borrower or its Guarantor is rated by S&P or
                      Moody's and if the Portfolio Manager determines in its sole discretion based on




                                                                                                   006874
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 252 of 266 PageID 9697
                                       Filed


                      information available to it after reasonable inquiry that such Borrower (x) is not
                      subject to any bankruptcy or reorganization proceedings nor in default on any of its
                      obligations (unless the subject of a good faith business dispute), (y) is a legally
                      constituted corporate entity having the minimum legal, financial and operational
                      infrastructure to carry on a definable business, deliver and sell a product or service
                      and report its results in generally accepted accounting terms as verified by a
                      reputable audit firm and (z) is not so vulnerable to adverse business, financial and
                      economic conditions that default in its financial or other obligations is foreseeable
                      in the near term if current operating trends continue, then the S&P Rating will be
                      "CCC-"; provided that the Portfolio Manager must apply to S&P for a S&P credit
                      rating on such Borrower within 30 days after the addition of the relevant Collateral
                      Obligation; provided, further, that Collateral Obligations constituting no more than
                      5% of the Maximum Investment Amount may be given an S&P Rating based on
                      this subclause (c) (after giving effect to the addition of the relevant Collateral
                      Obligation, if applicable);

             provided that if (i) the relevant Borrower or Guarantor or obligation is placed on any
             positive "credit watch" list by S&P, such rating will be increased by one rating subcategory
             or (ii) the relevant Borrower or Guarantor or obligation is placed on any negative "credit
             watch" list by S&P, such rating will be decreased by one rating subcategory.

     Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P
     Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned
     by S&P if the rating is confidential, but only if all appropriate parties have provided written consent
     to its disclosure and use, (C) the rating assigned by S&P thereto through an estimated rating or (D)
     the rating assigned thereto by S&P in connection with the acquisition thereof upon the request of the
     Portfolio Manager. In the case of a Collateral Obligation that is a PIK Security, Structured Finance
     Obligation or Synthetic Securities, the S&P Rating may not be determined pursuant to clause (iii)(A)
     above.

             S&P Ratings for entities or obligations relevant hereunder other than Borrowers and
     Collateral Obligations shall be determined in a corresponding manner.




                                                                                                 006875
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 253 of 266 PageID 9698
                                       Filed


                                                                     Exhibit A

                                   Form of Notes




                                                                    006876
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 254 of 266 PageID 9699
                                       Filed


                                                                   Exhibit B-1

                          Form of Note Transferee Certificate




                                                                    006877
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 255 of 266 PageID 9700
                                       Filed


                                                                                    Exhibit B-2

            Form of Note Transferor Certificate for Regulation S to Rule 144A Transfer




                                                                                     006878
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 256 of 266 PageID 9701
                                       Filed


                                                                                    Exhibit B-3

            Form of Note Transferor Certificate for Rule 144A to Regulation S Transfer




                                                                                     006879
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 257 of 266 PageID 9702
                                       Filed


                                                                     Exhibit C

                        Form of Latham & Watkins LLP Opinion




                                                                    006880
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 258 of 266 PageID 9703
                                       Filed


                                                                     Exhibit D

                           Form of Ogier & Boxalls Opinion




                                                                    006881
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 259 of 266 PageID 9704
                                       Filed


                                                                     Exhibit E

                       Form of Gardere Wynne Sewell LLP Opinion




                                                                    006882
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 260 of 266 PageID 9705
                                       Filed


                                                                         Exhibit F

                    Form of Orrick, Herrington & Sutcliffe LLP Opinion




                                                                         006883
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 261 of 266 PageID 9706
                                       Filed


                                                                     Exhibit G

                      Form of Securities Account Control Agreement




                                                                     006884
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 262 of 266 PageID 9707
                                       Filed


                                                                     Exhibit H

                            Forms of Section 3(c)(7) Notices




                                                                    006885
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 263 of 266 PageID 9708
                                       Filed


                                                                   Exhibit H-1

                         Form of Section 3(c)(7) Reminder Notice




                                                                    006886
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 264 of 266 PageID 9709
                                       Filed


                                                                         Exhibit H-2

                     Form of Important Section 3(c)(7) Reminder Notice




                                                                          006887
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 265 of 266 PageID 9710
                                       Filed


                                                                     Exhibit I

                          Form of Beneficial Owner Certificate




                                                                    006888
Case 19-34054-sgj11 Doc 1822-34 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
Case 3:21-cv-00538-N Document 26-26 of    23706/09/21 Page 266 of 266 PageID 9711
                                       Filed


                                                                     Exhibit J

                              Form of Extension Notice




                                                                    006889
